Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 1 of 406.
                                            Further         PageID #: 232017Review
                                                       Confidentiality

   0    01


   2         `      IN THE UNITED STATES DISTRICT COURT
   3                  FOR THE NORTHERN DISTRICT OF OHIO
   4                             EASTERN DIVISION
   5         -----------------------------X
             IN RE: NATIONAL PRESCRIPTION            MDL No. 2804
   6         OPIATE LITIGATION,
                                                     Case No. 17-MD-2804
   7         This document relates to:
   8         All Cases                               Hon. Dan A. Polster
   9         -----------------------------X
  10                       * HIGHLY CONFIDENTIAL *
  11         * SUBJECT TO FURTHER CONFIDENTIALITY REVIEW                  *
  12                         VIDEOTAPED DEPOSITION
  13                                     OF
  14                           LACEY R. KELLER
  15                          New York, New York
  16                       Thursday, June 13, 2019
  17

  18

  19

  20

  21

  22

  23

             Reported by:
  24         ANNETTE ARLEQUIN, CCR, RPR, CRR, RSA
  25

 Golkow Litigation Services                                                Page 1
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 2 of 406.
                                            Further         PageID #: 232018Review
                                                       Confidentiality

   1

   2

   3

   4

   5                                    June 13, 2019
   6                                    9:10 a.m.
   7

   8                      HIGHLY CONFIDENTIAL - SUBJECT TO
   9                FURTHER CONFIDENTIALITY REVIEW
  10                videotaped deposition of LACEY R.
  11                KELLER, held at the offices of
  12                KIRKLAND & ELLIS LLP, 601 Lexington
  13                Avenue, New York, New York, pursuant to
  14                Notice, before Annette Arlequin, a
  15                Certified Court Reporter, a Registered
  16                Professional Reporter, a Realtime
  17                Systems Administrator, a Certified
  18                Realtime Reporter, and a Notary Public
  19                of the State of New York and New
  20                Jersey.
  21

  22

  23

  24

  25

 Golkow Litigation Services                                                Page 2
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 3 of 406.
                                            Further         PageID #: 232019Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S:
   3

   4        SIMMONS HANLY CONROY LLC
   5        Counsel for Plaintiffs
   6              112 Madison Avenue, 7th floor
   7              New York, New York         10016-7416
   8        BY: JAYNE CONROY, ESQ.
   9               JConroy@simmonsfirm.com
  10        BY: LAURA L. FITZPATRICK, ESQ.
  11              Lfitzpatrick@simmonsfirm.com
  12                     - and -
  13        MOTLEY RICE LLC
  14        Counsel for Plaintiffs
  15              28 Bridgeside Boulevard
  16              Mt. Pleasant, South Carolina             29464
  17        BY: JAMES W. LEDLIE, ESQ.
  18              Jledlie@motleyrice.com
  19

  20

  21

  22

  23

  24

  25

 Golkow Litigation Services                                                Page 3
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 4 of 406.
                                            Further         PageID #: 232020Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3

   4        KIRKLAND & ELLIS LLP
   5        Counsel for Allergan Finance
   6              1301 Pennsylvania Avenue, N.W.
   7              Washington, D.C. 20004
   8        BY: JENNIFER LEVY, ESQ.
   9              Jennifer.levy@kirkland.com
  10        BY: CATIE VENTURA, ESQ.
  11              Catie.ventura@kirkland.com
  12

  13        O'MELVENY & MYERS LLP
  14        Counsel for Janssen Pharmaceutical and
  15           Johnson & Johnson
  16              1999 Avenue of the Stars - 8th Floor
  17              Los Angeles, California           90067-6035
  18        BY: AMY R. LUCAS, ESQ.
  19              Alucas@omm.com
  20        BY: J. KEITH KOBYLKA, ESQ.
  21              (Telephonically/realtime stream)
  22

  23

  24

  25

 Golkow Litigation Services                                                Page 4
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 5 of 406.
                                            Further         PageID #: 232021Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3

   4        MORGAN LEWIS & BOCKIUS LLP
   5        Counsel for Teva, Cephalon and Actavis
   6              1701 Market Street
   7              Philadelphia, Pennsylvania            19103-2921
   8        BY: ADAM HAMMOUD, ESQ.
   9              Adam.hammoud@morganlewis.com
  10

  11        ARNOLD & PORTER KAYE SCHOLER LLP
  12        Counsel for Endo Health Solutions Endo
  13           Pharmaceuticals, Inc.; Par Pharmaceutical
  14           Companies, Inc. f/k/a Par Pharmaceutical
  15           Holdings, Inc.
  16              601 Massachusetts Avenue N.W.
  17              Washington, D.C.        20001-3743
  18        BY: JOANNA PERSIO, ESQ.
  19              Joanna.persio@arnoldporter.com
  20

  21

  22

  23

  24

  25

 Golkow Litigation Services                                                Page 5
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 6 of 406.
                                            Further         PageID #: 232022Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3        DECHERT LLP
   4        Counsel for Purdue Pharmaceuticals
   5              Three Bryant Park
   6              1095 Avenue of the Americas
   7              New York, New York         10036-6797
   8        BY: DEBRA D. O'GORMAN, ESQ.
   9              Debra.ogorman@dechert.com
  10

  11        ZUCKERMAN SPAEDER LLP
  12        Counsel for CVS Indiana, LLC and CVS RX
  13           Services, Inc.
  14              1800 M Street N.W. - Suite 1000
  15              Washington, D.C.        20036-5807
  16        BY: PAUL B. HYNES, JR., ESQ.
  17              Phynes@zuckerman.com
  18

  19        MORGAN LEWIS & BOCKIUS LLP
  20        Counsel for Rite Aid of Maryland
  21              1701 Market Street
  22              Philadelphia, Pennsylvania            19103-2921
  23        BY: JOHN P. LAVELLE, JR., Partner
  24              John.lavelle@morganlewis.com
  25

 Golkow Litigation Services                                                Page 6
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 7 of 406.
                                            Further         PageID #: 232023Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3        ROPES & GRAY LLP
   4        Counsel for Mallinckrodt
   5              Prudential Tower
   6              800 Boylston Street
   7              Boston, Massachusetts          02199
   8        BY: JOSH GOLDSTEIN, ESQ.
   9              Joshua.goldstein@ropesgray.com
  10        BY: FEIFEI (ANDREA) REN, ESQ.
  11              Andrea.Ren@ropesgray.com
  12

  13        COVINGTON & BURLING LLP
  14        Counsel for McKesson
  15              One CityCenter
  16              850 Tenth Street, N.W.
  17              Washington D.C. 20001-4956
  18        BY: CLAIRE CATALANO DEAN, ESQ.
  19              ccdean@cov.com
  20

  21

  22

  23

  24

  25

 Golkow Litigation Services                                                Page 7
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 8 of 406.
                                            Further         PageID #: 232024Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3        BARTLIT BECK LLP
   4        Counsel for Walgreens
   5              54 West Hubbard Street - Suite 300
   6              Chicago, IL 60654
   7        BY: PETER B. BENSINGER, JR., ESQ.
   8              Peter.bensinger@bartlitt-beck.com
   9              (Telephonically/realtime stream.)
  10

  11        FOLEY LARDNER LLP
  12        Counsel for Anda, Inc.
  13              111 Huntington Avenue - Suite 2500
  14              Boston, MA 02199-7610
  15        BY: GRAHAM D. WELCH, ESQ.
  16              Gwelch@foley.com
  17              (Telephonically/realtime stream.)
  18

  19        BARNES & THORNBURG LLP
  20        Counsel for H.D. Smith
  21              11 South Meridian Street
  22              Indianapolis Indiana          46204-3535
  23        BY: KATHLEEN L. MATSOUKAS, ESQ.
  24              Kathleen.matsoukas@btlaw.com
  25              (Telephonically/realtime stream.)

 Golkow Litigation Services                                                Page 8
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
           Confidential           Filed: to
                           - Subject     07/24/19 9 of 406.
                                            Further         PageID #: 232025Review
                                                       Confidentiality

   1

   2        A P P E A R A N C E S(Cont'd.):
   3

   4        LOCKE LORD LLP
   5        Counsel for Henry Schein, Inc. and
   6            Henry Schein Medical Systems, Inc.
   7              2200 Ross Avenue - Suite 2800
   8              Dallas, Texas       75201
   9        BY: BRANDAN MONTMINY, ESQ.
  10              Brandan.montminy@lockelord.com
  11              (Telephonically/realtime stream.)
  12

  13        ALSO PRESENT:
  14

  15        VINCE ROSICA, Golkow, Legal Video Specialist
  16        DAN LAWLOR, Golkow, Legal Video Specialist
  17

  18

  19

  20

  21

  22

  23

  24

  25

 Golkow Litigation Services                                                Page 9
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             10 of Confidentiality
                                         to Further     406. PageID #: 232026
                                                                            Review

   1

   2                      IT IS HEREBY STIPULATED AND
   3               AGREED by and between the attorneys for
   4               the respective parties herein, that
   5               filing and sealing be and the same are
   6               hereby waived;
   7                      IT IS FURTHER STIPULATED AND
   8               AGREED that all objections, except as
   9               to the form of the question, shall be
  10               reserved to the time of the trial;
  11                      IT IS FURTHER STIPULATED AND
  12               AGREED that the within deposition may
  13               be sworn to and signed before any
  14               officer authorized to administer an
  15               oath, with the same force and effect as
  16               if signed and sworn to before the
  17               Court.
  18

  19                                    - o0o -
  20

  21

  22

  23

  24

  25

 Golkow Litigation Services                                              Page 10
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             11 of Confidentiality
                                         to Further     406. PageID #: 232027
                                                                            Review

   1

   2                      THE VIDEOGRAPHER:         We are now on
   3               the record.       My name is Vince Rosica.
   4               I'm a videographer for Golkow
   5               Litigation Services.
   6                      Today's date is June 13, 2019,
   7               and the time is 9:10 a.m.
   8                      This video deposition is being
   9               held in New York, New York, in the
  10               matter of National Prescription Opiate
  11               Litigation, MDL No. 2804, for the
  12               United States District Court for the
  13               Northern District of Ohio, Eastern
  14               Division.
  15                      The deponent is Lacey Keller.
  16                      Counsel will be noted on the
  17               stenographic record.
  18                      The court reporter is Annette
  19               Arlequin and will now swear in the
  20               witness.
  21                      *              *              *
  22         L A C E Y        R.   K E L L E R,        called as a
  23                 witness, having been duly sworn by a
  24                 Notary Public, was examined and
  25                 testified as follows:

 Golkow Litigation Services                                              Page 11
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             12 of Confidentiality
                                         to Further     406. PageID #: 232028
                                                                            Review

   1

   2                      THE WITNESS:       I do.
   3                      Lacey Rae Keller.
   4         EXAMINATION BY
   5         MS. LEVY:
   6               Q.     Good morning, Ms. Keller.            My
   7         name is Jenny Levy, and I'm an attorney
   8         here at Kirkland & Ellis.           I represent the
   9         Allergan defendants in this case.
  10                      Thank you for being here today.
  11         Apologies in advance for my scratchy voice
  12         and sniffles.       I'm feeling very under the
  13         weather, so I will do my best to keep my
  14         germs away from you.
  15                      Have you ever had your deposition
  16         before?
  17               A.     Good morning, Jenny.          Thanks for
  18         having me.      And no.
  19               Q.     This is the first deposition
  20         experience you've ever had?
  21               A.     Correct.
  22               Q.     In the course of your work either
  23         at the New York Attorney General's Office
  24         or previously with SEIU, did you sit in on
  25         any depositions or is this the first time

 Golkow Litigation Services                                              Page 12
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             13 of Confidentiality
                                         to Further     406. PageID #: 232029
                                                                            Review

   1

   2         you've had this experience?
   3               A.     This is the first time I've had
   4         this experience.
   5               Q.     You've never been to a deposition
   6         before?
   7               A.     That is correct.
   8               Q.     Okay.     Let me tell you, just so
   9         you're comfortable, how this is going to
  10         go.
  11                      We have a court reporter to my
  12         right, your left, who is typing out every
  13         word that I'm saying and every word that
  14         you will say, in addition to our
  15         videographer.
  16                      Because she is typing all of our
  17         words, it's important that instead of the
  18         way we would normally communicate, maybe
  19         nodding our your head or saying "uh-huh,"
  20         that you do your best to speak in words
  21         when you answer my question.
  22                      Does that make sense?
  23               A.     That makes sense.
  24               Q.     Okay.     Thanks.
  25                      And if you don't understand the

 Golkow Litigation Services                                              Page 13
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             14 of Confidentiality
                                         to Further     406. PageID #: 232030
                                                                            Review

   1

   2         question I'm asking you, please absolutely
   3         feel free to tell me that, and I will do my
   4         very best to rephrase it.           I don't want the
   5         questions to be tricky.           They're not
   6         intended to confuse you.           I would like to
   7         make sure that you understand them before
   8         you answer them.
   9                      Can we agree that if you don't,
  10         you'll ask me to rephrase?
  11                A.    Thanks.      I will.
  12                Q.    Is there any reason that you
  13         can't give truthful, honest testimony
  14         today?
  15                A.    No.
  16                Q.    Okay.     I'm going to ask you
  17         questions.      The attorneys that came with
  18         you today may object to questions that I
  19         ask.    Unless they instruct you not to
  20         answer, I would ask that you please answer
  21         the questions.
  22                      If they instruct you not to
  23         answer, we'll probably quibble about that,
  24         but you'll get to follow your counsel's
  25         advice on that; otherwise, we can take

 Golkow Litigation Services                                              Page 14
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             15 of Confidentiality
                                         to Further     406. PageID #: 232031
                                                                            Review

   1

   2         breaks?
   3                      If you need a break at any time,
   4         I would ask that you just answer any
   5         pending question I have before we take a
   6         break.
   7                      So if you need to use the
   8         restroom or check your email or are hungry
   9         or any of that, feel free to just tell me
  10         and we can take a break when we get to an
  11         appropriate stopping point.
  12                      MS. LEVY:      Okay.     I would like to
  13               mark as Exhibit 1, the deposition
  14               notice that was issued in this case.
  15                      (Keller Exhibit 1, Track 1
  16               Defendants' Second Amended Notice of
  17               Oral Videotaped Deposition of Lacey R.
  18               Keller, marked for identification, as
  19               of this date.)
  20                      MS. LEVY:      Do you folks want
  21               copies, physical copies of the
  22               exhibits?      If you do, just raise your
  23               hand.     I'm going to pass them down
  24               through Catie.        And share them among
  25               yourselves.

 Golkow Litigation Services                                              Page 15
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             16 of Confidentiality
                                         to Further     406. PageID #: 232032
                                                                            Review

   1

   2                      If there are any exhibits that
   3               folks would like me to put on the ELMO,
   4               please just say so.
   5         BY MS. LEVY:
   6               Q.     Ms. Keller, have you seen this
   7         deposition notice before?
   8               A.     No.
   9               Q.     This is the first time you've
  10         taken a look at it?
  11               A.     Yes.
  12               Q.     Okay.     If you don't mind, please
  13         turn to the back page that says Exhibit A.
  14                      Exhibit A is a request for three
  15         categories of documents.
  16                      Do you see that?
  17               A.     I do.
  18               Q.     Okay.     Let's start with No. 1,
  19         "All documents or other materials you
  20         reviewed since the date of your report that
  21         have not specifically been identified in
  22         your report in preparation for your
  23         expected testimony."
  24                      Do you see that?
  25               A.     I do.

 Golkow Litigation Services                                              Page 16
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             17 of Confidentiality
                                         to Further     406. PageID #: 232033
                                                                            Review

   1

   2                Q.    Have you prepared a list of
   3         documents that would respond to No. 1?
   4                A.    I believe I have.
   5                Q.    Okay.     I'm going to mark what
   6         is -- I'm going to hand you what we're
   7         going to mark as Exhibit 2.
   8                      (Keller Exhibit 2, List of
   9                documents that respond to request 1 in
  10                Exhibit A on Exhibit 1, marked for
  11                identification, as of this date.)
  12         BY MS. LEVY:
  13                Q.    Do you see Exhibit 2?
  14                A.    I do.
  15                Q.    Take a look at that.          Is
  16         Exhibit 2 a list of documents that respond
  17         to request 1 in Exhibit A on Exhibit 1?
  18                A.    It's my intention that it does.
  19                Q.    Okay.     That's what I figured.
  20                      How did -- who prepared
  21         Exhibit 2?
  22                A.    Exhibit 2, I'm sorry, yes.            I
  23         did.
  24                Q.    And how did you prepare
  25         Exhibit 2?      What did you do to come up with

 Golkow Litigation Services                                              Page 17
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             18 of Confidentiality
                                         to Further     406. PageID #: 232034
                                                                            Review

   1

   2         that list?
   3               A.     Specifically to make the list or
   4         for the items?
   5               Q.     To make the list.
   6               A.     To make the list?         To be honest,
   7         we wrote a Python script to go through all
   8         the documents that I used to rely on, and
   9         then I compiled the actual Excel
  10         spreadsheet or list that you guys received.
  11               Q.     You used data science to make a
  12         list.    I'm impressed.
  13                      And so am I correct that
  14         Exhibit 2 reflects all the materials that
  15         were not cited in your report but that you
  16         have reviewed and relied on to form your
  17         opinions since your report?            Is that
  18         correct?
  19               A.     Yes.    There may be some overlap.
  20         There might be some citations here that
  21         were in the original covered items, but I
  22         just didn't want to exclude anything, so to
  23         be thorough, I put them all here.
  24               Q.     Got it.
  25                      And other than the materials

 Golkow Litigation Services                                              Page 18
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             19 of Confidentiality
                                         to Further     406. PageID #: 232035
                                                                            Review

   1

   2         cited in your report and the materials
   3         listed in Exhibit 2 as additional reliance
   4         materials, are there any other materials
   5         that you relied on in forming your opinions
   6         in this case?
   7               A.     No.
   8               Q.     If we look back at Exhibit 1,
   9         Item No. 2 in Exhibit A in Exhibit 1 asked
  10         for an "itemization of the hours spent, the
  11         compensation paid or to be paid for your
  12         work in this matter and your staff's work
  13         in this matter, including all invoices you
  14         have submitted to counsel."
  15                      Do you see that?
  16               A.     Yes, I do.
  17               Q.     Did you prepare and give to
  18         counsel a list of your invoices that
  19         reflect all of the work you've done in this
  20         case?
  21               A.     Yes, I have.
  22               Q.     Okay.
  23                      (Keller Exhibit 3, Gryphon
  24               Strategies Invoice dated 5/30/19,
  25               Bates-stamped OPIOIDMDL_KELLER_000036

 Golkow Litigation Services                                              Page 19
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             20 of Confidentiality
                                         to Further     406. PageID #: 232036
                                                                            Review

   1

   2               through 35, marked for identification,
   3               as of this date.)
   4                      MS. LEVY:      Let's go off the
   5               record for just a minute.
   6                      THE VIDEOGRAPHER:         The time is
   7               9:18 a.m.      We are now off the record.
   8                      (Off the record.)
   9                      THE VIDEOGRAPHER:         The time is
  10               9:20 a.m. We are back on the record.
  11         BY MS. LEVY:
  12               Q.     Ms. Keller, take a look at
  13         Exhibit 3 that we've put in front of you.
  14               A.     I have it.
  15               Q.     What is Exhibit 3?
  16               A.     These are our invoices.
  17               Q.     And is Exhibit 3 a comprehensive
  18         list of all invoices that Gryphon
  19         Strategies has submitted in this case?
  20                      MS. CONROY:       Objection.
  21                      You can go ahead and answer.
  22                      THE WITNESS:       Okay.
  23               A.     To the best of my knowledge, yes.
  24               Q.     Okay.
  25               A.     And it's Gryphon.

 Golkow Litigation Services                                              Page 20
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             21 of Confidentiality
                                         to Further     406. PageID #: 232037
                                                                            Review

   1

   2               Q.     Sorry.     Thank you.
   3               A.     Everyone says Gryphon so...
   4               Q.     The dragon makes it look like it
   5         should be a more dramatic name.              Gryphon.
   6         Okay.    Thank you for correcting me.
   7                      What is Gryphon Strategies?
   8               A.     Gryphon Strategies is a private
   9         investigation consulting firm.
  10               Q.     And you went to work at Gryphon
  11         Strategies in 2017?
  12               A.     Yes.
  13               Q.     From the New York Attorney
  14         General's Office?
  15               A.     Correct.
  16               Q.     You weren't the founder.            It
  17         existed before you got there, correct?
  18               A.     Correct.
  19               Q.     How many individuals, roughly,
  20         work at Gryphon Strategies?
  21               A.     When I started, it was probably
  22         around 50.      My guess is that number is much
  23         larger now.      Probably around 70.
  24               Q.     Does Gryphon have, like, multiple
  25         places of business or is it all located in

 Golkow Litigation Services                                              Page 21
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             22 of Confidentiality
                                         to Further     406. PageID #: 232038
                                                                            Review

   1

   2         White Plains?
   3                A.    There are multiple offices.             So
   4         the headquarters is in White Plains.               We
   5         have a satellite office in the city here.
   6         And I believe they're in process of opening
   7         a few offices around the rest of the world.
   8                Q.    And where do you work?
   9                A.    I work in New York City.
  10                Q.    How many folks work with you in
  11         New York City?
  12                A.    Around seven to nine, depending
  13         on our intern flux.
  14                Q.    Okay.     And how many individuals
  15         have worked with you on this case?
  16                A.    Sorry, let me just do the math.
  17                Q.    Sure.
  18                A.    Around six.
  19                Q.    Got it.
  20                      Is there anybody above you or
  21         that you report to within Gryphon on this
  22         case or are you the boss?
  23                A.    I'm the boss of our division,
  24         yes.
  25                Q.    And the other individuals that

 Golkow Litigation Services                                              Page 22
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             23 of Confidentiality
                                         to Further     406. PageID #: 232039
                                                                            Review

   1

   2         have worked on this matter are reporting to
   3         you or work for you; is that fair?
   4               A.     Correct.      They report directly to
   5         me.
   6               Q.     Gotcha.
   7                      Does Exhibit 3 and the work that
   8         is covered by the invoices in Exhibit 3
   9         cover all of the work that Gryphon
  10         Strategies has done on this matter?
  11               A.     For data mining and analytics.
  12         Correct.
  13               Q.     Is there other work besides data
  14         mining and analytics that Gryphon
  15         Strategies has done on this matter?
  16                      MS. CONROY:       Objection.
  17                      You can answer.
  18               A.     Yes.
  19               Q.     And what category of other work?
  20                      MS. CONROY:       Just before you
  21               answer, I don't want -- this is an area
  22               where there is some attorney work
  23               product.      If you inquire a little bit
  24               more, it has nothing to do -- Lacey is
  25               not involved in that.

 Golkow Litigation Services                                              Page 23
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             24 of Confidentiality
                                         to Further     406. PageID #: 232040
                                                                            Review

   1

   2                      MS. LEVY:      Okay.
   3         BY MS. LEVY:
   4               Q.     For the questions that I ask you
   5         about this other work, I do not want you to
   6         answer any specifics of that.             We are very
   7         worried about attorney-client privilege, so
   8         we don't want, we don't want anything
   9         confidential that attorneys have said to
  10         you or you have said to attorneys or that
  11         you know of that attorneys have said to
  12         Gryphon or Gryphon has said to be revealed
  13         in my questions.
  14                      But, generally, is it true to say
  15         in addition to data mining and analytics,
  16         Gryphon Strategies has performed other
  17         services related to the opioid matter?
  18               A.     That is correct to say.
  19               Q.     And have you been involved in any
  20         work other than data mining and analytics
  21         for this matter?
  22               A.     No.    I have only done data mining
  23         and analytics for this matter.
  24               Q.     Have you participated in meetings
  25         related to the other work that Gryphon

 Golkow Litigation Services                                              Page 24
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             25 of Confidentiality
                                         to Further     406. PageID #: 232041
                                                                            Review

   1

   2         Strategies is doing or has done for the
   3         opioid matter?
   4               A.     No.
   5               Q.     Has there been any overlap
   6         between your work and the other work that
   7         Gryphon Strategies is doing?
   8               A.     How would you define overlap?
   9               Q.     So is there a wall between you
  10         and your team that Gryphon has put in place
  11         and others at Gryphon who are doing
  12         different work?
  13               A.     No.    We share an office.          So like
  14         we're all in the same work space.              Even
  15         physically, there is not a wall.              But even
  16         metaphorically, no.
  17               Q.     I guess I should be more clear
  18         about that.
  19                      Has Gryphon Strategies put in
  20         place what lawyers would call a Chinese
  21         wall?
  22                      Are you familiar with the term
  23         "Chinese wall"?
  24               A.     Yeah, sort of.
  25               Q.     Has Gryphon Strategies put in

 Golkow Litigation Services                                              Page 25
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             26 of Confidentiality
                                         to Further     406. PageID #: 232042
                                                                            Review

   1

   2         place a procedure by which your team is
   3         walled off from other teams at Gryphon
   4         doing work on the opioid litigation?
   5               A.     Not explicitly, no.
   6               Q.     Have you had communications, you
   7         personally, with others at Gryphon who are
   8         doing other types of work other than data
   9         mining and analytics about the opioid
  10         litigation or the work that's being done in
  11         the opioid litigation?
  12               A.     Yes.
  13               Q.     Who, just names of individuals,
  14         who specifically have you communicated with
  15         at Gryphon that's not on your team
  16         regarding your work in this case?
  17               A.     So in not great detail, my boss,
  18         Jay Dawdy.      He is the president of the
  19         firm.    Mostly just to update him on what
  20         we're doing with all of our time.              And Eric
  21         Nawrocki.      I can provide a spelling on that
  22         one if that's difficult.
  23               Q.     Who is Eric Nawrocki?
  24               A.     Eric Nawrocki is another managing
  25         director.

 Golkow Litigation Services                                              Page 26
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             27 of Confidentiality
                                         to Further     406. PageID #: 232043
                                                                            Review

   1

   2               Q.     And what is your title at Gryphon
   3         Strategies?      You're a managing director as
   4         well, right?
   5               A.     Correct.
   6               Q.     How many managing directors are
   7         there?
   8               A.     I think there's around four or
   9         five.    I'd have to check the website to be
  10         certain.
  11               Q.     Have you done any work relating
  12         in any way to the opioid litigation or your
  13         retention in this case with individuals
  14         outside of the New York City office?
  15                      MS. CONROY:       You mean Gryphon?
  16                      MS. LEVY:      Yes.
  17               A.     So Jay Dawdy is primarily based
  18         in the White Plains office.            Eric is based
  19         primarily in the New York City office, if
  20         that helps answer the question.
  21               Q.     And how has the work that you
  22         have done on data and analytics overlapped
  23         with the work that -- with what you've
  24         communicated with others in the firm?                What
  25         is the overlap?

 Golkow Litigation Services                                              Page 27
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             28 of Confidentiality
                                         to Further     406. PageID #: 232044
                                                                            Review

   1

   2               A.     There's very little.          Their work
   3         is primarily concerned with people and
   4         we're more with the numbers, to the extent
   5         that the people have numbers.             For example,
   6         like numbers of prescriptions in the IQVIA
   7         data, that would be one place where you
   8         could imagine some overlap.
   9               Q.     Have you shared data sets with
  10         other teams in Gryphon working on opioid
  11         matters?
  12               A.     Data sets?
  13               Q.     Yes.
  14               A.     No.
  15               Q.     Have you shared ARCOS data with
  16         other teams in Gryphon?
  17               A.     No.
  18               Q.     Have you shared chargeback data
  19         with other teams in Gryphon?
  20               A.     No.
  21               Q.     Have you shared any of the data
  22         provided to you by the attorneys in this
  23         case with others at Gryphon?
  24               A.     Not in its raw form, no.
  25               Q.     Have you shared in any form?

 Golkow Litigation Services                                              Page 28
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             29 of Confidentiality
                                         to Further     406. PageID #: 232045
                                                                            Review

   1

   2               A.     I have provided some aggregated
   3         statistics.
   4               Q.     What aggregated statistics have
   5         you provided to others in your firm?
   6               A.     One -- an example would be like
   7         the prescriptions of a physician over time.
   8         Just like in the report, we talk about
   9         Adolf Harper, so the number of
  10         prescriptions that Adolf Harper wrote over
  11         time.
  12               Q.     I think I understand.
  13                      So aggregated statistics relating
  14         to individuals, is that the category of
  15         data that you shared?
  16               A.     Yes, individuals --
  17               Q.     Individual prescribers?
  18               A.     Yeah.     Maybe a pharmacy.
  19               Q.     Is there any other category of
  20         data that you can think of that you shared
  21         with others that are not on your data and
  22         analytics team?
  23               A.     Not at this time, no.
  24               Q.     Okay.
  25                      MS. LEVY:      I think we're up to

 Golkow Litigation Services                                              Page 29
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             30 of Confidentiality
                                         to Further     406. PageID #: 232046
                                                                            Review

   1

   2               Exhibit 4.
   3                      (Keller Exhibit 4, Resume of
   4               Lacey R. Keller, not Bates-stamped,
   5               marked for identification, as of this
   6               date.)
   7         BY MS. LEVY:
   8               Q.     What is Exhibit 4?
   9               A.     That's a question for me?            Sorry.
  10               Q.     Yes.
  11               A.     Okay.
  12               Q.     It should be an easy one.
  13               A.     Boy, I hope so.        That's my CV or
  14         my resumé.
  15               Q.     Okay.     And going back to
  16         Exhibit 1, Exhibit 1, the last page of
  17         Exhibit 1 on Exhibit A, No. 3 asked for a
  18         "copy of the most current and accurate
  19         curriculum vitae, CV, as of the date of
  20         your deposition."
  21                      Is the document that we've
  22         labeled Exhibit 4 a copy of your most
  23         recent CV?
  24               A.     Yes.
  25               Q.     And when was this created?

 Golkow Litigation Services                                              Page 30
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             31 of Confidentiality
                                         to Further     406. PageID #: 232047
                                                                            Review

   1

   2               A.     Just before we filed the report.
   3               Q.     And you haven't added anything to
   4         your resumé since then?
   5               A.     No.
   6               Q.     Taking a look at Exhibit 4, and
   7         starting at the top left, you are currently
   8         a managing director at Gryphon where you've
   9         worked from November 2017 to the present,
  10         about a year-and-a-half, correct?
  11               A.     That is correct.
  12               Q.     Did you start at Gryphon as a
  13         managing director or did you start with a
  14         different title?
  15               A.     I started as a managing director.
  16               Q.     How did you get the job at
  17         Gryphon?     Who hired you?        How did that come
  18         about?
  19               A.     Yeah, so at the time, I was
  20         working at the Attorney General's Office
  21         and Jay Dawdy had approached me about
  22         coming to the firm to start their data
  23         mining and analytics practice.             He thought
  24         the work that we were doing at the AG's
  25         office was super innovative and wanted to

 Golkow Litigation Services                                              Page 31
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             32 of Confidentiality
                                         to Further     406. PageID #: 232048
                                                                            Review

   1

   2         see if I'd be interested in doing that with
   3         him.
   4                Q.    Did you know Jay Dawdy before
   5         that?
   6                A.    No, I didn't.
   7                Q.    How do you spell Dawdy?
   8                A.    D-a-w-d-y.
   9                Q.    Dawdy.     I'm from the south.          We
  10         say "Dowdy."
  11                A.    Yes.
  12                Q.    And so how did he know about you?
  13                A.    Boy, I have to remember.            I
  14         believe we had an intern in common.               And so
  15         I had an intern and then that intern went
  16         to be his intern or staff.            And the intern
  17         had said, boy, there's this lady, you need
  18         to speak with her.         And so I think that's
  19         how we got to know each other.
  20                Q.    Have your job response -- what,
  21         in general, are your job responsibilities
  22         as a managing director at Gryphon?
  23                A.    So generally that means running
  24         the data team and building out that
  25         practice.

 Golkow Litigation Services                                              Page 32
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             33 of Confidentiality
                                         to Further     406. PageID #: 232049
                                                                            Review

   1

   2               Q.     Do you have clients right now
   3         other than clients related to this
   4         litigation?      Not tell me what they are,
   5         just a "yes" or "no" question.
   6               A.     Yes.
   7               Q.     What percentage of your work is
   8         related to this litigation as opposed to
   9         other clients not related to this
  10         litigation?
  11               A.     I don't have an exact number, but
  12         the vast majority is this litigation.
  13               Q.     Would you say like 75, 80
  14         percentish?      I know you're estimating.
  15               A.     Yeah, the data part of me doesn't
  16         want to do that, but, yeah --
  17               Q.     Okay.
  18               A.     -- or more.
  19               Q.     And not naming other clients,
  20         particularly if they're confidential, but
  21         other than this litigation, what types of
  22         other clients and work are you doing in
  23         addition to this?
  24               A.     So we have governmental clients.
  25               Q.     And your governmental clients, is

 Golkow Litigation Services                                              Page 33
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             34 of Confidentiality
                                         to Further     406. PageID #: 232050
                                                                            Review

   1

   2         that related to pharmaceuticals or other
   3         issues?
   4               A.     Completely separate issues.
   5               Q.     Okay.     Do you have any other
   6         clients that relate in any way to
   7         pharmaceuticals or opioids?
   8               A.     No.
   9               Q.     Okay.     Now turning to your work
  10         at the New York Attorney General's Office,
  11         how did you get that job?
  12               A.     So I was at the union at the time
  13         and was looking for the next step.               A
  14         friend of mine had said that they were
  15         looking for a researcher at the AG's
  16         office, and I thought that would be at
  17         first a pretty boring job and that I would
  18         just be reading documents all day in a
  19         taupe office.       But after meeting with them,
  20         I realized it would be a pretty exciting
  21         job because they wanted to build out a data
  22         mining practice there and make leads out of
  23         big data.
  24               Q.     I'm smiling because I actually
  25         did some research on you and I watched your

 Golkow Litigation Services                                              Page 34
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             35 of Confidentiality
                                         to Further     406. PageID #: 232051
                                                                            Review

   1

   2         YouTube video on this, and I've seen how
   3         excitedly you describe particularly how you
   4         thought it was going to be boring.
   5                      Is the work that you did -- you
   6         were at the New York Attorney's General
   7         Office from October 2013 through
   8         November 2017, just over four years,
   9         correct?
  10               A.     That is correct.
  11               Q.     Is the work that you did or the
  12         categories or types of matters you worked
  13         on all summarized on Exhibit 4 in the
  14         section under New York State Attorney
  15         General's Office?
  16               A.     I am sure there's much more that
  17         I worked on or supervised.
  18               Q.     Okay.     Fair enough.
  19                      From your, from the YouTube
  20         video -- you know what YouTube video I'm
  21         referring to?       It was a Washburn alumni
  22         thing?
  23               A.     Yeah.
  24               Q.     From the YouTube video, I -- you
  25         made some comment about why you thought it

 Golkow Litigation Services                                              Page 35
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             36 of Confidentiality
                                         to Further     406. PageID #: 232052
                                                                            Review

   1

   2         wasn't boring, which is you realized that
   3         you could take data and learn how to chase
   4         leads.
   5                      Do you remember saying that?
   6               A.     Yes.
   7               Q.     Is that a good description of
   8         what you were doing at the U.S. Attorney
   9         General's Office?
  10               A.     It's New York Attorney General's
  11         Office and -- for the record.
  12                      Yeah.
  13               Q.     I'm sorry.       I thought -- I didn't
  14         mean to say U.S. Attorney General, I meant
  15         to say New York.
  16                      So on your CV, you list several
  17         areas in which you used data and data
  18         mining techniques in order to generate
  19         leads on cases.        And one is in the gun and
  20         firearms space.
  21                      And a second one is using data
  22         analytics to figure out leads on, I guess,
  23         vendors with respect to Internet speed?
  24               A.     Oh, yes.
  25               Q.     I also see here, I'm combining

 Golkow Litigation Services                                              Page 36
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             37 of Confidentiality
                                         to Further     406. PageID #: 232053
                                                                            Review

   1

   2         your CV and your report, but experience
   3         that you have with using data to generate
   4         leads in the Airbnb rental space.
   5                      Is that also part of your work?
   6                A.    Those all three are part of my
   7         work, yes.
   8                Q.    And you also used data analytics
   9         to do modeling of landlord complaints?
  10         Specifically, generate leads with, like,
  11         landlords who are out of compliance with
  12         tax laws?
  13                A.    Oh, yes, that would be the
  14         421(a).
  15                Q.    I see that you, in your
  16         experience, have used data to generate
  17         leads on fake trades in foreign currency?
  18                A.    Yes, I supervised that work, but,
  19         yes.
  20                Q.    In your, in the combination of
  21         your report and other information I could
  22         find about you and your CV, I see one area
  23         where you have, where your work in data
  24         analytics has overlapped with the
  25         pharmaceutical industry, and that is when

 Golkow Litigation Services                                              Page 37
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             38 of Confidentiality
                                         to Further     406. PageID #: 232054
                                                                            Review

   1

   2         you were modeling data that could help with
   3         the deployment of Naloxone?
   4               A.     Sure.
   5               Q.     Am I correct about that?
   6               A.     Yes, you're correct about that.
   7               Q.     So up until your work on this
   8         case, have you done any other work with
   9         data and analytics related to the
  10         pharmaceutical industry?
  11               A.     Yes.
  12               Q.     What was that?
  13               A.     At a high level, it would have
  14         been pulling publicly available data on
  15         opioids, hospitalizations, opioid
  16         prescribing, so that would be like the
  17         public ARCOS reports.          And, I'm sorry,
  18         those aren't prescribed, those are
  19         shipments.      So the public ARCOS reports and
  20         New York State hospitalization data, is one
  21         example.
  22               Q.     Okay.     So I want to make sure my
  23         record is clear.
  24                      Prior to your work on this case
  25         that you're doing through Gryphon, you had

 Golkow Litigation Services                                              Page 38
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             39 of Confidentiality
                                         to Further     406. PageID #: 232055
                                                                            Review

   1

   2         prior experience with a project at the New
   3         York Attorney General's Office that related
   4         to, I'm going to say, Naloxone deployment.
   5                      Is that a fair way to categorize
   6         it?
   7               A.     So the Naloxone deployment, yes,
   8         that was the Community Overdose and
   9         Prevention program is what we called it,
  10         the COP program.        And so that was the
  11         deployment of Naloxone around the state and
  12         to police officers.         So we equipped every
  13         police officer with the life-saving Narcan.
  14         And so I managed that program.
  15               Q.     And the way you did that,
  16         describe what data you looked at generally.
  17         We don't need to educate ourselves fully
  18         about the project, but, generally, what was
  19         the data, what did you look at, and what
  20         was your methodology for working on the COP
  21         project?
  22               A.     So, I remember it was the fall
  23         that Philip Seymour Hoffman died that that
  24         was when the office took an interest in
  25         opioids generally.         And so I was tasked

 Golkow Litigation Services                                              Page 39
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             40 of Confidentiality
                                         to Further     406. PageID #: 232056
                                                                            Review

   1

   2         with finding something that was of
   3         importance to do in the area.
   4                      And so I wouldn't say that it was
   5         really data driven.         I didn't deploy based
   6         off of, you know, this is where the most
   7         overdoses were occurring, because at that
   8         time, that data set really didn't exist in
   9         a robust fashion.
  10                      So it was just a "raise your
  11         hand" program, if you will.            So if a police
  12         department came to us and said, look, we
  13         could use some money to buy this Narcan,
  14         then we would give them that, that funds.
  15               Q.     And so you analyzed a segment of
  16         ARCOS data in your in your work in figuring
  17         out how to best deploy Naloxone.
  18                      Is that true or false?
  19               A.     That's not -- that would be
  20         false.
  21               Q.     Okay.     Did you not -- you did not
  22         use ARCOS data?
  23               A.     No.
  24               Q.     Okay.
  25               A.     Not for the -- I used ARCOS data

 Golkow Litigation Services                                              Page 40
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             41 of Confidentiality
                                         to Further     406. PageID #: 232057
                                                                            Review

   1

   2         for other things, but not for that, no.
   3                Q.    Okay.     What in the past have you
   4         used ARCOS data for?
   5                A.    So I've only used the public
   6         ARCOS data in the past, and that was mostly
   7         to get a general sense of where the
   8         shipments were going into New York.
   9                Q.    And was that in conjunction with
  10         the Naloxone project or was that for
  11         something else?
  12                A.    I can't be -- I can't really
  13         recall the timing, but it was either around
  14         that time or shortly -- or probably
  15         subsequent.      I'm trying to think of where I
  16         was, but, yeah.
  17                Q.    And what did you do with the
  18         results of your analysis?           What was the
  19         results and what did you do with it?
  20                A.    I wrote a pretty high level memo
  21         about, like, the state of opioids in New
  22         York as much as I could from public data.
  23                Q.    And what did you -- what did it
  24         say?
  25                A.    I mean, I wrote it years ago, so

 Golkow Litigation Services                                              Page 41
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             42 of Confidentiality
                                         to Further     406. PageID #: 232058
                                                                            Review

   1

   2         I can't remember exactly.           But at a high
   3         level, it would have the number of
   4         shipments into the state.           I think we were
   5         able to get it by ZIP three.            I think we
   6         ended up mapping it to counties because
   7         people have counties here, not ZIP codes.
   8                      The number of deaths over time,
   9         the number of hospitalizations over time,
  10         specifically opioid-related deaths and
  11         opioid-related hospitalizations.
  12                      My guess is it would have also
  13         included some open payments data as well
  14         from Center for Medicaid Studies.              And it
  15         would have just summarized all of those at
  16         a fairly high level.
  17               Q.     And do you know what it would
  18         used for?      Who it was submitted to?
  19               A.     I'm not sure exactly who it was
  20         submitted to.
  21               Q.     Or what happened with it?
  22               A.     I don't know exactly what
  23         happened with it.         It's hard to tell.
  24               Q.     And what year were you conducting
  25         this analysis and drafting this memo?

 Golkow Litigation Services                                              Page 42
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             43 of Confidentiality
                                         to Further     406. PageID #: 232059
                                                                            Review

   1

   2               A.     I'm sorry, I have to think a
   3         little bit.      I want to say around
   4         2015-2016.
   5                      Things get picked up and put down
   6         quite a bit in government, especially as
   7         more pressing matters come to light so...
   8               Q.     On your -- so other than the work
   9         you've just described in analyzing -- what
  10         do you call that project that you just
  11         talked about?       It's different from the
  12         Naloxone COP project.          What do you call
  13         that segment of work?
  14               A.     So that segment of work is a
  15         pretty typical request of my team at the
  16         AG's offices.       Like, we were the -- we were
  17         a data-driven research team, but
  18         fundamentally we are a research team.                So
  19         give us the facts about whatever.              So, you
  20         know, you could call it briefings or
  21         whatnot, but they were, you know, fact,
  22         factual-driven documents so...
  23               Q.     Opioid research?
  24               A.     Yes.    It was one example, but
  25         I've written them on, you know, payroll

 Golkow Litigation Services                                              Page 43
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             44 of Confidentiality
                                         to Further     406. PageID #: 232060
                                                                            Review

   1

   2         cards and other unrelated things as well.
   3         That's pretty much what we did at that
   4         office, in addition to data support.
   5               Q.     So if I want to hone in on your
   6         opioid and pharmaceutical experience, I --
   7         you've told me about the Naloxone
   8         deployment COP project.           You've told me
   9         about opioid research and data that you did
  10         with the New York Attorney General's
  11         Office.
  12                      Aside from those two things, do
  13         you have any other experience looking at
  14         pharmaceutical data prior to this case?
  15               A.     Not prior to this case, that I
  16         recall.
  17               Q.     Since you have begun your work on
  18         this case, do you have any additional work
  19         in the pharmaceutical space?            Without
  20         revealing any confidences.
  21               A.     Not that I am currently
  22         contracted for or being paid to do work on.
  23               Q.     Like potential leads or potential
  24         clients you're thinking about, but nothing
  25         that you've actually done yet; is that

 Golkow Litigation Services                                              Page 44
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             45 of Confidentiality
                                         to Further     406. PageID #: 232061
                                                                            Review

   1

   2         correct?
   3               A.     Correct, nothing that I've
   4         submitted an invoice to or could bill hours
   5         to.
   6               Q.     Is the education in the top
   7         right-hand corner that is reflected in
   8         Exhibit 4, does this continue to be
   9         accurate today?
  10               A.     Yes.
  11               Q.     Do you have a Master's of Arts
  12         from the New School in 2010; is that
  13         correct?
  14               A.     That is correct.
  15               Q.     Bachelor of Business
  16         Administration in Economics from Washburn
  17         University, 2008?
  18               A.     That is correct.
  19               Q.     And a certificate in data
  20         science, it says General Assembly, 2015.
  21                      What does that mean?
  22               A.     General Assembly, I'm not sure if
  23         it's still around, was like an evening boot
  24         camp for-profit -- I think it's a
  25         for-profit institution to learn data

 Golkow Litigation Services                                              Page 45
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             46 of Confidentiality
                                         to Further     406. PageID #: 232062
                                                                            Review

   1

   2         science.
   3                      So I took a semester-long evening
   4         class while I was at the AG's office to
   5         kind of brush up on my skills because I
   6         wanted to know a little bit more about the
   7         field and where we were headed.
   8                Q.    When you describe your profession
   9         to people at the dinner table, are you a
  10         data scientist?
  11                A.    So that term gets thrown around a
  12         lot.    I would say -- pure data scientist,
  13         would say no.       I use that title because
  14         it's a known quantity.          I would not call
  15         myself a data scientist.           I'm a manager of
  16         data scientists, is a much better
  17         reflection of my --
  18                Q.    Okay.     And what is the difference
  19         between those two things in your mind?
  20         I've never heard the distinction.              I'm
  21         asking very genuinely.
  22                A.    So a data scientist, in my
  23         opinion, are going to be fluent in several
  24         different languages.          And not like French
  25         or Arabic like as you and I would think of

 Golkow Litigation Services                                              Page 46
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             47 of Confidentiality
                                         to Further     406. PageID #: 232063
                                                                            Review

   1

   2         them, but more like SQL, Python, whatever
   3         programming languages you fancy, and be
   4         able to work in multiple platforms easily.
   5                      I have those skills as well, but
   6         I don't use them every single day like they
   7         do.   And so I'm much more in the managing
   8         and prioritizing of the workflow,
   9         fact-checking, confirming that the process
  10         is right, the assumptions are correct.
  11               Q.     Got it.
  12                      And so if I ask you, what is your
  13         expertise, how do you describe it to me?                 I
  14         am an expert in?
  15               A.     I'm an expert in seeing the big
  16         picture, the data sources that are
  17         available to me, combining them, whether
  18         they be public, private, confidential, and
  19         using them for results.
  20               Q.     I think I know the answer to
  21         these, but I have to ask them anyway.
  22                      You don't have a law degree,
  23         correct?
  24               A.     That is correct.
  25               Q.     And you are not an expert in the

 Golkow Litigation Services                                               Page 47
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             48 of Confidentiality
                                         to Further     406. PageID #: 232064
                                                                            Review

   1

   2         law, right?
   3               A.     I am not an expert in the law.
   4               Q.     And you don't intend to offer any
   5         legal opinions in this case?
   6               A.     I do not.
   7               Q.     You have not ever worked in drug
   8         enforcement, have you?
   9               A.     No, I have never worked in drug
  10         enforcement.
  11               Q.     You are not an expert on the
  12         Controlled Substances Act, are you?
  13               A.     That is correct, I am not an
  14         expert in the Controlled Substance Act.
  15               Q.     You have not ever worked with the
  16         DEA, have you?
  17               A.     I have not.       I have not worked
  18         with the DEA.
  19               Q.     And you are not an expert in DEA
  20         requirements and regulations, correct?
  21               A.     That is correct.
  22               Q.     You are not an expert or don't
  23         intend to offer yourself as an expert in
  24         what the DEA regulations actually mean,
  25         correct?

 Golkow Litigation Services                                              Page 48
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             49 of Confidentiality
                                         to Further     406. PageID #: 232065
                                                                            Review

   1

   2               A.     That is correct.
   3               Q.     You do not intend to offer
   4         yourself as an expert in what DEA
   5         registrants should or are supposed to do in
   6         accordance with those guidance and
   7         regulations, correct?
   8               A.     That is correct.
   9               Q.     And from a big picture level, if
  10         I understand your report correctly, what
  11         you have done is offer -- is do analyses
  12         offering 16 different metrics and
  13         illustrate what the results of those
  14         metrics would show at a high level.
  15                      Do you agree with me that that's
  16         what your report does?
  17               A.     Yes.    I didn't actually count how
  18         many metrics, so I'm taking your word that
  19         there are 16.
  20               Q.     I will represent to you that I
  21         count 16.      But what I'm trying to parse
  22         out, I don't mean to be mysterious, is I
  23         want to make sure that I understand the
  24         expertise you do intend to offer and the
  25         expertise you don't intend to offer.

 Golkow Litigation Services                                              Page 49
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             50 of Confidentiality
                                         to Further     406. PageID #: 232066
                                                                            Review

   1

   2                      So as I understand your opinions,
   3         they are opinions from a data science point
   4         of view that say if you ran these metrics,
   5         here's what the results would look like.
   6                      Is that a fair assessment at a
   7         very, very high level?
   8                      MS. CONROY:       Objection.
   9                      You can answer.
  10               A.     I would say that's a fair
  11         assessment.      I was asked to apply the
  12         compliance metrics to the labeler's data,
  13         including chargebacks and IMS, IQ, yeah.
  14               Q.     And you don't intend to offer any
  15         opinions about which one of those metrics
  16         is the right one, do you?
  17               A.     That is correct.         I don't endorse
  18         any of the metrics or not endorse.
  19         Agnostic would be the correct term, yeah.
  20               Q.     Okay.     And you're not going to
  21         offer any opinions that a particular
  22         registrant should have or is required to
  23         employ which ones of the metrics?              That is
  24         not what you were retained to do, correct?
  25               A.     That is correct.

 Golkow Litigation Services                                              Page 50
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             51 of Confidentiality
                                         to Further     406. PageID #: 232067
                                                                            Review

   1

   2               Q.     And that is beyond your expertise
   3         to do.
   4                      Do you agree with that?
   5               A.     That is correct.
   6               Q.     And I think, if I'm reading your
   7         report correctly, you don't take any
   8         opinion as to what the DEA or the
   9         Controlled Substances Act means when it
  10         talks about suspicious orders.
  11                      You are not taking a position as
  12         to what specifically the DEA means, right?
  13               A.     Yes, I believe that's right.
  14               Q.     And I think it can make our day
  15         easier if I understand the scope of this.
  16                      What you have done is you've used
  17         a number of different metrics to show that
  18         if a particular defendant had looked at the
  19         data this way, this is what that defendant
  20         would have seen.
  21                      Is that fair?
  22               A.     Yes.
  23               Q.     And when you use the term
  24         "suspicious," which you do quite a number
  25         of times in your report, what you mean by

 Golkow Litigation Services                                              Page 51
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             52 of Confidentiality
                                         to Further     406. PageID #: 232068
                                                                            Review

   1

   2         that is the result of your own metrics,
   3         right?
   4                A.    Yes, you can characterize it that
   5         way.
   6                Q.    You don't mean to use
   7         "suspicious" as a technical term meaning
   8         suspicious under the Controlled Substances
   9         Act, right?
  10                      MR. LEDLIE:       Object to the form.
  11                      You can answer.
  12                A.    Yes, when I say "suspicious," I
  13         mean that they have either triggered one of
  14         the metrics, which are -- I'll leave it at
  15         that.
  16                Q.    Okay.     And you haven't, you
  17         haven't gone -- have you ever met with
  18         anyone from DEA about this case and your
  19         report?
  20                A.    I have not met with anyone about
  21         this case or my report from the DEA.
  22                Q.    Okay.     Why do you hesitate?
  23                A.    I have spoken to DEA officials
  24         about the ARCOS data and how to process it,
  25         but clarifying questions of what does an S

 Golkow Litigation Services                                              Page 52
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             53 of Confidentiality
                                         to Further     406. PageID #: 232069
                                                                            Review

   1

   2         mean and what does this correction number
   3         mean like...
   4               Q.     Okay.     When you have spoken to
   5         the DEA, it has been entirely in the
   6         context of the data itself, correct?
   7               A.     Absolutely.
   8               Q.     You've never asked anyone from
   9         DEA, "Do these various metrics make sense
  10         to you"?     You've never asked that question?
  11               A.     Never.
  12               Q.     And you've never asked anybody
  13         from DEA, "Are these metrics in line with
  14         what DEA expects or requires"?             That's
  15         nothing you've ever asked the DEA, correct?
  16               A.     That is correct.
  17               Q.     And that wasn't -- the point of
  18         your report is not to say what the DEA
  19         requires, but rather to say what the data
  20         had available for people to look at.
  21                      Is that a proper simplification?
  22                      MS. CONROY:       Objection.
  23                      You can answer.
  24               A.     I would say, yes, it was what
  25         data was available to apply the -- what

 Golkow Litigation Services                                              Page 53
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             54 of Confidentiality
                                         to Further     406. PageID #: 232070
                                                                            Review

   1

   2         data was available to apply the compliance
   3         metrics and what those metrics would have
   4         revealed.
   5               Q.     And, again, I think you've
   6         answered this, but I want to be sure.
   7                      You do not offer the opinion that
   8         any defendant had an obligation to apply
   9         any of the particular compliance metrics,
  10         right?
  11               A.     That is correct.
  12               Q.     And it is also beyond your
  13         expertise to opine on what would have
  14         happened in the real world if someone had
  15         applied the metrics?          That is beyond what
  16         you are an expert in, correct?
  17                      MS. CONROY:       Objection.
  18                      You can answer.
  19               A.     Yes.    There is a section in the
  20         report, the small labeler impact section,
  21         that, depending on how this question is
  22         worded, might come in conflict with that,
  23         but that's not the intention.
  24               Q.     We'll get to that.
  25                      But just generally, in the small

 Golkow Litigation Services                                              Page 54
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             55 of Confidentiality
                                         to Further     406. PageID #: 232071
                                                                            Review

   1

   2         labeler impact, in your own words, you
   3         phrase it as a hypothetical, right?
   4               A.     Correct.
   5               Q.     You aren't suggesting -- the
   6         defendant that's subject to the small
   7         labeler impact is Janssen, correct?
   8               A.     Yes, I believe so.
   9               Q.     And what you do in that section
  10         is you model, hypothetically, if Janssen
  11         had looked at the data this way, then
  12         hypothetically, orders could have been
  13         stopped, right?
  14               A.     That is correct.
  15               Q.     But you do not go further in this
  16         report to opine that Janssen had an
  17         obligation to do that or should have done
  18         that or that the DEA expected Janssen to do
  19         that.
  20                      That's beyond your expertise,
  21         right?
  22               A.     That is beyond, yes.
  23               Q.     Okay.     And, also, you don't know
  24         or you don't have the expertise to know --
  25         you don't consider yourself an expert in

 Golkow Litigation Services                                              Page 55
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             56 of Confidentiality
                                         to Further     406. PageID #: 232072
                                                                            Review

   1

   2         DEA reporting requirements, do you?
   3                A.    No.
   4                Q.    And you don't know what triggers
   5         a reporting requirement for a manufacturer?
   6                A.    No.
   7                Q.    You don't know what triggers a
   8         reporting requirement for a distributor, do
   9         you?
  10                A.    No.
  11                Q.    And you don't know what triggers
  12         reporting requirements for pharmacies?
  13                A.    No.
  14                Q.    It is beyond the scope of your
  15         expertise to opine on what triggers a
  16         reporting responsibility specifically?
  17         That's beyond what you have been asked to
  18         do here, correct?
  19                A.    Correct.
  20                Q.    And also just to make sure we
  21         narrow in on what your opinions are, you
  22         are not an expert in what DEA does with
  23         suspicious reports?         That is beyond your
  24         expertise as well, right?
  25                A.    That is correct.

 Golkow Litigation Services                                              Page 56
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             57 of Confidentiality
                                         to Further     406. PageID #: 232073
                                                                            Review

   1

   2               Q.     And I think there are places in
   3         your report where you talk about orders
   4         that could have been stopped.             And I just
   5         want to make sure that I understand the
   6         parameters of what you intend to say about
   7         that.
   8                      When you talk about orders that
   9         could have been stopped, you mean from a
  10         data perspective hypothetically, correct?
  11               A.     Yes.    I mean that the compliance
  12         metrics showed that order or that triggered
  13         that order and so, yes, it could have been
  14         stopped.
  15               Q.     So someone, somewhere could have
  16         stopped those orders?
  17               A.     Yes, they could have seen it or
  18         stopped it.
  19               Q.     But beyond what the data shows,
  20         do you have any opinions whatsoever on how
  21         that would work in the real world?
  22                      MS. CONROY:       Objection.
  23                      You can answer.
  24               A.     No, I have no opinions on the
  25         real world.

 Golkow Litigation Services                                              Page 57
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             58 of Confidentiality
                                         to Further     406. PageID #: 232074
                                                                            Review

   1

   2               Q.     So going back to what we were
   3         talking about, Section 9, in the small
   4         manufacturer impact -- I think I've gotten
   5         it wrong.      It's called...
   6                      (Document review.)
   7               Q.     Small labeler impact.
   8                      You use the term "labeler" and
   9         "manufacturer" interchangeably, correct?
  10               A.     I do.
  11               Q.     Actually, you just use the term
  12         "labeler"?
  13               A.     I think I use the term "labeler."
  14         I think at the beginning of the report, in
  15         the event that we do say "manufacturer," I
  16         always mean labeler because I...
  17               Q.     Why do you do that, just out of
  18         curiosity?      Most of the time I hear people
  19         talk about manufacturers.           Why do you make
  20         that distinction?
  21               A.     So as I understand it from when
  22         we process the data from the FDA, they call
  23         it the labeler.        So when they say that the
  24         NDC was labeled by that entity, that was
  25         the -- I understand that to be like the

 Golkow Litigation Services                                              Page 58
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             59 of Confidentiality
                                         to Further     406. PageID #: 232075
                                                                            Review

   1

   2         last person that put that, if you will, a
   3         box together.
   4                      So I don't know how often that
   5         box was created by somebody else and
   6         labeled by someone else.           They might always
   7         be the same.       But to be most correct, I
   8         wanted to use the DEA's and the FDA's
   9         terminology.       I'm not sure which one, where
  10         that term came from, but I saw that as part
  11         of the data set.
  12               Q.     And so going back to the small
  13         labeler impact, when you talk about orders
  14         that could have been stopped, you did not
  15         analyze how that would have happened, who
  16         would have stopped the orders, who had a
  17         duty to stop the orders, what would have
  18         had to happen to stop the orders?              You
  19         didn't do any of that work, did you?
  20               A.     Correct.
  21               Q.     And you certainly don't intend to
  22         opine that Janssen, in particular, should
  23         have stopped those transactions.              That is
  24         beyond what you're saying.            You're simply
  25         saying it could have happened, correct?

 Golkow Litigation Services                                              Page 59
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             60 of Confidentiality
                                         to Further     406. PageID #: 232076
                                                                            Review

   1

   2               A.     That is correct.
   3               Q.     And really, as you sit here, you
   4         don't even know how Janssen or any other
   5         registrant would actually stop those orders
   6         in practice in the real world?             That is not
   7         something that you have ever studied or
   8         know if it would even be possible, right?
   9               A.     That's correct.
  10               Q.     Okay.     So let's go to the
  11         summary.     Let me mark your report as
  12         Exhibit 5.
  13                      (Keller Exhibit 5, Expert
  14               Analysis of Lacey R. Keller, not
  15               Bates-stamped, marked for
  16               identification, as of this date.)
  17         BY MS. LEVY:
  18               Q.     Do you recognize what we've
  19         handed you as Exhibit 5?
  20               A.     I do.
  21               Q.     What is that?
  22               A.     That is my report.
  23               Q.     How did this document spring
  24         forth into the world?          What -- who typed
  25         it?   Whose computer was it on?            How did it

 Golkow Litigation Services                                              Page 60
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             61 of Confidentiality
                                         to Further     406. PageID #: 232077
                                                                            Review

   1

   2         get created?
   3               A.     So it was a collective effort by
   4         my team.     So we have folks working on some
   5         of the coding, some of the data loading,
   6         some of the writing.          It sits on my
   7         computer, their computers.            But all of it
   8         is in my team.
   9               Q.     And you said there were roughly
  10         six people working under you on your team
  11         to create Exhibit 5?
  12               A.     Yes.
  13               Q.     Nobody working above you to
  14         create Exhibit 5?
  15               A.     Correct.
  16               Q.     And you communicated with the
  17         lawyers in this case to prepare Exhibit 5,
  18         correct?
  19               A.     Correct.
  20               Q.     And what lawyers specifically did
  21         you communicate with in your work in this
  22         case?
  23               A.     I'd have to think, but primarily
  24         Linda Singer.
  25               Q.     Can you think of any other

 Golkow Litigation Services                                              Page 61
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             62 of Confidentiality
                                         to Further     406. PageID #: 232078
                                                                            Review

   1

   2         attorneys that you worked with other than
   3         Linda Singer?
   4               A.     Jayne Conroy.
   5               Q.     Anybody else?        Any man attorneys
   6         or just -- did you have an all-women team?
   7               A.     We're a strong team.
   8                      Not that I can think of at this
   9         time.
  10               Q.     And who typed the report?
  11               A.     The report was primarily typed by
  12         one of my staffers and then myself as well.
  13               Q.     Just very generally, like what
  14         was the process in writing it?             Who did
  15         what in the process?
  16               A.     Sure.
  17                      So there's a pipeline.           So we --
  18         you know, someone is usually in charge of
  19         loading the data, so bringing it in.
  20         Another person is in charge of the metrics
  21         and applying them.         Another person is in
  22         charge of pulling charts, tables and
  23         graphs.     And another person is in charge of
  24         making everything look pretty, write the
  25         words.     And then it goes and flows up to

 Golkow Litigation Services                                              Page 62
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             63 of Confidentiality
                                         to Further     406. PageID #: 232079
                                                                            Review

   1

   2         me.
   3                      And then to the extent that I
   4         interject myself, either willingly or
   5         unwillingly from my staff, along each
   6         different places is how that usually looks.
   7                Q.    And then did you ever -- strike
   8         that.
   9                      For the 16 different analyses or
  10         the 16 different metrics, those metrics,
  11         you were asked to run by the attorneys in
  12         the case?      They were not metrics that you
  13         yourself thought of, correct?
  14                A.    I would say that is correct.             We
  15         didn't create a metric to the extent that
  16         multiple distributor was kind of like --
  17         there was no, "here's how to apply a
  18         multiple distributor metric."             You are just
  19         looking for whether or not they exist or
  20         not.    Everything else was either created by
  21         another entity or found by us, if that
  22         makes sense.
  23                Q.    So I guess that's what I'm trying
  24         to figure out.
  25                      If we look at the index of your

 Golkow Litigation Services                                              Page 63
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             64 of Confidentiality
                                         to Further     406. PageID #: 232080
                                                                            Review

   1

   2         report, so Exhibit 5, page 2 is the index.
   3         And particularly in J, Compliance Metric
   4         Application.
   5                      Do you see -- are you with me?
   6               A.     I'm with you.
   7               Q.     The twice trailing 12-month
   8         average, which you referred to as the
   9         double national average metric, that's a
  10         metric that the lawyers in the case asked
  11         you to run, correct?          You didn't develop
  12         that?    You didn't think of that yourself,
  13         right?
  14               A.     I would say that's a fair
  15         representation.
  16               Q.     Same is true for the triple
  17         national average right below, right?               The
  18         lawyers asked you to do that analysis; you
  19         didn't generate that?
  20               A.     I would say that's a fair --
  21               Q.     Same with the McKesson 8,000 rule
  22         metric, the lawyers in the case asked you
  23         to run that metric; that's not something
  24         you thought of on your own, right?
  25               A.     Correct.

 Golkow Litigation Services                                              Page 64
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             65 of Confidentiality
                                         to Further     406. PageID #: 232081
                                                                            Review

   1

   2               Q.     The same with the trailing
   3         six-month threshold, which you referred to
   4         as "common sense," that's something that
   5         the lawyers asked you to run.
   6                      You didn't come up with that
   7         yourself, right?
   8               A.     Correct.
   9               Q.     You who came up with the term
  10         "common sense"?
  11               A.     I've always heard of that metric
  12         being called that.
  13               Q.     That's not your term?           Somebody
  14         else told that to you?
  15               A.     That's correct.
  16               Q.     And you certainly don't use that
  17         term to mean that it's your opinion that
  18         this is the common sense answer.
  19                      That is not how you use that
  20         term, correct?
  21               A.     Correct.      It's any one of these
  22         that has quotes in it is -- well, really,
  23         that is the only one that does after the
  24         correction sheet, so, yes.
  25               Q.     And is it your opinion that J4,

 Golkow Litigation Services                                              Page 65
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             66 of Confidentiality
                                         to Further     406. PageID #: 232082
                                                                            Review

   1

   2         the maximum monthly trailing six-month
   3         threshold, is the most common sense in the
   4         ordinary use of that term?            That is not
   5         your opinion, is it?
   6                A.    That is not my opinion.
   7                Q.    Okay.     And then No. 5, the
   8         Qualitest, Endo, 25/50 percent national
   9         average, the lawyers in the case asked you
  10         to run that.
  11                      That was not a metric you came up
  12         with, right?
  13                A.    Correct, with a clarification.
  14                      So on some of the labeler
  15         metrics, some of them were found by
  16         attorneys and some we found on our own by
  17         reading documents.
  18                Q.    So that's exactly what I want to
  19         find out.
  20                      Which ones did you find all on
  21         your own that lawyers didn't ask you to do?
  22                A.    I don't know specifically.            I
  23         actually didn't keep track.            It was kind of
  24         a --
  25                Q.    All of the documents that you

 Golkow Litigation Services                                              Page 66
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             67 of Confidentiality
                                         to Further     406. PageID #: 232083
                                                                            Review

   1

   2         were provided in this case were provided to
   3         you by the lawyers in the case, right?
   4               A.     No.    We had access to anything
   5         that we had asked for, and I also could
   6         search for documents.
   7               Q.     So what documents -- did you get
   8         any documents that did not come to you
   9         through the lawyers in the case?
  10               A.     Yes.
  11                      MS. CONROY:       Objection.
  12         BY MS. LEVY:
  13               Q.     And what types of documents were
  14         those?
  15               A.     There were a few compliance
  16         documents --
  17               Q.     Let me -- I think we might be
  18         talking -- I might be asking the question
  19         in a confusing way.
  20                      Internal company documents that
  21         you reviewed, those you were given access
  22         to by the lawyers in the case, right?
  23               A.     That is correct.         True.    Let's
  24         say relativity.
  25               Q.     Okay.     And how did that process

 Golkow Litigation Services                                              Page 67
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             68 of Confidentiality
                                         to Further     406. PageID #: 232084
                                                                            Review

   1

   2         work?    Did you say, I'd like to see
   3         documents of X category, provide them to
   4         me?   Or did you search the whole relativity
   5         database and found them on your own?               Just
   6         generally, how did that process go?
   7               A.     A little bit of both.           So to the
   8         extent that lawyers had already identified
   9         documents of categories, so we said give me
  10         compliance documents, those would be
  11         already provided to us.
  12                      To the extent we felt like we
  13         wanted to find more, we'd go looking.
  14               Q.     Going back to the index of
  15         Exhibit 5, No. J5, this Qualitest, Endo
  16         metric, that was a metric that the
  17         attorneys asked you to run, correct?
  18               A.     Correct, or that we found.
  19               Q.     You don't know which?
  20               A.     I don't.      I'm sorry, I don't know
  21         which.
  22               Q.     And what about No. 6, J6, the
  23         Qualitest, Endo 30,000 rule, that's a
  24         metric that the attorneys asked you to run?
  25         That was their idea, correct?

 Golkow Litigation Services                                              Page 68
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             69 of Confidentiality
                                         to Further     406. PageID #: 232085
                                                                            Review

   1

   2               A.     Or that we found.
   3               Q.     You just don't know?
   4               A.     I just don't know.         I didn't keep
   5         track.
   6               Q.     Same with 7, 8, 9, 10, 11, 12,
   7         whose idea was it to run those metrics?
   8         Are these things that you thought of out of
   9         the blue or metrics that the attorneys
  10         asked you to run?
  11                      MS. CONROY:       Objection.
  12               A.     They're metrics that either the
  13         attorneys asked us to run or that we found
  14         in the compliance documents.
  15               Q.     And you don't know which?
  16               A.     I don't know.        I mean, I do
  17         remember Mallinckrodt was known at the
  18         beginning, but I don't remember at what
  19         point these we found and others were given.
  20               Q.     And then for part 1, the
  21         manufacturer prescriber analysis, was the
  22         methodology to look at IQVIA data and come
  23         up with this analysis, was that your idea
  24         or was that something that the lawyers
  25         asked you to do?

 Golkow Litigation Services                                              Page 69
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             70 of Confidentiality
                                         to Further     406. PageID #: 232086
                                                                            Review

   1

   2               A.     That was what lawyers had asked
   3         me to do.      They had asked me to apply the
   4         known compliance metrics to labelers' data
   5         which would have included chargebacks and
   6         IQVIA.
   7               Q.     And then for part 2, the
   8         manufacturer to pharmacy analysis, that
   9         also was something that the lawyers asked
  10         you to do; they asked you to apply these
  11         various metrics to chargeback data,
  12         correct?
  13               A.     To chargeback data, correct, or
  14         867 data.
  15               Q.     What is 867 data?
  16               A.     So I want to make sure I get the
  17         definition right because -- so let me flip
  18         to my report.
  19                      (Document review.)
  20               A.     Sorry, I wish you could do a
  21         control F while you're in the room.               It
  22         would make things is so much easier.
  23               Q.     Can you do that?         I'll see if I
  24         can get Catie to narrow it quickly.
  25                      (Document review.)

 Golkow Litigation Services                                              Page 70
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             71 of Confidentiality
                                         to Further     406. PageID #: 232087
                                                                            Review

   1

   2                A.    No, I can't find the definition.
   3         But I understand it to be -- go ahead -- to
   4         be data that the labelers have at their
   5         hands of where their opioids are going down
   6         to the pharmacy level.
   7                Q.    Do you know anything else about
   8         867 data or does that reflect your entire
   9         understanding?
  10                A.    I mean, I have some backup with
  11         me that I can pull up if you'd like.               But I
  12         don't have a deep, deep knowledge of it.                 I
  13         understand just generally definitionally
  14         what it was and then what was provided to
  15         me.
  16                Q.    And your understanding of what
  17         867 data is comes from what the attorneys
  18         told you in this case, correct?
  19                      MS. CONROY:       Objection.
  20                A.    I also have a few documents that
  21         are in this list and reading through
  22         depositions of, like, understanding what it
  23         was.
  24                Q.    How comprehensive is 867 data?
  25         Who has it and to what extent do they have

 Golkow Litigation Services                                               Page 71
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             72 of Confidentiality
                                         to Further     406. PageID #: 232088
                                                                            Review

   1

   2         it?   Do you know that?
   3               A.     I only know what 867 data I
   4         received.      And I believe I only received it
   5         from Purdue, but that -- that at least is
   6         all I've seen.
   7               Q.     Okay.     And you didn't do any
   8         analysis on anybody else's 867 data other
   9         than Purdue?
  10               A.     That I was aware of, yes.
  11               Q.     Okay.     What is 852 data?
  12               A.     It's just another type of data
  13         that labelers have to them.
  14               Q.     Can you be more specific than
  15         that?
  16               A.     I don't -- I have never seen it,
  17         so I don't know that much about it.               But I
  18         understand it to be more of a labeler to
  19         manufacturer.
  20               Q.     What it is, who has it, how
  21         comprehensive it is, all of that is beyond
  22         the scope of your expertise, correct?
  23               A.     For 852 data, yes.
  24               Q.     And 867 data, too?
  25               A.     Correct.      I would say I only use

 Golkow Litigation Services                                              Page 72
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             73 of Confidentiality
                                         to Further     406. PageID #: 232089
                                                                            Review

   1

   2         the data as I saw it and know of that exact
   3         data set and those Bates numbers.
   4               Q.     When you used the term -- strike
   5         that.
   6                      Chargeback data, you are familiar
   7         with and did a number of analyses on
   8         chargeback data, correct?
   9               A.     That is correct.
  10               Q.     I am not an expert in data
  11         science, so I'm going to try to get this
  12         right.
  13                      But in your backup files, you
  14         have an enormous file with all of the
  15         chargeback data that you were given in this
  16         case, correct?
  17               A.     Yes.    I think you're referring to
  18         the aggregated, we call it the chargeback
  19         summary table.
  20               Q.     And the title of that file is
  21         called chargeback_flagging, correct?
  22               A.     So I think there are two tables.
  23         There's one, the base chargebacks table,
  24         and then that table is used to run
  25         flagging.      And when I say "flagging," I

 Golkow Litigation Services                                              Page 73
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             74 of Confidentiality
                                         to Further     406. PageID #: 232090
                                                                            Review

   1

   2         mean the compliance metrics.
   3               Q.     The metrics that are reflected in
   4         your report.       I tried to print it.          It was
   5         so --
   6               A.     Oh, no.
   7               Q.     It was very hard.
   8                      But if I understand -- I've done
   9         some digging in your backup files.
  10                      You were provided nationwide
  11         chargeback data, correct?
  12               A.     I think so, yes.
  13               Q.     And one of the columns in the
  14         enormous amount of data is Buyer County,
  15         correct?
  16               A.     Correct.
  17               Q.     And that allowed you to look at
  18         chargeback data by county?
  19               A.     Yes.
  20               Q.     So you can isolate a chargeback
  21         in Cuyahoga County or in Summit County,
  22         right?
  23               A.     Yes, to the best that we could
  24         identify the county, because not all
  25         chargeback data had a county.

 Golkow Litigation Services                                              Page 74
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             75 of Confidentiality
                                         to Further     406. PageID #: 232091
                                                                            Review

   1

   2               Q.     Okay.
   3                      MS. LEVY:      Can we take a break?
   4               Thanks.      Let's go off the record.
   5                      THE VIDEOGRAPHER:         The time is
   6               10:19 a.m. We are now off the record.
   7                      (Recess is taken.)
   8                      THE VIDEOGRAPHER:         The time is
   9               10:37 a.m.       We are now back on the
  10               record.
  11         BY MS. LEVY:
  12               Q.     Ms. Keller, before the break, we
  13         talked about several data sets, including
  14         ARCOS, A-r-c-o-s, data.
  15                      To what extent did you use ARCOS
  16         data for your report in this case?
  17               A.     I believe there is one metric
  18         that required the use of ARCOS data.               And
  19         that would be the Qualitest 25, 50.
  20               Q.     On page 18 of your report?
  21               A.     18 to 19, yes.
  22               Q.     Can you turn with me to page 85
  23         of your report?
  24                      (Witness complies.)
  25               Q.     Specifically, paragraph 159.             In

 Golkow Litigation Services                                              Page 75
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             76 of Confidentiality
                                         to Further     406. PageID #: 232092
                                                                            Review

   1

   2         159(b) -- well, let me back up.
   3                      Page 85 of your report describes
   4         the methodology you followed in this case,
   5         correct?
   6               A.     To the best that we could, yes.
   7               Q.     And Section 1 in paragraph 159 on
   8         page 85 describes how you treated six of
   9         the labeler defendants.
  10                      Do you see that in paragraph
  11         159(b)?
  12               A.     Yes, table 75.
  13               Q.     Okay.     Table 75 on page 85 shows
  14         how you have grouped particular labels into
  15         combined labeler names.
  16                      Is that what that table reflects?
  17               A.     Yes.
  18               Q.     So how did you come up with these
  19         groupings?      What methodology did you use to
  20         come up with these groupings?
  21               A.     I understood them to be the
  22         subsidiaries or part of the grouped
  23         labeler.
  24               Q.     And how did you arrive at that
  25         understanding?

 Golkow Litigation Services                                              Page 76
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             77 of Confidentiality
                                         to Further     406. PageID #: 232093
                                                                            Review

   1

   2                      Is that something that the
   3         lawyers told you?
   4               A.     Yes, through our own research,
   5         through what the lawyers told us, through
   6         corporate filing documents that we had
   7         access to, yes.
   8               Q.     Did you review corporate filing
   9         documents in order to come up with these
  10         groupings in table 75?
  11               A.     It was a summary of corporate
  12         filing documents.         So it was like, you
  13         know, for example, this entity and this
  14         entity cite this filing document.
  15               Q.     So you had access to a summary of
  16         the corporate groupings in order to come up
  17         with table 75?
  18               A.     I think that would be correct.
  19               Q.     I don't see that cited anywhere
  20         in your report.
  21                      Where is the cite to whatever it
  22         was that you used to come up with these
  23         groupings?      Where is that summary?           Where
  24         would I go to find it?
  25               A.     We could provide that, I guess,

 Golkow Litigation Services                                              Page 77
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             78 of Confidentiality
                                         to Further     406. PageID #: 232094
                                                                            Review

   1

   2         if it wasn't part of the documents.
   3               Q.     Who prepared the summary of the
   4         documents that you used to do these
   5         groupings?
   6                      The lawyers prepared that, right?
   7               A.     Yes.
   8               Q.     Basically they told you who to
   9         use and what groupings, right?
  10               A.     That would be correct, yes.
  11               Q.     And table 75, it looks like for
  12         purposes of your report, you have assumed
  13         that the labelers in the right-hand column
  14         are subsidiaries of the parents in the
  15         left-hand column; is that correct?
  16                      MS. CONROY:       Objection.
  17               A.     Yes, I think that's accurate.
  18               Q.     And so you're assuming that
  19         Allergan, Inc. is a subsidiary of Teva; is
  20         that right?
  21               A.     Yes.
  22               Q.     And looking also on table 7 of
  23         your report, which is on, I believe --
  24                      MR. LEDLIE:       29, I believe.
  25         BY MS. LEVY:

 Golkow Litigation Services                                              Page 78
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             79 of Confidentiality
                                         to Further     406. PageID #: 232095
                                                                            Review

   1

   2               Q.     -- page 29.
   3                      I'm sorry, that is the wrong one.
   4         Page 28 of your report, table 6.
   5                      (Document review.)
   6               Q.     Are you with me?
   7               A.     Yes.
   8               Q.     Okay.     In the left-hand column,
   9         it says Parent Company.           In the right-hand
  10         column, it has different label names.
  11                      Do you see that?
  12               A.     In the right-hand column, it has
  13         different label -- help me out here.
  14         Different than table 77?
  15               Q.     I'm sorry.       Let me reask that in
  16         a less confusing way.
  17                      Right now I am looking at page 28
  18         of your report in table 6.
  19               A.     I'm there.
  20               Q.     Okay.     The left-hand column in
  21         table 6 is labeled Parent Company.
  22                      What does that mean?
  23               A.     It's like the parent company of
  24         the labelers to the right or how we, I
  25         would say, collectively referred to those,

 Golkow Litigation Services                                              Page 79
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             80 of Confidentiality
                                         to Further     406. PageID #: 232096
                                                                            Review

   1

   2         that company and its subsidiaries
   3         throughout the report or through -- it's a
   4         way to show who's part of -- when I say,
   5         let's say in table 8, when I say Endo, who
   6         is part of that Endo number.
   7               Q.     So in other words, taking the
   8         Endo example, when you refer to Endo, you
   9         are assuming that Endo, Par and Qualitest
  10         are all subsidiaries of Endo, correct?
  11               A.     Correct.
  12               Q.     And these were assumptions you
  13         were asked to make based on the summary you
  14         were provided?       These are not independent
  15         conclusions of your own, correct?
  16               A.     Yes.    To some extent.         I mean,
  17         I've done some research on my own to make
  18         sure that we're getting the odd subsidiary
  19         names, to make sure that those are correct.
  20                      And I want to point out that
  21         table 77 is an ARCOS table.            The groupings
  22         for the chargeback -- or, I'm sorry, for
  23         the IQVIA table -- I'm sorry.             Let me make
  24         sure I'm saying this right.
  25                      Table 75, which is where we

 Golkow Litigation Services                                              Page 80
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             81 of Confidentiality
                                         to Further     406. PageID #: 232097
                                                                            Review

   1

   2         started, that's an ARCOS table.
   3                      Table 6 is an IQVIA table.
   4                Q.    In both sets of analyses, you
   5         were asked to use the same assumptions as
   6         to whose parent companies go with which
   7         subsidiaries, correct?
   8                A.    That's correct.
   9                Q.    And those were assumptions that
  10         the lawyers asked you to make, correct?
  11                A.    Yeah, or that we knew ourselves,
  12         yes.
  13                Q.    Okay.     So looking specifically on
  14         page 28, we've talked about Endo.              I want
  15         to look down at the Teva parent company.
  16                      And here, you have listed as Teva
  17         as the parent company and then you have
  18         Actavis, Allergan and Teva as the labelers
  19         that belong with that parent.
  20                      Do you see that?
  21                A.    I do see that.
  22                Q.    Did you do independent analysis
  23         to arrive at that specific grouping or is
  24         that one that the lawyers asked you to
  25         make?

 Golkow Litigation Services                                              Page 81
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             82 of Confidentiality
                                         to Further     406. PageID #: 232098
                                                                            Review

   1

   2               A.     A little bit of both.
   3               Q.     Okay.     What specific independent
   4         analysis did you do to determine that
   5         Allergan is a subsidiary of Teva?
   6               A.     We read online documents, some
   7         corporate history of the companies on their
   8         websites.
   9               Q.     And who did that work?
  10               A.     I reviewed it, as well as another
  11         staff of mine.
  12               Q.     And tell me what you know about
  13         the relationship between Allergan and Teva.
  14                      What did your research on that
  15         show?
  16               A.     I'd have to recall exactly, but I
  17         recall a long history of one -- the company
  18         begetting another and those -- the
  19         corporate history, I would say, is maybe
  20         complicated.
  21               Q.     You are not being offered as an
  22         expert in corporate history, I assume?
  23               A.     No.
  24               Q.     And that is beyond your expertise
  25         or anything that you would be comfortable

 Golkow Litigation Services                                              Page 82
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             83 of Confidentiality
                                         to Further     406. PageID #: 232099
                                                                            Review

   1

   2         opining on, correct?
   3               A.     Yes, that would be correct.
   4               Q.     You don't know, as you sit here
   5         today, if Allergan is a subsidiary of Teva?
   6         That is not something that you have
   7         knowledge of?
   8               A.     Not that is different than what's
   9         purported in this report, then no.
  10               Q.     So I think I need to get more
  11         clarity on that.
  12                      You have treated Allergan as a
  13         subsidiary of Teva for purposes of some of
  14         your analyses in this report, right?
  15               A.     That's correct.
  16               Q.     But as you sit here today, you
  17         don't know if, in actuality, Allergan
  18         really is a subsidiary of Teva?              That's not
  19         something that you know, is it?
  20               A.     I think that's correct.
  21               Q.     And in the ARCOS data and in the
  22         IQVIA data, you recognize from your data
  23         work that Allergan is, in fact, separate
  24         from Teva?
  25                      They have different NDC labeler

 Golkow Litigation Services                                              Page 83
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             84 of Confidentiality
                                         to Further     406. PageID #: 232100
                                                                            Review

   1

   2         codes, correct?
   3               A.     In ARCOS, they have different NDC
   4         codes.     In IQVIA, IQVIA has its own IQVIA
   5         code in there, and so that's assigned by
   6         IQVIA.
   7               Q.     In the IQVIA data, Allergan is
   8         also different from Teva, isn't it?
   9               A.     It appears so, yes.
  10               Q.     All right.       So going back to your
  11         report overview on page 16 where you begin
  12         to describe in table 1, the labeler market
  13         shares in Summit County and in table 2, the
  14         labeler market shares in Cuyahoga County.
  15                      Do you see that?
  16               A.     I do.
  17               Q.     And what is the source of the
  18         data that you drew from to create these
  19         market shares?       The sources is IQVIA data,
  20         correct?
  21               A.     That is correct.
  22               Q.     In this IQVIA data, you could
  23         have separated out the entities that you
  24         believe are subsidiaries of Teva, but you
  25         did not do that, right?

 Golkow Litigation Services                                              Page 84
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             85 of Confidentiality
                                         to Further     406. PageID #: 232101
                                                                            Review

   1

   2               A.     I believe I could.
   3               Q.     And same for Endo, you could have
   4         separated out the entities that were
   5         subsidiaries of Endo in your view, but you
   6         did not do that, correct?
   7               A.     Yes.    I could break Endo into
   8         Endo generic, Endo labs and Par.
   9               Q.     And you could break Teva into --
  10         you could break Allergan out from Teva as
  11         well?    That's something else you could have
  12         done?
  13               A.     I could break Allergan, Teva -- I
  14         could break Allergan and Teva out from
  15         Teva.
  16               Q.     And what would, for example,
  17         Allergan's market share have been if you
  18         had broken it out in table 1 in Cuyahoga
  19         and Summit?
  20               A.     I'd have to run that number.
  21               Q.     You've never run that?
  22               A.     I don't think so, no.
  23               Q.     Okay.     And the same is the true
  24         for the other subsidiaries that you've
  25         wrapped into the parents, you've never run

 Golkow Litigation Services                                              Page 85
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             86 of Confidentiality
                                         to Further     406. PageID #: 232102
                                                                            Review

   1

   2         them separately, correct?
   3                A.    That is correct.
   4                Q.    And the reason you didn't is
   5         because you were asked to assume these
   6         groupings and to present the data this way;
   7         is that right?
   8                      MS. CONROY:       Objection.
   9                A.    Yes or from our own
  10         understanding.       Yes.
  11                Q.    Well, that's what I want to know.
  12         Which one was it?
  13                      With Allergan specifically,
  14         because that's my client, were you asked to
  15         group it with Teva or did you independently
  16         decide to do it that way?
  17                A.    I would say it would be most
  18         correct to say that we had grouped them
  19         from doing this for a long time and that it
  20         was agreed upon that that was okay.
  21                Q.    Okay.
  22                A.    So the data doesn't come that
  23         way.    I have to process it and do the
  24         groupings.      We presented the groupings.            We
  25         continued with those groupings as agreed

 Golkow Litigation Services                                              Page 86
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             87 of Confidentiality
                                         to Further     406. PageID #: 232103
                                                                            Review

   1

   2         upon.
   3                      Does that help?
   4               Q.     And so when you talk in table 7,
   5         for example, about Allergan and you do
   6         break it out for table 7, what is the
   7         difference there in Allergan and Teva?
   8         What Allergan products?
   9               A.     I'm sorry, table 7?
  10               Q.     I'm sorry, my fault.          Let me
  11         reask the question.
  12                      Table 6.      I keep saying 7, but
  13         it's table 6.
  14                      In table 6 on page 28, what I
  15         really would like to understand is what you
  16         understand the difference between Allergan
  17         and Teva in that table?
  18               A.     So for that table, I think there
  19         were -- the purpose of this table is to
  20         show compliance metrics over time, and so
  21         there were differences over time.
  22                      And so to the extent that we
  23         could help show that granularity, that was
  24         the purpose of breaking them apart.
  25               Q.     But you didn't ask -- you

 Golkow Litigation Services                                              Page 87
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             88 of Confidentiality
                                         to Further     406. PageID #: 232104
                                                                            Review

   1

   2         didn't -- you were not asked to and you
   3         didn't look specifically at Allergan?
   4                      MS. CONROY:       Objection.
   5               A.     As far as we were presenting
   6         results, let's say, ala, table 1 and 2,
   7         correct.
   8               Q.     Now beginning on page 16 in
   9         Section J, you describe your compliance
  10         metric application.
  11                      Are you with me?
  12               A.     Yes.
  13               Q.     And you state in paragraph 51, "I
  14         was instructed by counsel to apply metrics
  15         derived and used by any manufacturer or
  16         distributor and also to apply metrics
  17         applied in enforcement actions, McKesson
  18         and Masters, to all data sets to detect
  19         prescribing and purchasing patterns of
  20         unusual size, frequency and pattern."
  21                      Do you see that?
  22               A.     I do.
  23               Q.     When you say "I was instructed by
  24         counsel," who does that refer to?              What
  25         counsel?

 Golkow Litigation Services                                              Page 88
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             89 of Confidentiality
                                         to Further     406. PageID #: 232105
                                                                            Review

   1

   2               A.     That would refer to Linda Singer.
   3               Q.     And so when we talk about
   4         counsel, it's Linda Singer who asked you to
   5         do these various metrics that we are going
   6         to talk about in a minute?
   7               A.     Linda Singer provided us with the
   8         assignment, yes.
   9               Q.     In No. 1 -- well, this term that
  10         is used in the end of paragraph 51,
  11         "patterns of unusual size, frequency and
  12         pattern" and there is a cite there, what is
  13         that cite?      Do you know?
  14               A.     I understand that to be the Code
  15         of Federal Regulations when it comes to
  16         diversion, but I'd have to have the actual
  17         language in front of me to know.
  18               Q.     I don't mean to give you a memory
  19         quiz on the cites.         That is not the purpose
  20         of the question.
  21                      There are no specific
  22         requirements for how a registrant is
  23         supposed to calculate patterns of unusual
  24         size, frequency, and purchasing patterns of
  25         a -- sorry, let me ask the question again.

 Golkow Litigation Services                                              Page 89
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             90 of Confidentiality
                                         to Further     406. PageID #: 232106
                                                                            Review

   1

   2                      You are not aware of any specific
   3         rules or regulations for a registrant on
   4         how to calculate patterns of unusual size
   5         or frequency, correct?
   6               A.     So I think, as I stated earlier,
   7         that's not my area of expertise.
   8               Q.     And you're not aware of any?
   9               A.     I wouldn't be able to say, but...
  10               Q.     Okay.     The first metric that you
  11         employ is double the national average.                And
  12         I'm looking now on page 17.
  13               A.     Correct.
  14               Q.     Are you with me?
  15                      And that metric, again, was one
  16         that Linda Singer asked you to do, correct?
  17               A.     Correct.
  18               Q.     And you didn't find it in any DEA
  19         regulations?
  20               A.     Correct.
  21               Q.     You are not aware of any place in
  22         the real world where this metric is used,
  23         correct?
  24                      MS. CONROY:       Objection.
  25               A.     I wouldn't know for sure.

 Golkow Litigation Services                                              Page 90
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             91 of Confidentiality
                                         to Further     406. PageID #: 232107
                                                                            Review

   1

   2               Q.     Do you have a guess?
   3                      MS. CONROY:       Objection.
   4               A.     No.
   5               Q.     Okay.     And you are -- I think you
   6         already answered this earlier, but you are
   7         not offering any opinion that this metric
   8         is somehow a requirement on registrants,
   9         right?     That is not your opinion?
  10               A.     Correct.      That's not my area of
  11         expertise.
  12               Q.     And you are not offering an
  13         opinion that failure to employ this metric
  14         is somehow unlawful or misconduct?
  15                      That is beyond your expertise,
  16         correct?
  17               A.     Correct.
  18               Q.     Going to the second metric that
  19         you applied, triple national average,
  20         again, that metric you were asked to run by
  21         Linda Singer, correct?
  22               A.     Correct.
  23               Q.     That did not come from any DEA
  24         guidance or any DEA regulations, correct?
  25               A.     Correct.

 Golkow Litigation Services                                              Page 91
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             92 of Confidentiality
                                         to Further     406. PageID #: 232108
                                                                            Review

   1

   2               Q.     You do not know of any place in
   3         the real world that applies that average,
   4         correct?
   5                      MS. CONROY:       Objection.
   6               A.     I wouldn't know.
   7               Q.     And it is not your opinion that
   8         any registrant should have or had any
   9         requirement to employ that metric in the
  10         real world?      That is not the opinion you're
  11         offering in this case, correct?
  12               A.     Correct, that's not my area of
  13         expertise.
  14               Q.     Looking at No. 3, the McKesson
  15         8,000 rule, again -- I apologize if this is
  16         getting tedious.        The McKesson 8,000 rule
  17         is a metric that you are asked to apply by
  18         Linda Singer, correct?
  19               A.     Correct.
  20               Q.     And you were asked to look at
  21         what would the data show if you used this
  22         set of assumptions, right?
  23                      MS. CONROY:       Objection.
  24               A.     Yes.
  25               Q.     Like No. 1 and 2, the McKesson

 Golkow Litigation Services                                              Page 92
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             93 of Confidentiality
                                         to Further     406. PageID #: 232109
                                                                            Review

   1

   2         8,000 rule is not a metric that you have
   3         ever seen in any DEA guidance or
   4         regulation, correct?
   5               A.     I think that's correct.
   6               Q.     Are you aware of any limitation
   7         anywhere in the DEA regulations or in the
   8         Controlled Substances Act or any guidance
   9         interpreting them that puts a specific
  10         limitation on dosage units?
  11                      MS. CONROY:       Objection.
  12               A.     I would say that's outside of my
  13         expertise.
  14               Q.     And it is not your opinion in
  15         this case that any particular defendant was
  16         required or obligated to employ this metric
  17         in running its business, correct?
  18               A.     That's correct.        That's outside
  19         of my expertise.
  20               Q.     Even with respect to McKesson, it
  21         is outside your area of expertise to say
  22         that anybody, McKesson or anybody else, had
  23         a duty to run a metric in the way that you
  24         have, right?
  25               A.     Yes, I believe that is correct.

 Golkow Litigation Services                                              Page 93
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             94 of Confidentiality
                                         to Further     406. PageID #: 232110
                                                                            Review

   1

   2               Q.     Going down to No. 4, Maximum
   3         Monthly Trailing Six-Month Threshold, which
   4         in parentheses says, quote, "common sense."
   5                      I think you told me this before
   6         the break, common sense is not a term that
   7         you came up with, right?
   8               A.     Correct.      I've heard this rule
   9         referred to colloquially as the common
  10         sense rule.
  11               Q.     Who have you heard that
  12         colloquially?       Who has referred to this
  13         rule as the common sense rule?
  14               A.     I honestly couldn't remember.
  15         It's been -- I've heard it so many times
  16         that I --
  17               Q.     Had you heard it from lawyers in
  18         the case?
  19               A.     Sure.
  20               Q.     Have you ever heard it from DEA?
  21               A.     No.    Like I said, I only spoke to
  22         the DEA about the ARCOS data.
  23               Q.     Okay.     And it is not your opinion
  24         in this case that this metric is the most
  25         sensible metric?        Even though the term

 Golkow Litigation Services                                              Page 94
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             95 of Confidentiality
                                         to Further     406. PageID #: 232111
                                                                            Review

   1

   2         might suggest that, that's actually not
   3         your opinion in this case.            Am I right
   4         about that?
   5               A.     That's correct.
   6               Q.     Okay.     Have you read the Masters
   7         Pharmaceutical opinion from the D.C.
   8         circuit in 2017?
   9               A.     I think I skimmed it a while ago.
  10               Q.     You don't intend to offer any
  11         opinions about what the law is as a result
  12         of that opinion, correct?
  13               A.     That's correct.
  14               Q.     And you don't intend to offer any
  15         opinions as to what the law might require
  16         as a result of that opinion, do you?
  17               A.     That's correct.
  18               Q.     Okay.     Sorry, back to the common
  19         sense threshold.        That is not a threshold
  20         that came from -- where did that threshold
  21         come from?
  22               A.     Do you mean where was the metric
  23         derived or?
  24               Q.     Yes.    Where was metric derived?
  25               A.     So I have it -- whatever citation

 Golkow Litigation Services                                              Page 95
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             96 of Confidentiality
                                         to Further     406. PageID #: 232112
                                                                            Review

   1

   2         I have there, that's where it would have
   3         been derived from.
   4               Q.     And beyond that, you don't know
   5         anything other than you were asked to run
   6         it, correct?
   7               A.     Yeah, I was asked to review the
   8         metric and implement it on the data.
   9               Q.     With respect to the Qualitest
  10         Endo 25/50 percent national average, that
  11         metric also came -- that metric was
  12         presented to you by the attorneys as
  13         something that you should run based on
  14         documents that you were provided, correct?
  15               A.     It was either a metric that we
  16         found or the attorneys provided.              I
  17         honestly can't remember.
  18               Q.     And for this metric, which was
  19         it?   Did you stumble across a document and
  20         say, hey, we should run this?             Or did the
  21         attorneys provide you documents and say
  22         based on these documents, we'd like for you
  23         to run it as if this were the law of the
  24         land?
  25                      MS. CONROY:       Objection.

 Golkow Litigation Services                                              Page 96
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             97 of Confidentiality
                                         to Further     406. PageID #: 232113
                                                                            Review

   1

   2               A.     I'd really have to review my
   3         notes to know for sure.           I don't remember.
   4               Q.     Okay.     And you don't recall
   5         seeing this metric in any directive from
   6         DEA or any guidance from DEA?             That's not
   7         your opinion in this case?
   8               A.     That's correct.        I don't recall
   9         seeing it in any guidance, nor is it my
  10         opinion to offer.
  11               Q.     And I think, to short-circuit
  12         this, if we look at page 19, 20, 21, and 22
  13         of your report, those list other metrics
  14         that you were asked to run, correct?
  15               A.     Yes.    I would say I was asked to
  16         review the documents, interpret the metrics
  17         and run them on the data.
  18               Q.     You will not offer any opinion in
  19         this case as to whether these metrics are
  20         appropriate for a registrant to do in real
  21         life, whether a registrant should have done
  22         them or had any requirement to do them in
  23         real life?      That is outside of the scope of
  24         the opinions you intend to offer in this
  25         case, correct?

 Golkow Litigation Services                                              Page 97
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             98 of Confidentiality
                                         to Further     406. PageID #: 232114
                                                                            Review

   1

   2               A.     Correct.
   3               Q.     With respect to every one of the
   4         metrics that are listed in 19 through 21 of
   5         your report, you have no opinion as to
   6         whether there was a duty to do them,
   7         whether it was feasible in the real world
   8         to do them, or what the result would have
   9         been had a registrant attempted to
  10         implement these metrics?
  11                      All of that is beyond the scope
  12         of what you have been asked to opine on,
  13         correct?
  14                      MS. CONROY:       Objection.
  15               A.     So I would say all the metrics in
  16         17 through 22, so all of them that we've
  17         covered today and that are in the report, I
  18         would not be offering that opinion,
  19         correct.
  20               Q.     Okay.     Let's go to page 23,
  21         Manufacturer to Prescriber Analysis.
  22                      Table 4 reflects your work with
  23         IQVIA -- is that how you pronounce it?                How
  24         do you say it?
  25               A.     I say IQVIA.

 Golkow Litigation Services                                              Page 98
Case: 1:17-md-02804
  Highly            Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             99 of Confidentiality
                                         to Further     406. PageID #: 232115
                                                                            Review

   1

   2               Q.     IQVIA.
   3               A.     I've heard it IQVIA.          I've heard
   4         it all.     I'm from Kansas.        I'm not super
   5         good at pronouncing words.
   6               Q.     Me either.
   7               A.     We said Par-mee-zian cheese for a
   8         long time --
   9               Q.     Really?
  10               A.     -- instead of Parmesan.
  11               Q.     Parmesan.
  12                      IQVIA, I say it both ways.
  13                      You looked at that set of data
  14         and based on your data analytics, you
  15         grouped prescribers by specialty and the
  16         results of that work is reflected in table
  17         4; is that right?
  18               A.     Yes.    And the groupings are in
  19         the methodology.
  20               Q.     Now your report suggests that you
  21         were missing data for 2017, right?
  22               A.     For 2007.
  23               Q.     I'm sorry, for 2007.
  24                      So your analyses skipped 2007; is
  25         that right?

 Golkow Litigation Services                                              Page 99
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             100 ofConfidentiality
                                          to Further    406. PageID #: 232116
                                                                           Review

    1

    2               A.    Yes, it does not include 2007,
    3        which would only increase any of the
    4        numbers or -- depending on the metrics,
    5        either increased the number of transactions
    6        or might impact this.
    7               Q.    Do you know whether the 2007 data
    8        is actually missing or whether it's
    9        actually in your reliance materials but
   10        just in a different format than the rest of
   11        the years?      Have you looked at that issue?
   12               A.    So I actually just -- we just
   13        found this out this week that the 2007 data
   14        is in the production and the reliance
   15        materials that we listed.           It was in such a
   16        different format in function, and we were
   17        provided no data dictionary on how to
   18        process it, that we didn't feel comfortable
   19        with including it because it didn't look
   20        like any of the other years.
   21                     We weren't quite sure if it was a
   22        secondary file because we just had the
   23        Bates number and nothing, like, else to
   24        process it.      So we felt that it was most
   25        conservative to leave it out as opposed to

  Golkow Litigation Services                                           Page 100
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             101 ofConfidentiality
                                          to Further    406. PageID #: 232117
                                                                           Review

    1

    2        maybe including some data erroneously.
    3               Q.    Okay.     That's what I thought you
    4        would say.
    5                     Does anything that you have
    6        subsequently seen in the 2007 data change
    7        your report or your opinions in any way?
    8               A.    So to be honest, we're still
    9        loading that data.         But I would say that it
   10        wouldn't because all it would do is just
   11        create a bigger base on which to run
   12        that --
   13               Q.    And just really fill in the gap
   14        of that one year in a 20-year period that
   15        you didn't have hard data and had to
   16        extrapolate, right?
   17               A.    Correct.      And I would say there's
   18        some metrics that have a lookback period
   19        that are somewhat impacted by that lack of
   20        data because you can't employ those when
   21        you're missing a year of data, so those
   22        would be impacted.
   23               Q.    Do you have any present intention
   24        to create a supplemental report in this
   25        case?

  Golkow Litigation Services                                           Page 101
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             102 ofConfidentiality
                                          to Further    406. PageID #: 232118
                                                                           Review

    1

    2               A.    I don't know.
    3               Q.    Do you have a supplemental report
    4        in process?
    5               A.    No.
    6               Q.    Okay.     And if your opinions
    7        change in any way as a result of additional
    8        analysis of the 2000 [sic] data or for any
    9        other reason, we would ask that you bring
   10        that to the attention of counsel.
   11               A.    Of course.
   12               Q.    Okay.     Page 27 of the report,
   13        paragraph 76, heading No. 1 at the top of
   14        page 27.
   15                     Are you with me?
   16               A.    I am.
   17               Q.    It says, "Defendant access to
   18        IQVIA data."
   19                     And then down in paragraph 78 you
   20        make the statement that "Each of the
   21        defendant labelers had access to IQVIA
   22        XPONENT data."
   23                     Do you see that?
   24               A.    I do.
   25               Q.    That is an assumption that you

  Golkow Litigation Services                                           Page 102
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             103 ofConfidentiality
                                          to Further    406. PageID #: 232119
                                                                           Review

    1

    2        were asked to make.         You did not look at
    3        each labeler and do an analysis of what
    4        data each labeler had during what time
    5        periods in the real world?           You did not do
    6        that, did you?
    7               A.    I would say it's a mix.
    8               Q.    Okay.
    9               A.    It was an assumption that we made
   10        at the beginning of the report.             But we
   11        also, in part of the reliance materials
   12        that are provided to you today, also
   13        include dates in which we identified
   14        defendant access to -- defendant labeler
   15        access, I should be more specific, to the
   16        IQVIA XPONENT data or purchase.             I should
   17        say purchase, not access.
   18               Q.    So let's go through on page 28 in
   19        table 6.
   20                     For Endo, did you an analysis of
   21        what IQVIA data Endo had in its files, what
   22        type of IQVIA data Endo actually had, and
   23        for what years in the 20-year time period
   24        that you looked at?         Is that something that
   25        you did?

  Golkow Litigation Services                                           Page 103
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             104 ofConfidentiality
                                          to Further    406. PageID #: 232120
                                                                           Review

    1

    2               A.    I would say yes.
    3               Q.    Okay.     And what is the answer for
    4        Endo?
    5               A.    I'd have to pull up my files to
    6        look specifically.
    7               Q.    You don't know?
    8               A.    I don't remember, no.
    9               Q.    Okay.     Do you know -- can you
   10        say, as you sit here, are you going to give
   11        the opinion that Endo actually had the full
   12        set of IQVIA data in its files for the
   13        whole 20-year period?          Is that an opinion
   14        you intend to offer in this case?
   15               A.    So I would say it's an assumption
   16        of the report but not an opinion, yes.
   17               Q.    Okay.     And so I just want to --
   18        I'm not trying to be tricky.            I'm looking
   19        at the first statement in 78.            You say,
   20        "Each of the defendant labelers had access
   21        to IQVIA XPONENT data."
   22                     What you mean by that is they
   23        could have purchased that data, right?
   24               A.    I would say that's correct, if
   25        they didn't already purchase some form of

  Golkow Litigation Services                                           Page 104
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             105 ofConfidentiality
                                          to Further    406. PageID #: 232121
                                                                           Review

    1

    2        it, yes.
    3               Q.    And in -- some of the labelers or
    4        some of the defendants in this case might
    5        have purchased some data for some time
    6        periods.     And you do not know and did not
    7        do a deep analysis of every single labeler,
    8        every single time period?           You didn't do a
    9        look at what each labeler had in the real
   10        world, right?
   11               A.    We had a -- we had a high level
   12        review, but I couldn't write a report on
   13        each labeler's access on every year, no.
   14               Q.    And the metrics that you run that
   15        flow from the IQVIA data are based on the
   16        assumption that any of these labelers could
   17        have had it all, but not assuming that they
   18        actually did have it all in the real world?
   19               A.    Yes.
   20               Q.    And --
   21               A.    When you say "it all," I would
   22        say -- I want to clarify that, if you're
   23        saying that the Allergan data is it all.                I
   24        don't know what the "all" could be from
   25        IQVIA.      You know, I know only what Allergan

  Golkow Litigation Services                                             Page 105
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             106 ofConfidentiality
                                          to Further    406. PageID #: 232122
                                                                           Review

    1

    2        had produced.       So to that extent.
    3               Q.    And so when you're talking about
    4        what Allergan produced, let's look at -- I
    5        think I know what you're referring to, but
    6        I want to make sure we're clear.             It's
    7        footnote --
    8               A.    Actually I think it's in that --
    9               Q.    I think it's on page 28 and
   10        footnote 81 in your report.
   11                     When you talk about the data that
   12        Allergan produced, is that what you're
   13        referring to?
   14               A.    Yes.    When I talk about the IQVIA
   15        data that we're using throughout the
   16        report, that was the Bates number given to
   17        me for that production.
   18               Q.    And you have no idea whether
   19        Allergan had that data in its possession
   20        during the time period you're analyzing
   21        between 2000 and -- or 1997 and 2017?
   22                     You don't know whether Allergan
   23        had that body of data then or purchased it
   24        later like for litigation?           You don't know
   25        that, do you?

  Golkow Litigation Services                                           Page 106
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             107 ofConfidentiality
                                          to Further    406. PageID #: 232123
                                                                           Review

    1

    2               A.    I would not know that, no.
    3               Q.    Okay.     And so you're not
    4        assuming -- let me phrase it differently.
    5        Strike that.
    6                     When you say in paragraph 78 that
    7        each of the defendant labelers had access
    8        to IQVIA data, you mean had access to the
    9        data that is referred to in 81, the
   10        footnote?
   11                     MS. CONROY:       Objection.
   12               A.    I would say they could have had
   13        access to the data referred to in footnote
   14        81.
   15               Q.    And you've drawn the exact
   16        distinction that I'm trying to hone in on.
   17                     They could have had access.            You
   18        don't know and you did not analyze on a
   19        labeler-by-labeler basis who did have
   20        access to it and specifically when they had
   21        access to it and specifically which piece
   22        of footnote 81 that each labeler had access
   23        to?    You did not drill down and look at the
   24        minutia of that, did you?
   25               A.    I would say some of the reliance

  Golkow Litigation Services                                           Page 107
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             108 ofConfidentiality
                                          to Further    406. PageID #: 232124
                                                                           Review

    1

    2        that I've read today does look at that, but
    3        not every year for every labeler.              It
    4        goes -- it reviews -- I don't even want to
    5        the say what percentage, but we did look at
    6        a high level to make sure.           Or I would say
    7        the materials that we've provided to date
    8        will reflect, let's say, purchase orders
    9        from Purdue for several years of Xponent
   10        data and reveal -- and show what data or
   11        what baskets of data, I think is what they
   12        referred to them, might have been included
   13        as part of that purchase.
   14               Q.    I think I understand.
   15                     You have seen documents that
   16        reflect some purchases in some time periods
   17        of some Xponent IQVIA data, right?
   18               A.    Correct.
   19               Q.    You cannot say for Allergan what
   20        data Allergan had in what time period.
   21        That's not something you can do, right?
   22               A.    If it's in the reliance, then I
   23        could.      But other than that, no.
   24               Q.    Gotcha.
   25                     All you know about who had what,

  Golkow Litigation Services                                           Page 108
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             109 ofConfidentiality
                                          to Further    406. PageID #: 232125
                                                                           Review

    1

    2        when is what is in your reliance materials?
    3               A.    Correct.
    4               Q.    And for the Allergan data that
    5        you referred to in footnote 81, you do not
    6        know when that data was acquired or what
    7        portion of that data was received during
    8        the 20-year time period by Allergan or any
    9        other defendant in this case?
   10                     You only know snippets from other
   11        documents; is that right?
   12                     MS. CONROY:       Objection.
   13               A.    Yes, I have documents that show
   14        purchases.      Again, I don't have that data
   15        from that time provided to me.
   16               Q.    Okay.     I think I understand.
   17                     And the thing I'm getting at, to
   18        demystify it, is you are not offering any
   19        opinions that the defendants in this case
   20        actually had all this data in their hands.
   21                     Your opinion is, if they had it
   22        and if they looked at it in the way I did,
   23        here's what the metrics would have shown.
   24                     Do you see the distinction I'm
   25        drawing?

  Golkow Litigation Services                                           Page 109
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             110 ofConfidentiality
                                          to Further    406. PageID #: 232126
                                                                           Review

    1

    2               A.    I think I see the distinction.
    3        If we're talking about IQVIA, chargebacks,
    4        they of course had.
    5               Q.    Okay.     And you agree with me if
    6        we are talking about IQVIA?            We'll talk
    7        about chargebacks in a minute.             Am I right?
    8               A.    I think so.
    9               Q.    Okay.     Let's look at page 30 of
   10        your report.
   11                     (Witness complies.)
   12               Q.    Page 30 in table 9.         In table 9,
   13        you take four of the metrics and show a
   14        summary of what it would look like if these
   15        metrics would have been run, correct?
   16               A.    Yes.    We show what number of
   17        prescriptions would have been flagged by
   18        the compliance metrics if they were run,
   19        yes.
   20               Q.    And when you say in the
   21        right-hand column any flag, again, this is
   22        depending on the metrics, you get different
   23        numbers.
   24                     If you use double national
   25        average, you get a different number from

  Golkow Litigation Services                                           Page 110
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             111 ofConfidentiality
                                          to Further    406. PageID #: 232127
                                                                           Review

    1

    2        triple national average, from McKesson
    3        8,000, and from common sense.
    4                     Each of these metrics generates a
    5        different number of flags, right?
    6               A.    Correct.
    7               Q.    You do not intend to offer any
    8        opinion in this case as to which one of
    9        these is right.        I think you've told us
   10        that, correct?
   11               A.    Right.
   12               Q.    And relatedly, you don't intend
   13        to offer any opinion that any particular
   14        set of these prescriptions are suspicious
   15        prescribing as the DEA would define it?
   16        That is not what you're here to do,
   17        correct?
   18               A.    Correct.      Whenever we use the
   19        word "suspicious," we mean that it tripped
   20        one of the metrics.
   21               Q.    When you use the term
   22        "suspicious," you mean flagged by your
   23        metrics?
   24               A.    That's precisely what we mean.
   25               Q.    And that is all that you mean by

  Golkow Litigation Services                                           Page 111
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             112 ofConfidentiality
                                          to Further    406. PageID #: 232128
                                                                           Review

    1

    2        that?
    3               A.    Correct.
    4               Q.    And so under your metrics, in
    5        table 10, we can see the number of
    6        physicians in Summit and Cuyahoga County
    7        who would have been flagged by the
    8        compliance metrics that you use, right?
    9               A.    Correct.
   10               Q.    And depending on which metric you
   11        use, your metrics would generate thousands
   12        and thousands of physicians in these two
   13        counties who get flags, right?
   14               A.    I would say they're not my
   15        metrics, but by applying these metrics,
   16        yes, you would have.
   17               Q.    And I think I know the answer
   18        now, but you are not suggesting that there
   19        are actually, looking at the first row,
   20        4,207 family or general physicians in
   21        Summit and Cuyahoga County that are
   22        actually prescribing suspiciously?              That is
   23        not what you mean to suggest here, correct?
   24               A.    Correct.      What I mean to say is
   25        that they were -- they tripped one of the

  Golkow Litigation Services                                           Page 112
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             113 ofConfidentiality
                                          to Further    406. PageID #: 232129
                                                                           Review

    1

    2        compliance metrics.
    3               Q.    Okay.     And in figure 2, figure 2
    4        reflects what the dosage unit numbers look
    5        like between some really tiny colorful
    6        chart on the bottom left-hand side.
    7                     I think the orange chart at the
    8        top is the dosage units reflected by any
    9        flagged prescription of any of your
   10        compliance metrics.
   11                     You see the orange one on top?
   12               A.    It's black and white, but...
   13               Q.    Oh, I'm sorry about that.           You
   14        see the line at the top?
   15               A.    I think it is orange.          The top
   16        one mathematically should be any metric.
   17               Q.    Okay.     And, again, when we're
   18        looking at these, this is not information
   19        that you are suggesting that the labelers
   20        actually had, correct?
   21               A.    Yes.    I'm saying that they could
   22        have had.
   23               Q.    Could have had.
   24                     And this is not -- you're not
   25        opining on anything that the labelers could

  Golkow Litigation Services                                           Page 113
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             114 ofConfidentiality
                                          to Further    406. PageID #: 232130
                                                                           Review

    1

    2        have or should have done with this data?
    3        That is not what you're offering here?
    4               A.    It's a little confusing.           The
    5        whole analysis is if they had applied, this
    6        would be the results.
    7                     But I am not saying that they
    8        should have.       That would not be my expert
    9        opinion.
   10               Q.    Okay.     And you say in paragraph
   11        82 that you've done a diligent search and
   12        you haven't seen any labelers reporting any
   13        of these physicians to law enforcement.
   14                     Do you see where it says that in
   15        82?
   16               A.    Correct.      I do see that.
   17               Q.    My question is:        What was the
   18        diligent search that you describe there?
   19               A.    So we were reviewing --
   20        specifically, especially for the examples
   21        in the report, searching for their names,
   22        for documents within the production for
   23        those names would be one example of how we
   24        did that search.
   25               Q.    Flip with me to page 32 of your

  Golkow Litigation Services                                           Page 114
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             115 ofConfidentiality
                                          to Further    406. PageID #: 232131
                                                                           Review

    1

    2        report, table 11.
    3               A.    Yup.
    4               Q.    In your prior answer when you say
    5        "those names," you're referring to the
    6        physicians that are listed in table 11,
    7        right?
    8               A.    The physicians in table 11, as
    9        well as any exemplar physicians in the
   10        report.     I think Yang is the only one
   11        that's not part of table 11.
   12               Q.    Why is he not in table 11?
   13               A.    So from what I -- so table --
   14        this is very confusing for people and I
   15        apologize.
   16                     These -- the intention of table
   17        11 was to identify the physicians that
   18        labelers had documented somewhere that were
   19        suspicious.      They said either for Purdue,
   20        for example, that would be your do-not-call
   21        list regency rule.         I could not find Yang
   22        on those documents.
   23               Q.    But you don't know, as you sit
   24        here today, whether these doctors were
   25        actually reported to authorities?              You

  Golkow Litigation Services                                           Page 115
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             116 ofConfidentiality
                                          to Further    406. PageID #: 232132
                                                                           Review

    1

    2        don't know that one way or the other?
    3               A.    I would say I don't know that one
    4        way or the other.
    5               Q.    Okay.     And you don't know if
    6        authorities actually investigated these
    7        guys?    That is beyond what you would know,
    8        correct?
    9                     MS. CONROY:       Objection.
   10               A.    To the extent that there isn't
   11        news articles.       I mean, I think I do cite
   12        some news articles about some of these
   13        doctors, so I would assume an arrest -- or
   14        there was an investigation leading to an
   15        arrest.
   16               Q.    Other than the public
   17        information, you don't have any knowledge
   18        about investigations that might or might
   19        not have gone on about these physicians,
   20        correct?
   21               A.    Correct.
   22               Q.    And you did not take a look at
   23        what proportion of these doctors'
   24        prescriptions were lawful versus unlawful?
   25        That is not something that you were asked

  Golkow Litigation Services                                           Page 116
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             117 ofConfidentiality
                                          to Further    406. PageID #: 232133
                                                                           Review

    1

    2        to do here?
    3               A.    Correct.      I would not know what
    4        was lawful versus unlawful.
    5               Q.    Okay.     And did you talk to
    6        anybody at DEA and ask if these doctors
    7        ever were on DEA's radar screen or what
    8        they knew about these doctors and when?
    9               A.    No.    Like I said earlier, the
   10        only contact I've had with the DEA is just
   11        to talk about our ARCOS data process.
   12               Q.    And turning to page 33 of your
   13        report, figure 3, for one of those
   14        prescribers, this is an illustration of
   15        Dr. Sinoff's dosage units compared to other
   16        physicians in his specialty between '97 and
   17        2017.
   18                     Is that what this chart reflects?
   19               A.    Yes.
   20               Q.    The limit of your opinion is:             If
   21        the metrics I employed had been used, this
   22        is what they would show, correct?
   23               A.    I would say that there were -- to
   24        make this graph "no metrics needed to be
   25        applied," I just graphed the IQVIA data for

  Golkow Litigation Services                                             Page 117
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             118 ofConfidentiality
                                          to Further    406. PageID #: 232134
                                                                           Review

    1

    2        this prescriber.
    3               Q.    Well, you had to figure out a
    4        national average, you had to figure out
    5        what specialty, isolate the specialty,
    6        create an average, and then run the metric,
    7        right?
    8               A.    Yes, I did have to calculate an
    9        average for that specialty for that year.
   10        But then as far as flagging, that would be
   11        recorded in a separate table.
   12               Q.    Looking at figure 3, you're not
   13        going to offer any opinions as to, you
   14        know, whether a labeler should have sliced
   15        the data or looked at the data this way?
   16                     The "should have done" or
   17        "required to do" is beyond your opinion,
   18        correct?
   19               A.    Correct.
   20               Q.    You are not intending to offer
   21        any opinions as to what point in the
   22        timeline reflected in figure 3 a labeler
   23        might have a reporting duty with respect to
   24        this doctor, correct?
   25                     That's beyond the scope of what

  Golkow Litigation Services                                           Page 118
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             119 ofConfidentiality
                                          to Further    406. PageID #: 232135
                                                                           Review

    1

    2        you have expertise to do?
    3               A.    Correct.
    4               Q.    You don't intend to offer any
    5        opinions as to what might have happened if
    6        someone reported Dr. Sinoff to someone
    7        else, what might have happened in the real
    8        world if that had happened?            That is beyond
    9        what you will offer in this case, correct?
   10               A.    Correct.
   11               Q.    Somewhere in the report you
   12        conclude by using a phrase "that orders
   13        might have been stopped."
   14                     You haven't looked at and you
   15        don't know the process by which orders get
   16        stopped, do you?
   17               A.    Not thoroughly, no.
   18               Q.    Okay.     And you don't have the
   19        expertise to offer opinions about how a
   20        distributor or a manufacturer or a pharmacy
   21        would stop an order?         That is not -- that
   22        is beyond the limits of your expertise,
   23        correct?
   24               A.    Correct.
   25               Q.    Okay.     And for each of the

  Golkow Litigation Services                                           Page 119
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             120 ofConfidentiality
                                          to Further    406. PageID #: 232136
                                                                           Review

    1

    2        doctors that are analyzed in pages 32
    3        through 52 of your report, again, your
    4        opinions offered at trial will be limited
    5        to this is what the data could have shown,
    6        but you do not intend to offer any opinions
    7        as to what should have been done, what was
    8        required to be done, or what would have
    9        happened in the real world had an action
   10        been taken, correct?
   11               A.    That's correct.
   12               Q.    Okay.     Page 54 of your report in
   13        paragraph 115 -- sorry.          Let me back up.
   14                     Page 53 gives us the heading
   15        "Small Labeler Impact."
   16                     We talked a little bit about this
   17        analysis before the break, correct?
   18               A.    Correct.
   19               Q.    I believe you agreed with me that
   20        the small labeler impact analysis is
   21        hypothetical only, correct?
   22               A.    Yes, hypothetical only.
   23               Q.    You do not intend to offer any
   24        opinions that this analysis should have
   25        been done by Janssen or anyone else,

  Golkow Litigation Services                                           Page 120
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             121 ofConfidentiality
                                          to Further    406. PageID #: 232137
                                                                           Review

    1

    2        correct?
    3               A.    Correct.
    4               Q.    You have no idea how many opioids
    5        went into Cuyahoga and Summit County, how
    6        many of those opioids were excessive versus
    7        medically necessary?         You have no idea of
    8        that, do you?
    9               A.    That's outside of my expertise,
   10        correct.
   11               Q.    Okay.     And you do not intend to
   12        offer any opinions in this case that the
   13        actions of any manufacturer would have or
   14        could have prevented excess orders into
   15        Cuyahoga and Summit County?            That is beyond
   16        your expertise?
   17                     MS. CONROY:       Objection.
   18               A.    Sorry, I think so, yes.           I would
   19        say throughout the report, we say if they
   20        had used the compliance metrics, they could
   21        have been identified, but nothing about
   22        should.
   23               Q.    And when you say "could have had
   24        a curtailing affect on the excess of
   25        opioids prescribed in the counties," do you

  Golkow Litigation Services                                           Page 121
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             122 ofConfidentiality
                                          to Further    406. PageID #: 232138
                                                                           Review

    1

    2        see where it says that in 115?
    3               A.    Yes, I'm there.
    4               Q.    That is hypothetical only.            You
    5        do not know whether there was, in fact, an
    6        excess of opioids or to what extent the
    7        opioids in Cuyahoga or Summit County were
    8        excessive?      That is not something you know,
    9        correct?
   10                     MS. CONROY:       Objection.
   11               A.    Correct.
   12               Q.    And you don't know and it would
   13        be outside of your expertise to know how or
   14        whether Janssen's actions could have
   15        curtailed that and to what extent excessive
   16        prescribing could have been curtailed?
   17        That is outside of what you've been asked
   18        to do here, correct?
   19                     MS. CONROY:       Objection.
   20               A.    Outside of what we've offered
   21        here of the hypothetical situation of what
   22        the impact on the prescriptions would have
   23        been, then no.
   24               Q.    Okay.     Page 56 and 57 talk about
   25        a baseline year analysis.

  Golkow Litigation Services                                           Page 122
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             123 ofConfidentiality
                                          to Further    406. PageID #: 232139
                                                                           Review

    1

    2                     Are you with me?
    3               A.    Yes.
    4               Q.    I am not data scientist, so let
    5        me say that.       I'm just a lawyer.        But I
    6        understand this analysis to be a
    7        supplemental analysis that looks at what
    8        would have been the change to certain of
    9        your metrics if you had used 1997 as a
   10        baseline year as opposed to using the
   11        year-over-year actual averages.
   12                     Is that a fair simplification?
   13               A.    That is a fair simplification.
   14               Q.    Okay.     And what you conclude
   15        about that is reflected in tables 30
   16        through 32 on page 57, correct?
   17               A.    Yes.
   18               Q.    You do not have any opinion as to
   19        whether it's more appropriate to use '97 at
   20        a baseline year or to use the
   21        year-over-year averages that are reflected
   22        elsewhere in your report.
   23                     You are not taking a position on
   24        that, correct?
   25               A.    Correct.      It's another

  Golkow Litigation Services                                           Page 123
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             124 ofConfidentiality
                                          to Further    406. PageID #: 232140
                                                                           Review

    1

    2        hypothetical situation.
    3               Q.    It's just another option to show
    4        the data, correct?
    5               A.    That's a great way to say it.
    6               Q.    And then in table 30, table 30
    7        shows the additional physicians that would
    8        have been flagged if you used '97 as the
    9        baseline; is that right?
   10               A.    Correct.
   11               Q.    And under the, air quote, "common
   12        sense" metric, if you used the '97
   13        baseline, you would have gotten 8,736 more
   14        physicians flagged than if you used the
   15        year-over-year metrics, right?
   16               A.    Yes.
   17               Q.    You have no opinion on whether
   18        there were really 8,700 suspicious
   19        prescribers in Cuyahoga and Summit County?
   20        You have no opinion whatsoever on that, do
   21        you?
   22               A.    Correct.
   23               Q.    Okay.     Part 2 of your report is
   24        Manufacturer to Pharmacy Analysis.
   25                     And this analysis uses chargeback

  Golkow Litigation Services                                           Page 124
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             125 ofConfidentiality
                                          to Further    406. PageID #: 232141
                                                                           Review

    1

    2        data as opposed to IQVIA data, correct?
    3               A.    Correct.
    4               Q.    We talked about this before the
    5        break, but you were provided a gigantic
    6        chargeback data file, correct?
    7               A.    That is not a full
    8        representation.
    9               Q.    Okay.     Sorry.    Let me get in your
   10        words.
   11                     What did you have with respect to
   12        chargeback data?
   13               A.    I have thousands of chargeback
   14        files that were produced by defendants.                So
   15        those are, the Bates for those are in my
   16        report somewhere.        And so to create the
   17        massive chargeback file that you're looking
   18        at that you tried to print out, which
   19        probably broke your whole computer, was an
   20        amalgamation of those data sets to make
   21        them processable.
   22               Q.    And, again, this data science is
   23        too hard for me, but to the extent that my
   24        lawyer brain can understand it, what I
   25        believe you did was you put all of those

  Golkow Litigation Services                                             Page 125
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             126 ofConfidentiality
                                          to Further    406. PageID #: 232142
                                                                           Review

    1

    2        different kinds of files that you received
    3        from different productions of labelers into
    4        a chargeback file, and then you ran the
    5        metrics in various ways and created a file
    6        that's called chargeback_flagging that's
    7        giant in itself and shows you the times
    8        that the flags hit based on each of the
    9        metrics you ran.
   10                     Is that essentially what you did
   11        in your analysis?
   12               A.    Yes.    So the process -- and I
   13        actually wrote the chargebacks scripts, so
   14        I can talk a lot about it.           And so what it
   15        does, for some labelers, we had like two
   16        files.      Mallinckrodt produced two.          Those
   17        were just stacked on top of one another and
   18        put into the table.
   19                     Some had literally thousands of
   20        files that had to be appended onto one
   21        another because they were chunked in such a
   22        way to make them smaller, maybe more
   23        manageable for processing.           I don't know
   24        the reasons behind that production.              So
   25        those, again, were stacked on top of one

  Golkow Litigation Services                                           Page 126
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             127 ofConfidentiality
                                          to Further    406. PageID #: 232143
                                                                           Review

    1

    2        another.
    3                     And then relevant fields moved
    4        over into the main chargeback table.               So
    5        relevant fields would be date, who they
    6        went to, DEA numbers if they were there, so
    7        on and so forth.
    8               Q.    And you had the buyer county, so
    9        you could look at it -- you could look at
   10        the flags and your metrics specific to
   11        Cuyahoga and Summit County, correct?
   12               A.    Yes.    So if the county wasn't
   13        provided in the data, some had it, some did
   14        not, we would find that county, either
   15        using ZIP code, buyer DEA, registrant
   16        information.       From the ARCOS data, that
   17        would be another touch point for the ARCOS
   18        data.    Or through just geolocation, which
   19        would be like a lat/long, latitude and
   20        longitudinal.
   21               Q.    Part of what a data scientist
   22        does and part of what's reflected in your
   23        invoices is, as I understand it, actually
   24        making the data usable so you can analyze
   25        it, right?

  Golkow Litigation Services                                           Page 127
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             128 ofConfidentiality
                                          to Further    406. PageID #: 232144
                                                                           Review

    1

    2               A.    That's the part they don't ever
    3        tell anybody.       That is kind of the un-sexy
    4        part of the job is cleaning the data and
    5        putting it together.
    6               Q.    Okay.     Looking at page 58 of your
    7        report, part L is where you describe the
    8        results of the analysis that you ran,
    9        right?
   10                     And if I understand the process,
   11        you made the data, and it seems like it
   12        wasn't easy, but you made the data usable
   13        and then you ran your metrics over it.               And
   14        what is presented in the analysis, similar
   15        to what we talked about earlier, is what
   16        the results would be if these metrics were
   17        run, what your metric show.
   18                     Do I have that right?
   19               A.    Yes, I would say the data wasn't
   20        unusable, so I don't want to characterize
   21        it that way, but we made it that an
   22        easy-to-flag format.         And, yes, we applied
   23        the metrics and here's what the results
   24        were.
   25               Q.    And, again, like the other

  Golkow Litigation Services                                            Page 128
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             129 ofConfidentiality
                                          to Further    406. PageID #: 232145
                                                                           Review

    1

    2        analyses we've talked about, you do not
    3        intend to offer any opinions that any
    4        labeler should have done this; is that
    5        right?
    6               A.    Correct.      It's a --
    7               Q.    You have no opinions as to
    8        whether there was any requirement by any
    9        defendant in this case to do analyses like
   10        you have done here, correct?
   11               A.    Correct.
   12               Q.    Okay.     What your part L of your
   13        report shows us is merely if the data is
   14        looked at in this way, here's what it would
   15        show.
   16                     Do I have that right?
   17               A.    I think that is a nice
   18        representation.
   19               Q.    Okay.     Paragraph 125 refers to
   20        chargebacks as a -- let me strike that.
   21                     Do you see paragraph 125 of your
   22        report on page 58?
   23               A.    I am there.
   24               Q.    Okay.     In the third sentence
   25        there, you say, "For Mallinckrodt, between

  Golkow Litigation Services                                           Page 129
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             130 ofConfidentiality
                                          to Further    406. PageID #: 232146
                                                                           Review

    1

    2        2009 and 2012, 96 percent of oxycodone
    3        orders and 98 percent of oxycodone 30
    4        orders were subject to chargeback request
    5        and hence would be in the chargeback data."
    6                     And then you have a footnote
    7        there.
    8                     Do you see that?
    9               A.    Yes.
   10               Q.    And then you go on to say, "In
   11        2017, Teva stated that about 51 percent of
   12        controlled substance transactions resulted
   13        in a chargeback."
   14                     And then you have a cite there.
   15                     Is that correct?
   16               A.    Yes.
   17               Q.    Do you see that?
   18                     Okay.     The only information that
   19        you rely upon to know the percentages of
   20        how many of Mallinckrodt and Teva's sales
   21        were subject to chargebacks is reflected in
   22        those two footnotes in the reliance
   23        materials you looked at that's cited there,
   24        right?
   25               A.    Yes.

  Golkow Litigation Services                                           Page 130
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             131 ofConfidentiality
                                          to Further    406. PageID #: 232147
                                                                           Review

    1

    2               Q.    And you don't know more broadly
    3        if those percentages could be expanded over
    4        different years for different products?
    5                     That's beyond what you looked at?
    6               A.    That's correct.
    7               Q.    Okay.     And just in general, from
    8        a data perspective, using like the higher
    9        the percentage of orders that are subject
   10        to a chargeback, the more useful that tool
   11        would be, correct?
   12                     MS. CONROY:       Objection.
   13               A.    I wouldn't say useful.          It would
   14        just provide more data on which to flag.
   15               Q.    And that's what I wanted to
   16        check.      Because in that next sentence in
   17        paragraph 125, you say, "Even with only
   18        partial coverage of downstream customer
   19        purchases, chargebacks were a useful tool
   20        in monitoring suspicious transactions at
   21        the pharmacy level from a manufacturer's
   22        perspective."
   23                     Do you see where I read that?
   24               A.    I do.
   25               Q.    Okay.     And the extent to which

  Golkow Litigation Services                                           Page 131
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             132 ofConfidentiality
                                          to Further    406. PageID #: 232148
                                                                           Review

    1

    2        monitoring chargebacks could be a useful
    3        tool varies depending on how many
    4        chargebacks there are, right?
    5               A.    I don't want to speak to its
    6        usefulness, but I would say the more data
    7        you have, the more of a complete picture
    8        you have.
    9               Q.    If you have one order, two
   10        orders, you can't use that to analyze
   11        chargebacks, correct?
   12               A.    Of course --
   13                     MS. CONROY:       Objection.
   14               A.    -- in this hypothetical, yes, if
   15        you had two, that's a pretty difficult --
   16               Q.    Too small to analyze?
   17               A.    Yeah.
   18               Q.    So when you say here -- is there
   19        a threshold number beyond which I would not
   20        consider that data really useful to me?
   21               A.    No.    I don't have a hard
   22        threshold that I would set, no.
   23               Q.    In looking at table 34 on page
   24        59, in the left-hand column we have the
   25        parent companies.

  Golkow Litigation Services                                           Page 132
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             133 ofConfidentiality
                                          to Further    406. PageID #: 232149
                                                                           Review

    1

    2                     Are you with me?
    3               A.    Yup.    Sorry.
    4               Q.    The next column says Labeler
    5        Names, and that shows what companies you
    6        aggregated into the parent company.
    7                     Am I right about that?
    8               A.    Yes.
    9                     And I think throughout this
   10        section we keep things -- keep companies
   11        generally separated based off the
   12        productions.
   13               Q.    Exactly where I was going.
   14                     So here, I represent Allergan,
   15        and so I'll just look at Allergan, for
   16        example.
   17                     Here, you break out Allergan from
   18        Teva in the chargeback analysis, right?
   19               A.    Correct.      Because of the
   20        different productions.
   21               Q.    The data that is reflected in
   22        table 34, this shows nationwide data.               This
   23        is not limited to Cuyahoga and Summit
   24        County, right?
   25               A.    I honestly don't remember.            I'd

  Golkow Litigation Services                                            Page 133
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             134 ofConfidentiality
                                          to Further    406. PageID #: 232150
                                                                           Review

    1

    2        have to consult the code that pulled that
    3        table to be for certain.
    4               Q.    Okay.     You don't know one way or
    5        the other as you sit here whether this
    6        is -- the number of chargebacks in the
    7        right-hand column, so the 7,519,723 for
    8        Endo, is that total number of chargebacks
    9        or is that in Cuyahoga and Summit County or
   10        you don't know?
   11               A.    I'd have to check the code.            I'm
   12        really sorry.       Usually I put in the paren
   13        what it is, and this one slipped by me.
   14               Q.    So I'll represent to you -- I
   15        don't mean this to be a trick.             I will
   16        represent to you that from our analysis of
   17        your data, this appears to be the
   18        nationwide chargeback data.
   19               A.    Okay.
   20               Q.    And so for Cuyahoga -- do you
   21        know how many counties are in the United
   22        States, roughly?
   23               A.    Well, over 3,000.
   24               Q.    And so for each county, for
   25        example Allergan, do you see there that it

  Golkow Litigation Services                                           Page 134
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             135 ofConfidentiality
                                          to Further    406. PageID #: 232151
                                                                           Review

    1

    2        says 13,986 total chargebacks in the data?
    3                     That do you understand that to be
    4        the total number of chargebacks that you
    5        found in the Allergan data?
    6               A.    Yes, after processing, yes.
    7               Q.    And then -- and that's 16 years
    8        of data, right?
    9               A.    Yes.
   10               Q.    And if you divide that by 3,000
   11        counties, you only have a, on average,
   12        couple chargebacks per county, right?
   13               A.    Sure.     I don't want to do mental
   14        math on camera, but sure.
   15               Q.    I won't make you, I won't make
   16        you commit to actual numbers, but I think
   17        you get my point.
   18                     For -- I assume you're not going
   19        to offer the opinion that analyzing a
   20        handful of chargebacks less than a dozen
   21        over a 20-year time period would be a
   22        useful tool for suspicious order
   23        monitoring.
   24                     You would agree with me that it
   25        would not in fact be a useful tool for that

  Golkow Litigation Services                                           Page 135
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             136 ofConfidentiality
                                          to Further    406. PageID #: 232152
                                                                           Review

    1

    2        based on a matter of data, correct?
    3                     MS. CONROY:       Objection.
    4               A.    Let me think about this a little
    5        bit.    I think it really depends on the data
    6        and...
    7               Q.    So I'm going to mark as
    8        Exhibit 6, a very, very long piece of
    9        paper.
   10                     (Keller Exhibit 6, Spreadsheet,
   11               not Bates-stamped, marked for
   12               identification, as of this date.)
   13        BY MS. LEVY:
   14               Q.    I'm going to tell you what this
   15        is in a minute.        But take a look at it and
   16        see if you recognize what this data is
   17        before I describe it to you.
   18                     (Document review.)
   19               A.    I do recognize it.
   20               Q.    You do or don't?
   21               A.    I do.
   22               Q.    Okay.     This is what we were
   23        talking about earlier, like, the ginormous
   24        amount of information in the file that you
   25        have.

  Golkow Litigation Services                                           Page 136
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             137 ofConfidentiality
                                          to Further    406. PageID #: 232153
                                                                           Review

    1

    2                     If you look at the top left-hand
    3        corner, that says "chargeback_flagging."
    4                     Do you see that?
    5               A.    Um-hmm.
    6               Q.    Okay.
    7                     MS. LEVY:      [Directed to court
    8               reporter] What exhibit are we on, 6?
    9                     THE REPORTER:       (Nodding
   10               affirmatively.)
   11        BY MS. LEVY:
   12               Q.    So the chargeback_flagging file
   13        has a very long number of columns that go
   14        from left to right.
   15                     Do you see that?
   16               A.    Um-hmm.
   17               Q.    And reflected in each of the
   18        columns are the metrics that you ran across
   19        the chargeback data and the flags that came
   20        up as a result; is that right?
   21               A.    I think that's correct.
   22               Q.    And so in other words, when I
   23        looked across all of this data, the only
   24        values in each of these columns are zero or
   25        1.

  Golkow Litigation Services                                           Page 137
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             138 ofConfidentiality
                                          to Further    406. PageID #: 232154
                                                                           Review

    1

    2                     That's like a data science thing,
    3        yes?
    4               A.    Yeah, flagged or not flagged,
    5        yeah.    It's not meant to be a joke or
    6        anything.
    7               Q.    We don't talk like that as
    8        lawyers, but I think how I interpret this
    9        data is, if there is a zero in the column,
   10        that means it did not trigger a flag under
   11        that particular metric.          And if there is a
   12        1, this metric did trigger a flag.
   13                     Is that correct?
   14               A.    That's great.
   15               Q.    Okay.     And so if you look at, up
   16        here in the top left, "query," it says
   17        "from chargeback_flagging."
   18                     That is, you understand, to be
   19        your chargeback flagging reliance file,
   20        correct?
   21               A.    Yeah, the table name is familiar
   22        to me.
   23               Q.    And where it says "Where labeler
   24        name equals Allergan and buyer_state equals
   25        Ohio and_county in Cuyahoga and Summit,"

  Golkow Litigation Services                                           Page 138
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             139 ofConfidentiality
                                          to Further    406. PageID #: 232155
                                                                           Review

    1

    2        what does all that mean in data-speak?
    3               A.    So this looks like a SQL query to
    4        me that's pulling from a schema name DBO to
    5        a chargeback flagging table, which is
    6        probably your renaming of our table, which
    7        is totally fine.        And it's pulling data
    8        where it is Allergan as the labeler, where
    9        the state is Ohio, and Cuyahoga and Summit
   10        are the counties.        So good job at SQL.
   11               Q.    And is this the way you would
   12        query it if you want to see how many
   13        Allergan chargebacks got a flag in Cuyahoga
   14        and Summit County?         Is that the methodology
   15        you'd use?
   16               A.    I would take it one step further.
   17        If I wanted to look at those that were
   18        flagged for Allergan and Summit or
   19        Cuyahoga, I would say where one of these
   20        would be equal to 1.
   21               Q.    So you would have to add up
   22        everything in this table that got a 1 and
   23        that's how you would know how many flags it
   24        got?
   25               A.    Or a really massive "or" clause

  Golkow Litigation Services                                           Page 139
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             140 ofConfidentiality
                                          to Further    406. PageID #: 232156
                                                                           Review

    1

    2        where you would say where two times the
    3        national average is equal to one or three
    4        times the national average is equal to one
    5        or so on and so forth.
    6               Q.    But in Exhibit 6, each one of
    7        those queries appears separately from right
    8        to left.
    9                     Do you see that?
   10               A.    They're columns, not queries,
   11        but, sure.
   12               Q.    Okay.     So what this shows us is,
   13        there were a total of 15 chargebacks over
   14        this 20-year period for Allergan drugs,
   15        right?
   16               A.    I'm not sure that that is correct
   17        because this appears to be an aggregation.
   18        Like I said, the chargeback flagging table
   19        is an aggregation of chargebacks, and I
   20        would have to look at this myself.              A
   21        couple of them have 2s next to them so like
   22        at line 7, there is a value of 2.              So this
   23        could be 15, 16, 17, 18.
   24               Q.    So I apologize.        And you have --
   25        I accept your correction.

  Golkow Litigation Services                                           Page 140
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             141 ofConfidentiality
                                          to Further    406. PageID #: 232157
                                                                           Review

    1

    2                     So in the first column to the
    3        right of the row number, we see total
    4        number of chargebacks, and there is a value
    5        of 1 listed for all of them except for row
    6        7, 13 and 15, and that has two chargebacks
    7        in each of those, correct?
    8               A.    7, 13 and 15, correct, have two
    9        chargebacks.
   10               Q.    And so what that tells us is
   11        there were 18 chargebacks, not 15, but 18
   12        chargebacks over this 20-year time period
   13        for the Allergan labeler code, correct?
   14               A.    That were submitted to us or that
   15        I had in the data set, yes.
   16               Q.    Okay.     And I'm going to pass over
   17        to you, just to make this easier and
   18        faster, my version of this.
   19                     (Handing.)
   20               A.    Do we need to mark this?
   21               Q.    And I will represent to you that
   22        I have highlighted the three transactions
   23        or the three rows that reflect any flag
   24        from your metrics.         So take a look at that
   25        and -- is yours highlighted too?

  Golkow Litigation Services                                           Page 141
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             142 ofConfidentiality
                                          to Further    406. PageID #: 232158
                                                                           Review

    1

    2               A.    Yes.    Would you like this back?
    3               Q.    Yes.
    4                     (Handing.)
    5               Q.    Thank you.      This would make it
    6        easier.
    7                     So what I've done in the
    8        highlighted -- we highlighted everything
    9        that had a flag.
   10                     Do you see that?
   11               A.    Yes, sorry.       Yes.
   12               Q.    And so what this shows us is that
   13        in the 20-year time period, you came up
   14        with or your data would reflect four
   15        chargebacks that would get a flag if you
   16        applied all of your metrics in total for
   17        Allergan.
   18                     Do you see that?
   19               A.    I'm trying to look at this
   20        without grids, but I'm going to take your
   21        word for it.
   22                     (Document review.)
   23               A.    But I see where you're flagging
   24        the 1s.     And there are a line, and so that
   25        reflects that group of chargebacks to that

  Golkow Litigation Services                                           Page 142
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             143 ofConfidentiality
                                          to Further    406. PageID #: 232159
                                                                           Review

    1

    2        buyer ID.
    3               Q.    And then if you just look at row
    4        11, for example, the total doses, what does
    5        total doses mean?
    6               A.    So one could think of that as the
    7        number of pills it's like the dosage units.
    8        And so generally, that's a field in the
    9        data.
   10               Q.    And if you look at the doses in
   11        row 11, that's 200 doses.           And then right
   12        beside it, it says total MMEs is 2,000.
   13                     Do you see that?
   14               A.    Correct.
   15               Q.    So it means 200 pills at 10
   16        milligrams a pill in that order, correct?
   17               A.    Because it is hydrocodone, yes,
   18        you can do that math.
   19               Q.    And so that reflects -- if you go
   20        over to data date, that reflects 9/1/2005,
   21        an order of 200 pills of 10-milligram
   22        hydrocodone for a chain pharmacy in Summit
   23        County, correct?
   24               A.    Yes, it's a chargeback request
   25        for that.      I wouldn't say it's an order.

  Golkow Litigation Services                                           Page 143
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             144 ofConfidentiality
                                          to Further    406. PageID #: 232160
                                                                           Review

    1

    2               Q.    And my point from this data is --
    3        did you look at what product this is?               You
    4        didn't go behind any of the flags and look
    5        for what product this is or how many
    6        prescriptions this would fill?             That's not
    7        something you did, is it?
    8               A.    So to the extent that we needed
    9        the product to get the MME conversion
   10        factor, I would have looked at that on the
   11        aggregate.
   12                     To the extent that the product
   13        mattered for a particular flag, because I
   14        think some flags go to the NDC, I would
   15        have looked at that.
   16                     For this specific order on this
   17        specific date to this specific buyer, I did
   18        not look at that particular NDC code.
   19                     And to your second question, I
   20        did not, across the board, analyze how many
   21        prescriptions that would or should or could
   22        have filled.
   23               Q.    Okay.     And so I think just taking
   24        a step back, there comes a point when you
   25        have so little data that it is not useful

  Golkow Litigation Services                                           Page 144
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             145 ofConfidentiality
                                          to Further    406. PageID #: 232161
                                                                           Review

    1

    2        for using as an order for suspicion.
    3                     Would you agree that that is true
    4        in the abstract?
    5                     MS. CONROY:       Objection.
    6               A.    As like the example that you
    7        pointed out earlier, one or two, yes,
    8        unusable.
    9               Q.    Okay.     And in here, you do not
   10        intend to offer any opinions that a flag
   11        for a single order should have been labeled
   12        by Allergan as suspicious?           That is beyond
   13        what your offering in this case, correct?
   14                     MS. CONROY:       Objection.
   15               A.    Yes, because you used the word
   16        "should."      No, I'm not.
   17               Q.    Okay.     Which of the orders that
   18        were subject to the chargebacks in
   19        Exhibit 6 are suspicious in your analysis?
   20               A.    So I think that's what we were
   21        covering earlier.        And for one, when I
   22        answer this question, when I say
   23        suspicious, they triggered the compliance
   24        metrics.
   25                     So those would be this order here

  Golkow Litigation Services                                           Page 145
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             146 ofConfidentiality
                                          to Further    406. PageID #: 232162
                                                                           Review

    1

    2        on row 15.      I'm taking your math for it,
    3        but it looks to be generally right.              Row 11
    4        and row No. 4.
    5               Q.    And you don't intend to offer any
    6        opinion that actually in the real world,
    7        these were suspicious orders or DEA would
    8        consider these suspicious orders, correct?
    9               A.    Correct.
   10               Q.    Okay.     And the same analysis,
   11        this one in Exhibit 6 is unique to
   12        Allergan.
   13                     Did you isolate for any other
   14        labeler the exact number of chargebacks in
   15        Cuyahoga and Summit County?
   16               A.    Where we would, like, create a
   17        table like 34 for Summit and Cuyahoga, no.
   18               Q.    Okay.     Why didn't do you that?
   19        There are many other places in your report
   20        that you looked specifically at Cuyahoga
   21        and Summit County.         Why did you not do that
   22        for purposes of table 34?
   23               A.    Honestly, I have no idea, but
   24        it's easy to run and could be done no
   25        problem, and I'd be happy to do that for

  Golkow Litigation Services                                           Page 146
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             147 ofConfidentiality
                                          to Further    406. PageID #: 232163
                                                                           Review

    1

    2        you guys.
    3               Q.    If you look at table 38 on page
    4        61, this gives you -- the table is called
    5        "Number of flagged buyers attributed to
    6        each labeler."
    7                     Again this is on a national
    8        level, not Cuyahoga and Summit, right?
    9               A.    I would think this would be
   10        Cuyahoga and Summit.
   11               Q.    Do you know one way or the other?
   12                     (Document review.)
   13               A.    It should be Cuyahoga and Summit.
   14               Q.    Okay.     And the numbers for
   15        flagged buyers varied depending on which
   16        one of the metrics or matrices you run
   17        across table 38, right?
   18               A.    Correct.
   19               Q.    So if you run -- for Allergan, if
   20        you ran the double national metric, you
   21        would find one flagged buyer in Cuyahoga
   22        and Summit County?         Is that what that
   23        means?
   24               A.    Correct.
   25               Q.    And you would find zero for some

  Golkow Litigation Services                                           Page 147
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             148 ofConfidentiality
                                          to Further    406. PageID #: 232164
                                                                           Review

    1

    2        of these and two they hit on any flag.
    3                     Is that a correct reading of this
    4        table?
    5               A.    Correct.
    6               Q.    And again, I think you've now
    7        said this many, many times, but it's not --
    8        you do not intend to offer any opinion that
    9        these are, in fact, suspicious orders or
   10        suspicious purchases by buyers.             That is
   11        beyond what you are able to do and beyond
   12        your expertise, correct?
   13                     MS. CONROY:       Objection.
   14               A.    Correct.
   15               Q.    And that's true for Allergan, but
   16        also all of the other labelers on the
   17        left-hand column?
   18               A.    I would say so, yes.
   19               Q.    Okay.     And the same with table 39
   20        and the dosage units, I think generally the
   21        same thing applies.
   22                     The number of flagged dosage unit
   23        changes, depending on which one of your
   24        metrics are applied, correct?
   25               A.    Correct.

  Golkow Litigation Services                                           Page 148
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             149 ofConfidentiality
                                          to Further    406. PageID #: 232165
                                                                           Review

    1

    2               Q.    And for Allergan specifically,
    3        where there's no value in a column, that
    4        means there's no flagged dosage units under
    5        that metric, right?
    6               A.    Correct.
    7               Q.    And then where there is a value
    8        for Allergan under these columns, that is
    9        the total amount of dosage units
   10        attributable to Allergan in this 20-year
   11        period that got a flag; is that right?
   12               A.    Based on the data that we had
   13        available, yes.
   14               Q.    And the dosage units are pills
   15        basically, correct?
   16               A.    Correct.
   17               Q.    So 200 pills in 20 years for
   18        Allergan under the "common sense, masters"
   19        column.
   20                     Do you see that?
   21               A.    Correct.      I do see it.      That
   22        should be the right answer, sorry.
   23               Q.    Okay.     And 200 pills, you don't
   24        have any idea how many prescriptions that
   25        would fill, right?

  Golkow Litigation Services                                           Page 149
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             150 ofConfidentiality
                                          to Further    406. PageID #: 232166
                                                                           Review

    1

    2               A.    No.
    3               Q.    It could be just one prescription
    4        or two prescriptions, right?
    5                     MS. CONROY:       Objection.
    6               A.    I would have no idea.
    7               Q.    Okay.     And the same is true for
    8        all of the labelers listed in table 39, you
    9        don't have any opinion on whether the
   10        dosage units listed in these tables were
   11        actually suspicious or improper or not?
   12        You don't have any opinion on that, do you?
   13               A.    That's correct.
   14               Q.    Okay.
   15                     MS. LEVY:      Let's take a -- would
   16               you rather take a short break or break
   17               for lunch?
   18                     MS. CONROY:       Do you think the --
   19               well, isn't food there?          Do you know?
   20                     MS. VENTURA:       Yes.
   21                     MS. LEVY:      There is.      Are you
   22               hungry yet?
   23                     THE WITNESS:       Yes, always.
   24                     MS. LEVY:      Let's go off the
   25               record.

  Golkow Litigation Services                                           Page 150
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             151 ofConfidentiality
                                          to Further    406. PageID #: 232167
                                                                           Review

    1

    2                     THE VIDEOGRAPHER:         The time is
    3               12:05 p.m.      We are now going off the
    4               record.
    5                     (Recess is taken.)
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

  Golkow Litigation Services                                           Page 151
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             152 ofConfidentiality
                                          to Further    406. PageID #: 232168
                                                                           Review

    1

    2

    3                A F T E R N O O N           S E S S I O N
    4                    (Time noted:        1:06 p.m.)
    5                     THE VIDEOGRAPHER:         The time is
    6               1:06 p.m.      We are back on the record.
    7                     *          *          *
    8        L A C E Y        R.    K E L L E R,         resumed
    9                and testified as follows:
   10        EXAMINATION BY (Cont'd.)
   11        MS. LEVY:
   12               Q.    Ms. Keller, I have a few more
   13        questions to ask you based on my review of
   14        the material at lunch and then I will pass
   15        you off to some of the other defendants'
   16        counsel in this room to ask questions.               But
   17        I do have a few more things that I wanted
   18        to follow up on based on our conversation
   19        this morning and some other things that I
   20        had flagged in your report that I meant to
   21        ask you about --
   22               A.    Sure.
   23               Q.    -- and I have not yet done so.
   24                     If we look at, back to your
   25        report marked I think as Exhibit 2 and we

  Golkow Litigation Services                                            Page 152
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             153 ofConfidentiality
                                          to Further    406. PageID #: 232169
                                                                           Review

    1

    2        look at paragraph 2 on page 9.             I'm sorry,
    3        Exhibit 5.
    4               A.    I'm sorry, we're at the report?
    5               Q.    Yeah, your report on page 9,
    6        paragraph 22, that is under the heading
    7        "Scope of report."
    8               A.    Sure.
    9               Q.    You mention in the first sentence
   10        in paragraph 22 that your report "focuses
   11        specifically and exclusively on
   12        manufacturers' anti-diversion and
   13        suspicious order monitoring programs."
   14                     Do you see that?
   15               A.    Correct, I do see that.
   16               Q.    Okay.     I want to make sure that I
   17        understand the limitations of what you mean
   18        by that.
   19                     When you talk about in that
   20        sentence in 22, focusing on manufacturers'
   21        suspicious order monitoring programs,
   22        you're referring to what we've already been
   23        talking about all day today, which is what
   24        might have been or could have been in a
   25        hypothetical world had your metrics been

  Golkow Litigation Services                                           Page 153
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             154 ofConfidentiality
                                          to Further    406. PageID #: 232170
                                                                           Review

    1

    2        employed, right?
    3                     MS. CONROY:       Objection.
    4               A.    Yes, I think that's a correct
    5        characterization.
    6               Q.    And your analysis does not
    7        include, for example, an analysis of
    8        Allergan and a look at every single order
    9        that it did investigate.
   10                     You didn't conduct such an
   11        analysis for Allergan or any other labeler,
   12        correct?
   13               A.    Let me think about that for a
   14        second just to make sure I'm clear.
   15                     I was... I think that is correct.
   16        I didn't look at the practices, I didn't
   17        evaluate the practices of Allergan.              I
   18        didn't look at how each process was -- how
   19        each order was processed, monitored,
   20        flagged, unflagged or released, et cetera.
   21               Q.    And to be clear, you had some
   22        information about suspicious order
   23        monitoring programs for the various
   24        labelers.      You had some information, but
   25        you didn't do an analysis of which ones of

  Golkow Litigation Services                                           Page 154
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             155 ofConfidentiality
                                          to Further    406. PageID #: 232171
                                                                           Review

    1

    2        the orders were investigated versus weren't
    3        investigated.
    4                     That was beyond what you did,
    5        right?
    6               A.    I think -- I think that's
    7        correct.
    8               Q.    Yeah, I'm not trying to be
    9        tricky.     I just want to make sure.
   10                     You never looked at for any of
   11        the flags that came up for any of your
   12        metrics in the real world whether a labeler
   13        actually did investigate those particular
   14        transactions?       That, you never looked at,
   15        right?
   16                     MS. CONROY:       Objection.
   17               A.    I think that's correct.           I did
   18        have access to the Mallinckrodt peculiar
   19        orders data, but I didn't go as far as
   20        beyond looking at that data set.
   21               Q.    And so for the set of
   22        transactions that are flagged under
   23        different matrices, you can't say which
   24        ones of those actually got investigated,
   25        which ones didn't, which ones were

  Golkow Litigation Services                                           Page 155
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             156 ofConfidentiality
                                          to Further    406. PageID #: 232172
                                                                           Review

    1

    2        legitimate, which ones weren't legitimate?
    3        That is not something that you did in
    4        connection with your work in this case,
    5        right?
    6               A.    Yes, I would not be able to state
    7        which ones were legitimate or not.
    8               Q.    Okay.     And the extension of that
    9        is, you have no opinion, you cannot opine
   10        on what the impact would have been if a
   11        labeler had investigated because you don't
   12        know what those investigations would have
   13        found, what would have happened after that,
   14        correct?
   15               A.    Yes, I think we've covered this
   16        one earlier, but with the exception of the
   17        hypothetical Janssen analysis, that is a
   18        correct statement.
   19               Q.    Okay.     I forgot to talk to you
   20        about your addendum.         You provided an
   21        addendum to your expert report.
   22                     Do you know what I'm talking
   23        about when I say the addendum?
   24               A.    Yes, I do.
   25               Q.    So how did this addendum come

  Golkow Litigation Services                                           Page 156
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             157 ofConfidentiality
                                          to Further    406. PageID #: 232173
                                                                           Review

    1

    2        about?      Tell me the story of the addendum.
    3               A.    Yes.    So --
    4                     MS. CONROY:       Is it marked?
    5                     THE WITNESS:       I don't know
    6               that --
    7                     MS. CONROY:       Can we just mark it?
    8                     MS. VENTURA:       Just a second.
    9                     MS. LEVY:      It's Tab 3 in my
   10               binder.
   11                     Mark this as Exhibit 7.
   12                     (Keller Exhibit 7, Expert
   13               Analysis - Addendum: Lacey R. Keller,
   14               marked for identification, as of this
   15               date.)
   16        BY MS. LEVY:
   17               Q.    Exhibit 7 is your addendum,
   18        correct?
   19               A.    Correct.
   20               Q.    Okay.     So what's the story as to
   21        how this came about?
   22               A.    So one is a -- let me make sure
   23        I've got this all here.
   24                     So one is the persistent flagging
   25        as I would say is similar to the

  Golkow Litigation Services                                           Page 157
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             158 ofConfidentiality
                                          to Further    406. PageID #: 232174
                                                                           Review

    1

    2        methodology that was contained in McCann's
    3        report, so I wanted to enact this here just
    4        to see what would be the results of the
    5        data after reviewing his report, also a
    6        similar 12-month trailing average.              And
    7        then the final metrics are the Purdue
    8        metrics that we became aware of at the last
    9        moment, right before filing, and did not
   10        have time to enact.         So I wanted to have a
   11        chance to adopt it or implement the Purdue
   12        metrics because I thought it was important
   13        to do so.
   14               Q.    Your original report was dated
   15        April 15th, correct?
   16               A.    Correct.
   17               Q.    This addendum, do you remember
   18        the date of it?        I don't see it on here.
   19               A.    I do not.
   20               Q.    I'll represent to you that the
   21        addendum was submitted on May 11th.
   22                     Does that sound about right to
   23        you?
   24               A.    That seems generally correct.
   25               Q.    Was there any reason that you

  Golkow Litigation Services                                           Page 158
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             159 ofConfidentiality
                                          to Further    406. PageID #: 232175
                                                                           Review

    1

    2        could not have done your persistent
    3        flagging analysis in advance of your
    4        April 15th report?
    5               A.    Mostly just time.
    6               Q.    What do you mean by that?
    7               A.    Just ran out of time already
    8        preparing we had there, so it was a very
    9        natural place to just let's do what we have
   10        here and then we'll do that as a separate
   11        addendum.
   12               Q.    And you didn't get any additional
   13        information between April 15th and May 11th
   14        that would have created that analysis?
   15               A.    Correct.
   16               Q.    You had the information all
   17        along, correct?
   18               A.    Correct.
   19               Q.    You just ran out of time to do it
   20        before April 15th?
   21               A.    Correct.      Because I believe the
   22        first McCann report uses the persistent
   23        flagging methodology that he had filed.                So
   24        yes, we could have filed this with the
   25        April 15th.      I just ran out of time.

  Golkow Litigation Services                                             Page 159
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             160 ofConfidentiality
                                          to Further    406. PageID #: 232176
                                                                           Review

    1

    2                     And the Purdue metrics that we
    3        found, like I said, we literally found them
    4        days before, and I just didn't feel that it
    5        was prudent to implement something that I
    6        found doing a document review.
    7               Q.    You do not take an opinion in the
    8        addendum as to whether the persistent
    9        flagging approach makes any sense or not?
   10        That's outside the scope of your opinion,
   11        right?
   12                     MS. CONROY:       Objection.
   13               A.    Yes, as with all the other
   14        metrics or approaches, I'm agnostic.
   15               Q.    And did you ever ask DEA, does
   16        this make any sense to you, DEA to put a
   17        flag on and keep it for perpetuity?              Did
   18        you ever ask that question of DEA?
   19               A.    No.    Like I said earlier, my only
   20        correspondence with the DEA has been over
   21        basic ARCOS processing.
   22               Q.    Okay.     And you don't intend to
   23        offer any position at trial as to whether
   24        it makes more sense to employ the
   25        persistent flagging approach or the

  Golkow Litigation Services                                           Page 160
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             161 ofConfidentiality
                                          to Further    406. PageID #: 232177
                                                                           Review

    1

    2        continuous evaluation approach?
    3               A.    Sure.
    4                     If you want to -- what I think
    5        you're saying is one where we reset the
    6        flags every month or every X time period
    7        versus leaving the flag on once it's
    8        flagged?     Yes, I have no opinion on
    9        whether -- on either -- sorry, I'm getting
   10        hung up on my words -- on whether each one
   11        is correct or not correct.           We just
   12        implement them.
   13               Q.    If we look at your addendum on
   14        page 9, table 1, and if we compare that
   15        side by side with, I think it's table 36 at
   16        page 34 in your report.
   17                     (Document review.)
   18               A.    I'm going to bet that you may
   19        want table 7.
   20               Q.    Table 7 on page 29.         These two
   21        reports or these two tables represent the
   22        results -- the composite results of this
   23        analysis under the two different
   24        approaches, correct?
   25               A.    Correct.

  Golkow Litigation Services                                           Page 161
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             162 ofConfidentiality
                                          to Further    406. PageID #: 232178
                                                                           Review

    1

    2               Q.    And if you look at -- for these
    3        two analyses, you just picked four of the
    4        metrics.     You didn't do them all.
    5                     Do you see that?
    6               A.    So it wasn't happenstance like
    7        cherry-picking or not.          No, that wasn't the
    8        case.
    9                     So with some of the metrics where
   10        they could have applied to IQVIA, I did.
   11        Where it came to the labeler's own metrics,
   12        it felt most appropriate to apply those
   13        only to the chargeback, their own data
   14        so...
   15               Q.    And that was most appropriate
   16        because that's the data set that those
   17        metrics were designed to look at, right?
   18               A.    Correct.      In reading the metrics
   19        and the documentation behind them, it
   20        looked as if they were designed to apply to
   21        pharmacies or to sales data or to some sort
   22        of internally housed data set, so that was
   23        my intention, yes.
   24               Q.    I was going to ask you about
   25        that.    That's important to keep straight

  Golkow Litigation Services                                           Page 162
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             163 ofConfidentiality
                                          to Further    406. PageID #: 232179
                                                                           Review

    1

    2        because if you apply a metric that is
    3        designed to look at distributor orders, if
    4        you apply it to pharmacies, the results are
    5        going to be in some ways skewed, right,
    6        because the metric is not designed to apply
    7        to that kind of data?          Is that what you're
    8        getting at?
    9               A.    I would say it's more that I felt
   10        like it was most honest or most like in the
   11        truest sense of the metric to apply it to
   12        the data set that it was intended for.               Not
   13        to mix distributor versus manufacturer
   14        metrics, but just to the data set that it
   15        was designed for.
   16                     The larger ones, the double
   17        national, triple national, common sense,
   18        and McKesson, were kind of at a -- I viewed
   19        them as a different level as the
   20        manufacturer's own metrics.            Because I
   21        don't know that, let's say, Purdue would
   22        know Mallinckrodt's metric.            But these
   23        other metrics are like in a different
   24        realm, if you will, is because they were
   25        the result of an enforcement action or --

  Golkow Litigation Services                                            Page 163
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             164 ofConfidentiality
                                          to Further    406. PageID #: 232180
                                                                           Review

    1

    2        so to me, they got a different treatment
    3        among the data sets.
    4                     Any metric could have been ran
    5        against all the data, and I could do that
    6        very easily for you and would be happy to,
    7        but it was my intention to try to keep
    8        things to their truest sense.
    9               Q.    I think I understand what you're
   10        saying.
   11                     You tried to apply the metric
   12        designed for that type of data to that type
   13        of data?
   14               A.    That's a very nice way of saying
   15        it much more succinctly than I did.
   16               Q.    And so for these four metrics,
   17        common sense, I'm using that term in air
   18        quotes for the video, air quote words for
   19        the transcript, the metric that is referred
   20        to, air quote, common sense, double
   21        national average, triple national average,
   22        and McKesson 8,000, those were the ones you
   23        picked to run over the IQVIA data for the
   24        tables that we see in table 1 of the
   25        addendum and table 7 of your original

  Golkow Litigation Services                                           Page 164
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             165 ofConfidentiality
                                          to Further    406. PageID #: 232181
                                                                           Review

    1

    2        report, right?
    3               A.    Yes, those four metrics we ran on
    4        the IQVIA data, correct.
    5               Q.    The results of the metrics change
    6        a little bit depending on whether you do
    7        the resetting flags or the persistent
    8        flagging, correct?
    9               A.    Correct.      As --
   10               Q.    Go ahead.      I didn't mean to cut
   11        you off.     Go ahead and finish your answer.
   12               A.    I was going to say, yes, it
   13        depends on what metric you're looking at
   14        there.
   15               Q.    But if you look at column 1,
   16        "Defendant labeler flagged physicians,"
   17        that number actually doesn't change between
   18        the two analyses, right?
   19               A.    Right.     Because that one makes
   20        sense, right?       Because once a foot position
   21        is flagged, at some point that is a 1 or a
   22        zero, so it doesn't really, it won't -- it
   23        doesn't change whether you leave that flag
   24        on or not.
   25               Q.    A number of physicians get

  Golkow Litigation Services                                           Page 165
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             166 ofConfidentiality
                                          to Further    406. PageID #: 232182
                                                                           Review

    1

    2        flagged in these counties varies wildly
    3        depending on which metrics you use, right?
    4               A.    Yes.    Like you can see here
    5        anywhere between 1 and 75 percent.
    6               Q.    And you take no position as to
    7        which one is right or which one is closest
    8        to right, do you?
    9               A.    That would be correct.
   10               Q.    But it doesn't make much sense as
   11        a matter of common sense that 8 out of 10
   12        physicians in these counties are
   13        prescribing suspiciously.
   14                     That is not what you mean to
   15        suggest with this analysis, correct?
   16                     MS. CONROY:       Objection.
   17               A.    So I'm going to break that into
   18        two pieces.
   19                     One, I'm making no assessment of
   20        the real world of who is suspicious or not.
   21        I will say with physicians, with that count
   22        of physicians specifically, if you get
   23        flagged once, and I think we say this in
   24        the report, if you get flagged once or you
   25        get flagged hundreds of times for every

  Golkow Litigation Services                                           Page 166
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             167 ofConfidentiality
                                          to Further    406. PageID #: 232183
                                                                           Review

    1

    2        month that you've ever prescribed, you're
    3        still counted the same.
    4                     So that's why that number looks
    5        as it does compared to the prescriptions.
    6               Q.    The number is -- the percentage
    7        of physicians is grossly larger than the
    8        percentage of physicians in the real world
    9        that actually prescribe suspiciously.               It's
   10        not meant to represent that, right?
   11                     MS. CONROY:       Objection.
   12               A.    I wouldn't know.
   13               Q.    Okay.     I mean, you could design a
   14        metric that uses a parameter that all
   15        opioids are suspicious and 100 percent of
   16        prescribers who prescribe them should be
   17        suspicious.      You can define it that way and
   18        get 100 percent suspicious under some
   19        metric, right?       That's something you could
   20        do if you used the right definition?
   21               A.    I would say that would be
   22        something that someone could do.             I don't
   23        know that I would do it, but that could be
   24        done if asked of someone.
   25               Q.    It would not be useful to

  Golkow Litigation Services                                            Page 167
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             168 ofConfidentiality
                                          to Further    406. PageID #: 232184
                                                                           Review

    1

    2        describe a metric so comprehensive that it
    3        captured 100 percent of the prescribers in
    4        a jurisdiction?        That would not be a useful
    5        thing to do, would it?
    6               A.    I would say, you know, I'm not --
    7        I don't want to weed into or wade into
    8        evaluating metrics, so I'm not really going
    9        to pontificate on that.
   10               Q.    Well, if we take a step back to
   11        what you do as a data scientist to generate
   12        leads, if you create a metric that captures
   13        everybody who is doing something, that
   14        doesn't generate any leads for you, does
   15        it?
   16               A.    Or it generates all the leads
   17        but --
   18               Q.    It generates the lead of
   19        everybody in the whole --
   20               A.    -- it doesn't prioritize them.
   21               Q.    Right.
   22                     So when you're looking to create
   23        sensible useful metrics, the ideal way to
   24        do so is to create metrics that come up
   25        with, as close as you can, to the actual

  Golkow Litigation Services                                           Page 168
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             169 ofConfidentiality
                                          to Further    406. PageID #: 232185
                                                                           Review

    1

    2        behavior you're trying to analyze, correct?
    3                     MS. CONROY:       Objection.
    4               A.    I'm not really in a position to
    5        evaluate metrics.        I think we've talked
    6        about that earlier.         So I don't really want
    7        to wade into that.
    8               Q.    Well, I understand that you're
    9        not offering any opinions about
   10        specifically in this case what the metrics
   11        should be or shouldn't be.           I understand
   12        that and you've testified a great deal
   13        about that.
   14                     But stepping back, like for
   15        example, your other work in the New York
   16        Attorney General's Office, when you
   17        designed metrics to analyze data and target
   18        gun traffickers -- that was something that
   19        you did, right?        When you're doing that,
   20        you're trying to design metrics that
   21        isolate the bad guys, right?
   22                     MS. CONROY:       Objection.
   23               A.    Correct.
   24               Q.    And the most -- you know, in the
   25        ideal world, what someone should do to try

  Golkow Litigation Services                                           Page 169
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             170 ofConfidentiality
                                          to Further    406. PageID #: 232186
                                                                           Review

    1

    2        to look for aberrant behavior is to create
    3        sets of metrics that get as close to as you
    4        can isolating the behavior that you're
    5        targeting?      I mean, that's the goal in
    6        doing all this, yes?
    7               A.    I would think from a logical
    8        perspective, that makes sense.
    9               Q.    And metrics that are overly
   10        comprehensive that capture everybody or the
   11        vast majority of people doing something as
   12        opposed to just the bad guys, those are
   13        less helpful than more targeted metrics
   14        designed more closely to target bad
   15        behavior, as a conceptual matter that would
   16        be true, right?
   17                     MS. CONROY:       Objection.
   18               A.    Yeah, I guess I don't -- I don't
   19        really...
   20                     I think when you're looking for
   21        bad -- I think when's designing metrics,
   22        you have different goals in mind for
   23        whatever you're doing, right?
   24                     For gun trafficking, for example,
   25        maybe I'm only looking for straw purchasers

  Golkow Litigation Services                                           Page 170
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             171 ofConfidentiality
                                          to Further    406. PageID #: 232187
                                                                           Review

    1

    2        or whatnot.      That is a very unique fact
    3        pattern.
    4                     I think by looping things into
    5        bad guys or good guys or suspicious
    6        activity or not, there is a lot that's
    7        packed into that that I don't really want
    8        to blanket state like a metric that should
    9        or shouldn't do anything when it comes to
   10        that.
   11               Q.    I mean, if I'm a labeler and I
   12        design a metric that captures 80 percent of
   13        prescribers, that's not going to be very
   14        helpful to me, is it?
   15                     MS. CONROY:       Objection.
   16               A.    I wouldn't know.
   17               Q.    Page 13 of your original report,
   18        if you can flip with me to that.
   19                     (Witness complies.)
   20               Q.    I'm confused on where I want to
   21        look at.     Just a minute.
   22                     What is LRX data?
   23               A.    So I haven't seen it, so I can't
   24        speak definitively.         But what I have read,
   25        as I understand it to be longitudinal -- I

  Golkow Litigation Services                                           Page 171
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             172 ofConfidentiality
                                          to Further    406. PageID #: 232188
                                                                           Review

    1

    2        think that's what it stands for like
    3        longitudinal data from IQVIA that allows
    4        you to see a little bit more granular, a
    5        little bit more granularity about the -- I
    6        think it has patient, prescriber, pharmacy,
    7        like all of that in the data.
    8                     And again, this is a little bit
    9        hearsay because I have never seen the data,
   10        so I can't speak to that definitively.
   11               Q.    Okay.     You don't know really know
   12        what it looks like because you've never
   13        seen it?
   14               A.    Correct.      I've seen references to
   15        it.
   16               Q.    Looking at page 13 of your
   17        report, in paragraph 40, this is under
   18        limitations of your analyses, I assume,
   19        from what you just told me, that you did
   20        not do any analysis on LRX data if you
   21        haven't ever seen it?
   22               A.    Correct, I did not do any
   23        analysis on LRX data.          The only reason why
   24        I know it exists, I think, is from that --
   25        if that cite doesn't capture it, somewhere

  Golkow Litigation Services                                           Page 172
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             173 ofConfidentiality
                                          to Further    406. PageID #: 232189
                                                                           Review

    1

    2        I have a cite that would -- that -- where
    3        we know it exists.
    4               Q.    And when you make the blanket
    5        statement in paragraph 40 about LRX data
    6        being used in investigations of suspicious
    7        prescribers and downstream customers, the
    8        only information you have about that is
    9        what is cited in footnote 10, correct?
   10                     MS. CONROY:       Objection.
   11               A.    I'm sure there's more, but I
   12        believe so.      And I can't recall which of
   13        those many cites for that paragraph are
   14        there, which has the reference to the LRX
   15        data, but...
   16               Q.    You don't know which
   17        manufacturers had or didn't have it?
   18               A.    I don't -- so I would know from
   19        the cite here who references that, but I
   20        did not, as we were discussing earlier, do
   21        a comprehensive review of who purchased or
   22        didn't purchase.
   23               Q.    Or what time periods it might
   24        have been purchased or what portion of it
   25        might have been purchased, that's not an

  Golkow Litigation Services                                           Page 173
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             174 ofConfidentiality
                                          to Further    406. PageID #: 232190
                                                                           Review

    1

    2        analysis that you did?
    3               A.    Correct.      I did not look at who
    4        purchased, when, where, why or how LRX
    5        data.
    6               Q.    And both with respect to LRX
    7        data, but also more broadly with respect to
    8        Xponent data and IQVIA data in general,
    9        there is no requirement that a manufacturer
   10        buy that data, right?
   11               A.    I wouldn't be able to say that.
   12               Q.    You don't know one way or the
   13        other?
   14               A.    It's outside of my expertise.
   15               Q.    Okay.     IQVIA data, you're aware
   16        that the IQVIA data for a particular drug
   17        reflects the labeler that holds that drug
   18        today for the entirety of the IQVIA
   19        database?      You're aware of that, right?
   20               A.    So I would say what we understood
   21        based off the files that we received, we
   22        were given, maybe you can call it a control
   23        file, that had the keys to the codes of
   24        which labeler were what.           We had asked
   25        repeatedly for historical versions of this

  Golkow Litigation Services                                           Page 174
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             175 ofConfidentiality
                                          to Further    406. PageID #: 232191
                                                                           Review

    1

    2        file so that we could identify the labeler
    3        historically.       But, yes, I think that file
    4        was dated fairly recently.
    5               Q.    You just said it a thousand times
    6        better than I could.
    7                     You were unable to tell from the
    8        code that IQVIA provides how long a
    9        particular labeler had held that product?
   10        In other words, you couldn't tell who had
   11        the product historically, right?
   12               A.    Correct, even though we had asked
   13        for historical versions of that file.
   14               Q.    And so the limitations of that
   15        data would not allow you to separate out
   16        for Allergan a time period that it didn't
   17        have one of the products, that's not
   18        something you could do with the IQVIA data
   19        that you were given?
   20               A.    Correct.      If they were assigned
   21        whatever code they were in the control file
   22        that we were given as part of the Allergan
   23        production, then that's what was applied
   24        for the entire data set.
   25               Q.    And so for Allergan and its

  Golkow Litigation Services                                           Page 175
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             176 ofConfidentiality
                                          to Further    406. PageID #: 232192
                                                                           Review

    1

    2        product, Kadian, for example, if IQVIA has
    3        Kadian under the Allergan labeler code
    4        today, your analysis would have Kadian as
    5        an Allergan product for the whole 20-year
    6        time period because you had no way to
    7        understand or take out any other time
    8        periods?     Am I right about that?
    9               A.    That's correct.        We had asked for
   10        that file.      It wasn't either available or
   11        producible, so, yes.
   12               Q.    And if you came to understand
   13        that Allergan did not own Kadian for a
   14        portion of that time period, that would
   15        change your analysis, correct?
   16               A.    Someone else would have been
   17        attributed that Kadian product in the data
   18        set.    It's not to say that that point of
   19        data would drop out completely or anything
   20        like that.      And it wouldn't change my
   21        fundamental findings of applying the
   22        compliance metrics.         It might change a few
   23        numbers in the tables, what's attributed to
   24        Allergan or not, but I wouldn't say -- I
   25        wouldn't characterize that as changing my

  Golkow Litigation Services                                           Page 176
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             177 ofConfidentiality
                                          to Further    406. PageID #: 232193
                                                                           Review

    1

    2        analysis.
    3               Q.    The flags would still be there,
    4        they would just be somebody's else's flags,
    5        not Allergan's, right?
    6               A.    Depending on the purchasing
    7        history, but, yes.
    8               Q.    Got it.
    9                     And the same would be true for
   10        any other labeler who had historically
   11        changed possession of products over time,
   12        right?
   13               A.    Correct, which is why we asked
   14        very hard to obtain that file.
   15               Q.    And IQVIA could not provide it,
   16        could they?
   17                     MS. CONROY:       Objection.
   18               A.    I don't know who it was asked of
   19        or where.      I know I had requested it and
   20        was very firm in those requests.             I don't
   21        know if it was requested of defense or by
   22        IQVIA directly.        That's beyond me.
   23               Q.    Because that was data that you
   24        really wanted to see and it would have been
   25        important for you to know, right?

  Golkow Litigation Services                                           Page 177
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             178 ofConfidentiality
                                          to Further    406. PageID #: 232194
                                                                           Review

    1

    2                     MS. CONROY:       Objection.
    3               A.    Yes, it would -- you know, I want
    4        things to be most accurate and so I want --
    5        if I had historical knowledge I would have
    6        liked to have applied that, yes.             But I
    7        don't -- I don't know that it -- like I
    8        said earlier, I don't know -- it doesn't
    9        fundamentally change the results.
   10               Q.    It doesn't change the number of
   11        flags?
   12               A.    I mean each flag depends on the
   13        purchasing history of a particular
   14        prescribing history, so it's a little bit
   15        more complicated than that, but the flags
   16        would still exist, but --
   17               Q.    They'd be attributed to different
   18        defendants?
   19               A.    Correct, with a big asterisk
   20        there.
   21                     MS. LEVY:      Okay.    Let's mark this
   22               document as Exhibit 8.
   23                     Do you have more copies of this,
   24               Jayne?    These are the corrections you
   25               brought today.

  Golkow Litigation Services                                           Page 178
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             179 ofConfidentiality
                                          to Further    406. PageID #: 232195
                                                                           Review

    1

    2                     MS. CONROY:       We have a copy over
    3               here.    I think I gave everybody --
    4                     MS. LEVY:      We passed them out.
    5               Okay.    Let's mark this as Exhibit 8.
    6               I've got another one that I can ask
    7               about.
    8                     (Keller Exhibit 8, "Corrections
    9               to Expert Analysis," prepared by Lacey
   10               R. Keller, not Bates-stamped, marked
   11               for identification, as of this date.)
   12        BY MS. LEVY:
   13               Q.    Who created Exhibit 8?
   14               A.    I did.
   15               Q.    Did you use fancy data science or
   16        is it a plain old Excel or Word document?
   17               A.    That is a plain old Word document
   18        that actually started with old chicken
   19        scratch of my reports.          For nicety for you
   20        guys, I didn't hand you the chicken
   21        scratch.
   22               Q.    How did Exhibit 8 come about?
   23        Like how, when, and why was it created?
   24               A.    So I would say I compiled it, we
   25        compiled it last night to send to you just

  Golkow Litigation Services                                           Page 179
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             180 ofConfidentiality
                                          to Further    406. PageID #: 232196
                                                                           Review

    1

    2        to make sure that everything was nice and
    3        neat as opposed to, you know, all over my
    4        report here.
    5                     I would say it's the culmination
    6        of, since I filed it, a review of the
    7        report trying to make things correct.               I'm
    8        sure there is some typos and such, but
    9        these were substantive changes that I
   10        wanted to point out.
   11               Q.    And are these changes that are
   12        reflected in the right-hand column, are
   13        these things that others pointed out to you
   14        or that you just discovered on your own the
   15        more you read it after the fact?
   16               A.    Every single one of them, I
   17        discovered.
   18               Q.    Okay.     This is a classic woman
   19        second-guessing and second-guessing and
   20        second-guessing her own work.
   21                     Okay.     And so none of these were
   22        like the lawyers telling you to change it
   23        from something to another?           These are just,
   24        these are just corrections you discovered
   25        you want to make on your own?

  Golkow Litigation Services                                           Page 180
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             181 ofConfidentiality
                                          to Further    406. PageID #: 232197
                                                                           Review

    1

    2               A.    Correct.
    3               Q.    And you said this was prepared
    4        last night.
    5               A.    For production to you guys I
    6        think just to make today easier.             I had
    7        them for quite some time and was putting
    8        them, but, yes, the document here.
    9               Q.    I just want to run through this
   10        quickly.
   11                     In paragraph 33, you say that
   12        "would" should be "could."           And that
   13        relates to what we've already talked about
   14        today, is that you are not saying what
   15        would have happened, you're saying
   16        hypothetically what could happen, correct?
   17               A.    Correct.      You've made a lot of
   18        these quite easy to explain now.
   19               Q.    In paragraph 86, the 7,000 to
   20        5,000, how did you discover that
   21        discrepancy?
   22               A.    I went through after filing the
   23        report and, like you said, we always check
   24        and recheck our work, and I just -- I
   25        wanted to make sure that every number was

  Golkow Litigation Services                                           Page 181
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             182 ofConfidentiality
                                          to Further    406. PageID #: 232198
                                                                           Review

    1

    2        as right as I could make it.            So that one,
    3        I just reran it and realized that there was
    4        a discrepancy there.
    5               Q.    Okay.     And the change in
    6        paragraph 125 for table 35, last column, it
    7        says the second, third and fourth "no"
    8        should be a "yes."
    9                     So where you say "no, Endo did
   10        not use chargeback in SOM program," you
   11        mean -- so let me speak in a way that our
   12        court reporter can transcribe.
   13                     Turning to table 35, on page 59
   14        of your report and looking at that in
   15        conjunction with Exhibit 8, your
   16        corrections, you note that in table 35, in
   17        the last column of that table, the second
   18        "no" should be a "yes"; is that right?
   19               A.    Yes.    So Endo's "no" in the "used
   20        chargeback in SOMS program" should be
   21        "yes," followed by "Par and Qualitest."
   22                     And that's to jive with the
   23        language below.
   24               Q.    Okay.     The metrics that you've
   25        used, I'm getting to the end of my

  Golkow Litigation Services                                           Page 182
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             183 ofConfidentiality
                                          to Further    406. PageID #: 232199
                                                                           Review

    1

    2        questioning, the metrics that you've used
    3        in your report in its addendum, these
    4        metrics could have been used by others
    5        other than the defendants in this case,
    6        right?
    7                     MS. CONROY:       Objection.
    8               A.    Because you used the word
    9        "could," I would say yes.
   10               Q.    The DEA could have run these
   11        metrics had it chosen to do that, right?
   12               A.    I would think so, yes.
   13               Q.    Law enforcement of other types,
   14        other than DEA, could have run these
   15        metrics if they had chosen to do that?
   16               A.    I would think so, yes.
   17               Q.    Cuyahoga, Summit County could
   18        have run these metrics if their law
   19        enforcement wanted to run them?             They could
   20        have done that?
   21               A.    Correct.      Anyone who had access
   22        to the data or had access to the metrics
   23        could run them.
   24                     MS. LEVY:      I'm going to mark the
   25               invoices.

  Golkow Litigation Services                                           Page 183
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             184 ofConfidentiality
                                          to Further    406. PageID #: 232200
                                                                           Review

    1

    2               A.    Do me a favor and get your
    3        invoices, which I believe we marked
    4        previously as Exhibit 3.
    5                     MS. LEVY:      Did we mark the
    6               invoices?
    7                     MS. CONROY:       Yes.
    8               A.    We did.
    9                     MS. LEVY:      Okay.     We already have
   10               them marked as Exhibit 3.
   11                     (Keller Exhibit 9, Word document
   12               prepared by Keller, not Bates-stamped,
   13               marked for identification, as of this
   14               date.)
   15        BY MS. LEVY:
   16               Q.    I'm going to hand you Exhibit 9,
   17        and I will represent to you that Exhibit 9
   18        was created by asking data entry folks to
   19        put into a table the information that came
   20        from your invoices in Exhibit 3.
   21                     You've never seen Exhibit 9
   22        before, correct?
   23               A.    That is correct.
   24               Q.    And this is something that we
   25        created, not something that came from you.

  Golkow Litigation Services                                           Page 184
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             185 ofConfidentiality
                                          to Further    406. PageID #: 232201
                                                                           Review

    1

    2        But do you recognize the content of the
    3        information generally?          I'm not asking you
    4        to tell me whether it's correct or not, but
    5        do you recognize what the types of
    6        information in here are?
    7               A.    Yes.    The case names look similar
    8        to ones that are in the invoices.
    9               Q.    Okay.     And for purposes of these
   10        questions, I will ask you to accept that
   11        this is an accurate extraction from the
   12        invoices here, but I recognize that you
   13        just have to accept my assumption on that.
   14        I'm not asking you to compare thing by
   15        thing.      But if you accept that assumption,
   16        then I'd like to go through and ask, just,
   17        you know, what do these descriptions mean.
   18                     What does opioid DMA mean in the
   19        Project column on the first page of
   20        Exhibit 9?
   21               A.    It means -- I mean, there's a
   22        number in front of it, which is some
   23        computer-generated case number by the
   24        OpenAir system.
   25                     Opioid DMA is data mining

  Golkow Litigation Services                                           Page 185
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             186 ofConfidentiality
                                          to Further    406. PageID #: 232202
                                                                           Review

    1

    2        analytics.
    3               Q.    Data mining?
    4               A.    Analytics.
    5               Q.    Analytics.
    6               A.    So anywhere you see DMA, that's
    7        data mining analytics.
    8               Q.    Got it.
    9                     And there are four invoices that
   10        are dated May 31st, 2018.
   11                     Do you see that --
   12               A.    I think --
   13               Q.    -- far left column.
   14               A.    Yeah.     It looks like the line
   15        items are entered, so just give me a
   16        second.
   17               Q.    Oh, right.
   18                     And these line items are all
   19        related to travel, correct?
   20               A.    Can I move this?        Sorry.
   21                     (Document review.)
   22               A.    So the first four appear to be
   23        line items for travel, yes.
   24               Q.    And they reflect that there was a
   25        meeting on May 24th in D.C.?

  Golkow Litigation Services                                           Page 186
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             187 ofConfidentiality
                                          to Further    406. PageID #: 232203
                                                                           Review

    1

    2               A.    Correct.
    3               Q.    Who was that meeting with?
    4               A.    I don't recall specifically who
    5        was in the room.        I remember it was at -- I
    6        remember meeting like Paul Farrell and some
    7        attorneys.      Linda Singer of course was
    8        there.      And then there is a lot of faces I
    9        don't remember or know.
   10               Q.    A lot of other people, but you
   11        don't know who?
   12               A.    Correct.      It was --
   13               Q.    How many people were there for
   14        that meeting?
   15               A.    Oh, I couldn't guess.          It was a
   16        room smaller than this for sure.
   17               Q.    Less people than in this room
   18        today?
   19               A.    Maybe the same but in a much
   20        tighter quarters.
   21               Q.    Was anyone from DEA at that
   22        meeting?
   23               A.    Like I said, I don't know who was
   24        exactly in that meeting.           I didn't -- we
   25        didn't do like a check-in, but I don't

  Golkow Litigation Services                                           Page 187
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             188 ofConfidentiality
                                          to Further    406. PageID #: 232204
                                                                           Review

    1

    2        recall somebody being introduced as, hi,
    3        I'm so-and-so from the DEA.
    4               Q.    Did you understand that meeting
    5        to be -- were there any other experts in
    6        the meeting aside from you?
    7               A.    At that time, I wasn't even an
    8        expert, so I wouldn't have even known then
    9        who would have been an expert or was an
   10        expert.
   11               Q.    What did you do at the meeting?
   12               A.    So that was... if I recall, I
   13        think it was a preliminary meeting about
   14        the ARCOS data.        I think we had just gotten
   15        maybe the first or second production about
   16        it and everyone kind of putting their heads
   17        together of what the heck is this and how
   18        do we use it.
   19               Q.    I don't see a hotel, so I would
   20        assume that was just a single
   21        there-and-back meeting?
   22               A.    Yeah, I specialize in those.
   23               Q.    So do I.
   24                     Okay.     And then we see another
   25        set of line items underneath the travel

  Golkow Litigation Services                                           Page 188
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             189 ofConfidentiality
                                          to Further    406. PageID #: 232205
                                                                           Review

    1

    2        ones that are the next four entries in gray
    3        that are charges for data mining and
    4        analytics.
    5                     Do you see that?
    6               A.    Correct.
    7               Q.    But the one right before we get
    8        to data mining and analytics says "air gap
    9        server for ARCOS."
   10                     What is air gap server?
   11               A.    So you'll see a couple charges
   12        throughout here that are just to charge for
   13        our server space.
   14               Q.    Like the hosting fee?
   15               A.    Exactly.
   16               Q.    Because it's a ginormous amount
   17        of data?
   18               A.    Yes.    It doesn't just sit
   19        somewhere for free if you want it to be
   20        super secure.
   21               Q.    And then data mining and
   22        analytics reflect various numbers of hours
   23        and various billing rates.           One is $250 an
   24        hour, one is 475 and one is 275.
   25                     Do you see that?

  Golkow Litigation Services                                           Page 189
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             190 ofConfidentiality
                                          to Further    406. PageID #: 232206
                                                                           Review

    1

    2               A.    Yes.
    3               Q.    475 is you, correct?
    4               A.    That is me.
    5               Q.    You're the only person that bills
    6        at the 475 rate on these, on this matter?
    7               A.    I believe so, yes.
    8               Q.    Okay.     So anywhere we see a 475,
    9        I can know that's work you did personally?
   10               A.    Correct.
   11               Q.    And those are your hours.
   12                     And then what is the difference
   13        between the 250 and the 275, just out of
   14        curiosity?
   15               A.    Our analysts are generally paid
   16        on the lower end of the scale.             I don't
   17        know exactly the structure.            The data
   18        scientists and the more senior staff, more
   19        senior than analysts, I should say, get
   20        paid at that 275.
   21               Q.    It's like a sliding scale of
   22        seniority?
   23               A.    Exactly.
   24               Q.    What are "investigative services"
   25        that are reflected on 6/22/2018 invoice?

  Golkow Litigation Services                                           Page 190
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             191 ofConfidentiality
                                          to Further    406. PageID #: 232207
                                                                           Review

    1

    2               A.    Yeah.     So some of the earlier
    3        invoices when we were first setting up the
    4        firm, they just -- so the firm would bill
    5        everything as investigative services
    6        because it's all that they had and never
    7        bothered to change it to data mining and
    8        analytics.      And you'll notice that that
    9        disappears after some point in time,
   10        probably in the fall where we open up the
   11        "own data mining" categories, because I
   12        wanted to have my own for tracking so...
   13               Q.    So here, it looks like the
   14        opposite to me, because it starts out being
   15        described as "data mining and analytics" in
   16        5/31/2018, but then it changes to
   17        "investigative services" from their amount
   18        if you look down that.          And sometimes it's
   19        called "U.S. jurisdiction."
   20                     But I think the 5/31/18 is the
   21        last time we see "data mining and
   22        analytics."      Am I right about that?
   23               A.    I'd have to put them in order to
   24        look, but that's how the -- when I asked
   25        the billing team to put this together for

  Golkow Litigation Services                                           Page 191
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             192 ofConfidentiality
                                          to Further    406. PageID #: 232208
                                                                           Review

    1

    2        me, that's how it was described to me is at
    3        some point, the case was opened and called
    4        data -- investigative services and then at
    5        some point, it was data mining analytics.
    6                     I recognize that there's these
    7        three here that say "data mining and
    8        analytics" instead of "investigative
    9        services," but, again, this is from the DMA
   10        side of things, not from the investigation
   11        side of things.
   12               Q.    And is there any substantive
   13        difference in what the people are doing
   14        when it's described as data mining and
   15        analytics versus investigative services?
   16               A.    When it's on this paper, no.
   17               Q.    Okay.     As opposed to what?
   18               A.    If there were -- as we talked
   19        earlier, Gryphon has two lines of -- or
   20        multiple lines of business, and we
   21        discussed the investigative side and not if
   22        the -- I can't speak to what their stuff is
   23        billed as, for example.
   24               Q.    Okay.     And so all the entries
   25        that have the description "investigative

  Golkow Litigation Services                                           Page 192
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             193 ofConfidentiality
                                          to Further    406. PageID #: 232209
                                                                           Review

    1

    2        services," those are people that are doing
    3        work with the data sets that are described
    4        in your report?
    5               A.    Correct, you could understand
    6        them to be that.
    7               Q.    What is DMA methodology and data
    8        overlays, what does that mean?             DMA
    9        methodology and data overlays at the bottom
   10        of the first page of this exhibit, what
   11        does that mean?
   12               A.    So that's the case where we -- if
   13        there is not a specific jurisdiction to
   14        bill that case towards -- so you'll notice
   15        some of these are for Summit County,
   16        Cuyahoga.      At some point, those become
   17        Bellwether, et cetera.          Methodology and
   18        data overlays are the analysis and work
   19        that we do that could touch multiple
   20        jurisdictions, right?          So like a great
   21        example is the ARCOS data.           There's a good
   22        chunk of time that goes into understanding
   23        it, processing it, filtering it, making
   24        sure that you're looking at the right
   25        thing, because it's not an easy thing to

  Golkow Litigation Services                                           Page 193
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             194 ofConfidentiality
                                          to Further    406. PageID #: 232210
                                                                           Review

    1

    2        just ingest.
    3               Q.    So this, in the fourth column
    4        where we're talking about in reference to,
    5        that is how you know internally who pays
    6        which part of the bills?           That's what that
    7        column is designed to help be used for?
    8        Whether it should be allocated to Cuyahoga,
    9        to Summit or is relevant to multiple
   10        analyses?
   11               A.    Yeah, I guess the invoice is
   12        reflected as that.         We actually view that
   13        as the case title when we're billing
   14        against it.
   15               Q.    On the second page of Exhibit 9,
   16        at the top, there is an entry in the
   17        reference to column that says, "DMA Ohio
   18        5."
   19                     What's that mean?
   20               A.    So there were five counties in
   21        Ohio.    Some of these are just shorthand,
   22        you know, we just call them internally, not
   23        thinking that they would ever been produced
   24        as exhibits.       There were five counties that
   25        we were producing analysis on in Ohio, so

  Golkow Litigation Services                                           Page 194
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             195 ofConfidentiality
                                          to Further    406. PageID #: 232211
                                                                           Review

    1

    2        those were part of this.
    3               Q.    And so those hours would be
    4        relevant to all five counties?
    5               A.    Correct.
    6               Q.    And I think I can guess what you
    7        would say if I looked down to "DMA
    8        Cleveland," that's relevant to work about,
    9        specific to Cleveland?
   10               A.    Precisely.
   11               Q.    And in the fifth column, which
   12        the heading in the column indicates that it
   13        came from the description part of your
   14        actual invoices, under "Description," on
   15        the top of page 2 where it says "United
   16        States," what does that mean?
   17               A.    I have no idea.        I asked our
   18        billing team why it says United States.
   19        Sometimes it says U.S.          I don't know if
   20        it's to delineate whether or not it's a
   21        U.S. versus international investigation
   22        because they are an international firm.
   23        But as far as I'm concerned, it doesn't
   24        reflect anything for us.
   25               Q.    Have you done any international

  Golkow Litigation Services                                           Page 195
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             196 ofConfidentiality
                                          to Further    406. PageID #: 232212
                                                                           Review

    1

    2        analysis in conjunction with this case?
    3               A.    No.
    4               Q.    Have you done any work for the
    5        United States of America as opposed to the
    6        Ohio counties in conjunction with this
    7        matter?
    8               A.    No.
    9               Q.    Under the project name, which is
   10        the third column, flipping through this
   11        document to page 4 of Exhibit 9, at the
   12        top, the first set of white ones, November
   13        of 2018, they say "labeler flagging."
   14                     What's labeler flagging?
   15               A.    That's the -- that's an analysis
   16        of flagging metrics similar to what's in
   17        the report here to labelers' data.
   18               Q.    Same question with "Bellwether
   19        follow-up" at the bottom of the page, what
   20        does that mean?
   21               A.    So, one, I've been informed that
   22        it's Bellwether without the A, so
   23        apologies.      And then, two, at some point in
   24        time -- so we had been billing Summit and
   25        Cuyahoga separately, and the request to us

  Golkow Litigation Services                                           Page 196
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             197 ofConfidentiality
                                          to Further    406. PageID #: 232213
                                                                           Review

    1

    2        for analysis started grouping them more
    3        frequently, so we just pushed them into one
    4        case.
    5               Q.    These invoices that you provided
    6        us in Exhibit 3 and that have been
    7        summarized in Exhibit 9, they cover a time
    8        period from May 31st, 2018, to May 30th,
    9        2019.
   10                     Is that correct -- is that the
   11        correct time period for which Gryphon
   12        Strategies has actually billed for work on
   13        this matter?
   14               A.    Correct.      You know, we invoice
   15        monthly, so I don't know exactly at what
   16        point in May that I would have started on a
   17        case, but, yes.
   18               Q.    And obviously you've done work in
   19        June, this month?
   20               A.    Correct, yes.       Those have not
   21        been --
   22               Q.    Those have not been billed yet?
   23               A.    Yes.
   24               Q.    Do you know, as you sit here
   25        today, the amount of hours that you've put

  Golkow Litigation Services                                           Page 197
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             198 ofConfidentiality
                                          to Further    406. PageID #: 232214
                                                                           Review

    1

    2        in, in June?
    3               A.    No, I don't, but I'm sure they're
    4        somewhere similar as to what we've done in
    5        the past or so.
    6               Q.    Did the information contained in
    7        Exhibit 3 and summarized in Exhibit 9
    8        reflect the entirety of the work that
    9        you've don't in this case?
   10               A.    On this case, yes.
   11               Q.    Is there any work related to
   12        opioids for this litigation that you've
   13        done that's not reflected in these
   14        exhibits?
   15               A.    For this litigation, this is
   16        complete.
   17               Q.    What is the distinction you're
   18        drawing there?       What would be incomplete?
   19        What other work that you've done that is
   20        not for this litigation?
   21                     MS. CONROY:       Objection.      That's
   22               actually beyond the scope, if that's
   23               what your question means.
   24        BY MS. LEVY:
   25               Q.    I'm asking you, personally, what

  Golkow Litigation Services                                           Page 198
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             199 ofConfidentiality
                                          to Further    406. PageID #: 232215
                                                                           Review

    1

    2        work have you done that is not reflected in
    3        this litigation that relates to opioids?
    4               A.    So there are other cases around
    5        the country that I've done work on.
    6               Q.    Okay.     Understood.
    7                     Have you done any work for free,
    8        pro bono?
    9               A.    Yes, but not on opioids.
   10               Q.    I meant with respect to this
   11        litigation.
   12                     Have you done any work with
   13        respect to opioids or this litigation under
   14        any organization other than Gryphon?
   15               A.    For this litigation, no.
   16               Q.    For other litigations, have you?
   17        For other cases in this litigation, have
   18        you billed through somewhere else other
   19        than Gryphon?
   20               A.    No.
   21               Q.    All of your work on opioids has
   22        gone through Gryphon Strategies?
   23               A.    I want to make sure I'm super
   24        clear.      Because like we discussed earlier,
   25        I did work at the AG's office.             Of course I

  Golkow Litigation Services                                           Page 199
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             200 ofConfidentiality
                                          to Further    406. PageID #: 232216
                                                                           Review

    1

    2        didn't bill for that.          They're not part of
    3        this litigation.        So that's what I'm
    4        struggling with, making sure that I say the
    5        right thing.
    6               Q.    You haven't received any payment
    7        for your work on the opioid litigation that
    8        we don't see in these exhibits, correct?
    9               A.    That's correct.
   10               Q.    What is your compensation
   11        structure at Gryphon?
   12               A.    We're all salaried.
   13               Q.    What is your salary annually?
   14               A.    180.
   15               Q.    And is that -- the salary is the
   16        same regardless of what you bill?
   17               A.    There is a salary and then there
   18        is a bonus at the end of the year.
   19               Q.    How is the bonus calculated?
   20               A.    I would love to know.          But my
   21        boss decides what it is at the end of the
   22        year.
   23               Q.    Did you get a bonus at the end of
   24        2018?
   25               A.    I did.

  Golkow Litigation Services                                           Page 200
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             201 ofConfidentiality
                                          to Further    406. PageID #: 232217
                                                                           Review

    1

    2               Q.    What was your bonus?
    3               A.    It was either 20 or 25,000 I
    4        actually can't remember.
    5               Q.    And you don't know how it was
    6        calculated?
    7               A.    No.
    8               Q.    Is it based on the amount that
    9        you bill or the amount you bring in?
   10               A.    Yes and no.       I don't really know
   11        exactly.     I've asked my boss for more
   12        complete metrics.        I am metric person.
   13        Some of it is time with the firm, some of
   14        it is billable, some of it is just a factor
   15        X, I think.
   16               Q.    But you, Lacey Keller, are
   17        getting paid 180,000 a year regardless of
   18        what Gryphon is billing, correct?
   19               A.    Correct.
   20               Q.    Plus whatever bonus you get?
   21               A.    Correct.
   22               Q.    Got it.
   23                     And have you calculated how much
   24        money Gryphon has brought in as a result of
   25        the opioid litigation?

  Golkow Litigation Services                                           Page 201
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             202 ofConfidentiality
                                          to Further    406. PageID #: 232218
                                                                           Review

    1

    2               A.    No.
    3               Q.    If I represent to you that your
    4        own hours total 470 hours over the course
    5        of the last year, does that sound about
    6        right to you?
    7               A.    470 hours?
    8               Q.    I'm sorry, 870 hours.
    9               A.    That probably feels about right.
   10               Q.    And are you aware that Gryphon
   11        Strategies has invoiced over a
   12        million-and-a-half dollars for work that
   13        you and your team have done on the opioid
   14        litigation for these particular matters?
   15               A.    That probably makes sense.
   16                     MS. LEVY:      Okay.    I do not have
   17               any further questions for this witness.
   18               I will pass you along to the next
   19               co-defendant who wishes to be in this
   20               seat.
   21                     Let's go off the record for a
   22               minute so we can change questioners.
   23                     THE VIDEOGRAPHER:         The time is
   24               2:04 p.m.     We are now off the record.
   25                     (Recess is taken.)

  Golkow Litigation Services                                           Page 202
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             203 ofConfidentiality
                                          to Further    406. PageID #: 232219
                                                                           Review

    1

    2                     THE VIDEOGRAPHER:         The time is
    3               2:18 p.m.     We are now back on the
    4               record.
    5        EXAMINATION BY
    6        MS. LUCAS:
    7               Q.    Good afternoon, Ms. Keller.            I'm
    8        Amy Lucas.      I represent Janssen and J&J.
    9                     Can you turn to Exhibit 5, which
   10        is your report, at page 6 and look at
   11        paragraph 4, please?
   12               A.    Sure.
   13               Q.    It says, "The work I've done
   14        throughout my career relates directly to
   15        analysis undertaken in this report."
   16                     Is that accurate?
   17               A.    Correct.
   18               Q.    And you believe that, correct?
   19               A.    Correct.
   20               Q.    So if you take a look at
   21        paragraph 6 down at the bottom, the second
   22        sentence -- or the first about when you
   23        were the at New York AG's office, the
   24        second sentence says, "Frequently I was
   25        given a subject area to investigate without

  Golkow Litigation Services                                           Page 203
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             204 ofConfidentiality
                                          to Further    406. PageID #: 232220
                                                                           Review

    1

    2        having any prior expertise in the area.                I
    3        would then educate myself through research
    4        and talking with subject matter experts to
    5        allow me to help them identify new areas of
    6        investigation."
    7                     Is that accurate?
    8               A.    That is.
    9               Q.    In circumstances where are you
   10        were given an area to investigate without
   11        having prior expertise in the area, why
   12        would you educate yourself through research
   13        and talking with subject matter experts?
   14               A.    So that I can best do my job.
   15               Q.    It's important to you to
   16        understand the subject area that you're
   17        working in, right?
   18               A.    Of course.
   19               Q.    And you wouldn't want to offer
   20        opinions in a subject area without doing
   21        the work to understand that subject area,
   22        right?
   23               A.    Yes.
   24               Q.    I think you said earlier that you
   25        did not consider yourself to have expertise

  Golkow Litigation Services                                            Page 204
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             205 ofConfidentiality
                                          to Further    406. PageID #: 232221
                                                                           Review

    1

    2        in the area of manufacturers'
    3        anti-diversion and suspicious order
    4        monitoring programs before you were
    5        retained in this matter; is that correct?
    6               A.    That is correct.
    7               Q.    And you also said earlier that
    8        you never worked at the DEA, correct?
    9               A.    That is correct, I never worked
   10        at the DEA.
   11               Q.    And other than speaking to
   12        someone at DEA regarding the ARCOS data,
   13        you hadn't spoken to anyone else at the
   14        DEA, correct?
   15               A.    That is correct.
   16               Q.    You've also never worked as a
   17        detective on a DEA task force, right?
   18               A.    That is correct.
   19               Q.    You've never investigated any
   20        doctor who was suspected of overprescribing
   21        opioids for purposes of bringing charges
   22        against that doctor, correct?
   23               A.    That is correct.
   24               Q.    You've never spoken to anyone who
   25        has investigated a doctor suspected of

  Golkow Litigation Services                                           Page 205
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             206 ofConfidentiality
                                          to Further    406. PageID #: 232222
                                                                           Review

    1

    2        overprescribing, correct, for purposes of
    3        bringing charges?
    4               A.    Not that I can recall right now.
    5               Q.    You have never worked on any
    6        investigation by any doctor by any state
    7        medical board related to suspected
    8        overprescribing, correct?
    9               A.    Correct.
   10               Q.    You've never spoken to anybody
   11        who does such investigations, correct?
   12               A.    I don't think I have, no.
   13               Q.    You have never managed a
   14        registrant's suspicious order monitoring
   15        program, correct?
   16               A.    That is correct.
   17               Q.    What did you do to educate
   18        yourself on manufacturers' anti-diversion
   19        and suspicious order monitoring programs in
   20        connection with your work in this matter?
   21               A.    I read documents through
   22        discovery, so their own protocols, all of
   23        which are in my reliance materials.
   24               Q.    And those are the documents cited
   25        in your report in your reliance materials,

  Golkow Litigation Services                                           Page 206
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             207 ofConfidentiality
                                          to Further    406. PageID #: 232223
                                                                           Review

    1

    2        correct?
    3               A.    Correct.
    4               Q.    Other than reading those
    5        documents, what else did you do to educate
    6        yourself on manufacturers' anti-diversion
    7        and suspicious order monitoring programs?
    8               A.    I reviewed some depositions.
    9               Q.    Which depositions did you review?
   10               A.    I wouldn't be able to recall from
   11        memory right now, but those are definitely
   12        in my reliance materials.
   13               Q.    Anything else?
   14               A.    I believe I already cited the
   15        Masters decision and things like that.               So
   16        I believe that's all.
   17               Q.    Did you talk to any subject
   18        matter experts other than the one DEA
   19        employee regarding ARCOS data?
   20               A.    We might have random -- like
   21        there might have been one phone call, but I
   22        don't know that they would be subject
   23        matter experts in the area.
   24               Q.    Who was the phone call with that
   25        you have in mind?

  Golkow Litigation Services                                           Page 207
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             208 ofConfidentiality
                                          to Further    406. PageID #: 232224
                                                                           Review

    1

    2               A.    I remember having a call on a
    3        Saturday morning with someone who might
    4        have worked at the DEA, but I actually
    5        can't remember.        It was like, you need to
    6        talk to this person, and we briefly
    7        discussed compliance metrics.
    8                     And I don't remember a ton of the
    9        details from the conversation other than I
   10        was particularly interested in grouping or
   11        not grouping by drug code.           That's --
   12               Q.    What do you mean by that?
   13               A.    So when you're applying
   14        compliance metrics, you can choose -- some
   15        of them call for applying certain drug
   16        codes.      So a great example is the 8,000
   17        rule, right?       It says it should only apply
   18        to hydrocodone and a few other ones.               And
   19        so that hydrocodone would be considered its
   20        own drug code or drug grouping.
   21                     And so when applying other
   22        compliance metrics, did it make sense or
   23        not make sense, depending on the metric, to
   24        group by a drug code if there is any
   25        ambiguity in the documentation.

  Golkow Litigation Services                                           Page 208
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             209 ofConfidentiality
                                          to Further    406. PageID #: 232225
                                                                           Review

    1

    2               Q.    And what did -- this person was a
    3        current DEA employee?
    4               A.    I believe a former.
    5               Q.    And what did this person say?
    6               A.    I don't really recall because it
    7        didn't really change how we were going to
    8        do it.      I think, if I recall, there was
    9        some hedging of, well, it could be this or
   10        it could be that, so we just continued with
   11        exactly how we had planned.
   12               Q.    Other than asking a former DEA
   13        employee about grouping by drug code for
   14        compliance metrics, have you had any other
   15        conversations with any subject matter
   16        experts regarding your work in this matter?
   17               A.    Not that I can recall at this
   18        time.
   19               Q.    How long did that call last?
   20               A.    Oh, less than an hour for sure.
   21               Q.    And when was that call?
   22               A.    I don't recall the exact date.
   23        Like I said, I remember it being a Saturday
   24        morning because I remember walking my dog
   25        while I was on the call.

  Golkow Litigation Services                                           Page 209
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             210 ofConfidentiality
                                          to Further    406. PageID #: 232226
                                                                           Review

    1

    2               Q.    Do you know what makes an order
    3        reportable to the DEA as a suspicious
    4        order?
    5               A.    No, I do not.       As we discussed
    6        earlier, outside of my expertise.
    7               Q.    Do you know whether DEA expects
    8        registrants to conduct due diligence into
    9        flagging orders -- into flagged orders to
   10        determine whether they're actually
   11        suspicious before reporting it?
   12               A.    Again, as discussed earlier,
   13        outside of my expertise.
   14               Q.    Did you ever discuss whether
   15        to -- strike that.
   16                     Did you ever discuss whether to
   17        consider due diligence in running the
   18        metrics that you ran?
   19               A.    So --
   20               Q.    Let me start over.
   21                     You said earlier that in your
   22        report, if something is suspicious, you
   23        mean it just was tripped by one of the
   24        metrics, right?
   25               A.    That is correct.

  Golkow Litigation Services                                           Page 210
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             211 ofConfidentiality
                                          to Further    406. PageID #: 232227
                                                                           Review

    1

    2               Q.    And just because you used the
    3        word "suspicious" in your report, that
    4        doesn't mean it's suspicious as the DEA
    5        defines under the Controlled Substances
    6        Act, correct?
    7               A.    That's accurate.
    8               Q.    So did you ever consider whether
    9        you should take due diligence into account
   10        in creating your definition of suspicious?
   11               A.    So I'm pausing for this because
   12        there's the addendum that does the
   13        persistent flagging which assumes no due
   14        diligence because once the flag is
   15        triggered, it stays on for the perpetuity
   16        of the data set.
   17                     So in the sphere that is around
   18        that, then, yes.        And if we're talking
   19        about anything outside of that, then no.
   20               Q.    Are you aware whether -- strike
   21        that.
   22                     Did you look at any documents or
   23        deposition testimony regarding Janssen's
   24        due diligence of flagged orders?
   25               A.    I might have read a document or

  Golkow Litigation Services                                           Page 211
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             212 ofConfidentiality
                                          to Further    406. PageID #: 232228
                                                                           Review

    1

    2        two.    But, again, evaluating due diligence
    3        or any of that is outside of the scope of
    4        my expertise.
    5               Q.    So even if you evaluated it, you
    6        would not have incorporated any documents
    7        related to Janssen's due diligence of its
    8        flagged orders into your opinions?
    9               A.    I think the answer to that would
   10        be yes.     If I read a document, it doesn't
   11        impact the findings of the report.              The
   12        report was to apply the known compliance
   13        metrics to labelers on data.
   14               Q.    I want to ask you about the known
   15        compliance metrics.
   16                     Do you know what -- strike that.
   17                     A compliance metric is the same
   18        way of saying an algorithm, right?
   19               A.    Sure.
   20               Q.    Okay.     The SOMS algorithm, do you
   21        know what Janssen used for its suspicious
   22        order monitoring algorithm?
   23               A.    If it's not in my report, then
   24        no.    Or if it's in my report, then, yes.
   25        But if it's not in my report, then, no.

  Golkow Litigation Services                                           Page 212
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             213 ofConfidentiality
                                          to Further    406. PageID #: 232229
                                                                           Review

    1

    2        But I don't believe that we had a Janssen
    3        algorithm.
    4               Q.    I'll represent to you we haven't
    5        found one.
    6                     Why is it that you didn't use
    7        Janssen's suspicious order monitoring
    8        algorithm or compliance metric in your
    9        report?
   10               A.    If it's not here, then, which I
   11        don't think it is, I didn't know of it.                So
   12        if there was one, I'd be happy to implement
   13        it.
   14               Q.    How did you choose the compliance
   15        metrics that got included in the report?
   16               A.    As we were stating earlier, some
   17        were provided by counsel, others we found.
   18               Q.    So there was no instruction by
   19        anyone to make sure you included all of the
   20        defendants' algorithms in your report?
   21               A.    Well, I would say that's correct,
   22        there was no explicit instruction to
   23        include all or exclude all, include what
   24        you could find and go from there.
   25               Q.    Is it your understanding that

  Golkow Litigation Services                                             Page 213
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             214 ofConfidentiality
                                          to Further    406. PageID #: 232230
                                                                           Review

    1

    2        nobody could find Janssen's suspicious
    3        order monitoring algorithm?
    4               A.    I just wanted to look at one
    5        thing really quick.
    6                     (Document review.)
    7               Q.    What page are you on?
    8               A.    I'm trying to find it.          I'm
    9        sorry.
   10               Q.    Are you looking for the metrics?
   11               A.    Yeah.     I'm looking actually for
   12        the footnote about Janssen that describes
   13        the SOMS program.
   14                     (Document review.)
   15               A.    Because as I understood it, there
   16        wasn't one to implement.           But I just...
   17        that's what I wanted to review.
   18                     (Document review.)
   19               A.    So, yes, it was my understanding
   20        that there wasn't a metric.
   21               Q.    It was your understanding?
   22               A.    Correct.
   23               Q.    Did you ask anybody to confirm
   24        that?
   25               A.    I did.

  Golkow Litigation Services                                           Page 214
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             215 ofConfidentiality
                                          to Further    406. PageID #: 232231
                                                                           Review

    1

    2               Q.    Who did you ask?
    3               A.    Evan Janush, I think is his last
    4        name.    J-a-n-u s-h.
    5               Q.    And your understanding is that
    6        Mr. Janush told you that Janssen did not
    7        have a suspicious order monitoring
    8        compliance metric or algorithm?
    9               A.    Correct, that we could implement,
   10        yes.
   11               Q.    Did you find that footnote?
   12               A.    Yes.    I was on page 28 here.
   13        Footnote 83 is what I was looking for just
   14        to make sure.
   15               Q.    And footnote 83 says, "Janssen
   16        used chargeback and value track data on
   17        occasion for size only."
   18                     Is that what you were thinking
   19        of?
   20               A.    That is exactly what I was
   21        thinking of.
   22               Q.    And what makes you think that
   23        that supports the notion that Janssen did
   24        not have a suspicious order monitoring
   25        algorithm?

  Golkow Litigation Services                                           Page 215
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             216 ofConfidentiality
                                          to Further    406. PageID #: 232232
                                                                           Review

    1

    2               A.    So in some of these footnotes, we
    3        cite when SOMS programs were developed and
    4        what Bates numbers support those
    5        development.       And I wanted to make sure
    6        that Janssen didn't have one.
    7               Q.    Are you aware that -- have you
    8        ever spoken to James Rafalski?
    9               A.    I might have, but I'm not sure.
   10               Q.    Have you read his report?
   11               A.    Yes.
   12               Q.    You're aware that he's a
   13        plaintiff's expert in this case?
   14               A.    Yes.
   15               Q.    And are you aware that he
   16        evaluated Janssen's suspicious order
   17        monitoring program and, in particular, the
   18        algorithm that Janssen used?
   19               A.    If it was part of his report,
   20        then it would have been, yes.
   21               Q.    And so if you read his report and
   22        you understood that, then why is Janssen's
   23        suspicious order monitoring algorithm not
   24        part of your report?
   25                     MS. CONROY:       Objection.

  Golkow Litigation Services                                           Page 216
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             217 ofConfidentiality
                                          to Further    406. PageID #: 232233
                                                                           Review

    1

    2               A.    I believe his report was filed at
    3        the same time ours was.
    4               Q.    And so you learned that Janssen
    5        had a suspicious order monitoring algorithm
    6        after your report was already in?
    7               A.    Do you have Rafalski's report?
    8        I'd like to review it just to make sure
    9        that I know --
   10               Q.    I don't.
   11               A.    So I don't know what algorithm
   12        was discussed.       I mean, his report was
   13        quite lengthy, if I recall.            And so I'd
   14        have to look at it to know exactly what the
   15        algorithm was.
   16               Q.    But if you would have had the
   17        algorithm, you would have incorporated it
   18        into your report; is that correct?
   19               A.    Absolutely.
   20                     MS. CONROY:       Objection.
   21        BY MS. LUCAS:
   22               Q.    What are the Janssen products at
   23        issue in this litigation?
   24               A.    I don't know that I can name them
   25        by name.     It would be anything that

  Golkow Litigation Services                                           Page 217
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             218 ofConfidentiality
                                          to Further    406. PageID #: 232234
                                                                           Review

    1

    2        appeared in the IQVIA data or your own
    3        chargeback data.
    4               Q.    If you can take a look at page
    5        14, paragraph 44.
    6                     (Witness complies.)
    7               Q.    "I implemented the manufacturer
    8        and distributor-developed compliance
    9        metrics as documented without endorsement."
   10                     What does that mean to you?
   11               A.    That means what we were stating
   12        earlier on the record about I'm not
   13        endorsing saying one metric is better than
   14        another.
   15               Q.    "I implemented the metrics using
   16        a close reading of the best information
   17        available for produced documents and
   18        instruction by counsel, providing the most
   19        accurate reflection of labeler defendants'
   20        monitoring programs as they were
   21        represented in their own operating
   22        procedures and documentation."
   23                     What does that mean?
   24               A.    Sure.
   25                     So when you're reading a metric,

  Golkow Litigation Services                                           Page 218
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             219 ofConfidentiality
                                          to Further    406. PageID #: 232235
                                                                           Review

    1

    2        sometimes people explain -- you know, it
    3        may say take the 30 day average.             Well,
    4        what does that mean?         Does that mean a
    5        rolling 30 day or calendar 30 day?
    6                     So, you know, what I'm trying to
    7        encapsulate there is there might be -- you
    8        know, we're trying to do the best that we
    9        can, given the documents, to implement them
   10        to their truest meaning based off of
   11        testimony, depositions, the documents
   12        themselves.      That's what I'm trying to
   13        represent there.
   14               Q.    So what you did, though, here was
   15        you implemented metrics that Janssen didn't
   16        use, correct?
   17               A.    I couldn't speak to whether
   18        Janssen did or did not use a metric.
   19               Q.    Do you have any reason to believe
   20        that Janssen used any of the metrics listed
   21        in your report?
   22               A.    I wouldn't know.
   23               Q.    Let me ask it again.
   24                     Do you have any reason to believe
   25        that Janssen used any of those metrics

  Golkow Litigation Services                                           Page 219
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             220 ofConfidentiality
                                          to Further    406. PageID #: 232236
                                                                           Review

    1

    2        listed in your report, yes or no?
    3                     MS. CONROY:       Objection.
    4               A.    It's really outside the scope of
    5        my expertise.
    6               Q.    You haven't seen any information
    7        to suggest that Janssen used any of those
    8        metrics, correct?
    9               A.    I have not read a document that
   10        led me to believe that, correct.
   11               Q.    Therefore, since you didn't use
   12        Janssen's algorithm in your report, you
   13        don't have any opinion on what Janssen's
   14        algorithm would or would not have flagged,
   15        correct?
   16               A.    That is correct.        And I would
   17        like to know, just so if we're going to
   18        continue to talk about an algorithm, maybe
   19        what it was, so I can be a little bit more
   20        informed.
   21               Q.    One of the great things about
   22        deposing people is I get to ask the
   23        questions.      Your counsel can provide that
   24        to you afterwards.
   25                     MS. CONROY:       Objection.      Assumes

  Golkow Litigation Services                                           Page 220
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             221 ofConfidentiality
                                          to Further    406. PageID #: 232237
                                                                           Review

    1

    2               that it exists.
    3                     MS. LUCAS:      I think Mr. Janush
    4               knows about our -- Janssen's algorithm.
    5        BY MS. LUCAS:
    6               Q.    So I wanted to talk about your
    7        small labeler opinion.
    8                     And that applies only to Janssen,
    9        correct?
   10               A.    That is correct.
   11               Q.    And why is that?
   12               A.    So small labeler, I don't mean
   13        any offense to that because I understand
   14        Johnson & Johnson is a very large company,
   15        but when it comes to opioids, you have very
   16        few as it pertains to the market share,
   17        right?      You're a much lower market share.
   18               Q.    Actually, if you want to turn
   19        really quickly to page --
   20               A.    16 you're probably looking for.
   21               Q.    I am.
   22                     Page 16, table 1 and table 2.
   23        That reflects Janssen's market share in
   24        Summit County and Cuyahoga County, correct?
   25               A.    Yes.

  Golkow Litigation Services                                           Page 221
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             222 ofConfidentiality
                                          to Further    406. PageID #: 232238
                                                                           Review

    1

    2               Q.    And the largest percentage on
    3        that table is 0.9 percent, and the smallest
    4        one is 0.1 percent, correct?
    5               A.    That appears to be correct.
    6               Q.    Did you calculate those numbers?
    7               A.    I didn't do it by hand, but an
    8        algorithm did.
    9               Q.    How did you do that?
   10               A.    SQL query.
   11               Q.    And you concluded that Janssen
   12        had between 0.1 percent and 0.9 percent
   13        market share in Summit and Cuyahoga,
   14        correct?
   15               A.    Yes, depending on the metric and
   16        depending on the county.
   17               Q.    And other manufacturers, either
   18        defendants or otherwise not named in the
   19        complaints, had between 99.1 and 99.9
   20        percent of the market share, correct?
   21               A.    Yes.    I'm assuming you're taking
   22        the hundred minus yourselves and that's
   23        everybody else, yes.
   24               Q.    So then back to your small
   25        labeler opinion, why then did you conduct

  Golkow Litigation Services                                           Page 222
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             223 ofConfidentiality
                                          to Further    406. PageID #: 232239
                                                                           Review

    1

    2        the small labeler impact analysis as to
    3        Janssen?
    4               A.    It was asked of me to see what
    5        would happen if -- again, this is a
    6        hypothetical scenario.          And let me just
    7        flip to there just so I'm on the right
    8        page.
    9                     Do you have it.
   10               Q.    Small labelers starts on page 53.
   11               A.    Thank you so much.
   12                     (Document review.)
   13               A.    So it would be if a labeler, like
   14        yourselves, had identified a suspicious
   15        physician -- and when I say identified
   16        suspicious, I mean using the metrics -- and
   17        then flagged them and reported them and
   18        they were taken off-line completely, what
   19        would be the downstream impact of that.
   20               Q.    And why did you conduct that
   21        analysis?
   22               A.    It was requested.
   23               Q.    Who requested it?
   24               A.    Linda Singer.
   25               Q.    When did she request that you do

  Golkow Litigation Services                                           Page 223
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             224 ofConfidentiality
                                          to Further    406. PageID #: 232240
                                                                           Review

    1

    2        the small labeler analysis?
    3               A.    At some point in March or April.
    4               Q.    Did you have any input into the
    5        methodology of the small labeler impact
    6        analysis?
    7               A.    Of course.
    8                     MS. CONROY:       Objection.
    9        BY MS. LUCAS:
   10               Q.    What exactly were your
   11        instructions from Ms. Singer, to the best
   12        of your recollection?
   13               A.    I would say pretty much as
   14        written was it's a hypothetical scenario,
   15        assuming that, let's say, a physician is
   16        flagged, he then or she was reported and
   17        taken off-line for the duration of his or
   18        her prescribing habits or prescribing
   19        history, I should say.          How we went about
   20        doing that was on our own.
   21                     And even --
   22               Q.    So let me just make sure I
   23        understand.      You were instructed to work
   24        backwards from a hypothetical scenario
   25        where a physician is flagged and reported

  Golkow Litigation Services                                           Page 224
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             225 ofConfidentiality
                                          to Further    406. PageID #: 232241
                                                                           Review

    1

    2        and taken off-line and then figure out how
    3        to create that methodology?
    4                     MS. CONROY:       Objection.
    5               A.    I'm not sure I would characterize
    6        it that way.       We were given an assignment
    7        of someone is -- a physician is flagged and
    8        then there is, you know, a lot of things
    9        that have to come after that, but assuming
   10        once they've been flagged, they're taken
   11        off-line, what is the impact on the rest of
   12        the county.
   13               Q.    You said a lot of things have to
   14        happen after the flagging.
   15                     What are those things that have
   16        to happen after a physician is flagged?
   17               A.    So like I said earlier, I'm not
   18        an expert in due diligence or reporting
   19        requirements to the DEA.
   20                     So with that in mind, to make
   21        this work, I had to make the assumption
   22        that once flagged, they stopped
   23        prescribing.
   24               Q.    At the moment the flagging
   25        happened; is that correct?

  Golkow Litigation Services                                           Page 225
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             226 ofConfidentiality
                                          to Further    406. PageID #: 232242
                                                                           Review

    1

    2               A.    I believe so, yes.         I'd have to
    3        look at the code to be for certain.
    4               Q.    So in order for this analysis to
    5        work, you had to assume that the prescriber
    6        was taken off-line the moment the metrics
    7        used were tripped and there was a flag,
    8        correct?
    9                     MS. CONROY:       Objection.
   10               A.    I would say for this hypothetical
   11        situation to present itself, yes, once
   12        someone was flagged and they were taken
   13        off-line, what their, what amount of
   14        prescriptions were then taken off-line.
   15                     I'm trying to say it the best way
   16        I can.      I'm sorry if I'm not being clear.
   17               Q.    Do you believe that your small
   18        labeler impact opinion is an accurate
   19        representation of what happens in the real
   20        world?
   21               A.    I'm not really an expert to say
   22        that.
   23               Q.    Do you have any beliefs on
   24        whether it's an accurate representation of
   25        what would happen in the real world?

  Golkow Litigation Services                                           Page 226
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             227 ofConfidentiality
                                          to Further    406. PageID #: 232243
                                                                           Review

    1

    2               A.    Any beliefs?       Outside of my
    3        expertise here.
    4               Q.    You haven't considered it at all?
    5               A.    Not as an expert.
    6               Q.    As a non-expert?
    7               A.    I mean, of course you think about
    8        things, but I'm not here to talk about
    9        those.
   10               Q.    What do you think about it?
   11               A.    I mean, I think it's a -- I
   12        guess, I mean it's like you give it
   13        fleeting thoughts of like -- I don't even
   14        really know how to talk about like random
   15        thoughts that you have like while riding a
   16        bicycle on the way to work about things.
   17        Like, you know, I'm thinking about my small
   18        labeler impact; I don't really carry it
   19        down the logical path of, well, does due
   20        diligence actually happen or does this
   21        actually happen.        I don't go into that
   22        great detail.       So maybe it was a
   23        mischaracterization to say do I think about
   24        it.    I don't know.       I've kind of walked
   25        myself into --

  Golkow Litigation Services                                           Page 227
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             228 ofConfidentiality
                                          to Further    406. PageID #: 232244
                                                                           Review

    1

    2               Q.    Well, if you want to go back to
    3        page 11, paragraph 34:          "I was asked by
    4        plaintiff's counsel to include additional
    5        analysis that examined what would have
    6        happened if a labeler with a comparatively
    7        small market share had reported and stopped
    8        supplies to suspicious prescribers.
    9                     "I demonstrated that if Janssen,
   10        the defendant labeler with the second
   11        smallest market share in Summit and
   12        Cuyahoga Counties, had reported suspicious
   13        activity, prescriptions for millions of
   14        dosage units could have been stopped in
   15        Summit and Cuyahoga Counties."
   16                     That's very definitive.           Do you
   17        believe that is an accurate statement?
   18               A.    It's a hypothetical situation.
   19        As we discussed in that section, it's a
   20        hypothetical analysis.
   21               Q.    Right, but paragraph 34 says you
   22        were asked to examine what would have
   23        happened.
   24                     Are you saying now that your
   25        small labeler opinion is not a statement of

  Golkow Litigation Services                                           Page 228
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             229 ofConfidentiality
                                          to Further    406. PageID #: 232245
                                                                           Review

    1

    2        your opinion of what would happen?
    3               A.    So I would say that the change
    4        that we made earlier in the corrections
    5        where we went from "would" to "could,"
    6        those should have been throughout.              I
    7        didn't really get to talk about every
    8        single change here.         But, again, these are
    9        "could" statements, and I think we stated
   10        that pretty definitively in the first part
   11        of this deposition.
   12               Q.    Right.     I asked because I noticed
   13        that the corrections didn't apply to this
   14        paragraph.      And so you are now saying that
   15        you meant to say "could" have happened?
   16               A.    I would be most comfortable with
   17        saying "could."
   18               Q.    And "could" means that it's
   19        feasible, correct?
   20               A.    I think that's what that word
   21        means, yes.
   22               Q.    Do you believe that your small
   23        labeler impact opinion is feasible in the
   24        real world?
   25               A.    I'm not here -- I won't talk

  Golkow Litigation Services                                           Page 229
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             230 ofConfidentiality
                                          to Further    406. PageID #: 232246
                                                                           Review

    1

    2        about real world.        It's outside of my
    3        expertise.
    4               Q.    So you're not offering any
    5        opinion about whether your small labeler
    6        impact opinion could happen in the real
    7        world, right?
    8                     MS. CONROY:       Objection.
    9               A.    So I think we've said here that
   10        this was what could happen.            I'm not
   11        offering an opinion about what would happen
   12        or should happen.
   13               Q.    Right.
   14                     But you're also not offering an
   15        opinion about what could happen as applied
   16        in the real world, right?
   17               A.    I guess I'm not really
   18        understanding the difference between that
   19        question and the one that I just answered.
   20               Q.    Well, because you said this is
   21        all hypothetical.
   22               A.    Sure, but it relies on real-world
   23        data.
   24               Q.    Which data?
   25               A.    The IQVIA data.

  Golkow Litigation Services                                           Page 230
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             231 ofConfidentiality
                                          to Further    406. PageID #: 232247
                                                                           Review

    1

    2               Q.    It is then your opinion that this
    3        could happen in the real world, correct?
    4               A.    It seems a little... it's a lot
    5        of time to spend on a hypothetical, but,
    6        yes, if all of the assumptions that were
    7        outlined in the report that the labeler was
    8        -- or that the labeler identified the
    9        prescriber and that all the different steps
   10        were taken to take them off-line, then,
   11        yes, it could happen in the real world.
   12               Q.    Well, the only two assumptions I
   13        think I heard were that one of the metrics
   14        was tripped and a flag went up, correct?
   15               A.    That is one part of the
   16        hypothetical.
   17               Q.    And Janssen would report that
   18        prescriber to law enforcement as
   19        suspicious, right?
   20               A.    So as part of the hypothetical,
   21        they would be tripped, Janssen could report
   22        them.    That prescriber, through whatever --
   23        or they could be reported, or they could
   24        stop prescribing, whatever the means are to
   25        get them to stop prescribing.

  Golkow Litigation Services                                           Page 231
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             232 ofConfidentiality
                                          to Further    406. PageID #: 232248
                                                                           Review

    1

    2                     But the whole point of the
    3        analysis is that that prescriber who was
    4        flagged then stops prescribing.             I don't
    5        really claim or really fill out the blanks
    6        between what gets from A to B.
    7               Q.    You said that your assumption is
    8        that the prescriber would stop prescribing
    9        immediately upon the metric being tripped,
   10        right?
   11               A.    Correct.
   12               Q.    Do you have any basis to believe
   13        that those assumptions would happen in the
   14        real world?
   15               A.    It's really outside of my
   16        expertise.
   17               Q.    You don't know?
   18               A.    I don't know.
   19               Q.    Have you ever thought when you
   20        were thinking about this analysis whether
   21        it was flawed?
   22                     MS. CONROY:       Objection.
   23               A.    I think --
   24                     MS. CONROY:       Which analysis?       The
   25               hypothetical you're talking about or --

  Golkow Litigation Services                                            Page 232
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             233 ofConfidentiality
                                          to Further    406. PageID #: 232249
                                                                           Review

    1

    2                     MS. LUCAS:      Her small labeler
    3               analysis.
    4                     MS. LEVY:      Okay.    I just want --
    5               it's a pretty broad question.
    6                     MS. LUCAS:      The report, no.
    7               We've been talking about the small
    8               labeler.     Let me ask it again.
    9        BY MS. LUCAS:
   10               Q.    You said earlier that, you know,
   11        sometimes you thought about the analysis
   12        and the small labeler impact.
   13                     Did you ever think that it was
   14        flawed?
   15               A.    No.    But I will say I always
   16        think about where things could go wrong.
   17        That's the point of being a good analyst
   18        and data scientist.         It's always are we
   19        looking for the right things, have we
   20        applied things correctly, are we making
   21        conservative assumptions.
   22               Q.    Where do you think things could
   23        have gone wrong in the small labeler
   24        analysis?
   25               A.    So the whole hypothetical I think

  Golkow Litigation Services                                           Page 233
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             234 ofConfidentiality
                                          to Further    406. PageID #: 232250
                                                                           Review

    1

    2        is maybe what's at issue here.             That's the
    3        hypothetical situation that I was asked to
    4        enact, so that is what it is.
    5               Q.    Do you think there is anything
    6        that could have gone wrong in the small
    7        labeler analysis in the assumptions that
    8        you were making?
    9                     You just said "I want things to
   10        be accurate."
   11                     Do you think this is accurate?
   12               A.    I think it is an accurate
   13        implementation of the hypothetical
   14        situation that we were asked to enact.
   15               Q.    We'll come back to this one in a
   16        minute.
   17                     I want to talk about chargeback
   18        analysis for a moment.
   19                     Can you take a look at page 59
   20        and table 35.
   21                     (Witness complies.)
   22               Q.    And I think we said -- you said
   23        earlier that you changed -- table 35 is the
   24        use of chargeback data for compliance,
   25        right?

  Golkow Litigation Services                                           Page 234
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             235 ofConfidentiality
                                          to Further    406. PageID #: 232251
                                                                           Review

    1

    2               A.    Correct.
    3               Q.    And you changed in your
    4        corrections the Endo, Par and Qualitest nos
    5        in that far right column of whether they
    6        used chargeback in suspicious order
    7        monitoring program from "no" to "yes."               But
    8        Johnson & Johnson and Janssen is listed as
    9        no without any citation.
   10                     Why is that?
   11               A.    So it's hard to cite to a
   12        document that I don't have.            If there was a
   13        "yes," then there would be a document to
   14        cite to.
   15               Q.    And did somebody tell you to
   16        assume "no" for these purposes?
   17               A.    I was told, and I think reflects
   18        similarly in the footnote earlier that we
   19        discussed, maybe it was 83.
   20                     Give me one second.
   21                     (Document review.)
   22               Q.    Well, let me ask you a different
   23        way.
   24                     When you say "suspicious order
   25        monitoring program," are you talking about

  Golkow Litigation Services                                            Page 235
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             236 ofConfidentiality
                                          to Further    406. PageID #: 232252
                                                                           Review

    1

    2        only the algorithm?
    3               A.    Yes, I think that would be a
    4        better characterization.
    5               Q.    So you're excluding from
    6        suspicious order monitoring program, any
    7        follow-up due diligence that the suspicious
    8        order monitoring department did when an
    9        order was flagged, right?
   10                     MS. CONROY:       Objection.
   11               A.    Yeah, I would say that's outside
   12        of the scope.       So to the extent that there
   13        was an algorithm that we could implement
   14        and chargebacks were used as part of that
   15        algorithm, then they get the "yes" here.
   16               Q.    Got it.
   17                     And so...
   18                     (Document review.)
   19               Q.    All right.      Take a look at page 4
   20        of the --
   21                     MS. LUCAS:      Do we have the errata
   22               sheet marked?
   23                     MS. CONROY:       Yes.
   24                     MS. LUCAS:      From 5/11?
   25                     Has this been marked?

  Golkow Litigation Services                                           Page 236
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             237 ofConfidentiality
                                          to Further    406. PageID #: 232253
                                                                           Review

    1

    2                     MS. VENTURA:       No.
    3                     (Keller Exhibit 10, Expert
    4               Analysis - Errata Sheet: Lacey R.
    5               Keller, not Bates-stamped, marked for
    6               identification, as of this date.)
    7        BY MS. LUCAS:
    8               Q.    If you look at page 4, table 4.
    9                     MS. CONROY:       Do you have another
   10               copy?
   11                     MS. LUCAS:      Sure.     I'm sorry,
   12               Jayne.
   13        BY MS. LUCAS:
   14               Q.    This identifies a number of
   15        pharmacies flagged by running your
   16        compliance metrics over each labeler's
   17        chargeback data, correct?
   18               A.    Sorry.     Give me one second.
   19                     (Document review.)
   20               A.    Yes.
   21               Q.    And for Janssen, it says total
   22        buyers 12.
   23                     Does that mean total buyers in
   24        all or total buyers in the chargeback data?
   25               A.    That would be total buyers that

  Golkow Litigation Services                                           Page 237
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             238 ofConfidentiality
                                          to Further    406. PageID #: 232254
                                                                           Review

    1

    2        appeared in the chargeback data.
    3               Q.    And for seven of them, you say
    4        that seven were flagged by any metric,
    5        correct?
    6               A.    Sorry, just a second.          I just
    7        want to make sure.
    8                     So your question earlier, it says
    9        total buyers, 12.        Yes, total buyers in the
   10        chargeback data.        And then seven of which
   11        were flagged by any metric.
   12               Q.    Did you do any research yourself
   13        to determine whether any of those buyers
   14        were actually suspicious?
   15                     MS. CONROY:       Objection.
   16               A.    That would be outside of the
   17        scope of my expertise.
   18               Q.    And if you take a look back at
   19        your report in Exhibit 5 at page 28, table
   20        6, this is about IQVIA data.
   21                     I want to confirm what I think is
   22        going to be the case based on what you just
   23        told me.
   24                     In paragraph 80, it says,
   25        "Janssen discusses using IQVIA data for

  Golkow Litigation Services                                           Page 238
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             239 ofConfidentiality
                                          to Further    406. PageID #: 232255
                                                                           Review

    1

    2        one-off investigations of suspicious
    3        activity."
    4                     There's no citation there.            What
    5        is the basis for that statement?
    6                     (Document review.)
    7               A.    If it's not in my reliance, then
    8        it would have been from an attorney.
    9               Q.    And the reason that you have "no"
   10        listed in the table, whether Janssen used
   11        IQVIA data for compliance, is because you
   12        were considering only the algorithm,
   13        correct?
   14               A.    Yes.    And now that I'm thinking
   15        about this, this citation here, chargeback
   16        and value track should really -- that
   17        citation makes more sense on the table
   18        later in the document.
   19                     But again, yes, if there is an
   20        algorithm that would have referenced using
   21        IQVIA data in some way, that's the
   22        intention of giving a "yes" there.
   23               Q.    Do you believe the IQVIA data
   24        that forms the basis of part one of your
   25        report, the prescriber opinions, is

  Golkow Litigation Services                                           Page 239
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             240 ofConfidentiality
                                          to Further    406. PageID #: 232256
                                                                           Review

    1

    2        accurate?
    3               A.    I have to assume that it is.
    4               Q.    Is it important that that data be
    5        accurate?
    6               A.    Yes.
    7               Q.    If the IQVIA data turned out to
    8        not be accurate, would that potentially
    9        affect your opinions?
   10                     MS. CONROY:       Objection.
   11               A.    It really would depend on the
   12        error or what might be considered accurate.
   13        As we were talking earlier, the data was
   14        thought to be missing 2007.            The inclusion
   15        of that would lead to a potentially
   16        additional flagging.
   17                     So depending on characterization,
   18        that could be accurate/inaccurate.              You
   19        know, that's a term of art, so it really
   20        depends.
   21                     MS. LUCAS:      I'm going to mark
   22               this Exhibit 11 an FDA report stating,
   23               "FDA reports quality problems for data
   24               provided by the firm IQVIA that were
   25               used to inform estimates for some

  Golkow Litigation Services                                           Page 240
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             241 ofConfidentiality
                                          to Further    406. PageID #: 232257
                                                                           Review

    1

    2               controlled substances."
    3                     (Keller Exhibit 11, Press release
    4               entitled "FDA reports quality problems
    5               for data provided by the firm IQVIA
    6               that were used to inform estimates for
    7               some controlled substances", marked for
    8               identification, as of this date.)
    9        BY MS. LUCAS:
   10               Q.    Have you seen this document
   11        before?
   12               A.    This document, no, but I do
   13        remember reading the press release when it
   14        came out.
   15               Q.    And when did you review the press
   16        release?     In May of 2008?
   17               A.    2018, I believe.
   18               Q.    I'm sorry, 2018.
   19                     And did you have any concerns
   20        when you read this report about IQVIA data
   21        inaccuracies when you read it in 2018?
   22               A.    I mean, it really depends on
   23        which data set.        IQVIA offers many.
   24               Q.    Did you ever ask anyone whether
   25        the data set that you had might be subject

  Golkow Litigation Services                                           Page 241
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             242 ofConfidentiality
                                          to Further    406. PageID #: 232258
                                                                           Review

    1

    2        to the inaccuracies that are reported in
    3        this press release?
    4               A.    I mean, the data set was provided
    5        by Allergan.       We did not purchase it.
    6               Q.    Do you know where Allergan got
    7        the data set?
    8               A.    I do not.      But I assume that it's
    9        IQVIA.
   10               Q.    Did you ever ask anyone, though,
   11        whether anybody had checked to see whether
   12        the data set suffered from the same
   13        inaccuracies that are in this report in
   14        Exhibit 11?
   15               A.    I need to review the inaccuracies
   16        here before I answer that.
   17                     (Document review.)
   18               Q.    Well, it says, "While conducting
   19        analyses," this is fourth paragraph, "While
   20        conducting analyses to estimate the amount
   21        of prescription opioids sold in the U.S.,
   22        FDA found a discrepancy in the IQVIA data
   23        that showed a more than 20 percent drop in
   24        the reported amount expressed in kilograms
   25        of Fentanyl sold for a minimum of the past

  Golkow Litigation Services                                           Page 242
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             243 ofConfidentiality
                                          to Further    406. PageID #: 232259
                                                                           Review

    1

    2        five years compared to what IQVIA's
    3        database had previously reported."
    4                     Is that something that would have
    5        been relevant to your analysis?
    6               A.    It really depends on what data
    7        set's impacted, whether or not the data set
    8        was purchased prior to or after this.
    9        There's lots of factors that could go into
   10        that.
   11               Q.    And did you ask anyone whether
   12        the data set you had might be affected by
   13        this inaccuracy?
   14               A.    I really just needed to take the
   15        data set as it was presented.
   16               Q.    Is that a no?
   17               A.    Yes.    Yes, that is a no, to make
   18        that clear.
   19               Q.    And then if you look at the
   20        second to last paragraph of the document,
   21        third to last says, "Since the FDA
   22        identified these issues, our scientists
   23        have being looking methodically at the
   24        IQVIA data for similar errors relating to
   25        other opioids and non-opioid controlled

  Golkow Litigation Services                                           Page 243
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             244 ofConfidentiality
                                          to Further    406. PageID #: 232260
                                                                           Review

    1

    2        substances."
    3                     And then the next paragraph says,
    4        "As a result of this work, we identified
    5        additional data quality issues related to
    6        several other controlled substances with
    7        similar weight-based conversion factors
    8        including oxymorphone and hydrocodone.
    9        These additional errors raised serious
   10        concerns about systemic issues with IQVIA's
   11        data and quality control procedures."
   12                     Is that something that you would
   13        want to know, whether these errors affected
   14        the data set you were working on?
   15               A.    I would definitely like to know
   16        the extent of the errors, what particular
   17        NDC codes they affected and whether this
   18        data set would be affected.            But, again,
   19        there's lots of unknowns here, which data
   20        set.    Is at the IQVIA XPO or other data
   21        sets.
   22               Q.    So it would be important to know
   23        if the data set you were working with was
   24        affected by these errors, correct?
   25                     MS. CONROY:       Objection.

  Golkow Litigation Services                                           Page 244
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             245 ofConfidentiality
                                          to Further    406. PageID #: 232261
                                                                           Review

    1

    2               A.    Yes.
    3               Q.    I want to go back through --
    4                     MS. CONROY:       Is this a good time
    5               for a break?      We've been going for
    6               about an hour.       Is this a good time for
    7               a break if we finished with this
    8               document?
    9                     MS. LUCAS:      Yeah, we can take a
   10               short break.
   11                     THE VIDEOGRAPHER:         The time is
   12               3:05 p.m.     We are now off the record.
   13                     (Recess is taken.)
   14                     THE VIDEOGRAPHER:         The time is
   15               3:23 p.m.     We are back on the record.
   16        BY MS. LUCAS:
   17               Q.    Ms. Keller, can you take a look
   18        at page 30 of the report at Exhibit 5 and
   19        look at table 9?
   20                     (Witness complies.)
   21               Q.    It's the total prescriptions
   22        flagged by compliance metrics by labeler.
   23               A.    Yup.
   24               Q.    Then it lists the manufacturers
   25        and the number of prescriptions that were

  Golkow Litigation Services                                           Page 245
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             246 ofConfidentiality
                                          to Further    406. PageID #: 232262
                                                                           Review

    1

    2        flagged by the different standards and then
    3        any flag.
    4                     Do you see that?
    5               A.    Yes.
    6               Q.    Did you ever consider what
    7        percentage of prescriptions were being
    8        flagged by these metrics in relation to the
    9        total number of prescriptions for each
   10        manufacturer?
   11               A.    It doesn't appear to be one of
   12        these tables, but it would be possible to
   13        pull.
   14               Q.    Did you consider it?
   15               A.    I don't remember if I pulled that
   16        exact breakdown, but it's definitely a way
   17        that you can pull the data.
   18               Q.    Do you know about what percentage
   19        of the prescriptions were flagged?
   20               A.    By each metric?        Yes.    That's on
   21        table 7.
   22               Q.    No, by prescriber.
   23               A.    By each prescriber?
   24               Q.    Right.
   25               A.    So we do that --

  Golkow Litigation Services                                           Page 246
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             247 ofConfidentiality
                                          to Further    406. PageID #: 232263
                                                                           Review

    1

    2               Q.    Or, sorry, by labeler.          Strike
    3        that.
    4                     Do you know each labeler, what
    5        percentage of their prescriptions were
    6        being flagged?
    7               A.    Not with me, no.
    8               Q.    Do you have any opinions on what
    9        percentage of doctors in the Cuyahoga and
   10        Summit County areas were prescribing
   11        irresponsibly?
   12               A.    No.    I stated earlier in
   13        testimony today, that's outside of my
   14        expertise.
   15               Q.    I have a few more questions about
   16        your small labeler impact opinions, if you
   17        want to go back to page 53.
   18               A.    Thank you.
   19                     (Document review.)
   20               Q.    I wanted to confirm, in your
   21        small labeler analysis, were doctors
   22        flagged for their prescriptions of Janssen
   23        products only or did you flag a doctor
   24        based on number of non-Janssen
   25        prescriptions so long as that doctor

  Golkow Litigation Services                                           Page 247
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             248 ofConfidentiality
                                          to Further    406. PageID #: 232264
                                                                           Review

    1

    2        prescribed any Janssen product?
    3               A.    Give me one moment to re-review
    4        the methodology here.
    5                     (Document review.)
    6               A.    So I'd have to look at the code
    7        to make sure I'm saying this most
    8        accurately, and I would be happy to do
    9        that, but I think what we did was you had
   10        to have six months of consecutive
   11        prescribing Janssen products first.              And
   12        then once you reached that threshold, you
   13        were then flagged.         And I think we say
   14        here, in paragraph 114, that we used
   15        Janssen drugs as well as everybody else's.
   16               Q.    Where do you see that?
   17               A.    The very last statement.           Oh,
   18        hang on, actually.         Maybe I am misstating
   19        that.    Give me one second.
   20               Q.    Okay.
   21                     (Document review.)
   22               A.    I don't know that we actually
   23        specifically addressed whether we flagged
   24        them based off of all drugs or just Janssen
   25        products.      I'd have to consult the code to

  Golkow Litigation Services                                           Page 248
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             249 ofConfidentiality
                                          to Further    406. PageID #: 232265
                                                                           Review

    1

    2        be for certain.
    3               Q.    Let's quickly run through the
    4        code.    Exhibit 12.
    5                     (Keller Exhibit 12, Report on
    6               Script.SQL, not Bates-stamped, marked
    7               for identification, as of this date.)
    8        BY MS. LUCAS:
    9               Q.    If you can take a look at page 7
   10        through 12.      Pages 7 -- starting at the
   11        middle where it says "drop table" through
   12        page 12 that ends kind of towards the
   13        middle-ish where it says "B, year" and then
   14        the next word is "select," that's our
   15        understanding of the small labeler
   16        analysis.
   17                     Could you confirm that, please?
   18                     (Document review.)
   19               A.    Sorry, dense code.
   20                     (Document review.)
   21               A.    Yes, this appears to be the small
   22        labeler analysis.
   23               Q.    And by looking at this analysis,
   24        does that tell you whether or not doctors
   25        were flagged based on Janssen prescriptions

  Golkow Litigation Services                                           Page 249
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             250 ofConfidentiality
                                          to Further    406. PageID #: 232266
                                                                           Review

    1

    2        or all labelers' prescriptions?
    3               A.    It will, but I have to find it.
    4        Sorry.
    5                     (Document review.)
    6               A.    So what this appears to me is
    7        that Janssen -- so you first have to
    8        prescribe a Janssen product for six months.
    9        And after that point, the first flag that
   10        you're flagged on is the flag no matter
   11        what the labeler is.
   12               Q.    Where do you see that in the
   13        code?
   14               A.    It's through a series of steps.
   15        So first there is a chunk of code that
   16        identifies the first date of flagging.                And
   17        there is a chunk of code with a bunch of
   18        nested queries.
   19               Q.    What page are you on, 7?
   20               A.    I start on 7.
   21                     It's actually really hard to read
   22        formatted this way, so I'm sorry.              It's
   23        really hard to follow.          But the gist of it
   24        is, yes, you first have a date you're
   25        flagged, your earliest flag date.              And then

  Golkow Litigation Services                                             Page 250
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             251 ofConfidentiality
                                          to Further    406. PageID #: 232267
                                                                           Review

    1

    2        there is a date in which you are -- your
    3        first date of -- your sixth month of
    4        prescribing a Janssen product.             And
    5        whatever flag date that occurs after that
    6        six month of prescribing Janssen, then you
    7        would be...
    8               Q.    So let me make sure I understand
    9        this correctly.
   10                     This small labeler analysis
   11        requires, in order for someone to be
   12        flagged, first requires prescribing a
   13        Janssen product for six months, correct?
   14               A.    Correct, for six -- I believe
   15        it's even more stringent.           It's six months
   16        within a year.
   17                     Because I think we partitioned it
   18        by data date, which would give it a year.
   19        But, again, it's definitely six months of
   20        Janssen prescribing.         And then after which,
   21        that point in time, then the first date of
   22        flagging.
   23               Q.    Okay.     So in order for a
   24        prescriber to be flagged, it would have to
   25        be six months of Janssen prescribing and

  Golkow Litigation Services                                           Page 251
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             252 ofConfidentiality
                                          to Further    406. PageID #: 232268
                                                                           Review

    1

    2        then one of these three metrics being
    3        tripped, not just for a Janssen product but
    4        it could be for any opioid product,
    5        correct?
    6               A.    Correct.      For the three products
    7        that -- so we exclude one because -- and I
    8        believe that's the McKesson 8,000 because
    9        Janssen doesn't have those drugs, and so it
   10        wouldn't really be paying attention to that
   11        line of business.
   12                     And so our assumption would be,
   13        yes, any of the other three metrics could
   14        have been applied.
   15               Q.    But let me just say, does the --
   16        strike that.
   17                     Does the small prescriber
   18        analysis include flags that Janssen should
   19        have seen for Endo's medications?
   20               A.    I'm not going to talk about what
   21        should have been seen.
   22               Q.    I'm meaning that like in could it
   23        be tripped.
   24               A.    Yes, because the assumption with
   25        IQVIA, just like Allergan has access to

  Golkow Litigation Services                                           Page 252
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             253 ofConfidentiality
                                          to Further    406. PageID #: 232269
                                                                           Review

    1

    2        data on Purdue, is that, yes, Janssen could
    3        see prescriptions being written about other
    4        labelers.
    5               Q.    So in addition to the assumptions
    6        that we talked about before that Janssen --
    7        that one of the flags was tripped and then
    8        Janssen reported and then immediately the
    9        prescriber stopped prescribing after being
   10        reported to law enforcement authorities,
   11        the other assumption that's baked into here
   12        is that Janssen was monitoring other
   13        manufacturer's medications being
   14        prescribed, correct?
   15                     MS. CONROY:       Objection.
   16               A.    I wouldn't say that they are
   17        monitoring, but --
   18               Q.    Under this hypothetical.
   19               A.    -- that they were looking at the
   20        prescribing history that would have
   21        included those labelers.
   22                     So it depends on the metric.
   23        Some metrics look at -- some of the
   24        metric -- or, I'm sorry.           Some of the
   25        metrics, so if it's "common sense" or

  Golkow Litigation Services                                           Page 253
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             254 ofConfidentiality
                                          to Further    406. PageID #: 232270
                                                                           Review

    1

    2        whatnot, they look at all of them together.
    3        They're not really labeler by labeler
    4        because it's the whole prescribing history
    5        that matters.
    6               Q.    Do you have any basis in the
    7        evidence to say that Janssen was ever
    8        monitoring for reporting purposes other
    9        labelers' medications?
   10               A.    That would be outside of my
   11        expertise.
   12               Q.    Is that a "no"?
   13               A.    Again, it's just outside of my
   14        expertise.
   15               Q.    Well, my question is a little
   16        different.
   17                     Do you have any basis in the
   18        evidence to say that you know Janssen was
   19        ever monitoring for reporting to law
   20        enforcement purposes other labeler's
   21        medications?
   22               A.    So it's not as easy as a "yes" or
   23        "no" because you're asking me to review
   24        evidence that I wasn't asked to review.                So
   25        I can't really make a statement here.

  Golkow Litigation Services                                             Page 254
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             255 ofConfidentiality
                                          to Further    406. PageID #: 232271
                                                                           Review

    1

    2               Q.    So you have not seen any evidence
    3        that Janssen was reviewing for law
    4        enforcement reporting purposes other
    5        labeler's medications, correct?
    6               A.    Again, I have not reviewed that.
    7        That was not my expertise.
    8               Q.    Do you have any basis to believe
    9        that there is a duty under the Controlled
   10        Substances Act for any manufacturer to
   11        monitor other manufacturer's medications
   12        for purposes of reporting to law
   13        enforcement authorities?
   14                     MS. CONROY:       Objection.
   15               A.    Again, that's outside of my
   16        expertise.
   17               Q.    And you've never seen any
   18        evidence of that, right?
   19               A.    Again, it's outside of my
   20        expertise, so I wouldn't be looking at that
   21        type of evidence.
   22               Q.    But you haven't seen any of that
   23        evidence, correct?
   24                     MS. CONROY:       Objection.
   25               A.    Again, I wouldn't have been

  Golkow Litigation Services                                           Page 255
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             256 ofConfidentiality
                                          to Further    406. PageID #: 232272
                                                                           Review

    1

    2        looking for it.
    3               Q.    Well, I guess I'm trying to
    4        understand why this opinion exists if you
    5        can't tell me that there is any evidence in
    6        the record that it reflects things that
    7        actually happened.
    8               A.    I mean, it was a hypothetical
    9        request by -- to me, and so that's what I
   10        enacted.     I was asked to enact that.
   11               Q.    Quickly, you said that your
   12        opinion assumes that the doctor would stop
   13        prescribing immediately upon being reported
   14        to law enforcement, correct?
   15                     MS. CONROY:       Objection.
   16               A.    I would say the assumption is
   17        that they do not have any more
   18        prescriptions.       However that comes to be
   19        is...
   20               Q.    But do you know how long
   21        investigations into prescribers take?
   22               A.    Outside of my expertise.
   23               Q.    Well, if you look at page 40 of
   24        your report, on paragraph 96, it's talking
   25        about a prescriber named Ronald Celeste.

  Golkow Litigation Services                                           Page 256
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             257 ofConfidentiality
                                          to Further    406. PageID #: 232273
                                                                           Review

    1

    2        And there was an "...uptick in
    3        prescriptions caught the attention of the
    4        authorities, who launched a two-year
    5        investigation into his practice in 2014."
    6                     So you know here, in your report,
    7        is that the investigation into Mr. Celeste
    8        lasted two years, correct?
    9               A.    That was what was reported in the
   10        news.
   11               Q.    And that's in your report, right?
   12               A.    It is, but it's one
   13        investigation.       I can't say what's typical
   14        length of time for an investigation.               It's
   15        outside of my expertise.
   16               Q.    Yes or no, are you aware of any
   17        instance ever in the real world where a
   18        prescriber stopped prescribing the moment
   19        that an investigation was opened into him
   20        or her?
   21                     MS. CONROY:       Objection.
   22               A.    I'm not really here to talk about
   23        the real world.        It's outside of my
   24        expertise, so I can't answer a "yes" or
   25        "no" to that.

  Golkow Litigation Services                                           Page 257
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             258 ofConfidentiality
                                          to Further    406. PageID #: 232274
                                                                           Review

    1

    2               Q.    Well, that's not my question.
    3        I'm asking you if are aware of any instance
    4        in the real world where a prescriber ever
    5        stopped prescribing the moment an
    6        investigation was opened.
    7               A.    Again outside of my expertise, so
    8        I can't speak to something that I know or
    9        don't know.
   10               Q.    You don't know what you don't
   11        know?
   12               A.    Actually, I don't know what I
   13        don't know?
   14               Q.    I mean, I'm -- you're avoiding my
   15        question because my question is pretty
   16        simple.
   17                     It's are you aware of any
   18        instance where a prescriber stopped
   19        prescribing the minute that an
   20        investigation was opened into his or her
   21        prescribing practices?
   22                     MS. CONROY:       Objection.
   23        BY MS. LUCAS:
   24               Q.    Do you know of that, yes or no?
   25               A.    I just am not going to answer a

  Golkow Litigation Services                                           Page 258
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             259 ofConfidentiality
                                          to Further    406. PageID #: 232275
                                                                           Review

    1

    2        question about something that's not my area
    3        of expertise.
    4               Q.    Well, refusing to answer
    5        something and not knowing are different
    6        things.
    7                     Is it then correct that you don't
    8        know of any instance where a prescriber
    9        stopped prescribing the minute that an
   10        investigation was opened into his or her
   11        prescribing practices?
   12               A.    Look, I haven't looked at that.
   13        It's not part of my expertise.             I would not
   14        know because it's not part of my expertise.
   15               Q.    But you're offering an expert
   16        opinion on this fact that assumes this.
   17        And in order to offer this opinion, you
   18        have to have some factual basis for it.
   19                     So do you have a factual basis
   20        for this opinion or not?
   21                     MS. CONROY:       Objection.
   22               A.    So what I'm offering is a
   23        hypothetical scenario using the data that's
   24        been provided to me.         I have no expertise
   25        in the real world, due diligence, et

  Golkow Litigation Services                                           Page 259
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             260 ofConfidentiality
                                          to Further    406. PageID #: 232276
                                                                           Review

    1

    2        cetera, that goes beyond that.             So there's
    3        a set of assumptions that go into this and
    4        that is all.
    5               Q.    So in order for you to get on the
    6        stand and testify about this opinion at
    7        trial, you must identify a factual basis.
    8                     Can you do that today?
    9                     MS. CONROY:       Objection.
   10               A.    I really don't know what will go
   11        into that and so I can't answer that.
   12               Q.    Is one of the other assumptions
   13        in your small labeler impact analysis that
   14        the patient who would have gotten the
   15        prescription of the flagged doctor does not
   16        go to another doctor and get that same
   17        prescription?
   18               A.    I wouldn't say that we talk about
   19        anything about patients in this report.
   20               Q.    You didn't consider that?
   21               A.    That was not something I would
   22        consider as part of this set of
   23        assumptions.       The patients are not
   24        considered in really anywhere in this
   25        report.

  Golkow Litigation Services                                           Page 260
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             261 ofConfidentiality
                                          to Further    406. PageID #: 232277
                                                                           Review

    1

    2               Q.    And you didn't consider also
    3        whether or not whether the medical board
    4        would revoke prescribing privileges
    5        immediately, correct?
    6               A.    Again, it was not part of the
    7        assumptions yes or no.          It's just we had
    8        too make the assumption -- to do the
    9        analysis, you make the assumption that the
   10        prescriber stopped prescribing.             The steps
   11        between medical board, due diligence, et
   12        cetera...
   13               Q.    Right.     Because it doesn't work
   14        unless you assume that the prescriber
   15        stopped prescribing immediately, correct?
   16               A.    I wouldn't characterize it as it
   17        doesn't work.       It's just part of the
   18        exercise.
   19               Q.    Well, does it work if the
   20        prescriber didn't stop prescribing
   21        immediately?       Does the result stay the
   22        same?
   23               A.    So you could create a period of
   24        which time -- you know, you could say give
   25        them six months after which they were first

  Golkow Litigation Services                                           Page 261
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             262 ofConfidentiality
                                          to Further    406. PageID #: 232278
                                                                           Review

    1

    2        flagged and implement that.            It's an
    3        analysis.      How I complete the analysis can
    4        work -- you can bake in any amount of time
    5        you'd like, after which time they're first
    6        flagged if that's --
    7               Q.    But for this --
    8               A.    -- part of this.
    9               Q.    Sorry.
   10               A.    Yes, but for this, that was not
   11        part assumption.
   12                     MS. LUCAS:      I will reserve my
   13               rights given the time constraints and
   14               that I have a few more questions or
   15               many more questions.         If I were given
   16               the time, we could spend much more time
   17               together, but subject to that
   18               Reservation of Rights, we are done and
   19               I will pass the witness.
   20                     Can we go off the record for just
   21               a moment?
   22                     THE VIDEOGRAPHER:         The time is
   23               3:42 p.m.     We are now off the record.
   24                     (Recess is taken.)
   25                     THE VIDEOGRAPHER:         The time is

  Golkow Litigation Services                                           Page 262
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             263 ofConfidentiality
                                          to Further    406. PageID #: 232279
                                                                           Review

    1

    2               3:45 p.m.     We are back on the record.
    3        EXAMINATION BY
    4        MS. DEAN:
    5               Q.    Ms. Keller, my name is Claire
    6        Dean.    I'm with Covington & Burling, and
    7        I'm here on behalf of McKesson.
    8                     Your time with me will be very
    9        brief.
   10                     So if we could turn to page 9 of
   11        your report and to paragraph 22.             And just
   12        let me know once you're there.
   13                     (Witness complies.)
   14               A.    Sorry.
   15               Q.    No problem.
   16               A.    Here we are.
   17               Q.    Okay.     So paragraph 22, first
   18        sentence, "This report focuses specifically
   19        and exclusively on manufacturers
   20        anti-diversion and suspicious order
   21        monitoring programs."
   22                     Did I read that correctly?
   23               A.    You did.
   24               Q.    And just to make sure I
   25        understand what that means, to confirm, you

  Golkow Litigation Services                                           Page 263
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             264 ofConfidentiality
                                          to Further    406. PageID #: 232280
                                                                           Review

    1

    2        are not offering any opinions about the
    3        suspicious order monitoring programs of any
    4        wholesale distributors, correct?
    5               A.    Correct.
    6               Q.    You also did not review or
    7        analyze the suspicious order monitoring
    8        programs of the wholesale distributors,
    9        right?
   10               A.    Correct.
   11               Q.    And you're not offering any
   12        opinions here today or in the future about
   13        the anti-diversion efforts of any of the
   14        wholesale distributors; is that right?
   15               A.    Not to my knowledge.
   16               Q.    And you also didn't undertake a
   17        review or an analysis of the anti-diversion
   18        efforts undertaken by any wholesale
   19        distributor; is that right?
   20               A.    Correct.
   21               Q.    Now you offer no opinions about
   22        whether or how the distributors may have
   23        applied any of the compliance metrics
   24        discussed in your report; is that right?
   25               A.    That's correct.

  Golkow Litigation Services                                           Page 264
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             265 ofConfidentiality
                                          to Further    406. PageID #: 232281
                                                                           Review

    1

    2               Q.    And you offer no opinions on what
    3        categories of data any of the wholesale
    4        distributors may have had access to between
    5        1997 and 2017; is that right?
    6               A.    That is correct.
    7               Q.    You haven't reviewed any
    8        communications between DEA and
    9        distributors, right?
   10               A.    That is correct.
   11               Q.    And you offer no opinions about
   12        whether the distributors could have even
   13        applied any of the compliance metrics
   14        outlined in your report; is that correct?
   15               A.    That is correct.
   16               Q.    And with respect to opinions on
   17        suspicious order monitoring programs and
   18        the anti-diversion efforts, you also offer
   19        no opinions as to McKesson specifically; is
   20        that correct?
   21               A.    That is correct.
   22               Q.    Now I'd like to turn to page 18
   23        of your report, paragraph 57.
   24                     Now this is where you introduce
   25        the McKesson 8,000 rule.

  Golkow Litigation Services                                           Page 265
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             266 ofConfidentiality
                                          to Further    406. PageID #: 232282
                                                                           Review

    1

    2                     Now you cite a single McKesson
    3        document here.
    4                     You are not offering any opinions
    5        about how McKesson may have applied its
    6        lifestyle drug monitoring program; is that
    7        right?
    8               A.    Correct.
    9               Q.    You're not offering any opinions
   10        about how McKesson's lifestyle drug
   11        management program was operated at
   12        McKesson?
   13               A.    That is correct.
   14               Q.    You're not offering any opinions
   15        about whether the lifestyle drug monitoring
   16        program complied or did not comply with the
   17        Controlled Substances Act; is that correct?
   18               A.    That's correct.        Outside of my
   19        expertise.
   20               Q.    You're not offering any opinions
   21        about what due diligence steps may have
   22        been taken by McKesson personnel during the
   23        lifestyle drug monitoring program, right?
   24               A.    That is correct.        Outside of my
   25        expertise.

  Golkow Litigation Services                                           Page 266
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             267 ofConfidentiality
                                          to Further    406. PageID #: 232283
                                                                           Review

    1

    2               Q.    And you didn't undertake any
    3        review or analysis to determine due
    4        diligence steps that may have been taken by
    5        McKesson under the lifestyle drug
    6        monitoring program, right?
    7               A.    That is correct.        Outside of my
    8        expertise.
    9               Q.    Now last couple of questions from
   10        me and then we will move on to somebody
   11        else.
   12                     I'd like to turn to page 79 of
   13        your report, please.
   14               A.    Sure.
   15               Q.    And actually if you could turn
   16        over to page 80, paragraph 151.
   17                     (Witness complies.)
   18               Q.    In paragraph 151, you referenced
   19        McKesson.      So I wanted to confirm that you
   20        are not offering any opinions about
   21        McKesson as it relates to the Rite Aid
   22        pharmacy you're discussing in paragraph
   23        151, correct?
   24               A.    Correct.      I think all we're doing
   25        is just citing that document there and the

  Golkow Litigation Services                                           Page 267
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             268 ofConfidentiality
                                          to Further    406. PageID #: 232284
                                                                           Review

    1

    2        facts behind it.
    3               Q.    But you're not offering any
    4        opinions about McKesson's involvement with
    5        that pharmacy or with Dr. Adolf Harper; is
    6        that correct?
    7               A.    Correct.      I would -- that's
    8        outside of my expertise.
    9               Q.    Okay.     And that's outside of the
   10        scope of the opinion in the report and the
   11        opinion you may intend to offer at trial;
   12        is that right?
   13               A.    I think that's a correct
   14        characterization.
   15               Q.    Okay.     And, sorry, I just want to
   16        make sure I'm clear because I'm not
   17        positive that he was included in this.
   18                     The same is true for Dr. Adolf
   19        Harper, you're not offering any opinions
   20        about McKesson as it relates to Dr. Adolf
   21        Harper; is that right?
   22               A.    Correct.
   23               Q.    Now last questions.
   24                     Sitting here today, are you aware
   25        of any future opinions you may be offering

  Golkow Litigation Services                                           Page 268
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             269 ofConfidentiality
                                          to Further    406. PageID #: 232285
                                                                           Review

    1

    2        against McKesson?
    3               A.    I mean, anything is possible, but
    4        not right this second.
    5               Q.    So as it stands today and as
    6        outlined in your report, your opinions are
    7        being offered exclusively against the
    8        labeler defendants and no opinions
    9        currently being offered against
   10        distributors including McKesson; is that
   11        right?
   12               A.    Yes.    The report focuses solely
   13        on labelers.
   14                     MS. DEAN:      Okay.    I don't have
   15               any further questions, and I will pass
   16               my time to someone else.
   17                     Thank you, Ms. Keller.
   18                     THE WITNESS:       Thanks, Ms. Dean.
   19                     THE VIDEOGRAPHER:         The time is
   20               3:52 p.m.     We are now off the record.
   21                     (Recess is taken.)
   22                     THE VIDEOGRAPHER:         The time is
   23               3:54 p.m.     We are now on the record.
   24

   25        EXAMINATION BY

  Golkow Litigation Services                                           Page 269
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             270 ofConfidentiality
                                          to Further    406. PageID #: 232286
                                                                           Review

    1

    2        MR. LAVELLE:
    3               Q.    Good afternoon, Ms. Keller.            My
    4        name is John Lavelle.          I'm an attorney at
    5        Morgan Lewis, and I am representing
    6        defendant Rite Aid of Maryland.
    7                     I'd like to ask you to turn to
    8        your report, page 63.
    9                     (Witness complies.)
   10               A.    I'm there.      Sorry.
   11               Q.    Thank you.      That's fine.
   12                     So beginning in paragraph 127 of
   13        your report, you start a discussion of what
   14        you refer to as "suspicious pharmacies"; is
   15        that right?
   16               A.    Correct, we use that term.
   17               Q.    Where does that term come from?
   18        What do you mean by "suspicious
   19        pharmacies"?
   20               A.    So as we stated earlier on the
   21        record today, it's those pharmacies that
   22        triggered our metrics or the metrics that
   23        we employed, I should be more correct to
   24        say.
   25               Q.    And you discuss in your report

  Golkow Litigation Services                                           Page 270
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             271 ofConfidentiality
                                          to Further    406. PageID #: 232287
                                                                           Review

    1

    2        six different pharmacies that you label as
    3        suspicious pharmacies, right?
    4               A.    They were six pharmacies that at
    5        some point triggered one of the compliance
    6        metrics.
    7               Q.    How are these six pharmacies
    8        selected?
    9               A.    Some were selected because of
   10        their size in the county.           Some were
   11        selected because of the number of -- like I
   12        think their prescriptions, so if they were
   13        particularly high dose or not.             Others were
   14        because they were known to the court.               And
   15        others -- and I believe the Rite Aid, for
   16        example, was because it was mentioned in
   17        conjunction with Adolf Harper.
   18               Q.    So I think you referred to three
   19        different reasons there, if I got what you
   20        just testified correctly.
   21                     You referred to some as being
   22        selected because of their size in the
   23        county, some because they were known to the
   24        court, and then the Rite Aid because it was
   25        mentioned in conjunction with Adolf Harper?

  Golkow Litigation Services                                           Page 271
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             272 ofConfidentiality
                                          to Further    406. PageID #: 232288
                                                                           Review

    1

    2               A.    And then probably a fourth, I
    3        would add, of just unusual prescribing --
    4        or, I'm sorry, we've been talking about
    5        physicians all day.         Chargebacks or
    6        purchases.      So if it's particularly high
    7        dose or -- I don't really recall exactly
    8        what reason went into each one, but that's
    9        generally how examples come to me.
   10               Q.    Who selected them?
   11               A.    I did.
   12               Q.    Anybody else involved in your
   13        selection process?
   14               A.    I think there was... I think the
   15        New Choice Pharmacy was one that was either
   16        known to the court or was requested of me.
   17               Q.    When you say "known to the
   18        court," can you tell us what you mean by
   19        that?
   20               A.    Yeah.     From what I understand or
   21        what I recall is like there's documents
   22        about Adolf Harper or some of the other
   23        physicians in the report.           And so with the
   24        pharmacies, I understood there to be
   25        documentation about them as well.

  Golkow Litigation Services                                           Page 272
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             273 ofConfidentiality
                                          to Further    406. PageID #: 232289
                                                                           Review

    1

    2               Q.    So anyone else at Gryphon
    3        involved in the selection of these six
    4        pharmacies other than yourself?
    5               A.    My staff.
    6               Q.    Anyone in particular assigned
    7        with that task?
    8               A.    I would say a group of them
    9        worked on it just to determine, you know,
   10        what would be a short list of good examples
   11        to show in the report.
   12               Q.    Were you asked by counsel to
   13        identify any particular pharmacies?
   14               A.    As a said earlier, I think New
   15        Choice would have been one.
   16               Q.    Were you -- how did you learn
   17        about Dr. Harper?
   18               A.    That's a good question.
   19               Q.    I thought so.
   20                     (Laughter.)
   21               A.    I honestly don't know if it was
   22        from reading court documents or being in
   23        the same office as some of the -- and I
   24        don't want to get into privilege here, but
   25        working in the same office as our

  Golkow Litigation Services                                           Page 273
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             274 ofConfidentiality
                                          to Further    406. PageID #: 232290
                                                                           Review

    1

    2        investigative team.
    3               Q.    Did you look at any other
    4        pharmacies other than the six that you
    5        discussed in this report?
    6               A.    Definitely.
    7               Q.    Were there any others that you
    8        are prepared to offer opinions about if
    9        you're called to testify at trial other
   10        than these six pharmacies?
   11               A.    So to be clear, I don't mean to
   12        offer opinions about these pharmacies, just
   13        how they appear in the data.
   14                     And, two, not at this time.
   15               Q.    You're not a pharmacist, right?
   16               A.    That is correct.
   17               Q.    You have no expertise in
   18        operations of pharmacies, right?
   19               A.    That is correct.
   20               Q.    As you sit here today, do you
   21        have any plans to work on developing
   22        opinions about pharmacies in the future?
   23               A.    Not at this moment, no.
   24               Q.    All right.      Let's turn to the
   25        section of your report that discusses the

  Golkow Litigation Services                                           Page 274
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             275 ofConfidentiality
                                          to Further    406. PageID #: 232291
                                                                           Review

    1

    2        Rite Aid store, which I believe you
    3        referred to as flag pharmacy 6.             That
    4        begins on page 79 of your report.
    5               A.    I'm there.
    6               Q.    All right.      This is a Rite Aid
    7        store that is located at 1047 Kenmore
    8        Boulevard in Akron, Ohio, right?
    9               A.    I believe so.
   10               Q.    Was there any reason other than
   11        the fact that it was associated with
   12        Dr. Harper, in your view, that it was
   13        flagged for discussion in your report?
   14               A.    I'd have to look at my notes to
   15        be for certain.        There might be other
   16        reasons, but I don't -- I can't recall them
   17        right now.      But, again, it could have been
   18        because of the number of prescriptions that
   19        it was -- I'm sorry, the number of
   20        shipments that it had at its -- I'm not
   21        saying that correctly.          I'm sorry.      I've
   22        been talking about prescriptions all day.
   23        The number of chargebacks that it had or
   24        the total number of shipments if we had
   25        looked at, like, the ARCOS data, for

  Golkow Litigation Services                                           Page 275
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             276 ofConfidentiality
                                          to Further    406. PageID #: 232292
                                                                           Review

    1

    2        example.
    3               Q.    All right.      In paragraph 150,
    4        which begins on page 79 and goes on to page
    5        80, can you read the last sentence that
    6        actually appears on page 80?            It starts
    7        with the word "Mallinckrodt."
    8               A.    "Mallinckrodt was the only
    9        defendant labeler to identify the pharmacy
   10        as suspicious, placing them on a 2016
   11        cutoff pharmacy list."
   12               Q.    What is your basis for saying
   13        that?
   14               A.    I believe there is a citation
   15        there.
   16               Q.    All right.      You have a citation
   17        and a footnote to a particular document; is
   18        that right?
   19               A.    That's what I understand that to
   20        be.
   21               Q.    Do you remember what that
   22        document is?
   23               A.    It's characterized in the
   24        paragraph as a "cutoff pharmacy list."
   25               Q.    Do you know whose term "cutoff

  Golkow Litigation Services                                           Page 276
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             277 ofConfidentiality
                                          to Further    406. PageID #: 232293
                                                                           Review

    1

    2        pharmacy" is?       Is that a Mallinckrodt term?
    3               A.    If we're putting it in quotes, it
    4        would be Mallinckrodt's, but I'd like to
    5        review the document if we want to be
    6        precise.
    7               Q.    All right.      I think I have the
    8        document and I can show it to you.
    9                     Generally speaking, do you recall
   10        what that document was?
   11               A.    I'd have to look at it to be
   12        certain.
   13                     MR. LAVELLE:       All right.      Let me
   14               mark this as an exhibit.
   15                     (Keller Exhibit 13, Document
   16               produced in native format beginning
   17               with Bates-stamp MNK-T1_0001315847,
   18               marked for identification, as of this
   19               date.)
   20        BY MR. LAVELLE:
   21               Q.    Ms. Keller, I've put in front of
   22        you what we marked for Identification as
   23        Exhibit 11.
   24                     I'll represent to you this is a
   25        printout from a document that was produced

  Golkow Litigation Services                                           Page 277
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             278 ofConfidentiality
                                          to Further    406. PageID #: 232294
                                                                           Review

    1

    2        in native format.        And the original, as I
    3        understand it, is a spreadsheet.
    4               A.    Okay.
    5               Q.    I will also tell you that it is a
    6        spreadsheet that has two tabs.             And I only
    7        printed out one of the two tabs.
    8               A.    Okay.
    9               Q.    And the reason for that, I will
   10        tell you, is the second tab has 160,000
   11        fields on it and it would fill up hundreds
   12        and hundreds of pages.
   13                     So looking at this tab, do you
   14        recognize this document?
   15               A.    Yes.    I mean, I don't remember it
   16        exactly.     I looked at a lot of data sets
   17        through this whole thing, so I can't really
   18        recall exactly which ones look familiar and
   19        which ones don't.
   20               Q.    Do you know how a decision would
   21        have been made by your team as to which of
   22        the two tabs in a spreadsheet should be
   23        used as the tab on which to run analysis?
   24                     MS. CONROY:       Objection.
   25               A.    What's on the other tab?

  Golkow Litigation Services                                           Page 278
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             279 ofConfidentiality
                                          to Further    406. PageID #: 232295
                                                                           Review

    1

    2               Q.    All right.      So that's the tab
    3        that is a giant spreadsheet.            And although
    4        I ask the questions here, I will tell you
    5        that there were over 135,000 rows on that
    6        tab.
    7                     As you are sitting here,
    8        Ms. Keller, do you believe there was over
    9        135,000 pharmacies on the Mallinckrodt list
   10        of cutoff pharmacies?
   11               A.    I wouldn't know.
   12               Q.    You wouldn't know?
   13               A.    I wouldn't know what they put
   14        on -- let me say that a little bit -- I
   15        wouldn't know exactly how -- to the extent
   16        of how many pharmacies Mallinckrodt would
   17        cut off or were put on a cutoff list.
   18               Q.    Do you see the Rite Aid pharmacy
   19        located at 1047 Kenmore Boulevard in Akron,
   20        Ohio, on this list that I've put in front
   21        of you that we marked as Exhibit 11?
   22                     MS. CONROY:       13.
   23                     MR. LAVELLE:       I'm sorry, 13.       My
   24               apologies.
   25                     (Document review.)

  Golkow Litigation Services                                           Page 279
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             280 ofConfidentiality
                                          to Further    406. PageID #: 232296
                                                                           Review

    1

    2               A.    I don't see that pharmacy in
    3        Exhibit 13, but I don't know what's on the
    4        other tab or what the whole entire document
    5        is.
    6               Q.    So would you agree with me that
    7        if this particular tab that we marked as
    8        Exhibit 13 is in fact the cutoff pharmacy
    9        list, that that Rite Aid pharmacy is not in
   10        it?
   11               A.    I would agree that -- and let me
   12        do one more run-through to be sure.
   13               Q.    Sure.
   14                     (Document review.)
   15               A.    I would say that I do not see
   16        Rite Aid in this Exhibit 13.
   17               Q.    Have you ever heard of something
   18        called a chargeback restriction
   19        reinstatement list?
   20               A.    No, I have not.
   21               Q.    Have you ever seen the email to
   22        which this document that we marked as
   23        Exhibit 13, the spreadsheet, was attached?
   24               A.    Not that I can recall sitting
   25        here.

  Golkow Litigation Services                                           Page 280
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             281 ofConfidentiality
                                          to Further    406. PageID #: 232297
                                                                           Review

    1

    2               Q.    All right.      Well, let's mark it
    3        as an exhibit, and I'll show it to you and
    4        you can tell us whether you've seen it
    5        before or not.       Thank you.
    6                     (Keller Exhibit 14, Email chain
    7               beginning with email dated 9/23/16 from
    8               K. Harper to McKenzie, Bates-stamped
    9               MNK-T1_0001315844 through 5846, marked
   10               for identification, as of this date.)
   11        BY MR. LAVELLE:
   12               Q.    Ms. Keller, we've marked as
   13        Exhibit 14, a document that's Bates-stamped
   14        MNK-T1_0001315844 through 46.            It's an
   15        email chain.       And I'll just note for the
   16        record that it immediately precedes the
   17        Bates number of the document we were
   18        looking at just a moment ago which was
   19        Exhibit 13.
   20                     So my question is:         Have you ever
   21        seen this document, the one we marked as
   22        Exhibit 14, before?
   23               A.    This does not look familiar to
   24        me.
   25               Q.    All right.      Can we just look at

  Golkow Litigation Services                                           Page 281
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             282 ofConfidentiality
                                          to Further    406. PageID #: 232298
                                                                           Review

    1

    2        the second page of this document?              There is
    3        an email there from a Karen Harper of
    4        Mallinckrodt to Patrick Dudley of Cardinal
    5        Health dated Wednesday, March 30, 2016, at
    6        2:06 p.m.
    7                     Do you see that?
    8               A.    I'm there, yes.
    9               Q.    And the second paragraph,
   10        Ms. Harper writes to Mr. Dudley, "For your
   11        convenience, I have attached the current
   12        spreadsheet of pharmacy chargeback
   13        restrictions and reinstatements.
   14        (Reinstatements highlighted in green.)"
   15                     Do you remember ever seeing that
   16        before?
   17               A.    I do not.
   18               Q.    Do you know whether the pharmacy
   19        chargeback restrictions and reinstatements
   20        list is the list that you intended to refer
   21        to as the pharmacy cutoff list in your
   22        report?
   23               A.    I really couldn't be sure without
   24        consulting what we had.
   25               Q.    What would you need to look at in

  Golkow Litigation Services                                           Page 282
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             283 ofConfidentiality
                                          to Further    406. PageID #: 232299
                                                                           Review

    1

    2        order to be able to answer that question?
    3               A.    I would need to look at the
    4        document as it was produced to us and how
    5        it appeared.
    6               Q.    And do you have notes as well
    7        that you would be able to look at?
    8               A.    I might.
    9               Q.    What kind of notes might you
   10        have?
   11               A.    They might be notes to myself or
   12        notes by my staff.
   13               Q.    Now you make this same statement
   14        about Mallinckrodt being the only defendant
   15        labeler to identify a pharmacy as
   16        suspicious putting them on the cutoff
   17        pharmacy list with respect to each and
   18        every one of these six pharmacies, don't
   19        you?
   20               A.    I'd have to look.
   21               Q.    Well, let's start by looking at
   22        paragraph 128 on page 63 of your report.
   23        That's the section that refers to the
   24        Marc's 23PU pharmacy.
   25                     (Document review.)

  Golkow Litigation Services                                           Page 283
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             284 ofConfidentiality
                                          to Further    406. PageID #: 232300
                                                                           Review

    1

    2               A.    Okay.
    3               Q.    Do you have that in front of you?
    4               A.    I do.     Thank you.
    5                     (Document review.)
    6               A.    Yes, I see that.        Same citation.
    7               Q.    And you cite the same document
    8        again, right?
    9               A.    Yes.
   10               Q.    The Marc's 23PU pharmacy isn't in
   11        that spreadsheet either, is it?
   12               A.    It's not in an exhibit -- I have
   13        to look, but it's not in Exhibit 13.
   14               Q.    Right.
   15               A.    Again, there is a second tab, and
   16        I'd have to look at the entire document to
   17        be certain.
   18               Q.    Turn to paragraph 120 -- I'm
   19        sorry, page -- the CVS section here.
   20        Paragraph 133 on page 67.
   21               A.    Okay.
   22               Q.    Again you have that same
   23        sentence, do you not, "Mallinckrodt was the
   24        only defendant labeler to identify the
   25        pharmacy as suspicious, placing them on a

  Golkow Litigation Services                                           Page 284
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             285 ofConfidentiality
                                          to Further    406. PageID #: 232301
                                                                           Review

    1

    2        2016 cutoff pharmacy list," right?
    3               A.    Again, the same citation.
    4               Q.    And the same citation and the
    5        same document?
    6               A.    Correct.
    7               Q.    All right.      We can go through
    8        this process for each of them, but suffice
    9        it to say that none of these six pharmacies
   10        appear on what we marked as Exhibit 13.
   11                     So does that suggest to you that
   12        you relied on the second tab of whatever
   13        that document is?
   14               A.    If Exhibit 13 is the first tab
   15        and the pharmacies are in the second tab,
   16        then logic would be yes.
   17               Q.    All right.      And if it turned out
   18        that tab 2 was not the cutoff pharmacy list
   19        but in fact was a listing of every pharmacy
   20        in the United States, that would have been
   21        a mistake, right?
   22               A.    I'd have the review that to be
   23        sure.
   24               Q.    You don't have a view as we sit
   25        here today as whether or not a tab that had

  Golkow Litigation Services                                           Page 285
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             286 ofConfidentiality
                                          to Further    406. PageID #: 232302
                                                                           Review

    1

    2        over 135,000 rows in a spreadsheet could
    3        possibly be a cutoff pharmacy list?
    4                     MS. CONROY:       Objection.
    5               A.    Again, I'm not here to talk about
    6        what actually was suspicious or not
    7        suspicious from the labelers' perspective.
    8        So that's outside of my expertise.              I
    9        wouldn't have known what would have been a
   10        reasonable amount.
   11               Q.    All right.      Coming back to the
   12        discussion of that Rite Aid pharmacy on
   13        page 80, paragraph 151, and I think you
   14        said this earlier, that you viewed this as
   15        connected to Dr. Harper, this Rite Aid,
   16        correct?
   17               A.    Yes, I believe there was some
   18        documents there that discussed that
   19        Rite Aid in connection with Dr. Harper.
   20               Q.    Yes.
   21                     Do you remember what those
   22        documents were?        You cite two documents in
   23        your footnote there at the bottom of page
   24        80.
   25               A.    I don't recall them off the top

  Golkow Litigation Services                                           Page 286
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             287 ofConfidentiality
                                          to Further    406. PageID #: 232303
                                                                           Review

    1

    2        of my head.
    3               Q.    Do you have any recollection of
    4        what they were at all?          Were they emails?
    5        Were they spreadsheets?          What were they?
    6               A.    I'd have to look to be certain.
    7               Q.    All right.      You don't have any
    8        recollection at all even if --
    9               A.    I'm sorry, there's like hundreds
   10        of cites and hundreds of thousands of rows
   11        of data.
   12               Q.    All right.      Well, let me mark
   13        that as the next exhibit, next two
   14        exhibits, and we can look at them together?
   15                     (Keller Exhibit 15, Email chain
   16               beginning with email dated 10/31/11
   17               from Oriente to Nichols, Bates-stamped
   18               MCKMMDL006332908 through 2910, marked
   19               for identification, as of this date.)
   20        BY MR. LAVELLE:
   21               Q.    And so Ms. Keller, we marked as
   22        Exhibit 15 the document that's
   23        Bates-stamped MCKMDL00632908 through 10,
   24        which I think is the first document you
   25        reference in this footnote; is that right?

  Golkow Litigation Services                                           Page 287
Case: 1:17-md-02804 Doc #: 1979-6 Filed: 07/24/19 288 of 406. PageID #: 232304
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             289 ofConfidentiality
                                          to Further    406. PageID #: 232305
                                                                           Review

    1

    2

    3               Q.    All right.      Well, let's take a
    4        look at this document that we have in front
    5        of you.




  Golkow Litigation Services                                           Page 289
Case: 1:17-md-02804 Doc #: 1979-6 Filed: 07/24/19 290 of 406. PageID #: 232306
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             291 ofConfidentiality
                                          to Further    406. PageID #: 232307
                                                                           Review

    1

    2




  Golkow Litigation Services                                           Page 291
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             292 ofConfidentiality
                                          to Further    406. PageID #: 232308
                                                                           Review

    1

    2               Q.    Okay.     That's okay.      I have it
    3        here.    I will show it to you now.
    4                     (Keller Exhibit 16, Email chain
    5               beginning with email dated 10/31/11
    6               from Lai to Oriente and others,
    7               Bates-stamped MCKMDL00626683 through
    8               6685, marked for identification, as of
    9               this date.)
   10        BY MR. LAVELLE:
   11               Q.    Ms. Keller, we marked as
   12        Exhibit 16, a document Bates-stamped
   13        MCKMDL00626683 through 5.
   14               A.    Okay.
   15               Q.    Would you agree with me that's
   16        the second document that's referenced in
   17        that footnote of yours?
   18               A.    That is what we cite, yes.
   19               Q.




  Golkow Litigation Services                                           Page 292
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             293 ofConfidentiality
                                          to Further    406. PageID #: 232309
                                                                           Review

    1

    2




  Golkow Litigation Services                                           Page 293
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             294 ofConfidentiality
                                          to Further    406. PageID #: 232310
                                                                           Review

    1




    4               Q.    Okay.     You reference also the
    5        deposition of Sophia Lai Novack in that
    6        same footnote, right?
    7               A.    I do.
    8               Q.    Did you read that?
    9               A.    You'd have to refresh my memory.
   10        I read or skimmed a lot of depositions.
   11               Q.    Do you remember as you sit here
   12        today whether Ms. Novack was actually shown
   13        a copy of either of those documents?
   14               A.    That, I don't know.
   15               Q.    How did you pick Ms. Novak's
   16        deposition to cite here?
   17               A.    I don't recall specifically, but
   18        I -- it might have been suggested to me.
   19               Q.    By whom?
   20               A.    An attorney.
   21               Q.    Ms. Singer, perhaps?
   22               A.    That, I don't recall.
   23               Q.    If it wasn't Ms. Singer, who else
   24        could it have been?
   25               A.    I don't remember all the

  Golkow Litigation Services                                           Page 294
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             295 ofConfidentiality
                                          to Further    406. PageID #: 232311
                                                                           Review

    1

    2        attorneys.      I worked with several, so I
    3        don't recall the names, but I could look.
    4               Q.    Were you given access to a
    5        database of depositions?
    6               A.    If they were in Relativity, then
    7        yes.
    8               Q.    Do you remember as you sit here
    9        whether you were given access to
   10        depositions as part of that Relativity
   11        database or not?
   12               A.    I definitely know I searched for
   13        some of the depositions somewhere that were
   14        in here.
   15               Q.    With respect to Dr. Harper, you
   16        described that he surrendered his license
   17        in May of 2012, right?          I think you say
   18        that in paragraph 104 of this report on
   19        page 46.
   20               A.    Sorry, say again.         What
   21        paragraph?
   22               Q.    Paragraph 104, which is on page
   23        46.
   24               A.    Thank you.
   25                     (Document review.)

  Golkow Litigation Services                                           Page 295
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             296 ofConfidentiality
                                          to Further    406. PageID #: 232312
                                                                           Review

    1

    2               A.    Correct.
    3               Q.    And you also say that he pled
    4        guilty to drug-trafficking charges in 2014.
    5        You say that in paragraph 105.
    6               A.    That appears to be so.
    7               Q.    Where did you get that
    8        information?
    9               A.    That must be from the press
   10        release that we read online.
   11               Q.    Are you aware that the
   12        deposition's been taken in this place of
   13        the detective who was the lead investigator
   14        on Dr. Harper's investigation?
   15               A.    Am I aware that there have been
   16        depositions taken?         No.
   17               Q.    Have you ever heard of the name
   18        Detective Patrick Leonard?
   19               A.    No.
   20               Q.    Are you aware that he was the
   21        lead detective on the Harper investigation?
   22               A.    No.
   23               Q.    Are you aware that his deposition
   24        was taken in this case?
   25               A.    No.

  Golkow Litigation Services                                           Page 296
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             297 ofConfidentiality
                                          to Further    406. PageID #: 232313
                                                                           Review

    1

    2               Q.    Are you aware that he testified
    3        that he was given a tip by a pharmacist
    4        working at the Rite Aid pharmacy on Kenmore
    5        Avenue in Akron over a year before
    6        Dr. Harper had to surrender his license?
    7        Were you aware of that?
    8               A.    As I said, I didn't read the
    9        deposition, so I wouldn't be aware of
   10        anything that was in it.
   11               Q.    Were you aware that tips were
   12        provided to law enforcement officials by
   13        other pharmacies in addition to that
   14        Rite Aid pharmacy that you flagged in this
   15        report?
   16               A.    No, that would be outside of my
   17        expertise.      And, again, I didn't read his
   18        deposition, so I wouldn't know.
   19               Q.    So no one told you, for example,
   20        that CVS also flagged Dr. Harper over a
   21        year before his license was revoked?
   22               A.    I was not told that, no.
   23               Q.    Did anyone tell you that
   24        Walgreens also flagged Dr. Harper and
   25        complained about him to law enforcement

  Golkow Litigation Services                                           Page 297
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             298 ofConfidentiality
                                          to Further    406. PageID #: 232314
                                                                           Review

    1

    2        over a year before his license was revoked?
    3               A.    No, again outside of what I would
    4        have been told or looked at in this report.
    5               Q.    Did anyone tell you that Giant
    6        Eagle, a supermarket chain which operates
    7        pharmacies, also complained about
    8        Dr. Harper to local law enforcement
    9        officials over a year before his license
   10        was revoked?
   11               A.    No, as it was outside of the
   12        scope of this report.
   13               Q.    And I suppose no one told you
   14        that another local pharmacy, Ritzman
   15        Pharmacy, also complained about Dr. Harper
   16        to local law enforcement officials over a
   17        year before his license was revoked?
   18               A.    Same answer.       Again, it would be
   19        outside of the scope, so I was not told
   20        that, no.
   21               Q.    So when you say in your report
   22        that this Rite Aid pharmacy was associated
   23        with Dr. Harper, you're not referring to
   24        the fact that this Rite Aid pharmacy
   25        provided a tip to local law enforcement

  Golkow Litigation Services                                           Page 298
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             299 ofConfidentiality
                                          to Further    406. PageID #: 232315
                                                                           Review

    1

    2        officials that were actually important in
    3        starting the investigation against him; is
    4        that right?
    5                     MS. CONROY:       Objection.
    6               A.    So when I say this Rite Aid was
    7        associated, you know, it's the documents
    8        that we cite there.         Again, as far as what
    9        was actually done by labelers or pharmacies
   10        in the course of actual due diligence or on
   11        the ground, as we were saying earlier in
   12        the day, enforcement actions, that would be
   13        outside of the scope of my expertise or
   14        report.
   15               Q.    It's outside of your expertise.
   16        It's also outside of your knowledge, right?
   17               A.    I think that would be correct to
   18        say, that I... I think that would be
   19        correct to say.
   20               Q.    Thank you, Ms. Keller.          That is
   21        all I have.
   22               A.    Thank you.
   23                     THE VIDEOGRAPHER:         The time is
   24               4:27 p.m.     We are off the record.
   25                     (Recess is taken.)

  Golkow Litigation Services                                           Page 299
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             300 ofConfidentiality
                                          to Further    406. PageID #: 232316
                                                                           Review

    1

    2                     THE VIDEOGRAPHER:         The time is
    3               4:42 p.m.     We are back on the record.
    4        EXAMINATION BY
    5        MS. O'GORMAN:
    6               Q.    Good afternoon, Ms. Keller.            My
    7        name is Debra O'Gorman.          I represent Purdue
    8        defendants, and I have just a few questions
    9        for you this afternoon.
   10                     If you could take a look at
   11        Exhibit 5, your expert report, page 89.
   12        And I'll refer you to the references to 867
   13        data.
   14               A.    I'm there.
   15               Q.    And you said you had 867 data
   16        only for Purdue; is that correct?
   17               A.    Correct.
   18               Q.    And what is 867 data?
   19               A.    I think we addressed this earlier
   20        today, and it's my intention to state the
   21        same answer.       But I understand it to be
   22        data that labelers have that tracks the,
   23        their products.
   24               Q.    Do you recall the time period
   25        covered by Purdue's 867 data?

  Golkow Litigation Services                                           Page 300
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             301 ofConfidentiality
                                          to Further    406. PageID #: 232317
                                                                           Review

    1

    2               A.    Yes.    I would have that here.
    3                     On page 59, table 34, after
    4        processing, that would be from 2009 to
    5        2018.    That was the data that was provided
    6        to me.
    7               Q.    And you mentioned in your report
    8        that you had 3,572 files of 867 data.
    9                     Do you recall that?
   10               A.    Yes.    I'd have to go back to the
   11        methodology, but I believe it was produced
   12        in more than 3,000 files.
   13               Q.    And what did you do, if anything,
   14        to combine those files?
   15               A.    Sure.
   16                     So you can see on page 90,
   17        paragraph Z, we had 3,572 files of five
   18        different schemas.         So they were all
   19        without column headers, from what I
   20        understand, but I could be wrong in stating
   21        that because it doesn't -- I'm sorry, one
   22        of them did not have a schema, but they had
   23        different schema lengths, and so those were
   24        then appended to one another based off of
   25        the columns in common.

  Golkow Litigation Services                                           Page 301
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             302 ofConfidentiality
                                          to Further    406. PageID #: 232318
                                                                           Review

    1

    2               Q.    So you combined those files and
    3        then used that to run your analysis?
    4               A.    That's correct.
    5               Q.    Okay.     If I can refer you to page
    6        20 of your expert report, you reference
    7        there certain Purdue algorithms.
    8               A.    Correct.
    9               Q.    And what is algorithm?
   10               A.    It can mean anything to anybody,
   11        to be honest.       The term has been somewhat
   12        polluted recently to mean anything.              A lot
   13        of companies like to say they have this
   14        fancy algorithm to predict X, Y and Z, but
   15        as far as this, we interpreted an algorithm
   16        to mean an operating procedure or something
   17        that was documented as to be done by the
   18        labeler.
   19               Q.    And what, if anything, did you do
   20        to try to replicate Purdue's algorithms for
   21        your report?
   22               A.    Those would be in the addendum.
   23               Q.    So for your initial report, you
   24        didn't do anything to replicate Purdue's
   25        algorithms?

  Golkow Litigation Services                                           Page 302
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             303 ofConfidentiality
                                          to Further    406. PageID #: 232319
                                                                           Review

    1

    2               A.    Correct.      I think the one that we
    3        mention here, there was not enough
    4        information to be able to implement it
    5        accurately, but we do in the addendum.
    6               Q.    Okay.     And in the addendum, you
    7        add five metrics that you obtained from
    8        Purdue documents; is that correct?
    9               A.    Without counting them, but, yes,
   10        we implement a number of --
   11               Q.    And those are on pages 26 and 30
   12        of your supplemental report, correct?
   13               A.    Yes.    I see one, two that were
   14        manufactured to prescriber.            And then one,
   15        two, three that were manufactured to
   16        pharmacy metrics.
   17               Q.    Do you recall if these metrics
   18        were identified by you or somebody on your
   19        team?
   20               A.    They were identified by me or
   21        somebody on my team.
   22               Q.    And do you know how they were
   23        identified?
   24               A.    I believe one I found out after
   25        filing the report because I was reading a

  Golkow Litigation Services                                           Page 303
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             304 ofConfidentiality
                                          to Further    406. PageID #: 232320
                                                                           Review

    1

    2        different deposition that -- or document
    3        that referenced a set of the metrics.
    4                     And then in looking for a
    5        definition of chargeback, we found the
    6        other metrics.
    7               Q.    Okay.
    8                     MS. O'GORMAN:       Can you mark this
    9               as the next exhibit.
   10                     (Keller Exhibit 17, Purdue Pharma
   11               L.P. document Bates-stamped
   12               PDD1503450011 through 0024, marked for
   13               identification, as of this date.)
   14        BY MS. O'GORMAN:
   15               Q.    We marked as Exhibit 17 a
   16        document Bates-stamped PDD1503450011.
   17                     Is this one of the documents that
   18        you used to identify Purdue metrics?
   19               A.    Let me be for certain.
   20               Q.    I believe it's referenced on page
   21        26 of your expert report in one of the
   22        footnotes, although you use the Bates
   23        number ending in 12, which is the second
   24        page of the document.
   25               A.    Yes.

  Golkow Litigation Services                                           Page 304
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             305 ofConfidentiality
                                          to Further    406. PageID #: 232321
                                                                           Review

    1

    2               Q.    Was this document available to
    3        you at the time you prepared your initial
    4        report?
    5               A.    If it was cited in the report,
    6        then it was.       But as I said earlier in my
    7        testimony, that I believe we received the
    8        document a little bit too soon to filing to
    9        be able to implement these metrics.
   10               Q.    And it looks like numbers 2 and 4
   11        on page that ends in 12 of this report were
   12        implemented by you in your addendum as
   13        Purdue metrics; is that right?
   14               A.    Correct.
   15               Q.    And you did not apply the other
   16        criteria identified in this document,
   17        correct?
   18                     MS. CONROY:       Objection.
   19               A.    So, for example, the cash
   20        prescriptions, I don't --
   21                           (Interruption.)
   22                     THE VIDEOGRAPHER:         The time is
   23               4:48 p.m.     We are now off the record.
   24                     (Recess is taken.)
   25                     THE VIDEOGRAPHER:         The time is

  Golkow Litigation Services                                           Page 305
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             306 ofConfidentiality
                                          to Further    406. PageID #: 232322
                                                                           Review

    1

    2               4:50 p.m.     We are back on the record.
    3        BY MS. O'GORMAN:
    4               Q.    So before we had an unintended
    5        break, you were telling me about or I asked
    6        you about the application of other criteria
    7        in this Purdue document.
    8               A.    Yes.
    9                     So as far as implementing other
   10        or speaking about other SOMS programs, no,
   11        that would be outside of expertise.
   12                     But as you can see on the
   13        document, there could be considered a
   14        metric on point 3 where it talks about cash
   15        prescriptions as an example.
   16                     I was not provided with data
   17        about the number of cash prescriptions as
   18        part of total prescriptions.            I didn't have
   19        that type of data.         And I think I even note
   20        that in my limitations.
   21               Q.    Okay.     And you see that the
   22        numbers 3, 4, 5, and 6 on this document are
   23        various steps that would be taken.
   24                     Do you see those there?
   25               A.    Sure.     I see those steps.        Sorry.

  Golkow Litigation Services                                           Page 306
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             307 ofConfidentiality
                                          to Further    406. PageID #: 232323
                                                                           Review

    1

    2        I didn't mean to be flippant.
    3               Q.    And do you know whether any
    4        action was taken in conforming with those
    5        steps in connection with any orders that
    6        you flagged under this metric?
    7               A.    That would be outside of the, my
    8        expertise.
    9                     (Keller Exhibit 18, Document
   10               produced natively, Bates-stamped
   11               PPLP004449246, marked for
   12               identification, as of this date.)
   13        BY MS. O'GORMAN:
   14               Q.    We marked as Exhibit 18 a
   15        document numbered PPLP004449246.
   16                     Do you recognize this document as
   17        one from which you obtained Purdue metrics?
   18               A.    I do.     I found it.
   19               Q.    And on the fifth page of that
   20        document, there is a list of additional
   21        metrics to identify pharmacies for review.
   22                     Do you see that there on the
   23        bottom page?
   24               A.    Yes.
   25               Q.    And is this where you obtained

  Golkow Litigation Services                                           Page 307
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             308 ofConfidentiality
                                          to Further    406. PageID #: 232324
                                                                           Review

    1

    2        the Purdue metrics that you've included in
    3        your supplemental addendum?
    4               A.    Yes.    I think the ones that we
    5        implement are from that 2010 to 2012 period
    6        because those are the ones that we felt
    7        that we could, we had enough information
    8        to -- hang on to make sure.
    9                     (Document review.)
   10               Q.    I believe it's in the 2012 to
   11        2015 -- ^ ck speaker
   12               A.    That's --
   13               Q.    -- time period?
   14               A.    I misspoke when I said 2010 to
   15        2012.    Her correction of 2012 to 2015.
   16               Q.    And how did you come to select
   17        these metrics?
   18               A.    So as we went through, if there
   19        was something that we felt that could
   20        create a flag or a metric, then we could.
   21        And so these specifically say metric No. 1,
   22        metric No. 2 and metric No. 3, so that is
   23        why we chose those.
   24               Q.    And these are listed here as
   25        additional metrics.

  Golkow Litigation Services                                           Page 308
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             309 ofConfidentiality
                                          to Further    406. PageID #: 232325
                                                                           Review

    1

    2                     Do you see that in the title?
    3               A.    Yes.
    4               Q.    Does that suggest to you that
    5        these are in addition to other metrics that
    6        were being applied?
    7               A.    I don't really know what else --
    8        I don't really understand or really weighed
    9        the considerations of the other documents.
   10        I just saw some metrics that I attempted to
   11        implement here.
   12               Q.    And do you see that these metrics
   13        require or contemplate that there will be a
   14        review when metrics might be triggered, the
   15        last two bullet points under that same
   16        section?
   17               A.    I do see those statements on this
   18        document.
   19               Q.    And you have no knowledge of any
   20        review that would have been done by Purdue
   21        in connection with any orders that might
   22        have been flagged under your application of
   23        the metrics; is that correct?
   24               A.    Correct.      I would not speak to
   25        the actual on-the-ground due diligence or

  Golkow Litigation Services                                           Page 309
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             310 ofConfidentiality
                                          to Further    406. PageID #: 232326
                                                                           Review

    1

    2        what was done in real life.
    3               Q.    And am I also correct that you're
    4        not suggesting that the DEA required any of
    5        these metrics that you've identified?
    6                     MS. CONROY:       Objection.
    7               A.    Correct.      That would be outside
    8        of my expertise.
    9               Q.    And you're not offering an
   10        opinion on the real-world results or the
   11        application of any of these metrics; is
   12        that correct?
   13               A.    That would be correct.
   14               Q.    Now we've talked earlier at your
   15        deposition about the IQVIA data set that
   16        you utilized for your review.
   17                     Do you recall that testimony?
   18               A.    Yes, I remember speaking about
   19        IQVIA.
   20               Q.    And that was the Allergan data
   21        set that you reviewed, correct?
   22               A.    Correct.
   23               Q.    Do you have any familiarity with
   24        what information Purdue received from IQVIA
   25        or IMS at any point in time?

  Golkow Litigation Services                                           Page 310
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             311 ofConfidentiality
                                          to Further    406. PageID #: 232327
                                                                           Review

    1

    2               A.    I did review some documents.
    3               Q.    And what do you recall about
    4        those documents?
    5               A.    So I have, in my other reliance
    6        materials that I brought with me this
    7        morning, documents that cite Purdue's
    8        purchases of IQVIA data from several years
    9        over the past, at least into the '90s.               I
   10        don't remember at what point those start.
   11               Q.    Do you know what data
   12        specifically Purdue purchased from IQVIA
   13        for particular years?
   14               A.    Xponent.
   15               Q.    Do you know whether Purdue
   16        received information related to all opioids
   17        or only its own products at any given point
   18        in time?
   19               A.    I'd have to consult the document
   20        to be certain.
   21               Q.    Do you have any expertise in
   22        pharmaceutical marketing?
   23               A.    I do not.
   24               Q.    Have you ever worked for a
   25        pharmaceutical company?

  Golkow Litigation Services                                           Page 311
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             312 ofConfidentiality
                                          to Further    406. PageID #: 232328
                                                                           Review

    1

    2               A.    I have not.
    3               Q.    Have you ever been present for a
    4        sales call by a pharmaceutical
    5        representative?
    6               A.    No.
    7               Q.    Do you have any expertise in the
    8        purpose for which sales calls are made?
    9               A.    I do not.
   10               Q.    Is it correct, then, that you
   11        have no familiarity with the educational
   12        component of sales calls by pharmaceutical
   13        representatives?
   14               A.    That would be outside of my
   15        expertise.
   16               Q.    Have you ever reviewed call notes
   17        for a pharmaceutical company?
   18               A.    I have.
   19                     MS. CONROY:       In any --
   20                     THE WITNESS:       Oh, sorry.
   21                     MS. CONROY:       In any litigation?
   22                     MS. O'GORMAN:       Ever.
   23                     MS. CONROY:       Yeah, okay.
   24        BY MS. O'GORMAN:
   25               Q.    In what situation have you

  Golkow Litigation Services                                           Page 312
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             313 ofConfidentiality
                                          to Further    406. PageID #: 232329
                                                                           Review

    1

    2        reviewed call notes?
    3               A.    So I think we cite to a few call
    4        notes in this document.
    5               Q.    And do you consider yourself to
    6        have any expertise in the interpretation of
    7        call notes?
    8               A.    No.
    9               Q.    Have you reviewed any of the
   10        other expert -- any of the defense expert
   11        reports that have been submitted in this
   12        matter?
   13               A.    Yes.
   14               Q.    Do you know which ones you
   15        reviewed?
   16               A.    Bell, Buthusiem, I might be
   17        saying it wrong, to be honest with you.                We
   18        already talked about that.
   19               Q.    Any others?
   20               A.    That is all.
   21               Q.    Do you recall reading a report by
   22        Iain Cockburn?
   23               A.    No.
   24               Q.    If you can take a look at your
   25        initial expert report, page 16, tables 1

  Golkow Litigation Services                                             Page 313
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             314 ofConfidentiality
                                          to Further    406. PageID #: 232330
                                                                           Review

    1

    2        and 2.
    3               A.    Sure.     I am there.
    4               Q.    And what was Purdue's market
    5        share in the relevant counties by
    6        prescription as listed in tables 1 and 2?
    7               A.    3.3 in table 1 in terms of total
    8        county percentage and 3.7 -- for Summit
    9        County, I should say.          And 3.7 for
   10        prescriptions in Cuyahoga County.
   11               Q.    Is that information that you
   12        calculated?
   13               A.    That would be through a SQL
   14        script, yes.
   15                     MS. O'GORMAN:       I have no further
   16               questions.      Thank you.
   17                     THE VIDEOGRAPHER:         The time is
   18               4:59 p.m.     We are now off the record.
   19                     (Recess is taken.)
   20                     THE VIDEOGRAPHER:         The time is
   21               5:00 p.m.     We are now back on the
   22               record.
   23        FURTHER EXAMINATION BY
   24        MS. LEVY:
   25               Q.    Ms. Keller, I am Jenny Levy

  Golkow Litigation Services                                           Page 314
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             315 ofConfidentiality
                                          to Further    406. PageID #: 232331
                                                                           Review

    1

    2        again.      I have what I think should be a
    3        really quick follow-up question based on
    4        your responses to the questioning by the
    5        last three lawyers who have been
    6        questioning you.
    7                     A couple times in your answer you
    8        keep referring to the Allergan data.
    9                     Do you remember the answers that
   10        I'm referring to?
   11               A.    Yes, I think so.
   12               Q.    And when you refer to the
   13        Allergan data, you're referring to the body
   14        of data from IQVIA XPONENT database,
   15        correct?
   16               A.    That's correct.        It's actually
   17        cited in this exhibit that you just handed
   18        me, I believe.
   19               Q.    A couple of your answers make it
   20        seem to me as if you are under the
   21        impression that Allergan, the business, has
   22        always had that data.
   23                     Is that the impression that
   24        you're under?
   25               A.    That, I wouldn't know for

  Golkow Litigation Services                                           Page 315
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             316 ofConfidentiality
                                          to Further    406. PageID #: 232332
                                                                           Review

    1

    2        certain, but they did produce data for the
    3        entire time period '97 and 2017.
    4                     (Keller Exhibit 19, Letter on
    5               Kirkland & Ellis letterhead dated
    6               8/31/18 from Welch to Donna Welch to
    7               the Plaintiffs' Executive Committee,
    8               not Bates-stamped, marked for
    9               identification, as of this date.)
   10        BY MS. LEVY:
   11               Q.    Okay.     I'm going to show you what
   12        has been marked as Exhibit 19.             We just put
   13        that in front of you.
   14               A.    Thank you.
   15               Q.    I assume that you have not seen
   16        this document before right now.
   17                     Am I right about that?
   18               A.    That is correct.
   19               Q.    Okay.     This is a document from --
   20        on Kirkland & Ellis letterhead.             That is --
   21        I'll represent to you that is the law firm
   22        we're in right now.         It's my law firm.        And
   23        this is a letter from my partner Donna
   24        Welch to the Plaintiffs' Executive
   25        Committee.

  Golkow Litigation Services                                            Page 316
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             317 ofConfidentiality
                                          to Further    406. PageID #: 232333
                                                                           Review

    1

    2                     Do you see that?
    3               A.    I do see that.
    4               Q.    And do you know what the
    5        Plaintiff's Executive Committee is?
    6               A.    I do not know what that is.
    7               Q.    Okay.     And you look at the second
    8        page of Exhibit 19 on the back, when you
    9        see the list of the cc's on this
   10        document --
   11                     (Document review.)
   12               Q.    -- and you see in that list of
   13        cc's you see among other lawyers, Linda
   14        Singer's name, second to the last?
   15               A.    I do.
   16               Q.    Do you recognize any of the other
   17        lawyers on that cc list?
   18               A.    Tom Egler.
   19               Q.    Is he one of the lawyers that you
   20        interacted with in preparation with your
   21        opinions in this case?
   22               A.    Not particularly, no.
   23               Q.    How do you recognize that name
   24        then?
   25               A.    He was the one that I remembered

  Golkow Litigation Services                                           Page 317
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             318 ofConfidentiality
                                          to Further    406. PageID #: 232334
                                                                           Review

    1

    2        knowing to ask -- or his name came up, I
    3        guess is more correct to say, in getting
    4        the IQVIA data.
    5               Q.    So if you turn back over to the
    6        front page of Exhibit 19, in the second
    7        bolded section that's labeled "IQVIA Data,"
    8        are you with me?
    9               A.    I'm there.
   10               Q.    In that paragraph it says, "On
   11        August 10th, 2018, Allergan Finance
   12        produced data from IQVIA's XPONENT and
   13        XPONENT PLANTRAK products related to
   14        prescriptions of opioids from 1997 to the
   15        present."
   16                     And there is a cite there that
   17        says, "See Allergan MDL02485011."
   18                     Do you see that?
   19               A.    I do.
   20               Q.    If you turn in your report to
   21        page 28 and you look at footnote 81, that's
   22        the same data set that you cite in your
   23        report as the Allergan data, correct?
   24               A.    Give me one second.         Sorry.
   25                     (Document review.)

  Golkow Litigation Services                                           Page 318
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             319 ofConfidentiality
                                          to Further    406. PageID #: 232335
                                                                           Review

    1

    2               A.    That is correct.
    3               Q.    Okay.     And then this letter goes
    4        on to say, "As stated in the statement of
    5        work we are producing today, this data was
    6        purchased by Allergan for the first time on
    7        May 15th, 2018.        Allergan Finance and its
    8        predecessor companies did not have this
    9        data prior to the purchase."
   10                     Do you see that?
   11               A.    I do.
   12               Q.    Did any of the lawyers that you
   13        worked with in this case tell you that
   14        Allergan did not in fact have this data
   15        prior to the purchase?
   16               A.    It was not made aware to me that
   17        they had purchased the data for this, as
   18        it's stated here.
   19               Q.    And my question is slightly
   20        different.
   21                     Did any of the lawyers in this
   22        case tell you that Allergan did not have it
   23        prior to the purchase?
   24               A.    No, that was not told to me that
   25        Allergan did not have access to the data

  Golkow Litigation Services                                           Page 319
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             320 ofConfidentiality
                                          to Further    406. PageID #: 232336
                                                                           Review

    1

    2        prior to the purchase.
    3                     MS. LEVY:      I'm going to pass you
    4               along to someone else.          Thank you.
    5                     THE WITNESS:       Thank you.
    6                     THE VIDEOGRAPHER:         The time is
    7               5:05 p.m.     We are going off the record.
    8                     (Recess is taken.)
    9                     THE VIDEOGRAPHER:         The time is
   10               5:07 p.m.     We are on the record.
   11        EXAMINATION BY
   12        MR. HAMMOUD:
   13               Q.    Good afternoon, Ms. Keller.            My
   14        name is Adam Hammoud.          I'm an attorney from
   15        Morgan Lewis, and I represent Teva
   16        Pharmaceuticals USA Inc., Cephalon, Inc.
   17        and Actavis, LLC, which I will collectively
   18        refer to as the Teva defendants, if that's
   19        all right.
   20               A.    Great to meet you.
   21               Q.    Good to meet you.
   22                     Could you explain what national
   23        drug codes are?
   24               A.    Sure.
   25                     A National Drug Code is an NDC.

  Golkow Litigation Services                                           Page 320
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             321 ofConfidentiality
                                          to Further    406. PageID #: 232337
                                                                           Review

    1

    2        I think somewhere in one of my reliance
    3        materials, it breaks down what the
    4        components of an NDC are, the first few
    5        being an identifier for the labeler and the
    6        rest about the package.
    7               Q.    Okay.     And you talked about this
    8        a little bit earlier, but can you explain
    9        the process that you followed for assigning
   10        national drug codes to specific labelers?
   11               A.    Sure.
   12                     So the first few digits, I can't
   13        remember if it's four or five, I would have
   14        to look at the breakdown of it, is for the
   15        labeler itself.
   16                     And I don't recall for this
   17        particular litigation -- or for this
   18        particular assignment needing to assign
   19        labelers to NDC codes, because they either
   20        came to me through the ARCOS data or they
   21        were through the IQVIA processing file.
   22               Q.    And so your testimony is you
   23        either retrieved the national drug codes
   24        and assigned them to labelers based on what
   25        was available to you in the ARCOS data or

  Golkow Litigation Services                                           Page 321
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             322 ofConfidentiality
                                          to Further    406. PageID #: 232338
                                                                           Review

    1

    2        the IQVIA data; is that correct?
    3               A.    Sorry.     Let me state that more
    4        clearly.
    5                     The ARCOS data as it came to me
    6        for this report was processed by McCann.
    7        And McCann, I believe, already had taken
    8        those steps.       So to the extent that he had
    9        done that, that was done.
   10               Q.    And so you're relying on some of
   11        the work that McCann performed on the ARCOS
   12        data, correct?
   13               A.    That would be correct.
   14               Q.    Okay.     And how did you account
   15        for any changes in the NDC or the National
   16        Drug Code ownership by the labelers that
   17        resulted from, for example, acquisitions
   18        among the labelers?
   19               A.    Sure.     I think we discussed this
   20        a little bit earlier.
   21                     So, for example, the ARCOS file,
   22        I think the -- and I'm guessing at how
   23        McCann processed it, so you would have to
   24        take his testimony and his methodology as
   25        how he actually did it.          But if I were him,

  Golkow Litigation Services                                           Page 322
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             323 ofConfidentiality
                                          to Further    406. PageID #: 232339
                                                                           Review

    1

    2        what you would do is take the NDC labeler
    3        file from the FDA and then match it based
    4        off of the first four.          And so that data
    5        set is available at a snapshot in time.
    6                     And then for the IQVIA data, that
    7        came with a processing file, so it has
    8        nothing to do with NDCs, but the IQVIA
    9        unique identifier for each drug and then
   10        match those across.
   11               Q.    Okay.     And if you turn to page 85
   12        of your report.
   13                     (Witness complies.)
   14               Q.    You can turn to page 87.           And
   15        look at table 77 for me.
   16                     In table 77, you identify Actavis
   17        Pharma, Inc., Allergan, Inc., Cephalon,
   18        Inc. and Watson Pharma, Inc. as part of the
   19        labeler named group under Teva; is that
   20        correct?
   21               A.    Are we looking at table 77?
   22               Q.    Yes.
   23               A.    So I see Allergan, Teva, and Teva
   24        and another Teva.
   25               Q.    So you see Allergan, Teva CNS,

  Golkow Litigation Services                                           Page 323
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             324 ofConfidentiality
                                          to Further    406. PageID #: 232340
                                                                           Review

    1

    2        Teva Parenteral and Med and Teva
    3        Pharmaceuticals assigned to Teva, correct?
    4               A.    I do see that.
    5               Q.    And then if you turn back to page
    6        85 briefly, here is where you see Teva as
    7        the labeler named group for Teva
    8        Pharmaceuticals USA, Actavis Pharma, Inc.,
    9        Allergan, Inc., Cephalon, Inc. and Watson
   10        Pharma, Inc.; is that correct?
   11               A.    That is correct.
   12               Q.    Does that mean that all the NDCs,
   13        the national drug codes assigned to Teva
   14        Pharmaceuticals USA, Inc., Actavis Pharma,
   15        Inc., Allergan, Inc., Cephalon, Inc.,
   16        Watson Pharma, Inc. in that table and in
   17        your analysis were included in the
   18        transactions that were flagged for Teva's
   19        products?
   20               A.    Correct.      All of the products
   21        underneath each one of these, so Teva,
   22        Actavis, Allergan, Cephalon, and Watson
   23        were all grouped under Teva.
   24               Q.    And was that for all points in
   25        time?

  Golkow Litigation Services                                           Page 324
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             325 ofConfidentiality
                                          to Further    406. PageID #: 232341
                                                                           Review

    1

    2               A.    Yes.
    3               Q.    All right.      And if you turn
    4        briefly to page 28, footnote 79, here in
    5        this footnote, it says, "Teva acquired the
    6        Actavis/Watson generic pharmaceutical
    7        business from Allergan in 2016, and those
    8        entities are currently operating under the
    9        Teva SOMS system.        Prior to 2016, the
   10        Actavis/Watson operated under Allergan's
   11        SOMS system."
   12                     Did I read that correctly?
   13               A.    You did.
   14               Q.    And is that your testimony today,
   15        do you believe that to be truthful that,
   16        excuse me, that Teva acquired the Actavis
   17        and Watson generic pharmaceutical business
   18        from Allergan in 2016?
   19               A.    As it states in my report, yes.
   20               Q.    What I'm trying to understand is
   21        where you got the -- what support you have
   22        that Teva acquired Allergan, Inc.
   23               A.    What support I have that Teva
   24        acquired Allergan?
   25                     I think as we were stating

  Golkow Litigation Services                                           Page 325
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             326 ofConfidentiality
                                          to Further    406. PageID #: 232342
                                                                           Review

    1

    2        earlier, that there is a document, and I
    3        would be happy to provide it if it's not
    4        part of our reliance materials.
    5               Q.    Okay.     But you're not sure one
    6        way or the other if Teva, in fact, acquired
    7        Allergan, right?
    8               A.    I'm not an expert in corporate
    9        acquisition, no.
   10               Q.    No worries.
   11                     Back to national drug codes.
   12                     Did you distinguish any of the
   13        national drug codes for generic
   14        opioid-containing products various national
   15        drug codes for branded opioid-containing
   16        products?      Did you make any -- did you
   17        distinguish between generic and branded
   18        products in any way?
   19               A.    Not for this, no.
   20               Q.    Okay.     And were the national drug
   21        codes pulled from the IQVIA data that you
   22        received, I guess, that was produced by
   23        Allergan but that you received through
   24        plaintiff's counsel?
   25               A.    So just to clarify.         ARCOS have

  Golkow Litigation Services                                           Page 326
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             327 ofConfidentiality
                                          to Further    406. PageID #: 232343
                                                                           Review

    1

    2        NDCs.    Chargebacks generally have NDCs.
    3        But the IQVIA data does not contain a NDC.
    4        It has its own unique identifier, and it's
    5        impossible to know what that NDC --
    6               Q.    Okay.
    7               A.    -- what corresponding NDC is
    8        there.      They have their own little number.
    9               Q.    Understood.
   10                     So you obtained that NDC from
   11        chargebacks in ARCOS data; is that correct?
   12               A.    Yes, there were NDCs and
   13        chargebacks in ARCOS.
   14               Q.    Did you remove any national drug
   15        codes during your analysis?
   16               A.    Sure.
   17               Q.    And I guess you can -- if you
   18        need to refer to it, in page 94 of your
   19        report, paragraph 170, you start to talk
   20        about that a little bit.
   21                     Do you recall the process you
   22        followed for removing those national drug
   23        codes?
   24               A.    So there's a few things I think
   25        that are being conflated here.

  Golkow Litigation Services                                           Page 327
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             328 ofConfidentiality
                                          to Further    406. PageID #: 232344
                                                                           Review

    1

    2                     So this section here is talking
    3        about chargebacks, and it's cleaning
    4        steps that were taken -- so paragraph 170
    5        is talking about the steps to process the
    6        chargeback data.        If you want to ask me
    7        about the NDC codes and specifically which
    8        ones weren't included or included in the
    9        analysis, I think I talk about that earlier
   10        in a different paragraph of the report.
   11               Q.    Okay.     Even with respect to the
   12        chargeback data, you said there were
   13        invalid NDCs.       That NDC values were
   14        identified that could not be validated by
   15        DEA, FDA or CMBS data sources; is that
   16        correct?
   17               A.    That is correct.        I looked to see
   18        if I could match -- so when we received the
   19        data, some of the NDCs were just either cut
   20        off, incomplete, mispadded.            So NDCs need
   21        to be padded to a 9, 10 or 11-digit format
   22        following a certain formatting structure.
   23        And if any one of those combinations of
   24        formatting didn't match what would have
   25        been a valid NDC in any of the files that I

  Golkow Litigation Services                                           Page 328
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             329 ofConfidentiality
                                          to Further    406. PageID #: 232345
                                                                           Review

    1

    2        searched, and I tried very hard to try to
    3        find a match for these files because I
    4        didn't want to exclude data, then they
    5        would have been excluded.
    6                     So, you know, an example, and I
    7        remember seeing it, would be an NDC code of
    8        just straight zeroes.          Zero, zero, zero,
    9        zero, zero.      That would not have been
   10        included.
   11               Q.    Okay.     Thank you.
   12                     Turning now to suspicious order
   13        monitoring analytics and programs, are you
   14        familiar with Cephalon, Inc.?
   15               A.    To the extent that its name
   16        appears in the data, but not much beyond
   17        that.
   18               Q.    Did you review any documents
   19        regarding Cephalon's suspicious order
   20        monitoring program?
   21               A.    I don't believe that we have a
   22        Cephalon flag.       And I don't remember,
   23        sitting here right now, reviewing any
   24        documents about their program.
   25               Q.    So you did not review any

  Golkow Litigation Services                                           Page 329
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             330 ofConfidentiality
                                          to Further    406. PageID #: 232346
                                                                           Review

    1

    2        documents regarding Cephalon's
    3        investigation of any transactions or orders
    4        that it may have flagged, correct?
    5                     MS. CONROY:       Objection.
    6               A.    Correct.      That would be outside
    7        of my scope, too.
    8               Q.    Turn to paragraph 69.
    9               A.    I'm sorry, paragraph 69, not
   10        page?
   11               Q.    Yes.    It's on page 21.        Sorry.
   12               A.    I am there.
   13               Q.    Okay.     Did you review any
   14        documents regarding Teva's SORDS of one
   15        system?
   16               A.    Yes.
   17               Q.    So I see here --
   18               A.    I'm sorry, SORDS I?
   19               Q.    Yes.    Here in paragraph 69 you
   20        say, "Teva's SOMS system (referred to as
   21        SORDS II) was in effect from approximately
   22        2012 to 2015, when it was replaced by a
   23        system called DefOps," D-e-f, O-p-s.
   24               A.    So SORDS I, I recall maybe
   25        briefly seeing some documentation on it,

  Golkow Litigation Services                                           Page 330
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             331 ofConfidentiality
                                          to Further    406. PageID #: 232347
                                                                           Review

    1

    2        but I think mostly -- I'm thinking most
    3        clearly about the ones that are referenced
    4        here.
    5               Q.    Okay.     And so you did not attempt
    6        to apply any algorithms from Teva's SORDS I
    7        program to any of the data, correct?
    8               A.    Correct.      If they're not here,
    9        then we didn't apply them.           But we could if
   10        asked.
   11               Q.    And did you review any documents
   12        regarding Teva's DefOps system?
   13               A.    Yes.
   14               Q.    And I think you referenced them
   15        in paragraph 70 if you want to look at
   16        that.
   17               A.    Thank you.
   18                     (Document review.)
   19               Q.    You did not apply the algorithm
   20        used by Teva's DefOps system to any of the
   21        data discussed in your report, correct?
   22               A.    I'd have to look at the document,
   23        I'm sorry, I'm getting a little fuzzy
   24        today.      But it appears, yes, we did not
   25        implement it because it was not -- we

  Golkow Litigation Services                                           Page 331
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             332 ofConfidentiality
                                          to Further    406. PageID #: 232348
                                                                           Review

    1

    2        weren't able to programmatically implement
    3        it.
    4               Q.    Okay.     And you're aware that the
    5        DefOps program, as you state here, went
    6        into effect in 2015; is that right?
    7               A.    That is what it states here.            And
    8        I believe there's transcripts that state
    9        that.
   10               Q.    But you did -- but you did apply
   11        the algorithm used by Teva's SORDS II
   12        system, that right, correct?
   13               A.    That appears to be correct.
   14               Q.    Okay.     And you gathered
   15        information about that algorithm through a
   16        review of something called the Buzzeo -- or
   17        what you referred to as the Buzzeo/Cegedim
   18        compliance report in paragraph 69; is that
   19        correct?
   20               A.    That is what we cite, yes.
   21               Q.    Okay.     Did you review any
   22        documents besides the Buzzeo/Cegedim
   23        compliance report to gather information
   24        about Teva's SORDS II system?
   25               A.    If they're cited here, I'd have

  Golkow Litigation Services                                            Page 332
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             333 ofConfidentiality
                                          to Further    406. PageID #: 232349
                                                                           Review

    1

    2        to look at which Bates numbers applies to
    3        which document.
    4               Q.    But you don't recall reviewing
    5        any other documents besides the Cegedim,
    6        the Buzzeo/Cegedim compliance report?
    7               A.    If I did, they're in my reliance,
    8        but not that I can recall sitting here and
    9        talking to you.
   10               Q.    In paragraph 69, you state that
   11        your report or your report states that
   12        "Under the SORDS II program, orders by NDC
   13        that were more than three standard
   14        deviations above the customer's consents
   15        monthly mean were flagged by Teva."
   16                     Do you see that?
   17               A.    I do.
   18               Q.    About halfway down that
   19        paragraph, you note that "Any order that is
   20        in excess of the three standard deviations
   21        above the mean is pended for further
   22        investigation."
   23                     Do you see that?
   24               A.    Yes, I see that quote.          It's in
   25        quotes.

  Golkow Litigation Services                                           Page 333
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             334 ofConfidentiality
                                          to Further    406. PageID #: 232350
                                                                           Review

    1

    2               Q.    "And that the monthly mean was
    3        refreshed periodically."
    4                     Do you see that as well?
    5               A.    I do see that.
    6               Q.    Which you understood to mean that
    7        "The mean and standard deviation were
    8        calculated approximately twice per year
    9        using the most recent six months of data."
   10                     Do you see that?
   11               A.    I do see that.
   12               Q.    When you say "six months of
   13        data," what data are you referring to?
   14               A.    So that would be the chargeback
   15        data that it would be applied to.
   16               Q.    And so your understanding is that
   17        the system, excuse me, that the monthly
   18        mean was refreshed periodically and that
   19        the mean and standard deviation were
   20        calculated approximately twice per year
   21        using the most recent six months of
   22        chargeback data?
   23               A.    So we applied it to the
   24        chargeback data.        And so when we're making
   25        this assumption, we're assuming that the

  Golkow Litigation Services                                           Page 334
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             335 ofConfidentiality
                                          to Further    406. PageID #: 232351
                                                                           Review

    1

    2        most recent six months, so let's say we're
    3        doing the report on -- let's make it easy
    4        on myself -- on February would be like
    5        January and then the preceding six months
    6        to that.     And then that block would be
    7        refreshed to include the next six months.
    8               Q.    Okay.     Did you review any orders
    9        that Teva had received?
   10               A.    Any orders that Teva had
   11        received...
   12                     Not unless they appeared in the
   13        chargeback data.
   14               Q.    And did you review any data that
   15        Teva had about its orders that was
   16        available to Teva at the time the orders
   17        were made?
   18               A.    No.    That would be outside of
   19        this report.
   20               Q.    Did you determine whether the
   21        Teva transactions flagged by your various
   22        metrics, by various metrics in your report
   23        were also flagged by the Teva defendants'
   24        SOM systems?
   25                     MS. CONROY:       Objection.

  Golkow Litigation Services                                           Page 335
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             336 ofConfidentiality
                                          to Further    406. PageID #: 232352
                                                                           Review

    1

    2               A.    I would not know.
    3               Q.    Did you look to see if those
    4        transactions were flagged by those systems?
    5                     MS. CONROY:       Objection.
    6               A.    Again, I wouldn't know.           It was
    7        not asked of me.
    8               Q.    And so you did not review any
    9        documents regarding investigations of
   10        pended orders in those systems; is that
   11        accurate?
   12               A.    Not that I can recall.          That
   13        would have been outside of my expertise to
   14        review those.
   15               Q.    I know we discussed this a little
   16        bit before, but I want to make it clear for
   17        the record.
   18                     On page 9 of your report, in
   19        paragraph 22, you say that "The report
   20        focuses specifically and exclusively on
   21        manufacturers' anti-diversion and
   22        suspicious order monitoring programs,"
   23        correct?
   24               A.    Correct, it does state those
   25        words.

  Golkow Litigation Services                                           Page 336
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             337 ofConfidentiality
                                          to Further    406. PageID #: 232353
                                                                           Review

    1

    2               Q.    And is that what you were
    3        endeavoring to offer an opinion on, the
    4        suspicious order monitoring programs?
    5                     MS. CONROY:       Objection.
    6               A.    No.    I think as we stated
    7        earlier, and it's my intention to answer
    8        this the same as I have before, but I was
    9        asked to apply the known compliance metrics
   10        to labelers' data including chargebacks and
   11        IQVIA data.
   12               Q.    Okay.     So you're not offering any
   13        opinions today that the Teva defendants
   14        failed to flag a potentially suspicious
   15        order, correct?
   16               A.    Correct.
   17                     MS. CONROY:       Objection.
   18               A.    Outside of my scope.
   19               Q.    Similarly, you're not offering
   20        any opinions today or in your report that
   21        the Teva defendants failed to detect and
   22        report a suspicious order, correct?
   23               A.    Correct.      That would be outside
   24        of my expertise.
   25                     MR. HAMMOUD:       All right.      That's

  Golkow Litigation Services                                           Page 337
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             338 ofConfidentiality
                                          to Further    406. PageID #: 232354
                                                                           Review

    1

    2               all the questions I have.           Thank you
    3               very much for your time.
    4                     THE WITNESS:       Thank you.
    5                     THE VIDEOGRAPHER:         The time is
    6               5:25 p.m.     We are now off the record.
    7                     (Recess is taken.)
    8                     (Keller Exhibit 20, Report of
    9               Edward J. Buthusiem of Berkeley
   10               Research Group, not Bates-stamped,
   11               marked for identification, as of this
   12               date.)
   13                     THE VIDEOGRAPHER:         The time is
   14               5:27 p.m.     We are back on the record.
   15        EXAMINATION BY
   16        MR. GOLDSTEIN:
   17               Q.    Good afternoon, Ms. Keller.            My
   18        name is Josh Goldstein with the law firm of
   19        Ropes & Gray.       I represent Mallinckrodt,
   20        LLC.
   21                     I've placed in front of you
   22        what's been marked as Exhibit 20.
   23                     Do you recognize that document?
   24               A.    I do.
   25               Q.    Have you reviewed that document?

  Golkow Litigation Services                                           Page 338
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             339 ofConfidentiality
                                          to Further    406. PageID #: 232355
                                                                           Review

    1

    2               A.    I have.
    3               Q.    And for the record, what is that
    4        document?
    5               A.    It is a report by Edward
    6        Buthusiem, I'm not sure if I'm saying that
    7        correctly.
    8               Q.    We can go with your pronunciation
    9        for the first -- for today's deposition.
   10                     And when did you first review it?
   11               A.    I would say either in late May or
   12        early June.
   13               Q.    Do you recall for how long you
   14        reviewed it?
   15               A.    How long did it take me to read
   16        it?
   17               Q.    Sure.
   18               A.    For as long as it takes to read.
   19        I don't know, maybe an hour it takes to
   20        read.
   21               Q.    Were you asked to offer any
   22        opinions based on Mr.          Buthusiem's report?
   23               A.    No.
   24               Q.    Do you intend to offer an opinion
   25        at trial regarding his report?

  Golkow Litigation Services                                           Page 339
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             340 ofConfidentiality
                                          to Further    406. PageID #: 232356
                                                                           Review

    1

    2               A.    I'm not certain.
    3               Q.    Have you conducted any additional
    4        analysis as a result of your review of
    5        Mr. Buthusiem's report?
    6               A.    Yes.
    7               Q.    Could you describe that, please?
    8               A.    I reviewed his work and our work
    9        as well.
   10               Q.    And when you say his work and
   11        your work, could you elaborate?
   12               A.    The examples that he cites in his
   13        report.
   14               Q.    Did you review the materials --
   15        strike that.
   16                     Did you just review the report
   17        that's been placed in front of you or did
   18        you review materials he relied on?
   19               A.    I also reviewed his reliance.
   20               Q.    I think this is probably
   21        encompassed in what I've already asked, but
   22        if I'm understanding you correctly, you
   23        don't intend to supplement your report as a
   24        result of your review of his report?
   25               A.    Not that I'm aware of at this

  Golkow Litigation Services                                           Page 340
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             341 ofConfidentiality
                                          to Further    406. PageID #: 232357
                                                                           Review

    1

    2        time.
    3               Q.    Okay.     Did you form a general
    4        impression of his report?
    5               A.    No.
    6               Q.    Do you recall generally the main
    7        points that Mr. Buthusiem makes in his
    8        report?
    9               A.    I do.
   10               Q.    What are they?
   11               A.    He discusses chargebacks to a
   12        great degree and then discusses some of our
   13        processing of the data.          I would say not
   14        even processing, more our analysis of the
   15        data.    And then I would say a third piece
   16        would be to describe how Mallinckrodt's --
   17        I don't know how to word this
   18        appropriately, forgive me, it's getting
   19        late in the day -- to describe how
   20        Mallinckrodt views using its different data
   21        sets available to them, to the labeler.
   22        I'm sorry if that's not clear.
   23               Q.    I think I understand you.
   24                     Which data sets are you referring
   25        to in particular?

  Golkow Litigation Services                                           Page 341
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             342 ofConfidentiality
                                          to Further    406. PageID #: 232358
                                                                           Review

    1

    2               A.    Specifically he brings up a sales
    3        data set that I thought was interesting to
    4        review.
    5               Q.    Sorry to go back to this, but
    6        when you -- have you reviewed his report
    7        since the initial time that you reviewed it
    8        in late May or early June?
    9               A.    Yes.
   10               Q.    Did you review it in preparation
   11        for the deposition today?
   12               A.    Yes.
   13               Q.    Do you remember the last time you
   14        reviewed it?
   15               A.    Last night.
   16               Q.    Now of the three key points that
   17        you just identified, or I don't think you
   18        used the word "key," but the three main
   19        points, I believe is what my question asked
   20        for, do you disagree with any of the points
   21        that Mr. Buthusiem made?
   22               A.    I do.     I think that -- I do.
   23        I'll just leave it at that.
   24               Q.    Okay.     Could can you elaborate?
   25               A.    I think he misunderstood our

  Golkow Litigation Services                                           Page 342
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             343 ofConfidentiality
                                          to Further    406. PageID #: 232359
                                                                           Review

    1

    2        report and what we were trying to do.
    3               Q.    And what do you mean by that?
    4        What makes you think he misunderstood the
    5        report?
    6               A.    So he takes to task that we
    7        incorrectly include some orders in our
    8        analysis.
    9                     What I stated and intended to do
   10        was to provide examples of chargeback
   11        requests that included NDCs that were part
   12        of peculiar orders.
   13               Q.    I think maybe -- strike that.
   14                     So I'd like to kind of walk
   15        through some of the statements in his
   16        report and maybe sort of hone in on where
   17        the disagreements might be.
   18               A.    Sure.
   19               Q.    So just generally speaking, what
   20        is your understanding of the purpose of
   21        chargeback data?
   22               A.    As I think I state in the report,
   23        it helps protect the labeler from -- well,
   24        actually, let me make sure I state it
   25        right.      I got it right here.

  Golkow Litigation Services                                           Page 343
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             344 ofConfidentiality
                                          to Further    406. PageID #: 232360
                                                                           Review

    1

    2                     (Document review.)
    3               A.    "Submitted by the distributors to
    4        labelers to protect distributors from
    5        profit loss when drugs are sold at" -- "to
    6        a buyer at less than the distributor paid
    7        for them."
    8               Q.    Did you understand it to be a
    9        type of financial reconciliation mechanism?
   10               A.    If you want to call it that.
   11               Q.    You wouldn't take issue with that
   12        characterization?
   13               A.    Yeah, I understand it to be like
   14        maybe like in an colloquial term, a rebate
   15        or something like that.          Maybe that --
   16        that's probably not the right word to use,
   17        especially in pharmaceuticals because I
   18        think that means something different there,
   19        but it's helped kind of make somebody
   20        whole.      I think I've heard that phrase
   21        used.
   22               Q.    Understood.
   23                     So let me frame it this way and
   24        see if you agree or disagree?
   25                     Is it fair to say that

  Golkow Litigation Services                                           Page 344
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             345 ofConfidentiality
                                          to Further    406. PageID #: 232361
                                                                           Review

    1

    2        distributors provide chargeback data to
    3        manufacturers in order to be compensated
    4        for the difference between the price a
    5        distributor sells the product to a pharmacy
    6        and the price that the distributor paid the
    7        manufacturer for that product?
    8                     MS. CONROY:       Objection.
    9               A.    I think that's in the same realm
   10        of what I mean to say in 33 but, sure, the
   11        definition is what it is.
   12               Q.    So just to be clear, you don't
   13        take issue with the definition I just
   14        provided?
   15                     MS. CONROY:       Objection.
   16               A.    I wouldn't know exactly the
   17        correct definition of a chargeback.              That's
   18        not my area of expertise.           But it sounds
   19        good to me sitting here.
   20               Q.    Do you have an understanding of
   21        whether manufacturers purchase chargeback
   22        data from distributors or whether that data
   23        is provided to manufacturers by
   24        distributors?
   25               A.    I mean, it depends on how you

  Golkow Litigation Services                                           Page 345
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             346 ofConfidentiality
                                          to Further    406. PageID #: 232362
                                                                           Review

    1

    2        define the word "purchase," but I don't
    3        really know how they come to get, but I
    4        know that they have that data.
    5               Q.    So you're not aware one way or
    6        the other whether manufacturers purchase
    7        chargeback data from distributors?
    8                     MS. CONROY:       Objection.
    9               A.    Yes, that would be outside of my
   10        expertise of how they came to get the data.
   11        I just know what I was given.
   12               Q.    Now a chargeback request is
   13        submitted by the distributor to a
   14        manufacturer after the distributor has
   15        already shipped the order to the pharmacy
   16        or whatever the downstream customer is; is
   17        that right?
   18               A.    I don't know for certain because
   19        I'm not an expert in chargebacks.
   20               Q.    Is that consistent with your
   21        understanding of how chargebacks work?
   22               A.    I would think so, yes.
   23               Q.    And a chargeback request is only
   24        submitted by a distributor to a
   25        manufacturer for sales that a distributor

  Golkow Litigation Services                                           Page 346
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             347 ofConfidentiality
                                          to Further    406. PageID #: 232363
                                                                           Review

    1

    2        made to a distributor's customer; is that
    3        fair to say?
    4               A.    I think that's fair to say.
    5               Q.    And of sales that a distributor
    6        makes to a distributor's customer, not
    7        every sale is eligible for a chargeback
    8        with respect to the manufacturer; is that
    9        right?
   10               A.    Yes, I think we state that in our
   11        report that some percentage, depending on
   12        the labeler, are submitted for chargebacks
   13        and some are not.
   14               Q.    Apologies.      I think you might
   15        have testified to this already, but a
   16        manufacturer only has chargeback data for
   17        sales to a distributor of the
   18        manufacturer's own product.            Is that your
   19        understanding?
   20               A.    Generally, that's my
   21        understanding.       I do remember seeing, and
   22        it may have been an invalid NDC code issue,
   23        some crossover between labelers where NDCs
   24        of one labeler were in another labeler's
   25        chargeback request.         But they were very,

  Golkow Litigation Services                                           Page 347
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             348 ofConfidentiality
                                          to Further    406. PageID #: 232364
                                                                           Review

    1

    2        very tiny, and I assumed that it was just
    3        an error in the data.
    4               Q.    Okay.     Understood.
    5                     And that is true regardless of --
    6        strike that.
    7                     That's true even in situations
    8        where a company is selling its own generic
    9        product of another manufacturer's branded
   10        products?      Is that your understanding?
   11               A.    Help me get a better question.
   12               Q.    Sure.
   13                     Do you have an understanding of
   14        the difference between a generic
   15        manufacturer and a branded manufacturer?
   16               A.    I understand that some drugs are
   17        generic and some drugs are brand name, yes.
   18               Q.    And what is your -- can you
   19        describe that understanding?
   20               A.    I mean, I don't really -- I don't
   21        have expertise or deep knowledge in what
   22        goes in behind that, but I understand that
   23        when I match it to an FDA file, some have a
   24        brand name B next to them and some drugs,
   25        NDCs, have a G for generic.            I don't know

  Golkow Litigation Services                                           Page 348
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             349 ofConfidentiality
                                          to Further    406. PageID #: 232365
                                                                           Review

    1

    2        if that's actually how it shows up in the
    3        data, but in simplest terms, that's -- I do
    4        understand that there's be a distinction
    5        between the two.
    6               Q.    Okay.     And so as far as you know,
    7        the manufacturer of a generic product only
    8        gets chargeback data for that product;
    9        doesn't get chargeback data from any other
   10        manufacturer?
   11                     MS. CONROY:       Objection.
   12               A.    I would say in the data that I
   13        saw and used, I only saw manufacturer's own
   14        data.    And it generally reflected the NDC
   15        codes that I understood them to label based
   16        off of the labeler mappings from FDA and
   17        DEA.
   18               Q.    Okay.     I'd like to ask you to
   19        turn to paragraph 13 of Mr. Buthusiem's
   20        report.     It's on page 5.
   21                     (Witness complies.)
   22               Q.    And what I'd like to do is walk
   23        through some of the statements in this
   24        report.
   25                     So the first sentence,

  Golkow Litigation Services                                           Page 349
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             350 ofConfidentiality
                                          to Further    406. PageID #: 232366
                                                                           Review

    1

    2        Mr. Buthusiem writes, "Across the
    3        pharmaceutical industry, chargeback
    4        requests from distributors to manufacturers
    5        do not indicate what specific product
    6        inventory, i.e. which particular bottles or
    7        packages, the distributor used to fulfill
    8        the sale to the downstream registrant."
    9                     Do you see that?
   10               A.    I do.
   11               Q.    Do you agree with that statement?
   12               A.    I really wouldn't know.           It's
   13        outside of my expertise.
   14               Q.    So you have no reason to disagree
   15        with that statement?
   16               A.    I wouldn't have the expertise to
   17        agree or disagree.
   18               Q.    Okay.     Skipping down to the
   19        sentence in the middle of the paragraph
   20        that starts "As such," do you see that?
   21               A.    I do.
   22               Q.    And the underlying portion reads.
   23        "The manufacturer cannot use chargeback
   24        data to trace a downstream sale back to the
   25        specific original direct manufacturer to

  Golkow Litigation Services                                           Page 350
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             351 ofConfidentiality
                                          to Further    406. PageID #: 232367
                                                                           Review

    1

    2        distributor sale or sales."
    3                     Do you see that?
    4               A.    I do see that.
    5               Q.    And do you agree with that
    6        statement?
    7               A.    I do not.
    8               Q.    Which part do you disagree with?
    9               A.    Which part?       I'm sorry.      Ask me a
   10        different question or --
   11               Q.    Sure.
   12                     What do you disagree with about
   13        that statement?
   14               A.    So I believe in my report we do
   15        trace the chargeback data back to the --
   16        for a second.
   17                     So he refers to sales data.            I
   18        didn't review sales data.           So I actually
   19        couldn't be certain if you could trace a
   20        chargeback back to sales data.
   21                     What I had available to me was
   22        chargeback data and peculiar order data.
   23               Q.    Just so the record is clear, what
   24        sales data are you referring to that
   25        Mr. Buthusiem reviewed that you said you

  Golkow Litigation Services                                           Page 351
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             352 ofConfidentiality
                                          to Further    406. PageID #: 232368
                                                                           Review

    1

    2        didn't review?
    3               A.    There is a cite here.          The direct
    4        sales transaction, 1998 to -- that's in
    5        footnote 9, MNKT1_0007897646.
    6               Q.    Okay.     And that's data that you
    7        did not review in connection with your
    8        report?
    9               A.    That is correct.
   10               Q.    And have you reviewed it since --
   11        have you ever reviewed that data?
   12               A.    I have.
   13               Q.    You reviewed it after you
   14        prepared your report?
   15               A.    I did.
   16               Q.    So now that that data has been
   17        made available to you, does it change your
   18        opinions at all that you offer in your
   19        expert report?
   20               A.    I'm really not sure at this time.
   21        I haven't fully completed my analysis.
   22               Q.    Is it fair to say you're in the
   23        process of making that determination?
   24               A.    I don't know if I will or will
   25        not.    I just don't know.

  Golkow Litigation Services                                           Page 352
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             353 ofConfidentiality
                                          to Further    406. PageID #: 232369
                                                                           Review

    1

    2               Q.    But have you begun that analysis?
    3               A.    I would say I've reviewed the
    4        data sources that he has used and used his
    5        report, and that's where we are right now.
    6               Q.    At this time, do you have any
    7        reason to disagree with -- strike that.
    8                     At this time, are there any
    9        opinions that you intend to offer based on
   10        your review of the direct sales data?
   11               A.    I do not plan to offer opinions
   12        today on the direct sales data or -- and I
   13        don't know if I will.
   14                     MR. GOLDSTEIN:        I'm just going to
   15               note for the record that defendants
   16               will reserve all rights in connection
   17               with any late-disclosed opinions,
   18               particularly those opinions that
   19               respond to Mr. Buthusiem's report.
   20        BY MR. GOLDSTEIN:
   21               Q.    Bear with me one second.
   22               A.    Take your time.
   23               Q.    So you testified just now that
   24        you couldn't be certain if it's possible to
   25        trace a chargeback to the -- trace a

  Golkow Litigation Services                                           Page 353
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             354 ofConfidentiality
                                          to Further    406. PageID #: 232370
                                                                           Review

    1

    2        chargeback from the sale from the
    3        manufacturer to a distributor and then from
    4        a distributor to the distributor's
    5        downstream customer.
    6                     Do you recall that?
    7               A.    So I think what I was saying is
    8        because I haven't fully reviewed the sales
    9        data, I don't know what would be possible.
   10        So that was -- I think I started making a
   11        statement but needed to clarify that.
   12        Because I haven't used this direct sales
   13        data and done this analysis, I don't know
   14        the answer.
   15               Q.    Okay.     At this point, you're not
   16        aware of any information in the direct
   17        sales data that would enable you to trace a
   18        manufacturer's sale to a distributor, to
   19        then a distributor's sale to a downstream
   20        customer?
   21               A.    I'm really not prepared to answer
   22        that either way right now.
   23               Q.    So I was just asking if you're
   24        aware of any information at this point.
   25               A.    I just -- I've reviewed the file

  Golkow Litigation Services                                           Page 354
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             355 ofConfidentiality
                                          to Further    406. PageID #: 232371
                                                                           Review

    1

    2        fairly quickly.        I'm just really not
    3        prepared to say what's in the file or what
    4        data points are there or what would be
    5        possible to review.         So I just am not
    6        comfortable with saying one way or the
    7        other what is possible or not possible.
    8               Q.    Oh, I understand.         I think my
    9        question is a little different.
   10                     It's simply, at this point in
   11        time sitting here today, if you are aware
   12        of any information that would enable you to
   13        trace manufacture's sale to a distributor,
   14        trace that order from the manufacturer to
   15        the distributor to the downstream customer?
   16               A.    So, again, the data that I used
   17        in my report was peculiar orders and
   18        chargebacks.       The data that's mentioned
   19        here that I've only briefly reviewed is
   20        sales.      So I can't offer an opinion or a
   21        statement at this time about sales.
   22               Q.    So what I'm trying to understand
   23        is that based on your review thus far,
   24        understanding that it's incomplete review
   25        of the Mallinckrodt direct sales data, if

  Golkow Litigation Services                                           Page 355
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             356 ofConfidentiality
                                          to Further    406. PageID #: 232372
                                                                           Review

    1

    2        there's any information that you've come
    3        across to date that would enable you to
    4        trace the manufacturer's sale to a
    5        distributor, to then the sale by the
    6        distributor to a downstream customer?
    7                     MS. CONROY:       Objection.      Apart
    8               from her report?
    9                     MR. GOLDSTEIN:        Based on her
   10               review of the Mallinckrodt direct sales
   11               data, which is --
   12                     MS. CONROY:       That's what you're
   13               your question is about, the
   14               Mallinckrodt direct --
   15                     MR. GOLDSTEIN:        Correct.
   16                     MS. CONROY:       Okay.    Why don't you
   17               ask it again, then.
   18                     MR. GOLDSTEIN:        Correct.
   19                     MS. CONROY:       That's what's
   20               confusing.
   21                     MR. GOLDSTEIN:        Right.    So I
   22               understand the testimony to be that
   23               Ms. Keller can't say whether the direct
   24               sales data that Mr. Buthusiem reviewed
   25               would enable or would not enable

  Golkow Litigation Services                                           Page 356
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             357 ofConfidentiality
                                          to Further    406. PageID #: 232373
                                                                           Review

    1

    2               someone to trace the order all the way
    3               from the manufacturer to the downstream
    4               customer.     And so that's where I'm
    5               going with that.
    6                     MS. CONROY:       Okay.
    7        BY MR. GOLDSTEIN:
    8               Q.    So would you like me to repeat
    9        the question?
   10               A.    Yes, please.
   11               Q.    So based on your review thus far
   12        of the Mallinckrodt direct sales data that
   13        Mr. Buthusiem cites in his report, do you
   14        have any -- are you aware of any
   15        information in that data that would enable
   16        you to trace a sale from a manufacturer, to
   17        a distributor, to then the downstream
   18        customer?
   19               A.    I mean, again, that is a very
   20        long chain that you've outlined here.               I
   21        would need to fully review it to make -- to
   22        make an actual assertation.
   23                     I mean, if there's NDC codes in
   24        there, that's where we would start.              But
   25        beyond that, I don't -- I'm not prepared to

  Golkow Litigation Services                                           Page 357
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             358 ofConfidentiality
                                          to Further    406. PageID #: 232374
                                                                           Review

    1

    2        talk about that right now.
    3               Q.    So I think I've asked this
    4        question about five times.
    5                     All I'm asking is what you're
    6        aware of today, not what you could ever
    7        possibly be aware of at some future point
    8        down the road.
    9                     So as far as, as you sit here
   10        today what you're aware of and not aware
   11        of, it sounds like you're not aware of any
   12        information that would enable you to trace
   13        an order from a manufacturer, to a
   14        distributor, to the downstream customer?
   15                     MS. CONROY:       Objection.
   16               A.    I'm not going to say aware or not
   17        aware because I haven't fully reviewed the
   18        data set.      If you want to pull it out, I'd
   19        be happy to look at it right now, but I
   20        don't remember what column headers are in
   21        there.      I don't know what fields are in
   22        there.      I just -- those are things that I
   23        would need to know to be aware or not aware
   24        and I just -- I would be happy to look at
   25        it right now if you want to pull it up on a

  Golkow Litigation Services                                           Page 358
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             359 ofConfidentiality
                                          to Further    406. PageID #: 232375
                                                                           Review

    1

    2        computer, but...
    3               Q.    Sitting here today, you don't
    4        recall if you're aware or not of whether
    5        there is any information in that direct
    6        sales data that would change your analysis?
    7               A.    So sitting here, I do not have
    8        the familiarity with the data set that
    9        would allow me to answer the question
   10        either way, that I am aware or unaware,
   11        because I would just have to look at the
   12        data set more closely to be able to answer
   13        the full question of being able to trace
   14        from here to here to here.
   15               Q.    Okay.     Well, let me move on and
   16        ask a slightly different question.              I think
   17        everyone is growing weary of that one.
   18                     If you turn to your report,
   19        paragraph 158.       It's on page 84.
   20               A.    Yes.
   21               Q.    And there, you reference roughly
   22        2,900, I think if you look at table 74,
   23        it's 2,860 peculiar orders, or to be clear,
   24        orders that Mallinckrodt had deemed
   25        peculiar based on its own monitoring system

  Golkow Litigation Services                                           Page 359
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             360 ofConfidentiality
                                          to Further    406. PageID #: 232376
                                                                           Review

    1

    2        that involved distributors that shipped the
    3        same opioid product purchased in a peculiar
    4        transaction to buyers in either Summit
    5        County or Cuyahoga County within 30 days.
    6                     Do you see that reflected in your
    7        report?
    8               A.    I do.
    9               Q.    Okay.     And so my question is,
   10        sitting here today, based on whatever
   11        you've reviewed to date, can you state with
   12        100 percent certainty that any of those
   13        2,860 orders that are referenced in table
   14        74 were shipped themselves into Cuyahoga or
   15        Summit County?
   16               A.    So the question is -- can you
   17        state it a little bit more succinctly for
   18        me?
   19               Q.    Sure.     Let me try again.
   20                     Can you state with 100 percent
   21        certainty that any of the 2,860 orders that
   22        are identified in table 74 -- you see those
   23        orders that I'm talking about?
   24               A.    I do.
   25               Q.    Okay.     If any of those orders

  Golkow Litigation Services                                           Page 360
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             361 ofConfidentiality
                                          to Further    406. PageID #: 232377
                                                                           Review

    1

    2        were definitively shipped into Cuyahoga or
    3        Summit County as opposed to shipped
    4        somewhere else?
    5               A.    So those orders contained an NDC
    6        product that was deemed peculiar at some
    7        point by Mallinckrodt in the previous 30
    8        days that went to a Summit or Cuyahoga
    9        County buyer.
   10               Q.    So your testimony sitting here
   11        today is that you can definitively trace
   12        the orders that were placed by a
   13        distributor to Mallinckrodt, these 2,860
   14        orders, that Mallinckrodt -- let me back
   15        up.
   16                     Mallinckrodt, your understanding
   17        is that Mallinckrodt shipped those orders
   18        to various distributors, correct?
   19               A.    So you've got two points in
   20        there.      That Mallinckrodt shipped to those
   21        distributors or -- I'm sorry, I just don't
   22        really follow your question.
   23               Q.    I'll start over.        That's fine.
   24                     So the 2,860 peculiar orders that
   25        are identified in table 74, your

  Golkow Litigation Services                                           Page 361
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             362 ofConfidentiality
                                          to Further    406. PageID #: 232378
                                                                           Review

    1

    2        understanding is that those orders were
    3        placed by a distributor to Mallinckrodt,
    4        correct?
    5               A.    Yes.
    6               Q.    And as far as you know,
    7        Mallinckrodt shipped those orders to
    8        various distributors, correct?
    9               A.    I would -- yes, I think because
   10        these are peculiar orders.           So at some
   11        point, yes, I would assume that that --
   12        they were deemed peculiar so -- I don't --
   13        let me state this more completely.              And I'm
   14        sorry, my brain is getting fuzzy.
   15                     They appear in the peculiar order
   16        data for Mallinckrodt, and these are the
   17        distributors that are in that data.
   18                     Whether or not those were
   19        actually shipped or unshipped, I couldn't
   20        answer as to whether, whether that
   21        happened.
   22               Q.    So I guess now I'm a little
   23        confused.      I thought that your report is --
   24        in your report, I thought you're saying
   25        that these are orders that were shipped

  Golkow Litigation Services                                           Page 362
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             363 ofConfidentiality
                                          to Further    406. PageID #: 232379
                                                                           Review

    1

    2        into Cuyahoga or Summit County; is that
    3        right?
    4               A.    So that's the chargeback
    5        component.      We looked at chargeback data
    6        and peculiar order data.
    7               Q.    Okay.
    8               A.    So to the extent that a
    9        chargeback existed, one has to make the
   10        assumption that it made it there, that the
   11        product made it there.
   12               Q.    Well, let me follow up with
   13        something you said.
   14                     Are you aware of any
   15        identification code or any data contained
   16        within chargeback data, the peculiar order
   17        data, or any other data that links a
   18        peculiar order and a chargeback?
   19               A.    Well, yes.
   20               Q.    What data is that?
   21               A.    So I mean, we'd have to consult
   22        how we did this in the code, but there's --
   23        you would need the NDC code of the
   24        products, as well as the distributor that
   25        that product went through.

  Golkow Litigation Services                                           Page 363
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             364 ofConfidentiality
                                          to Further    406. PageID #: 232380
                                                                           Review

    1

    2               Q.    Okay.     So let me go back to my --
    3        go back a couple of questions which is, as
    4        far as you know, the way the supply chain
    5        works is, distributor places an order with
    6        a manufacturer, we established that.               The
    7        manufacturer ships the order to the
    8        distributor?
    9               A.    Yes.
   10               Q.    Okay.     So once the distributor
   11        has obtained the order, the distributor has
   12        inventory of that product, whatever product
   13        was contained in that order.
   14                     Is that your understanding?
   15               A.    I think I've seen data that
   16        reflects what you're trying to say, yeah.
   17               Q.    Do you have an understanding
   18        of -- I guess I should put it this way:                Do
   19        you have an understanding of how an order
   20        placed by a distributor to a manufacturer
   21        ends up -- well, strike that.
   22                     Do you have an understanding of
   23        how the 2,860 orders that you identify in
   24        table 74 were shipped into Cuyahoga or
   25        Summit County as you have opined?

  Golkow Litigation Services                                             Page 364
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             365 ofConfidentiality
                                          to Further    406. PageID #: 232381
                                                                           Review

    1

    2                     MS. CONROY:       Objection.
    3               A.    How they were shipped, like what
    4        was the method that they arrived in Summit
    5        County?
    6               Q.    Yes.    They were shipped there by
    7        a distributor into Summit or Cuyahoga
    8        County.
    9                     Is that your opinion?
   10               A.    I guess I don't really understand
   11        the question.       I'm sorry if I'm -- I'm not
   12        trying to be obstinate.          I just don't
   13        understand.      Are you asking me -- I just
   14        don't understand quite what you're asking
   15        me.
   16               Q.    What I'm getting at is that, once
   17        a, once product is shipped -- I'll start
   18        over.
   19                     Do you have an understanding of
   20        whether distributors that receive products
   21        from manufacturers typically hold inventory
   22        of the product that they are purchasing
   23        beyond the single order that was purchased?
   24               A.    I have no expertise in what the
   25        inventory practices are of distributors.

  Golkow Litigation Services                                           Page 365
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             366 ofConfidentiality
                                          to Further    406. PageID #: 232382
                                                                           Review

    1

    2               Q.    So you don't know if, for
    3        example, if a distributor purchases --
    4        places an order with Mallinckrodt for one
    5        of its products, you don't know if -- and
    6        Mallinckrodt ships it to that distributor,
    7        the product that was purchased, you don't
    8        know if the distributor would have other of
    9        Mallinckrodt's products already in its
   10        inventory at the time it places that order?
   11               A.    Correct.      I'm not an expert in
   12        supply chain, nor am I an expert in
   13        distributor LIFO or any of their practices
   14        there, nor do I -- you had another point in
   15        there, but, no, that would be outside of my
   16        expertise.      Actually, nor was I given data
   17        on those practices.
   18               Q.    Okay.     And if a distributor at
   19        the time it placed an order that the
   20        distributor deemed -- that that -- strike
   21        that.
   22                     If a distributor in its inventory
   23        had product from Mallinckrodt that was
   24        purchased via multiple orders --
   25                     Are you with me so far?

  Golkow Litigation Services                                           Page 366
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             367 ofConfidentiality
                                          to Further    406. PageID #: 232383
                                                                           Review

    1

    2               A.    Yeah.
    3               Q.    Okay.     If that was the case, do
    4        you have an understanding of whether it
    5        would be possible for Mallinckrodt to
    6        determine whether any -- or whether
    7        chargeback data provided to Mallinckrodt
    8        would reflect whether any product that's
    9        ultimately shipped into Cuyahoga or Summit
   10        County is from a particular order that was
   11        placed to Mallinckrodt?
   12               A.    I'm sorry, I'm rereading your
   13        question here to make sure I understand.
   14               Q.    Take your time.
   15                     MS. CONROY:       Object to the
   16               question.
   17               A.    I just don't... I don't really
   18        know how to answer this question because
   19        I've got chargeback data, correct, but as
   20        we've discussed, I haven't reviewed the
   21        sales data, and I have peculiar orders
   22        data.
   23                     But I think all of that is a
   24        little bit mixed together in this question,
   25        so I'm not quite sure what you're trying to

  Golkow Litigation Services                                           Page 367
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             368 ofConfidentiality
                                          to Further    406. PageID #: 232384
                                                                           Review

    1

    2        ask me.     And I'm sorry, it might be that
    3        it's late in the day.
    4               Q.    Well, let's say a distributor has
    5        two orders in its inventory worth of the
    6        same -- the same Mallinckrodt products,
    7        okay?
    8               A.    Okay.     Let's go with that.         This
    9        is good.
   10               Q.    One order has been deemed by
   11        Mallinckrodt to be peculiar.
   12               A.    Okay.
   13               Q.    The other has not.
   14               A.    Okay.
   15               Q.    The distributor then ships some
   16        portion of its inventory of that
   17        Mallinckrodt product into -- to a pharmacy
   18        located in Cuyahoga or Summit County, okay?
   19               A.    Okay.
   20               Q.    Are you aware of any way to
   21        determine, for Mallinckrodt to determine
   22        through the use of chargeback data whether
   23        any of the product that was shipped into
   24        Cuyahoga or Summit County was part of what
   25        had been flagged as peculiar?

  Golkow Litigation Services                                           Page 368
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             369 ofConfidentiality
                                          to Further    406. PageID #: 232385
                                                                           Review

    1

    2               A.    Well, yes.      I think that's what
    3        we do in our analysis where that -- some of
    4        the -- so an order of an NDC product that
    5        was ultimately shipped to Summit or
    6        Cuyahoga County resulted in a chargeback
    7        request within the next 30 days.
    8               Q.    But you, sitting here today,
    9        can't say with certainty whether the
   10        chargeback request that was sent was for
   11        product that was flagged as peculiar or it
   12        was from other product that was in the
   13        distributor's inventory that was not
   14        flagged as peculiar?
   15                     MS. CONROY:       Objection.
   16               A.    So because there was many
   17        products shipped after which it was being
   18        deemed peculiar to a distributor, you're
   19        saying because you continued shipments
   20        after they were deemed peculiar, that
   21        that -- you're trying to ask me if that
   22        deems it impossible to trace a chargeback?
   23               Q.    No.    I'm asking if the
   24        distributor requests a chargeback from
   25        Mallinckrodt -- strike that.            Let me move

  Golkow Litigation Services                                           Page 369
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             370 ofConfidentiality
                                          to Further    406. PageID #: 232386
                                                                           Review

    1

    2        on.
    3                     You selected a 30-day cutoff as
    4        part of your analysis of Mallinckrodt's
    5        peculiar orders?
    6               A.    Sure.
    7               Q.    How did you determine that as the
    8        window of time?
    9               A.    So in reviewing the SOMS
   10        documentation, many algorithms reflected a
   11        30-day lookback.        It seemed an appropriate
   12        lookback period.        And also looking at
   13        chargeback requests, some companies, I'm
   14        sorry, some distributors submitted them,
   15        what appeared to be maybe on weekly basis,
   16        some on a daily basis, some on monthly
   17        basis.      It was all over the place.          So the
   18        30 days was chosen based off of those
   19        factors.
   20               Q.    Okay.     And without consideration
   21        of any distributors's inventory management
   22        practices, correct?
   23               A.    As I stated earlier, I'm not an
   24        expert in inventory management, nor did I
   25        review those types of documents.

  Golkow Litigation Services                                           Page 370
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             371 ofConfidentiality
                                          to Further    406. PageID #: 232387
                                                                           Review

    1

    2               Q.    Okay.     So the answer is, yes,
    3        that is correct, that you did not consider
    4        distributors's inventory management
    5        practices when setting the 30-day cutoff?
    6               A.    I would consider inventory
    7        management practices to be out of my
    8        expertise.      And so the 30-day cutoff was
    9        based off of our review of other documents.
   10               Q.    Okay.     Now if you turn to page 8
   11        of Mr. Buthusiem report.           You recall that
   12        Mr. Buthusiem states that some of the --
   13        you made some errors with respect to the
   14        code in your report.
   15                     Do you recall that?
   16               A.    I do recall reading that.
   17               Q.    And have you gone back and looked
   18        at whether those errors in fact occurred?
   19               A.    I think he's just
   20        misunderstanding what we tried to do in the
   21        report.
   22               Q.    And how so?
   23               A.    We show orders that contained NDC
   24        products that were deemed in a peculiar
   25        report -- that were deemed peculiar.

  Golkow Litigation Services                                           Page 371
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             372 ofConfidentiality
                                          to Further    406. PageID #: 232388
                                                                           Review

    1

    2               Q.    And is that true even if --
    3        strike that.
    4                     Is it your testimony that all of
    5        the 2,860 peculiar orders had involved
    6        situations where the distributor who made
    7        the chargeback request was the same as the
    8        distributor who placed the peculiar order?
    9               A.    I think the 2,860 peculiar orders
   10        that we identified involved different
   11        distributors, not just one.
   12               Q.    Right.
   13                     What I'm saying is, for any --
   14        let's just pick one of those 2,860 peculiar
   15        orders.
   16                     For that order, are you aware of
   17        situations in which of those 2,860 orders,
   18        any one of them individually, the
   19        distributor who placed -- who made the
   20        chargeback request was different from the
   21        distributor who was identified as having
   22        placed a peculiar order?
   23               A.    So for us -- to appear in this
   24        list, they had to have of shipped -- this
   25        list contains orders that were traced to

  Golkow Litigation Services                                           Page 372
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             373 ofConfidentiality
                                          to Further    406. PageID #: 232389
                                                                           Review

    1

    2        Summit and Cuyahoga after which an NDC
    3        product within that order was deemed
    4        peculiar.
    5               Q.    Would you have included in your
    6        list of 2,860 orders any order in which the
    7        distributor who placed the chargeback
    8        request to Mallinckrodt was different from
    9        the distributor who was identified as
   10        having placed a peculiar order initially
   11        from Mallinckrodt?
   12               A.    I mean, there's lots going into
   13        that calculation, whether or not it was in
   14        the 30 days of the same order, if it was on
   15        the same day, if it was the same
   16        distributor, if it was the same NDC code.
   17        There is a lot that goes into that
   18        analysis.
   19               Q.    But your analysis attempts to
   20        link peculiar order placed by distributor
   21        to Mallinckrodt with a chargeback request
   22        that was provided by a distributor to
   23        Mallinckrodt reflecting an order that was
   24        shipped into Summit or Cuyahoga; is that
   25        right?

  Golkow Litigation Services                                           Page 373
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             374 ofConfidentiality
                                          to Further    406. PageID #: 232390
                                                                           Review

    1

    2               A.    So, yes, to the extent that the
    3        chargeback reflects the shipment and the
    4        peculiar order is the other half of the
    5        equation, yes.       I'm not trying to state
    6        that the peculiar orders were shipped.
    7               Q.    Let me ask it this way:
    8        Paragraph 158 of your report, you say, "I
    9        identified around 2,900 peculiar orders
   10        that involved distributors that shipped the
   11        same opioid product purchased in the
   12        peculiar transaction to buyers in either
   13        Summit or Cuyahoga County within 30 days."
   14                     Okay?
   15               A.    I state that.
   16               Q.    Okay.     And the next sentence
   17        says, "With chargeback data, Mallinckrodt
   18        was able to see where a peculiar orders
   19        went."
   20                     Do you see that?
   21               A.    I state that as well, yes.
   22               Q.    Okay.     So in order for -- in
   23        order to be included in one of these 2,860
   24        peculiar orders, it would, by definition,
   25        need to be an order that was placed by a

  Golkow Litigation Services                                           Page 374
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             375 ofConfidentiality
                                          to Further    406. PageID #: 232391
                                                                           Review

    1

    2        distributor to manufacturer or that was
    3        deemed peculiar by Mallinckrodt and then
    4        the same distributor submitted a chargeback
    5        request to Mallinckrodt for what you're
    6        saying reflects that same order, right?
    7               A.    It's just it's complicated,
    8        right, because we're looking at the time
    9        periods and NDC codes.
   10               Q.    I really don't think it's that
   11        complicated.       I think it's a simple
   12        question that you have a distributor where
   13        you're saying the distributor, the same
   14        distributor placed an order from
   15        Mallinckrodt, shipped it into Cuyahoga or
   16        Summit County and then submitted a
   17        chargeback request to Mallinckrodt.
   18                     So all I'm asking is, is it, by
   19        definition, the same distributor that
   20        placed the order and submitted the
   21        chargeback request?
   22                     That's a simple "yes" or "no"
   23        question.
   24               A.    Yes.    I think our code would
   25        reflect that.

  Golkow Litigation Services                                           Page 375
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             376 ofConfidentiality
                                          to Further    406. PageID #: 232392
                                                                           Review

    1

    2               Q.    Okay.     And so if your code
    3        reflected -- in there was an error in your
    4        code whereby you had a distributor, whereby
    5        you had different distributors, that would
    6        be an error in your code?
    7                     If there was a different
    8        distributor who placed the order and
    9        submitted the chargeback request, that
   10        could not be for the same order?
   11               A.    I think the code shows that it
   12        has a 30-day window, an order that contains
   13        the NDC product through that distributor.
   14               Q.    The same distributor?
   15               A.    I would think so, yes.
   16               Q.    Okay.     And if there was an order
   17        where it wasn't the same distributor, that
   18        would reflect an error in your code?
   19                     MS. CONROY:       Objection.
   20               A.    I would have to look at the full
   21        facts behind that before I'd say whether or
   22        not it would.
   23               Q.    It should not have been included
   24        in the 2,860 peculiar orders in table 74?
   25                     MS. CONROY:       Objection.

  Golkow Litigation Services                                           Page 376
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             377 ofConfidentiality
                                          to Further    406. PageID #: 232393
                                                                           Review

    1

    2               A.    I would like to look at the order
    3        before making an assertation as to whether
    4        or not it would be an error or not.
    5               Q.    It's possible that an order
    6        placed by a distributor and then a
    7        chargeback request submitted by a different
    8        distributor could be the same order
    9        reflected in these 2,860 in table 74?
   10               A.    I mean, I'm not going to talk
   11        about what's possible and not possible
   12        without looking at the data.
   13                     MR. GOLDSTEIN:        I'll pass the
   14               witness.     I'll reserve my rights.           I
   15               don't think I've gotten responsive
   16               answers to my questions.
   17                     THE VIDEOGRAPHER:         The time is
   18               6:12 p.m.     We are now off the record.
   19                     (Recess is taken.)
   20                     THE VIDEOGRAPHER:         The time is
   21               6:17 p.m.     We are back on the record.
   22        EXAMINATION BY
   23        MR. HYNES:
   24               Q.    Good evening, Ms. Keller.           My
   25        name is Paul Hynes.         I represent CVS

  Golkow Litigation Services                                           Page 377
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             378 ofConfidentiality
                                          to Further    406. PageID #: 232394
                                                                           Review

    1

    2        Indiana, LLC and CVS RX Services, Inc.
    3                     I just have a few questions about
    4        Section L of your report where you address
    5        certain pharmacies.
    6                     So if you want to turn to those
    7        pages, that would be helpful?
    8               A.    Sure.
    9               Q.    I want to first turn your
   10        attention to paragraph 127 on page 63.
   11               A.    I am there.
   12               Q.    In the first sentence, you say
   13        "The section that follows analyzes
   14        suspicious pharmacies about which labelers
   15        could have known and reported."
   16                     Do you see that?
   17               A.    I do.
   18               Q.    Okay.     What do you mean by
   19        "suspicious pharmacies"?
   20               A.    So I think I had been asked this
   21        question before, and I intend to answer it
   22        the same way as before, but when I say
   23        "suspicious," I mean they've triggered the
   24        compliance metrics that we applied to the
   25        data.

  Golkow Litigation Services                                           Page 378
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             379 ofConfidentiality
                                          to Further    406. PageID #: 232395
                                                                           Review

    1

    2               Q.    Okay.     So you're not saying that
    3        any labeler had an obligation to report
    4        those pharmacies to the DEA?
    5               A.    That would be outside of my
    6        expertise.
    7               Q.    Okay.     Do you intend to offer an
    8        opinion at trial that these pharmacies were
    9        suspicious?
   10               A.    Not beyond how I've defined
   11        "suspicious" here today.
   12               Q.    Okay.     So your opinion about
   13        these pharmacies at trial would be limited
   14        to the fact that they had orders that hit
   15        on one of the compliance metrics that you
   16        were asked to use?
   17               A.    That would be a correct
   18        characterization.
   19               Q.    Okay.     Thank you.
   20                     In reviewing the orders placed by
   21        these pharmacies or the shipments made to
   22        them, did you consider whether there were
   23        any legitimate reasons to explain their
   24        purchasing or ordering habits?
   25               A.    That would be outside of my

  Golkow Litigation Services                                           Page 379
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             380 ofConfidentiality
                                          to Further    406. PageID #: 232396
                                                                           Review

    1

    2        expertise.
    3               Q.    Okay.     So you didn't consider the
    4        location of the pharmacies?
    5               A.    That would be outside of what I
    6        was asked to do.
    7               Q.    Okay.     Did you consider whether
    8        they're located near any medical
    9        facilities?
   10               A.    I think there is one pharmacy
   11        where we show -- I think for -- in the New
   12        Choice one, we show another pharmacy,
   13        Cleveland Clinic, to demonstrate those that
   14        are near medical facilities.            But beyond
   15        that example, I don't have any others.
   16        That would be outside of my --
   17               Q.    Did you consider whether the CVS
   18        pharmacy at 8000 Euclid Avenue is located
   19        near the Cleveland Clinic's main campus?
   20               A.    Yeah, that would be outside of my
   21        expertise.
   22               Q.    Okay.     So beyond I think it was
   23        the Church's pharmacy you mentioned, you
   24        didn't consider whether any of the other
   25        pharmacies in Section L of your report were

  Golkow Litigation Services                                           Page 380
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             381 ofConfidentiality
                                          to Further    406. PageID #: 232397
                                                                           Review

    1

    2        located near any medical facilities; is
    3        that correct?
    4               A.    So I think you said Church's.
    5               Q.    I may have gotten it wrong?
    6               A.    It's in the New Choice section --
    7               Q.    New Choice.
    8               A.    -- on 74 and 75.
    9               Q.    Okay.     So besides the New Choice
   10        Pharmacy, you didn't consider whether any
   11        of the other pharmacies were located near a
   12        medical facility?
   13               A.    Correct.      That was not part of
   14        the assignment.
   15               Q.    And you didn't consider the
   16        population density of the area surrounding
   17        the pharmacies?
   18               A.    Correct.      That was not part of
   19        the assignment.
   20               Q.    So none of the pharmacies you
   21        considered that?
   22               A.    Correct.      That was not part
   23        assignment.
   24               Q.    And just to confirm, you didn't
   25        visit any of the pharmacies, did you?

  Golkow Litigation Services                                           Page 381
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             382 ofConfidentiality
                                          to Further    406. PageID #: 232398
                                                                           Review

    1

    2               A.    That's correct, I did not visit.
    3        That was not asked of me.
    4               Q.    And you've testified today that
    5        you considered manufacturer chargeback data
    6        related to these pharmacies, correct?
    7               A.    That is correct.
    8               Q.    Okay.     And you've also testified
    9        that that data is incomplete.
   10                     Is that also correct?
   11               A.    I don't recall saying
   12        "incomplete."
   13               Q.    Okay.
   14               A.    I would say that it -- because
   15        the data that I had was a full data set, so
   16        it's not to say that it's incomplete.
   17                     I think if -- maybe what you're
   18        referencing is the testimony that it
   19        reflects only a certain percentage of the
   20        total shipments or the total, yeah, the
   21        total shipments or sales made to a county.
   22               Q.    It doesn't cover all shipments
   23        made to each of these pharmacies?
   24               A.    Correct.      I think I characterized
   25        that in my report.

  Golkow Litigation Services                                           Page 382
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             383 ofConfidentiality
                                          to Further    406. PageID #: 232399
                                                                           Review

    1

    2               Q.    And did you also consider the
    3        ARCOS data that showed shipments to these
    4        stores?
    5               A.    I want to make sure that -- yes,
    6        we did.     I think it's shown throughout the
    7        report.
    8               Q.    And just to confirm, that data,
    9        though, only covers shipments of certain
   10        prescription opioids?
   11               A.    Correct.      That data produced to
   12        us had 14 drug codes.          I believe only 12
   13        were included.
   14               Q.    So it didn't have all controlled
   15        substances?
   16               A.    Correct.      It had 12 drug codes.
   17        The two that weren't included were
   18        methadone and buprenorphine.
   19               Q.    In paragraph 42 on page 14 of
   20        your report, if you want to turn to that
   21        real quick.
   22               A.    Sorry.
   23               Q.    Take your time.
   24               A.    I'm getting cold fingers.           All
   25        right.      Here we are.

  Golkow Litigation Services                                           Page 383
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             384 ofConfidentiality
                                          to Further    406. PageID #: 232400
                                                                           Review

    1

    2               Q.    The last sentence of paragraph 42
    3        states, "Several monitoring programs
    4        developed by manufacturers and distributors
    5        relied on the percentage of controlled
    6        substances to non-controlled substances as
    7        a metric."
    8                     Do you see that?
    9               A.    I do.
   10               Q.    Okay.     Did you consider that
   11        metric in analyzing any shipments made to
   12        the pharmacies in Section L of your report?
   13               A.    I would not have been able to.
   14               Q.    Why not?
   15               A.    Because I was not given access to
   16        the full sales data for a pharmacy.
   17               Q.    Did you ask for access to the
   18        full sales data?
   19               A.    I've asked for it and I don't
   20        believe that it exists or -- I've asked for
   21        it, I should say.
   22               Q.    Okay.     And what was the response?
   23               A.    And I was told that we didn't
   24        have that.
   25               Q.    Okay.     So you're not aware that

  Golkow Litigation Services                                           Page 384
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             385 ofConfidentiality
                                          to Further    406. PageID #: 232401
                                                                           Review

    1

    2        CVS and Cardinal have produced complete
    3        shipment data for the CVS pharmacy at 8000
    4        Euclid Avenue?
    5               A.    I was not provided with that
    6        data.
    7               Q.    Okay.     And did you consider the
    8        expert report of Sonya Kwon where she
    9        quantified the percentage of controlled and
   10        non-controlled substances that were shipped
   11        to the CVS at 8000 Euclid Avenue?
   12               A.    I have not read that report or am
   13        I familiar with it.
   14               Q.    Okay.     In analyzing these
   15        pharmacies, did you consider whether there
   16        was any regulatory or law enforcement
   17        action taken against any of the?
   18               A.    That would be outside of the
   19        scope of the report.
   20               Q.    And did you consider whether
   21        there was any regulatory, law enforcement
   22        or disciplinary action taken against any
   23        pharmacists who worked on those stores?
   24               A.    Again, that would be outside of
   25        the scope of the report.

  Golkow Litigation Services                                           Page 385
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             386 ofConfidentiality
                                          to Further    406. PageID #: 232402
                                                                           Review

    1

    2               Q.    Okay.     And did you determine
    3        whether any prescription opioids shipped to
    4        these pharmacies were diverted?
    5               A.    Again, that would be outside of
    6        the scope of this report.
    7               Q.    Okay.     So just so we can button
    8        this all up, you considered chargeback data
    9        and ARCOS data related to these stores and
   10        that's it?
   11               A.    And also Purdue's 867.
   12               Q.    Okay.     And Purdue's 867, and that
   13        is the extent of the data that you
   14        considered related to these stores?
   15               A.    With the exception of helper
   16        files to help clean them up, whether it's
   17        an NDC code or MMEs.         But as far as data
   18        concerning those stores and the
   19        transactions about them, then, yes.
   20               Q.    But that's helper files to help
   21        clean up that data, right?
   22               A.    Correct.
   23               Q.    And you didn't look at any due
   24        diligence files that Cardinal or McKesson
   25        or CVS produced related to these stores?

  Golkow Litigation Services                                           Page 386
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             387 ofConfidentiality
                                          to Further    406. PageID #: 232403
                                                                           Review

    1

    2               A.    Correct.      That would be outside
    3        of the scope here.
    4               Q.    Okay.
    5                     MR. HYNES:      I have no further
    6               questions.      Thank you very much.
    7                     THE WITNESS:       Thank you.
    8                     THE VIDEOGRAPHER:         The time is
    9               6:26 p.m.     We are now off the record.
   10                     (Recess is taken.)
   11                     THE VIDEOGRAPHER:         The time is
   12               6:27 p.m.     We are back on the record.
   13        EXAMINATION BY
   14        MS. PERSIO:
   15               Q.    Hi, Ms. Keller.        Thank you for
   16        being here today.
   17               A.    Thanks for having me.
   18               Q.    My name is Joanna Persio.           I
   19        represent the Endo and the Par defendants
   20        in this litigation.         I have just a few
   21        questions for you.
   22                     I think I know the answers to
   23        these, so hopefully I will be brief.               I
   24        know it's been a long day so far.
   25                     Is it correct that you haven't

  Golkow Litigation Services                                           Page 387
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             388 ofConfidentiality
                                          to Further    406. PageID #: 232404
                                                                           Review

    1

    2        done any analysis as to whether any of the
    3        Endo orders identified in your report as
    4        being flagged by the various compliance
    5        metrics that you have applied were or were
    6        not actually investigated or reviewed by
    7        Endo?
    8               A.    That is correct.        That would be
    9        outside of the scope of the report.
   10               Q.    And you also didn't do that
   11        analysis for any of the Par orders that are
   12        identified in your report; is that correct?
   13               A.    That is correct.        I didn't review
   14        due diligence records or anything like
   15        that.    That would be outside of the scope
   16        of the report.
   17               Q.    And the answer would be the same
   18        for the entity that you referred to as
   19        Qualitest; in your report, you didn't do
   20        any review or identification of whether or
   21        not those orders that you flagged for
   22        Qualitest were actually investigated by the
   23        entity you referred to as Qualitest?
   24               A.    Correct.
   25               Q.    So you have no basis to say

  Golkow Litigation Services                                           Page 388
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             389 ofConfidentiality
                                          to Further    406. PageID #: 232405
                                                                           Review

    1

    2        whether or not Endo or Par or Qualitest in
    3        fact flagged or investigated any of the
    4        orders that you flag for those entities in
    5        your report; is that right?
    6                     MS. CONROY:       Objection.
    7               A.    Yes.    That would be outside of my
    8        expertise.      I didn't review that.
    9               Q.    And you also couldn't say whether
   10        any of the orders for Endo or Par or
   11        Qualitest were or were not legitimate
   12        orders that should have been shipped after
   13        an investigation?
   14                     MS. CONROY:       Objection.
   15               A.    Correct.      That would be outside
   16        of the scope.
   17               Q.    And you can't say if there are
   18        any specific prescriptions for an Endo, Par
   19        or Qualitest opioid medication that were or
   20        were not legitimate?
   21                     MS. CONROY:       Objection.
   22               A.    Correct.      That would not be my
   23        area of expertise.
   24               Q.    And you're not offering in your
   25        report or planning to offer any opinion as

  Golkow Litigation Services                                           Page 389
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             390 ofConfidentiality
                                          to Further    406. PageID #: 232406
                                                                           Review

    1

    2        to whether or not Endo's investigations of
    3        any orders or any prescribers who are
    4        flagged in your report were or were not
    5        sufficient; is that right?
    6               A.    Correct.      I am not an expert in
    7        that.
    8               Q.    And you're also not offering or
    9        planning to offer an opinion as to whether
   10        or not any Par's investigations of the
   11        orders or prescribers flagged in your
   12        report were sufficient?
   13               A.    Correct.
   14               Q.    I assume the answer is the same
   15        for the entity you referred to as
   16        Qualitest?
   17               A.    Correct.
   18               Q.    And you also can't offer any
   19        opinion as to whether or not Endo could
   20        have in fact stopped any of the orders
   21        flagged by the application of your
   22        compliance metrics or stopped any
   23        particular prescriptions in the real world;
   24        is that right?
   25                     MS. CONROY:       Objection.

  Golkow Litigation Services                                           Page 390
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             391 ofConfidentiality
                                          to Further    406. PageID #: 232407
                                                                           Review

    1

    2               A.    Correct.      That is outside of my
    3        expertise and scope.
    4               Q.    And you can't offer an opinion as
    5        to whether or not Endo should have stopped
    6        any of those orders or prescriptions; is
    7        that right?
    8                     MS. CONROY:       Objection.
    9               A.    Correct.
   10               Q.    And you also can't comment on
   11        those things for Par or Qualitest, correct?
   12                     MS. CONROY:       Objection.
   13               A.    Correct.      All that I can talk to
   14        about what could have been done using the
   15        known compliance metrics by -- applied to
   16        the labeler's own data.
   17               Q.    But you're not offering any
   18        opinion as to whether or not what was
   19        actually done was adequate or appropriate;
   20        is that right?
   21               A.    Correct.
   22                     MS. PERSIO:       I have no further
   23               questions.      Thank you.
   24                     THE WITNESS:       Thank you.
   25                     THE VIDEOGRAPHER:         The time is

  Golkow Litigation Services                                           Page 391
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             392 ofConfidentiality
                                          to Further    406. PageID #: 232408
                                                                           Review

    1

    2               6:31 p.m.     We are now off the record.
    3                     (Discussion off the record.)
    4                     THE VIDEOGRAPHER:         Time is
    5               6:32 p.m.     We are back on the record.
    6        FURTHER EXAMINATION BY
    7        MR. GOLDSTEIN:
    8               Q.    Hi, again, Ms. Keller.          I'm back
    9        for the remaining five minutes of the
   10        deposition today.
   11                     Can you turn back to Exhibit 20,
   12        please.     And specifically that's
   13        Mr. Buthusiem's report, and specifically
   14        paragraph 13.
   15               A.    Sure.
   16               Q.    If you look at the second
   17        sentence of that paragraph, it says, "The
   18        distributor's inventory is comprised of
   19        product purchased over the course of
   20        multiple orders placed with the
   21        manufacturer."
   22                     Do you have any reason to
   23        disagree with that statement?
   24               A.    I don't have any reason to
   25        disagree with what he has stated, but

  Golkow Litigation Services                                           Page 392
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             393 ofConfidentiality
                                          to Further    406. PageID #: 232409
                                                                           Review

    1

    2        that's what's stated here.
    3               Q.    Okay.     The next sentence says,
    4        "The chargeback data submitted with respect
    5        to any eligible distributor to downstream
    6        registrant sale does not delineate which
    7        specific distributor to manufacturer order
    8        relates to the chargeback."
    9                     Do you have any reason to
   10        disagree with that statement?
   11                     (Document review.)
   12               A.    I don't understand what the word
   13        "eligible" means, so I don't really know if
   14        I can agree or disagree with this.
   15                     And it's also referencing sales
   16        data that, again, we've discussed earlier
   17        that I haven't reviewed fully.
   18               Q.    So let me break that up.           I'll
   19        represent to you that eligible distributor
   20        to downstream registrant sale simply means
   21        a sale for which a chargeback was issued.
   22               A.    Sure.
   23               Q.    A chargeback eligible sale.
   24                     Okay.     Does that make sense?
   25               A.    Sure.

  Golkow Litigation Services                                           Page 393
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             394 ofConfidentiality
                                          to Further    406. PageID #: 232410
                                                                           Review

    1

    2               Q.    Okay.     Now based on the data that
    3        you've reviewed to date and as you sit here
    4        today, do you have any reason to disagree
    5        with the sentence that I just read?
    6               A.    And I just assume that there is
    7        an order number, an order ID in both data
    8        sets, is there?
    9               Q.    You assume that there is an order
   10        ID in both sets of what?
   11               A.    Of both the chargeback data and
   12        the sales data.
   13               Q.    That is the same order ID, is
   14        that what you're saying?
   15               A.    I would think that that exists.
   16               Q.    Okay.     And so if that is the
   17        case -- sorry.       If that is not the case,
   18        then you would not be able to delineate
   19        which specific distributor to manufacturer
   20        order relates to the chargeback?
   21               A.    I mean, I'd have to look at the
   22        data sets again to see whether or not I
   23        could trace it or not.          Again, you're
   24        asking me look at data I haven't fully
   25        reviewed.

  Golkow Litigation Services                                           Page 394
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             395 ofConfidentiality
                                          to Further    406. PageID #: 232411
                                                                           Review

    1

    2               Q.    I'm only asking you about
    3        chargeback -- so let me only ask you about
    4        chargeback data for the moment.
    5               A.    Okay.
    6               Q.    Do you know if chargeback data
    7        anywhere reflects which product in
    8        circumstances where, as discussed in the
    9        sentence immediately prior, where
   10        distributor's inventory is comprised of
   11        product purchased over the course of
   12        multiple orders, okay?
   13               A.    Okay.     I don't know that there is
   14        a question there, though.
   15               Q.    Are you with me so far?
   16               A.    Yes.
   17               Q.    You understand the situation I'm
   18        talking about is a situation where a
   19        distributor's inventory includes product --
   20        is comprised of product purchased over the
   21        course of multiple orders placed with the
   22        same manufacturer?
   23               A.    Yes.    I think maybe let's go back
   24        to our example from earlier where you had
   25        the two orders.

  Golkow Litigation Services                                           Page 395
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             396 ofConfidentiality
                                          to Further    406. PageID #: 232412
                                                                           Review

    1

    2               Q.    Sure?
    3               A.    Okay.
    4               Q.    Chargeback data is submitted for
    5        one of those orders.
    6               A.    Sure.
    7               Q.    Are you aware of any information
    8        in the chargeback data that identifies
    9        which order of the two orders in the
   10        distributor's inventory that chargeback
   11        data pertains to?
   12               A.    So the -- I will say what I know
   13        that exits in the chargeback data.              I can't
   14        talk about the inventory system of the
   15        distributor.
   16                     The chargeback has an NDC number,
   17        the distributor that shipped it or that
   18        submitted it, I should say, to be most
   19        correct, as well as an order number and a
   20        date.
   21               Q.    And is it your understanding that
   22        the NDC code that's included pertains to
   23        the product that's being shipped?
   24               A.    I would understand the NDC to be
   25        the product, yes.

  Golkow Litigation Services                                           Page 396
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             397 ofConfidentiality
                                          to Further    406. PageID #: 232413
                                                                           Review

    1

    2               Q.    And not a particular order that's
    3        being shipped?
    4               A.    I think you could characterize
    5        the NDC is part of a larger order.
    6               Q.    I'm not sure I follow.
    7                     The NDC relates to the type of
    8        product that's being shipped?
    9               A.    So I have seen the data, have an
   10        order number, let's say one, two, three,
   11        four, five, have as part of it, and this is
   12        a hypothetical, but I've seen real examples
   13        of the data, an order for -- the same order
   14        number also have oxycodone, morphine and a
   15        hydrocodone product as part of that whole
   16        order.
   17               Q.    And that's all under the same NDC
   18        code?
   19               A.    No, different NDC codes folded
   20        underneath one order.
   21               Q.    Okay.     But understood the NDC
   22        order only pertains to the product that's
   23        being shipped?
   24               A.    Yes.    I think we've talked about
   25        that.

  Golkow Litigation Services                                           Page 397
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             398 ofConfidentiality
                                          to Further    406. PageID #: 232414
                                                                           Review

    1

    2               Q.    Okay.
    3                     MR. GOLDSTEIN:        Can I ask one
    4               more question?       Thank you.
    5                     MR. LEDLIE:       Sure.
    6        BY MR. GOLDSTEIN:
    7               Q.    So if you turn to figure 1 in
    8        Mr. Buthusiem's report, it's right under
    9        paragraph 24.
   10               A.    Yup.
   11               Q.    Have you reviewed this figure
   12        before?
   13               A.    I've seen it before.
   14               Q.    Sorry.     That wasn't my one final
   15        question.
   16                     (Laughter.)
   17               Q.    Do you see it reflected in that
   18        table that there is a Mallinckrodt peculiar
   19        order and a Mallinckrodt chargeback record?
   20                     Do you see that?
   21               A.    I see those two records on this
   22        document, yes.
   23               Q.    And do you see that the order
   24        numbers are different?
   25               A.    I do see that.

  Golkow Litigation Services                                           Page 398
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             399 ofConfidentiality
                                          to Further    406. PageID #: 232415
                                                                           Review

    1

    2               Q.    And what do you take that to
    3        mean?
    4               A.    I mean what I assume, there are
    5        two different systems that have two
    6        different numbering.
    7               Q.    And so this is my last question.
    8                     Assuming that there are two
    9        different systems with two different
   10        numbering, it would not be possible to
   11        trace a peculiar order to -- that is to
   12        product that is shipped into Cuyahoga or
   13        Summit County and is subsequently the
   14        source of a chargeback request?
   15                     MS. CONROY:       Objection.
   16               A.    I don't agree with that.
   17               Q.    Why not?
   18               A.    Because our report traces
   19        peculiar orders and chargebacks.
   20               Q.    So based on the substance of
   21        what's in your report today, you disagree
   22        with that statement?
   23               A.    Yes, I disagree with that
   24        statement based off of my findings in my
   25        report.

  Golkow Litigation Services                                           Page 399
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             400 ofConfidentiality
                                          to Further    406. PageID #: 232416
                                                                           Review

    1

    2                     MR. GOLDSTEIN:        Okay.    Thank you.
    3                     THE WITNESS:       Thanks.
    4                     THE VIDEOGRAPHER:         The time is
    5               6:41 p.m.
    6                     (Time noted:       6:41 p.m.)
    7

    8

    9

   10                            __________________________.
   11                           LACEY R. KELLER
   12

   13

   14        Subscribed and sworn to before me
   15        this       day of               2019.
   16

   17        ________________________________
   18

   19

   20

   21

   22

   23

   24

   25

  Golkow Litigation Services                                           Page 400
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             401 ofConfidentiality
                                          to Further    406. PageID #: 232417
                                                                           Review

    1

    2                         C E R T I F I C A T E
    3

    4        STATE OF NEW YORK               )
    5                                 : ss.
    6        COUNTY OF WESTCHESTER           )
    7

    8                     I, ANNETTE ARLEQUIN, a Notary
    9                Public within and for the State of New
   10                York, do hereby certify:
   11                     That LACEY R. KELLER, whose
   12                deposition is hereinbefore set forth,
   13                was duly sworn by me, and that the
   14                transcript of such depositions is a
   15                true record of the testimony given by
   16                such witness.
   17                     I further certify that I am not
   18                related to any of the parties to this
   19                action by blood or marriage; and that I
   20                am in no way interested in the outcome
   21                of this matter.
   22                     IN WITNESS WHEREOF, I have hereunto
   23                set my hand this 14th day of June, 2019.
   24                   ___________________________________
   25                   ANNETTE ARLEQUIN, CCR, RPR, CRR, RSA

  Golkow Litigation Services                                           Page 401
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             402 ofConfidentiality
                                          to Further    406. PageID #: 232418
                                                                           Review

    1

    2                                I N D E X
    3

    4         WITNESS                                         PAGE
    5

    6         LACEY R. KELLER
    7           MS. LEVY                                      12, 314
    8           MS. LUCAS                                     203
    9           MS. DEAN                                      263
   10           MR. LAVELLE                                   270
   11           MS. O'GORMAN                                  300
   12           MR. HAMMOUD                                   320
   13           MR. GOLDSTEIN                               338, 392
   14           MR. HYNES                                     377
   15           MS. PERSIO                                    387
   16

   17                 I N D E X       O F     E X H I B I T S
   18         DESCRIPTION                                        PAGE
   19

             Keller Exhibit 1, Track 1                              15
   20        Defendants' Second Amended Notice
             of Oral Videotaped Deposition of
   21        Lacey R. Keller
   22

             Keller Exhibit 2, List of                              17
   23        documents that respond to request
             1 in Exhibit A on Exhibit 1
   24

   25

  Golkow Litigation Services                                             Page 402
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             403 ofConfidentiality
                                          to Further    406. PageID #: 232419
                                                                           Review

    1
    2           I N D E X  O F   E X H I B I T S(Cont'd.)
    3        DESCRIPTION                             PAGE
    4        Keller Exhibit 3, Gryphon                19
             Strategies Invoice dated 5/30/19,
    5        Bates-stamped
             OPIOIDMDL_KELLER_000036 through
    6        35
    7
             Keller Exhibit 4, Resume of Lacey                      30
    8        R. Keller, not Bates-stamped
    9
             Keller Exhibit 5, Expert Analysis                      60
   10        of Lacey R. Keller, not
             Bates-stamped
   11
   12        Keller Exhibit 6, Spreadsheet,                       136
             not Bates-stamped
   13
   14        Keller Exhibit 7, Expert Analysis                    157
             - Addendum: Lacey R. Keller
   15
   16        Keller Exhibit 8, "Corrections to                    179
             Expert Analysis," prepared by
   17        Lacey R. Keller, not
             Bates-stamped,
   18
   19        Keller Exhibit 9, Word document                      184
             prepared by Keller, not
   20        Bates-stamped,
   21
             Keller Exhibit 10, Expert                            237
   22        Analysis - Errata Sheet: Lacey R.
             Keller, not Bates-stamped,
   23
   24
   25

  Golkow Litigation Services                                             Page 403
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             404 ofConfidentiality
                                          to Further    406. PageID #: 232420
                                                                           Review

    1
    2         I N D E X   O F   E X H I B I T S(Cont'd.)
    3        DESCRIPTION                             PAGE
    4        Keller Exhibit 11, Press release        241
             entitled "FDA reports quality
    5        problems for data provided by the
             firm IQVIA that were used to
    6        inform estimates for some
             controlled substances"
    7
    8        Keller Exhibit 12, Report on                         249
             Script.SQL, not Bates-stamped
    9
   10        Keller Exhibit 13, Document                          277
             produced in native format
   11        beginning with Bates-stamp
             MNK-T1_0001315847
   12
   13        Keller Exhibit 14, Email chain                       281
             beginning with email dated
   14        9/23/16 from K. Harper to
             McKenzie, Bates-stamped
   15        MNK-T1_0001315844 through 5846
   16
             Keller Exhibit 15, Email chain                       287
   17        beginning with email dated
             10/31/11 from Oriente to Nichols,
   18        Bates-stamped MCKMMDL006332908
             through 2910
   19
   20        Keller Exhibit 16, Email chain                       292
             beginning with email dated
   21        10/31/11 from Lai to Oriente and
             others, Bates-stamped
   22        MCKMDL00626683 through 6685
   23
             Keller Exhibit 17, Purdue Pharma                     304
   24        L.P. document Bates-stamped
             PDD1503450011 through 0024
   25

  Golkow Litigation Services                                            Page 404
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             405 ofConfidentiality
                                          to Further    406. PageID #: 232421
                                                                           Review

    1
    2         I N D E X       O F     E X H I B I T S(Cont'd.)
    3        DESCRIPTION                                          PAGE
    4        Keller Exhibit 18, Document                          307
             produced natively, Bates-stamped
    5        PPLP004449246
    6

             Keller Exhibit 19, Letter on                         316
    7        Kirkland & Ellis letterhead dated
             8/31/18 from Welch to Donna Welch
    8        to the Plaintiffs' Executive
             Committee, not Bates-stamped
    9
   10        Keller Exhibit 20, Report of                         338
             Edward J. Buthusiem of Berkeley
   11        Research Group, not Bates-stamped
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

  Golkow Litigation Services                                            Page 405
Case: 1:17-md-02804
   Highly           Doc #: 1979-6
            Confidential          Filed: 07/24/19
                            - Subject             406 ofConfidentiality
                                          to Further    406. PageID #: 232422
                                                                           Review

    1

    2                   ERRATA SHEET FOR THE TRANSCRIPT OF:
    3         CASE NAME:      OPIOID LITIGATION
    4         DATE:           JUNE 13, 2019
    5         DEPONENT:       LACEY R. KELLER - CONFIDENTIAL
    6         Pg.    Ln.     Now Reads       Should Read         Reason
    7         __     __      _________        ___________        _______
    8         __     __      _________        ___________        _______
    9         __     __      _________        ___________        _______
   10         __     __      _________        ___________        _______
   11         __     __      _________        ___________        _______
   12         __     __      _________        ___________        _______
   13         __     __      _________        ___________        _______
   14         __     __      _________        ___________        _______
   15         __     __      _________        ___________        _______
   16         __     __      _________        ___________        _______
   17

   18                                    _______________________
   19                                     LACEY R. KELLER
   20         SUBSCRIBED AND SWORN BEFORE ME
   21         THIS____DAY OF____________             2019.
   22

   23         _______________________________
   24         (Notary Public)
   25         MY COMMISSION EXPIRES:_______________

  Golkow Litigation Services                                           Page 406
